Exhibit 10.1

Execution Version

RESTATEMENT AGREEMENT, dated as of January 31, 2020 (this “Restatement
Agreement”), to the Credit Agreement, dated as of June 19, 2017 (as amended,
restated or otherwise modified prior to the date hereof, the “Original Credit
Agreement” and the Original Credit Agreement as amended by this Restatement
Agreement, the “Credit Agreement”), by and among CENTURYLINK, INC., a Louisiana
corporation (“Borrower”), the LENDERS party thereto, BANK OF AMERICA, N.A., as
administrative agent and collateral agent (the “ Agent”) and each of the Issuing
Banks. Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

WHEREAS, the Borrower wishes to replace all Revolving Facility Commitments under
and as defined in the Original Credit Agreement (the “Original Revolving
Facility Commitments”) with new Revolving Facility Commitments and to replace
all Original Term A Loans, Original Term A-1 Loans and Original Term B Loans
with new Term A Loans, Term A-1 Loans and Term B Loans, as applicable, incurred
pursuant to Section 2.23 of the Original Credit Agreement and to make certain
other amendments to the Original Credit Agreement;

WHEREAS, the Required Lenders have agreed to the amendments contemplated above;

WHEREAS, each Lender listed on Schedule I hereto has agreed to provide a
Revolving Facility Commitment, Initial Term A Loan Commitment and/or Initial
Term A-1 Loan Commitment in the amount(s) set forth opposite such Lender’s name
and Bank of America, N.A. (in such capacity, the “Additional Term B Lender”) has
agreed to provide the Additional Term B Commitment; and

WHEREAS, each Lender with outstanding Original Term B Loans that has executed a
signature page to this Restatement Agreement has, to the extent set forth on
such signature page, agreed to convert up to all of such Original Term B Loans
to Term B Loans (or such lesser amount as may be notified to such Lender by the
Administrative Agent prior to the Restatement Effective Date);

NOW, THEREFORE, in consideration of the promises and mutual agreements herein
contained, the Borrower, each of the other Loan Parties, the Lenders party
hereto, the Issuing Banks and the Administrative Agent hereby agree as follows:

SECTION 1. Restatement of the Credit Agreement. The Credit Agreement (including
the Exhibits and Schedules thereto) is, effective as of the Restatement
Effective Date, hereby amended and restated in its entirety as set forth in
Exhibit A hereto.

SECTION 2. Release of CenturyLink Communications, LLC. CenturyLink
Communications, LLC is, effective as of the Restatement Effective Date, hereby
released as a Collateral Guarantor under the Collateral Agreement and a
Guarantor under the Subsidiary Guarantee Agreement (and for the avoidance of
doubt, CenturyLink Communications, LLC shall not constitute a Guarantor or a
Loan Party for any purposes of the Credit Agreement until such time as the
joinder described on Schedule 5.13 of the Credit Agreement shall have been
executed and delivered);



--------------------------------------------------------------------------------

SECTION 3. Effectiveness. This Restatement Agreement shall become effective on
the date (such date and time of effectiveness, the “Restatement Effective Date”)
that each of the conditions precedent set forth below shall have been satisfied:

(a) The Administrative Agent shall have received executed counterparts hereof
from each of the Loan Parties, Lenders constituting the Required Lenders, each
Issuing Bank, each Lender listed on Schedule I hereto and the Additional Term B
Lender;

(b) On the Restatement Effective Date, the Administrative Agent shall have
received the legal opinion of (i) Latham & Watkins LLP, counsel to the Loan
Parties, (ii) Jones Walker LLP, as special Louisiana counsel for the Loan
Parties, (iii) Stinson LLP, as special (a) Colorado and (b) Kansas counsel for
the Loan Parties and (iv) Covington & Burling LLP, as federal communications
regulatory counsel for the Loan Parties, which opinions shall be in form and
substance reasonably satisfactory to the Administrative. Agent;

(c) The Administrative Agent shall have received a completed Borrowing Request
for the Term A Loans, the Term A-1 Loans and the Term B Loans, a notice of
prepayment of the Original Term A Loans, Original Term A-1 Loans and Original
Term B Loans (other than Converted Term B Loans) and a notice of termination of
the Original Revolving Facility Commitments;

(d) The Administrative Agent shall have received a solvency certificate
substantially in the form of Exhibit C to the Credit Agreement signed by the
chief financial officer, chief accounting officer or other officer with
equivalent duties of the Borrower confirming the solvency of the Borrower and
its subsidiaries on a consolidated basis after giving effect to the transactions
to occur on the Restatement Effective Date and the payment of all fees and
expenses in connection therewith;

(e) The Administrative Agent shall have received (for the account of the
applicable Lenders holding Converted Term B Loans, Additional Term B
Commitments, Revolving Facility Commitments, Initial Term A Loan Commitments and
Initial Term A-1 Loan Commitments) from the Borrower upfront fees equal to (i)
0.125% of the aggregate principal amount of the Converted Term B Loans and
Additional Term B Commitments and (ii) with respect to any Lender’s aggregate
Revolving Facility Commitment, Initial Term A Loan Commitment and Initial Term
A-1 Loan Commitment up to the amount that does not exceed the aggregate
principal amount of such Lender’s (or, in the case of Bank of America, N.A. with
respect to the portion of its Initial Term A Loan Commitment that has been
allocated to lenders under the Original Credit Agreement with Original Term A
Loans (each, a “TLA Institutional Lender”) that will not be Lenders as of the
Restatement Effective Date, such TLA Institutional Lender’s), Original Revolving
Facility Commitment, Original Term A Loan and Original Term A-1 Loan, 0.10% of
such portion of its Revolving Facility Commitment, Initial Term A Loan
Commitment and Initial Term A-1 Loan Commitment and (iii) with respect to any
Lender’s (or, in the case of Bank of America, N.A. with respect to the portion
of its

 

-2-



--------------------------------------------------------------------------------

Initial Term A Loan Commitment that has been allocated to any TLA Institutional
Lenders that will not be Lenders as of the Restatement Effective Date, such TLA
Institutional Lender’s) Revolving Facility Commitment, Initial Term A Loan
Commitment and Initial Term A-1 Loan Commitment that is in excess of the amount
subject to subclause (ii) above, 0.25% of such portion of its Revolving Facility
Commitment, Initial Term A Loan Commitment and Initial Term A-1 Loan Commitment;

(f) Upon the reasonable request of any Lender made at least 10 days prior to the
Restatement Effective Date, the Borrower shall have provided to such Lender, and
such Lender shall be reasonably satisfied with, the documentation and other
information so requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act, in each case at least 3 Business Days prior to the Restatement
Effective Date and (y) at least 10 days prior to the Restatement Effective Date,
any Loan Party that qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation shall have delivered, to each Lender that so requests, a
Beneficial Ownership Certification in relation to such Loan Party;

(g) The Administrative Agent shall have received a certificate of the Secretary
or Assistant Secretary or similar officer of each Loan Party dated the
Restatement Effective Date and certifying:

(A) that attached thereto is a true and complete copy of the certificate or
articles of incorporation, certificate of limited partnership, certificate of
formation or other equivalent constituent and governing documents, including all
amendments thereto, of such Loan Party, certified as of a recent date by the
Secretary of State (or other similar official or Governmental Authority) of the
jurisdiction of its organization or by the Secretary or Assistant Secretary or
similar officer of the Borrower or other person duly authorized by the
constituent documents of such Loan Party;

(B) that attached thereto is a true and complete copy of a certificate as to the
good standing of such Loan Party as of a recent date from such Secretary of
State (or other similar official or Governmental Authority);

(C) to the extent not covered by the above subclause (A), that attached thereto
is a true and complete copy of the organizational documents of such Loan Party
as in effect on the Restatement Effective Date and at all times since a date
prior to the date of the resolutions described in the following subclause (D);

(D) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) or a duly
authorized committee of the Board of Directors of such Loan Party, authorizing
the execution, delivery and performance (as applicable) by such Loan Party of
this Restatement Agreement, the Credit Agreement and the

 

-3-



--------------------------------------------------------------------------------

borrowings hereunder, and the execution, delivery and performance of each of the
other Loan Documents required hereby with respect to such Loan Party and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect on the Restatement Effective Date; and

(E) as to the incumbency and specimen signature of each officer or authorized
signatory executing this Restatement Agreement, the Credit Agreement or any
other Loan Document delivered in connection herewith on behalf of such Loan
Party.

(h) The Administrative Agent shall have received an executed copy of the
Restatement Effective Date Certificate signed by the Borrower; and

(i) The Borrower shall have paid, or concurrently herewith shall pay to the
Administrative Agent, for the account of the Administrative Agent and its
affiliates, such fees as have been separately agreed between the Borrower and
such persons and, to the extent invoiced, the reasonable documented
out-of-pocket expenses of the Administrative Agent in connection with this
Restatement Agreement.

SECTION 4. Representations and Warranties. In order to induce the Lenders and
the Administrative Agent to enter into this Restatement Agreement, the Borrower
represents and warrants to each of the Lenders and the Administrative Agent
that:

(a) at the time of and immediately after giving effect to this Restatement
Agreement, no Default or Event of Default has occurred and is continuing; and

(b) each of the representations and warranties made by each of the Loan Parties
in or pursuant to the Loan Documents is true and correct in all material
respects on and as of the date hereof as if made on the date hereof (or, if any
such representation or warranty is expressly stated to have been made as of a
specific date, in all material respects as of such specific date) and in each
case without duplication of any materiality qualifier therein.

SECTION 5. Reference to and Effect on the Loan Documents. On and after the
Restatement Effective Date, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof” or words of like import referring to the
Credit Agreement, and each reference in the Notes and each of the other Loan
Documents to “the Credit Agreement,” “thereunder,” “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as amended and restated by this Restatement Agreement. The
execution, delivery and effectiveness of this Restatement Agreement shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or any Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents. Each of the
Loan Parties hereby consents to the Restatement Agreement and (i) acknowledges
and agrees that all of its obligations under the Loan Documents to which it is a
party are reaffirmed and remain in full force and effect on a continuous basis,
(ii) reaffirms each Lien granted by it to the Agent for the benefit of the
Secured Parties to secure the Obligations and (iii) acknowledges and agrees that
the grants of security interests by it contained

 

-4-



--------------------------------------------------------------------------------

in the Collateral Agreement shall remain in full force and effect after giving
effect to this Restatement Agreement and shall continue to secure all of the
Obligations. This Restatement Agreement shall not constitute a novation of the
Credit Agreement or any other Loan Document. This Restatement Agreement is a
“Loan Document” for all purposes under the Credit Agreement and the other Loan
Documents.

SECTION 6. Applicable Law; Waiver of Jury Trial.

(A) THIS RESTATEMENT AGREEMENT SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

(B) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS RESTATEMENT AGREEMENT
AND FOR ANY COUNTERCLAIM HEREIN.

SECTION 7. Headings. The Section headings used herein are for convenience of
reference only, are not part of this Restatement Agreement and are not to affect
the construction of, or to be taken into consideration in interpreting, this
Restatement Agreement.

SECTION 8. Counterparts. This Restatement Agreement may be executed in any
number of counterparts and by different parties hereto on separate counterparts,
each of which when so executed and delivered shall be deemed to be an original,
but all of which when taken together shall constitute a single instrument.
Delivery of an executed counterpart of a signature page of this Restatement
Agreement by facsimile or any other electronic transmission shall be effective
as delivery of an original executed counterpart hereof.

[Signature pages to follow]

 

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Restatement Agreement to
be duly executed by their respective authorized officers as of the day and year
first written above.

 

CENTURYLINK, INC., as Borrower

By:  

/s/ Rafael Martinez-Chapman

  Name:     Rafael Martinez-Chapman   Title:     Senior Vice President and
Treasurer

 

 

EMBARQ CORPORATION, as a Guarantor

By:  

/s/ Rafael Martinez-Chapman

  Name:     Rafael Martinez-Chapman   Title:     Senior Vice President and
Treasurer

 

 

QWEST COMMUNICATIONS

INTERNATIONAL INC., as a Guarantor

By:  

/s/ Rafael Martinez-Chapman

  Name:     Rafael Martinez-Chapman   Title:     Senior Vice President and
Treasurer

 

 

QWEST SERVICES CORPORATION, as a

Guarantor

By:  

/s/ Rafael Martinez-Chapman

  Name:     Rafael Martinez-Chapman   Title:     Senior Vice President and
Treasurer

 

[Restatement Agreement to CenturyLink Credit Agreement]



--------------------------------------------------------------------------------

QWEST CAPITAL FUNDING, INC., as a Guarantor

By:  

/s/ Rafael Martinez-Chapman

  Name:     Rafael Martinez-Chapman   Title:     Senior Vice President and
Treasurer

 

 

CENTURYTEL HOLDINGS, INC., as a Guarantor

By:  

/s/ Rafael Martinez-Chapman

  Name:     Rafael Martinez-Chapman   Title:     Senior Vice President and
Treasurer

 

 

CENTURYTEL INVESTMENTS OF TEXAS, INC.,

as a Guarantor

By:  

/s/ Stacey W. Goff

  Name:     Stacey W. Goff   Title:     Executive Vice President, Secretary and
Treasurer

 

 

WILDCAT HOLDCO LLC, as a Guarantor

By:  

/s/ Rafael Martinez-Chapman

  Name:     Rafael Martinez-Chapman   Title:     Senior Vice President and
Treasurer

 

 

CENTEL CORPORATION, as a Guarantor

By:  

/s/ Rafael Martinez-Chapman

  Name:     Rafael Martinez-Chapman   Title:     Senior Vice President and
Treasurer

 

[Restatement Agreement to CenturyLink Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative

Agent

By:  

/s/ Don B. Pinzon

  Name:     Don B. Pinzon   Title:     Vice President

 

[Restatement Agreement to CenturyLink Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender and an

Issuing Bank

By:  

/s/ Laura L. Olson

  Name:     Laura L. Olson   Title:     Vice President

 

[Restatement Agreement to CenturyLink Credit Agreement]



--------------------------------------------------------------------------------

The undersigned hereby consents to the Restatement Agreement.

 

CITIBANK, N.A.,

        as a Lender and Issuing Bank

By:  

/s/ Keith Lukasavich

  Name:     Keith Lukasavich   Title:     Managing Director and Vice President

 

[Restatement Agreement to CenturyLink Credit Agreement]



--------------------------------------------------------------------------------

The undersigned hereby consents to the Restatement Agreement.

 

ROYAL BANK OF CANADA,
as a Lender and Issuing Bank

By:  

/s/ Kevin Quan

  Name:     Kevin Quan   Title:     Authorized Signatory

 

[Restatement Agreement to CenturyLink Credit Agreement]



--------------------------------------------------------------------------------

The undersigned hereby consents to the Restatement Agreement.

 

MORGAN STANLEY SENIOR FUNDING, INC.,

        as a Lender

By:  

/s/ Julie Lilienfeld

  Name:     Julie Lilienfeld   Title:     Vice President

 

[Restatement Agreement to CenturyLink Credit Agreement]



--------------------------------------------------------------------------------

The undersigned hereby consents to the Restatement Agreement.

 

MORGAN STANLEY BANK, N.A.,
as a Lender and Issuing Bank

By:  

/s/ Julie Lilienfeld

  Name:     Julie Lilienfeld   Title:     Authorized Signatory

 

[Restatement Agreement to CenturyLink Credit Agreement]



--------------------------------------------------------------------------------

The undersigned hereby consents to the Restatement Agreement.

 

WELLS FARGO BANK, N.A.,
as a Lender and Issuing Bank

By:  

/s/ Paul Ingersoll

  Name:     Paul Ingersoll   Title:     Director

 

[Restatement Agreement to CenturyLink Credit Agreement]



--------------------------------------------------------------------------------

The undersigned hereby consents to the Restatement Agreement.

 

BARCLAYS BANK PLC,

as a Lender and Issuing Bank

By:  

/s/ Martin Corrigan

  Name:     Martin Corrigan   Title:     Vice President

 

[Restatement Agreement to CenturyLink Credit Agreement]



--------------------------------------------------------------------------------

The undersigned hereby consents to the Restatement Agreement.

 

GOLDMAN SACHS BANK USA,
as a Lender and Issuing Bank

By:  

/s/ Thomas M. Manning

  Name:     Thomas M. Manning   Title:     Authorized Signatory

 

[Restatement Agreement to CenturyLink Credit Agreement]



--------------------------------------------------------------------------------

The undersigned hereby consents to the Restatement Agreement.

 

JPMORGAN CHASE BANK, N.A.
as a Lender and Issuing Bank

By:  

/s/ Bruce S. Borden

  Name:     Bruce S. Borden   Title:     Executive Director

 

[Restatement Agreement to CenturyLink Credit Agreement]



--------------------------------------------------------------------------------

The undersigned hereby consents to the Restatement Agreement.

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender and Issuing Bank

By:  

/s/ Vipul Dhadda

  Name:     Vipul Dhadda   Title:     Authorized Signatory

 

By:  

/s/ Brady Bingham

  Name:     Brady Bingham   Title:     Authorized Signatory

 

[Restatement Agreement to CenturyLink Credit Agreement]



--------------------------------------------------------------------------------

The undersigned hereby consents to the Restatement Agreement.

 

Mizuho Bank, Ltd., as a Lender

By:  

/s/ Tracy Rahn

  Name:     Tracy Rahn   Title:     Executive Director

 

[Restatement Agreement to CenturyLink Credit Agreement]



--------------------------------------------------------------------------------

The undersigned hereby consents to the Restatement Agreement.

 

Truist Bank, as successor by merger to SunTrust Bank, as a Lender and Issuing
Bank

By:  

/s/ Paige Scheper

  Name:     Paige Scheper   Title:     Vice President

 

[Restatement Agreement to CenturyLink Credit Agreement]



--------------------------------------------------------------------------------

The undersigned hereby consents to the Restatement Agreement.

 

The Toronto-Dominion Bank, New York Branch
as a Lender

By:  

/s/ Maria Macchiaroli

  Name:     Maria Macchiaroli   Title:     Authorized Signatory

 

[Restatement Agreement to CenturyLink Credit Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to Restatement Agreement

The undersigned hereby consents to the Restatement Agreement.

 

FIFTH THIRD BANK, National Association

as a Lender

By:  

/s/ Eric Oberfield

  Name:     Eric Oberfield   Title:     Director

 

If a second signature is necessary:

By:  

 

  Name:     Title:  

 

[Restatement Agreement to CenturyLink Credit Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to Restatement Agreement

The undersigned hereby consents to the Restatement Agreement.

 

MUFG Bank, Ltd. (f/k/a The Bank of Tokyo-Mitsubishi

UFJ, Ltd.), as a Lender

By:  

/s/ Matthew Antioco

  Name:     Matthew Antioco   Title:     Director

 

[Restatement Agreement to CenturyLink Credit Agreement]



--------------------------------------------------------------------------------

The undersigned hereby consents to the Restatement Agreement.

 

REGIONS BANK,

        as a Lender

By:  

/s/ Stowe Query

  Name:     Stowe Query   Title:     Director

 

[Restatement Agreement to CenturyLink Credit Agreement]



--------------------------------------------------------------------------------

The undersigned hereby consents to the Restatement Agreement.

 

Citizens Bank N.A.,
as a Lender

By:  

/s/ Douglas Kennedy

  Name:     Douglas Kennedy   Title:     Senior Vice President

 

[Restatement Agreement to CenturyLink Credit Agreement]



--------------------------------------------------------------------------------

The undersigned hereby consents to the Restatement Agreement.

 

U.S. Bank National Association,
as a Lender

By:  

/s/ Christi K. Shaw

  Name:     Christi K. Shaw   Title:     Vice President

 

[Restatement Agreement to CenturyLink Credit Agreement]



--------------------------------------------------------------------------------

The undersigned hereby consents to the Restatement Agreement.

 

The Northern Trust Company, as a Lender

By:  

/s/ Keith L. Burson

  Name:     Keith L. Burson   Title:     Senior Vice President

 

[Restatement Agreement to CenturyLink Credit Agreement]



--------------------------------------------------------------------------------

The undersigned hereby consents to the Restatement Agreement.

 

CoBank, ACB
as a Lender

By:  

/s/ Lennie Blakeslee

  Name:     Lennie Blakeslee   Title:     Managing Director

 

[Restatement Agreement to CenturyLink Credit Agreement]



--------------------------------------------------------------------------------

Schedule I

Commitments

[Schedule Intentionally Omitted]



--------------------------------------------------------------------------------

Exhibit A

 

 

 

Published CUSIP Numbers:

Deal: 15669GAD6

Term A Facility: 15669GAF1

Term A-1 Facility: 15669GAG9

Term B Facility: 15669GAH7

Revolving Facility: 15669GAE4

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of January 31, 2020

among

CENTURYLINK, INC.,

as the Borrower,

THE LENDERS PARTY HERETO,

BANK OF AMERICA, N.A.,

as Administrative Agent and Collateral Agent,

BANK OF AMERICA, N.A.

AND

CITIGROUP GLOBAL MARKETS INC.,

as Co-Syndication Agents,

RBC CAPITAL MARKETS,1 MORGAN STANLEY SENIOR FUNDING, INC., WELLS FARGO
SECURITIES,

LLC, BARCLAYS BANK PLC, GOLDMAN SACHS BANK USA, JPMORGAN CHASE BANK, N.A., AND

CREDIT SUISSE LOAN FUNDING LLC,

as Co-Documentation Agents,

BANK OF AMERICA, N.A.,

CITIGROUP GLOBAL MARKETS INC.,

RBC CAPITAL MARKETS,

MORGAN STANLEY SENIOR FUNDING, INC.,

WELLS FARGO SECURITIES, LLC,

BARCLAYS BANK PLC,

GOLDMAN SACHS BANK USA,

JPMORGAN CHASE BANK, N.A.,

CREDIT SUISSE LOAN FUNDING LLC,

MIZUHO BANK, LTD.,

TRUIST BANK,

TD SECURITIES (USA) LLC

AND

FIFTH THIRD BANK,

as Joint Lead Arrangers and Joint Bookrunners

and

COBANK, ACB,

as Sole Lead Arranger and Bookrunner for the Term A-1 Loans,

MUFG BANK LTD., REGIONS BANK AND

CITIZENS BANK N.A.,

as Co-Managers

 

 

 

 

1

RBC Capital Markets is a brand name for the capital markets business of Royal
Bank of Canada and its affiliates.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I        Definitions       

Section 1.01

  Defined Terms      1  

Section 1.02

  Terms Generally; GAAP      54  

Section 1.03

  [Reserved]      54  

Section 1.04

  Timing of Payment or Performance      54  

Section 1.05

  Times of Day      55  

Section 1.06

  Classification of Loans and Borrowings      55  

Section 1.07

  Letter of Credit Amounts      55   ARTICLE II    The Credits   

Section 2.01

  Commitments      55  

Section 2.02

  Loans and Borrowings      56  

Section 2.03

  Requests for Borrowings      57  

Section 2.04

  Swingline Loans      58  

Section 2.05

  Letters of Credit      59  

Section 2.06

  Funding of Borrowings      67  

Section 2.07

  Interest Elections      68  

Section 2.08

  Termination and Reduction of Commitments      69  

Section 2.09

  Repayment of Loans; Evidence of Debt      70  

Section 2.10

  Repayment of Term Loans and Revolving Facility Loans and Prepayment Procedures
     71  

Section 2.11

  Prepayment of Loans      73  

Section 2.12

  Fees      75  

Section 2.13

  Interest      76  

Section 2.14

  Alternate Rate of Interest      77  

Section 2.15

  Increased Costs      78  

Section 2.16

  Break Funding Payments      80  

Section 2.17

  Taxes      80  

Section 2.18

  Payments Generally; Pro Rata Treatment; Sharing of Set-offs      83  

Section 2.19

  Mitigation Obligations; Replacement of Lenders      85  

Section 2.20

  Illegality      86  

Section 2.21

  Incremental Commitments      87  

Section 2.22

  Extensions of Loans and Commitments      90  

Section 2.23

  Refinancing Amendments      92  

Section 2.24

  Defaulting Lenders      95  

Section 2.25

  Loan Repurchases      97  

 

-i-



--------------------------------------------------------------------------------

         Page   ARTICLE III        Representations and Warranties       

Section 3.01

  Organization; Powers      99  

Section 3.02

  Authorization      99  

Section 3.03

  Enforceability      100  

Section 3.04

  Governmental Approvals      100  

Section 3.05

  Financial Statements      100  

Section 3.06

  No Material Adverse Effect      100  

Section 3.07

  Title to Properties; Possession Under Leases      100  

Section 3.08

  Subsidiaries      100  

Section 3.09

  Litigation; Compliance with Laws      101  

Section 3.10

  Federal Reserve Regulations      101  

Section 3.11

  Investment Company Act      101  

Section 3.12

  Use of Proceeds      101  

Section 3.13

  Tax Returns      102  

Section 3.14

  No Material Misstatements      102  

Section 3.15

  Employee Benefit Plans      102  

Section 3.16

  Environmental Matters      103  

Section 3.17

  Security Documents      103  

Section 3.18

  Solvency      104  

Section 3.19

  Labor Matters      104  

Section 3.20

  Insurance      104  

Section 3.21

  Intellectual Property; Licenses, Etc.      104  

Section 3.22

  Communications and Regulatory Matters      105  

Section 3.23

  USA PATRIOT Act      105  

Section 3.24

  Anti-Corruption Laws and Sanctions      105  

Section 3.25

  EEA Financial Institutions      105  

Section 3.26

  Beneficial Ownership      105   ARTICLE IV    Conditions of Lending   

Section 4.01

  Restatement Effective Date      106  

Section 4.02

  [Reserved]      106  

Section 4.03

  Subsequent Credit Events      106  

Section 4.04

  Determinations Under Section 4.01      106   ARTICLE V    Affirmative
Covenants   

Section 5.01

  Existence; Business and Properties      107  

Section 5.02

  Insurance      107  

Section 5.03

  Taxes      108  

Section 5.04

  Financial Statements, Reports, Etc.      108  

Section 5.05

  Litigation and Other Notices      110  

Section 5.06

  Compliance with Laws      110  

 

-ii-



--------------------------------------------------------------------------------

         Page  

Section 5.07

  Maintaining Records; Access to Properties and Inspections      111  

Section 5.08

  Use of Proceeds      111  

Section 5.09

  Compliance with Environmental Laws      111  

Section 5.10

  Further Assurances; Additional Security      111  

Section 5.11

  Ratings      113  

Section 5.12

  Restricted and Unrestricted Subsidiaries      113  

Section 5.13

  Post-Closing      114  

Section 5.14

  Farm Credit Equity and Security      114   ARTICLE VI    Negative Covenants   

Section 6.01

  Indebtedness      115  

Section 6.02

  Liens      120  

Section 6.03

  [Reserved]      124  

Section 6.04

  Investments, Loans and Advances      124  

Section 6.05

  Mergers, Consolidations, Sales of Assets and Acquisitions      127  

Section 6.06

  Restricted Payments      130  

Section 6.07

  Transactions with Affiliates      131  

Section 6.08

  Business of the Borrower and the Subsidiaries; Etc.      133  

Section 6.09

  Restrictions on Subsidiary Distributions and Negative Pledge Clauses      134
 

Section 6.10

  Reserved      135  

Section 6.11

  Fiscal Quarter and/or Fiscal Year      135  

Section 6.12

  Financial Covenants      135   ARTICLE VII    Events of Default   

Section 7.01

  Events of Default      136  

Section 7.02

  [Reserved]      138  

Section 7.03

  Application of Funds      138   ARTICLE VIII    The Agents   

Section 8.01

  Appointment      139  

Section 8.02

  Delegation of Duties      140  

Section 8.03

  Exculpatory Provisions      140  

Section 8.04

  Reliance by Agents      141  

Section 8.05

  Notice of Default      142  

Section 8.06

  Non-Reliance on Agents and Other Lenders      142  

Section 8.07

  Indemnification      143  

Section 8.08

  Agent in Its Individual Capacity      143  

Section 8.09

  Successor Administrative Agent      144  

Section 8.10

  Arrangers, Etc.      144  

Section 8.11

  Security Documents and Collateral Agent      144  

Section 8.12

  Right to Realize on Collateral, Enforce Guarantees, and Credit Bidding     
145  

Section 8.13

  Withholding Tax      147  

 

-iii-



--------------------------------------------------------------------------------

         Page  

Section 8.14

  Secured Cash Management Agreements and Secured Hedge Agreements      147  

Section 8.15

  Certain ERISA Matters      147  

ARTICLE IX

  

Miscellaneous

  

Section 9.01

  Notices; Communications      148  

Section 9.02

  Survival of Agreement      149  

Section 9.03

  Binding Effect      149  

Section 9.04

  Successors and Assigns      150  

Section 9.05

  Expenses; Indemnity      155  

Section 9.06

  Right of Set-off      157  

Section 9.07

  Applicable Law      158  

Section 9.08

  Waivers; Amendment      158  

Section 9.09

  Interest Rate Limitation      161  

Section 9.10

  Entire Agreement      161  

Section 9.11

  WAIVER OF JURY TRIAL      162  

Section 9.12

  Severability      162  

Section 9.13

  Counterparts      162  

Section 9.14

  Headings      162  

Section 9.15

  Jurisdiction; Consent to Service of Process      162  

Section 9.16

  Confidentiality      163  

Section 9.17

  Platform; Borrower Materials      163  

Section 9.18

  Release of Liens and Guarantees      164  

Section 9.19

  USA PATRIOT Act Notice      166  

Section 9.20

  Agency of the Borrower for the Loan Parties      166  

Section 9.21

  No Advisory or Fiduciary Responsibility      166  

Section 9.22

  Payments Set Aside      166  

Section 9.23

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      167
 

Section 9.24

  Electronic Execution of Assignments and Certain Other Documents      167  

Section 9.25

  Acknowledgement Regarding Any Supported QFCs      168  

 

Exhibits and Schedules Exhibit A    Form of Assignment and Acceptance Exhibit B
   [Reserved] Exhibit C    Form of Solvency Certificate Exhibit D-1    Form of
Borrowing Request Exhibit D-2    Form of Swingline Borrowing Request Exhibit D-3
   Form of Letter of Credit Request Exhibit E    Form of Interest Election
Request Exhibit F    Auction Procedures Exhibit G    [Reserved] Exhibit H   
Form of Promissory Note Exhibit I    Form of Perfection Certificate Exhibit J-1
   U.S. Tax Certificate (For Non-U.S. Lenders that are not Partnerships for U.S.
Federal Income Tax Purposes) Exhibit J-2    U.S. Tax Certificate (For Non-U.S.
Lenders that are Partnerships for U.S. Federal Income Tax Purposes)

 

-iv-



--------------------------------------------------------------------------------

Exhibit J-3    U.S. Tax Certificate (For Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes) Exhibit J-4    U.S. Tax
Certificate (For Non-U.S. Participants that are Partnerships for U.S. Federal
Income Tax Purposes) Schedule 3.04    Governmental Approvals Schedule 3.16   
Environmental Matters Schedule 3.21    Intellectual Property Schedule 9.01   
Notice Information Schedule 9.04(j)    Voting Participants

 

-v-



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT dated as of January 31, 2020 (this
“Agreement”), among CenturyLink, Inc., a Louisiana corporation (the “Borrower”),
Bank of America, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”), Collateral Agent and Swingline Lender, and each Issuing
Bank and Lender (each as defined below) party hereto from time to time.

WHEREAS, the Borrower is party to that certain Credit Agreement, dated as of
June 19, 2017, with the Administrative Agent, the Collateral Agent and the
lenders and issuing banks party thereto (as amended, restated or otherwise
modified prior to the date hereof, the “Original Credit Agreement”);

WHEREAS, the parties hereto have agreed to amend and restate the Original Credit
Agreement as provided in this Agreement, which Agreement shall become effective
upon the satisfaction of the conditions precedent set forth in the Restatement
Agreement (as defined below);

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities existing under the
Original Credit Agreement, but rather that this Agreement shall amend and
restate in its entirety the Original Credit Agreement and re-evidence the
obligations of the Borrower outstanding thereunder;

NOW, THEREFORE, in consideration of the above premises, the parties hereto
hereby agree that on the Restatement Effective Date (as defined below), the
Original Credit Agreement shall be amended and restated in its entirety as
follows:

ARTICLE I

Definitions

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

“ABR” shall mean for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by the Administrative Agent
as its “prime rate,” (c) the Eurodollar Rate plus 1.00% and (d) 1.00%. The
“prime rate” is a rate of interest per annum publicly announced by the
Administrative Agent and set based upon various factors including the
Administrative Agent’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate. Any change in such rate
announced by the Administrative Agent shall take effect at the opening of
business on the day specified in the public announcement of such change. “ABR”
when used with respect to any Loan or Borrowing, refers to whether such Loan, or
the Loans included in such Borrowing, bear interest by reference to the ABR.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any ABR Term Loan, ABR Revolving Facility Loan or
Swingline Loan.

“ABR Revolving Facility Borrowing” shall mean a Borrowing comprised of ABR
Revolving Facility Loans.

“ABR Revolving Facility Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the ABR in accordance with the
provisions of Article II.

 

1



--------------------------------------------------------------------------------

“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the ABR in accordance with the provisions of Article II.

“Additional Term B Commitment” shall mean the obligation of the Additional Term
B Lender to make a Term B Loan on the Restatement Effective Date in an aggregate
principal amount equal to the excess of $5,000,000,000.00 over the aggregate
principal amount of Converted Original Term B Loans.

“Additional Term B Lender” means the Lender identified as such in the
Restatement Agreement.

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement, together with its successors and
assigns.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form supplied by the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

“Agents” shall mean the Administrative Agent and the Collateral Agent.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement, as may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

“All-in Yield” shall mean, as to any Loans (or other Indebtedness, if
applicable), the yield thereon to Lenders (or other lenders, as applicable)
providing such Loans (or other Indebtedness, if applicable) in the primary
syndication thereof, as reasonably determined by the Administrative Agent in
consultation with the Borrower, whether in the form of interest rate, margin,
original issue discount, upfront fees, rate floors or otherwise; provided, that
original issue discount and upfront fees shall be equated to interest rate based
on an assumed four year average life; and provided, further, that “All-in Yield”
shall not include arrangement, commitment, underwriting, structuring or similar
fees and customary consent fees for an amendment paid generally to consenting
lenders.

“Anti-Corruption Laws” shall mean laws or rules related to bribery or
anti-corruption, including the United States Foreign Corrupt Practices Act of
1977, as amended, and the UK Bribery Act 2010.

“Applicable Commitment Fee” shall mean for any day (i) with respect to any
Revolving Facility Commitments in effect on the Restatement Effective Date from
(A) the Restatement Effective Date to the date on which the Administrative Agent
receives a certificate pursuant to Section 5.04(c) for the first fiscal quarter
ending after the Restatement Effective Date, 0.375% per annum and
(B) thereafter, the percentages per annum set forth under the caption
“Applicable Commitment Fee” in the definition of “Applicable Margin” based on
the Total Leverage Ratio as set forth in the most recent certificate received by
the Administrative Agent pursuant to Section 5.04(c); and (ii) with respect to
any Other Revolving Facility Commitments, the “Applicable Commitment Fee” set
forth in the applicable Extension Amendment or Refinancing Amendment (as
applicable).

“Applicable Date” shall have the meaning assigned to such term in
Section 9.08(f).

 

2



--------------------------------------------------------------------------------

“Applicable Margin” shall mean for any day:

(i) with respect to any Revolving Facility Loan or Swingline Loan under the
Revolving Facility in effect on the Restatement Effective Date, any Term A Loan
and any Term A-1 Loan (A) from the Restatement Effective Date to the date on
which the Administrative Agent receives a certificate pursuant to
Section 5.04(c) for the first fiscal quarter ending after the Restatement
Effective Date, 2.00% per annum in the case of any Eurodollar Loan and 1.00% per
annum in the case of any ABR Loan, and (B) thereafter, the following percentages
per annum set forth below under the caption “ABR Loans” or “Eurodollar Loans,”
as the case may be, based upon the Total Leverage Ratio as set forth in the most
recent certificate received by the Administrative Agent pursuant to
Section 5.04(c);

 

Level

  

Total Leverage Ratio

   Eurodollar
Loans     ABR Loans     Applicable
Commitment
Fee  

I

   £ 2.75 to 1.00      1.50 %      0.50 %      0.25 % 

II

   > 2.75 to 1.00 and £ 3.25 to 1.00      1.75 %      0.75 %      0.375 % 

III

   > 3.25 to 1.00 and £ 4.00 to 1.00      2.00 %      1.00 %      0.375 % 

IV

   > 4.00 to 1.00      2.25 %      1.25 %      0.500 % 

Any increase or decrease in the Applicable Margin or Applicable Commitment Fee
resulting from a change in the Total Leverage Ratio shall become effective as of
the first Business Day immediately following the date a certificate is delivered
pursuant to Section 5.04(c); provided, however, that if such certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Pro Rata Lenders, pricing Level IV shall apply as of the first
Business Day after the date on which such certificate was required to have been
delivered and in each case shall remain in effect until the date on which such
certificate is delivered. In the event that the Borrower or the Administrative
Agent determines that any financial statement or certificate delivered pursuant
to Section 5.04(c) is inaccurate, and such inaccuracy, if corrected, would have
led to the application of a higher Applicable Margin or Applicable Commitment
Fee for any period (an “Applicable Period”) than the Applicable Margin and/or
Applicable Commitment Fee applied for such Applicable Period, then (a) the
Borrower shall promptly following such determination deliver to the
Administrative Agent correct financial statements and certificates required by
Section 5.04(c) for such Applicable Period, (b) the Applicable Margin and
Applicable Commitment Fee for such Applicable Period shall be determined as if
the Total Leverage Ratio were determined based on the amounts set forth in such
correct financial statements and certificates and (c) the Borrower shall
promptly (and in any event within ten Business Days) following delivery of such
corrected financial statements and certificates pay to the Administrative Agent
the accrued additional interest and fees owing as a result of such increased
Applicable Margin and Applicable Commitment Fee for such Applicable Period.

(ii) with respect to any Term B Loan, 2.25% per annum in the case of any
Eurodollar Loan and 1.25% per annum in the case of any ABR Loan;

(iii) with respect to any Other Term Loan or Other Revolving Loan, the
“Applicable Margin” set forth in the Incremental Assumption Agreement, Extension
Amendment or Refinancing Amendment (as applicable) relating thereto.

“Approved Fund” shall have the meaning assigned to such term in
Section 9.04(b)(ii).

 

3



--------------------------------------------------------------------------------

“Arrangers” shall mean, collectively, (i) with respect to the Revolving
Facility, the Term A Facility and the Term B Facility, Bank of America, N.A.,
Citigroup Global Markets Inc., RBC Capital Markets, Morgan Stanley Senior
Funding, Inc., Wells Fargo Securities, LLC, Barclays Bank PLC, Goldman Sachs
Bank USA, JPMorgan Chase Bank, N.A., Credit Suisse Loan Funding LLC, Mizuho
Bank, LTD., Truist Bank, TD Securities (USA) LLC and Fifth Third Bank (ii) with
respect to the Term A-1 Facility, CoBank, ACB and (iii) each of the Arrangers
under the Original Credit Agreement.

“Asset Sale” shall mean (x) any Disposition (including any sale and lease-back
of assets and any lease of Real Property) to any person of any asset or assets
of the Borrower or any Subsidiary and (y) any sale of any Equity Interests by
any Subsidiary to a person other than the Borrower or a Subsidiary.

“Assignee” shall have the meaning assigned to such term in Section 9.04(b)(i).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Borrower (if required by Section 9.04), in the form of Exhibit A or such other
form (including electronic documentation generated by use of an electronic
platform) as shall be approved by the Administrative Agent and reasonably
satisfactory to the Borrower.

“Auction Manager” shall have the meaning assigned to such term in
Section 2.25(a).

“Auction Procedures” shall mean auction procedures with respect to Purchase
Offers set forth in Exhibit F hereto.

“Auto-Extension Letter of Credit” shall have the meaning assigned that term in
Section 2.05(b).

“Availability Period” shall mean, with respect to any Class of Revolving
Facility Commitments, the period from and including the Restatement Effective
Date (or, if later, the effective date for such Class of Revolving Facility
Commitments) to but excluding the earlier of the Revolving Facility Maturity
Date for such Class and, in the case of each of the Revolving Facility Loans,
Revolving Facility Borrowings, Swingline Loans and Letters of Credit under any
Class of Revolving Facility Commitments, the date of termination of the
Revolving Facility Commitments of such Class.

“Available Unused Commitment” shall mean, with respect to a Revolving Facility
Lender under any Class of Revolving Facility Commitments at any time, an amount
equal to the amount by which (a) the applicable Revolving Facility Commitment of
such Revolving Facility Lender at such time exceeds (b) the applicable Revolving
Facility Credit Exposure (excluding the Swingline Exposure) of such Revolving
Facility Lender at such time.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, and any successor thereto.

 

4



--------------------------------------------------------------------------------

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Board of Directors” shall mean, as to any person, the board of directors, the
board of managers, the sole manager or other governing body of such person or
(other than for purposes of the definition of “Change of Control”) any duly
appointed committee thereof.

“Borrower” shall have the meaning assigned to such term in the preamble hereto.

“Borrower Materials” shall have the meaning assigned to such term in
Section 5.04.

“Borrowing” shall mean a group of Loans of a single Class and Type, and made on
a single date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

“Borrowing Minimum” shall mean (a) in the case of Eurodollar Loans, $5,000,000,
(b) in the case of ABR Loans, $1,000,000 and (c) in the case of Swingline Loans,
$500,000.

“Borrowing Multiple” shall mean (a) in the case of Eurodollar Loans, $1,000,000,
(b) in the case of ABR Loans, $250,000 and (c) in the case of Swingline Loans,
$100,000.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit D-1 or another
form (including any form on an electronic platform or electronic transmission
system as shall be approved by the Administrative Agent) approved by the
Administrative Agent and appropriately completed and signed by a Responsible
Officer of the Borrower.

“Budget” shall have the meaning assigned to such term in Section 5.04(e).

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in Dollars in the London interbank market.

“Capital Expenditures” shall mean, for any person in respect of any period, the
aggregate of all expenditures incurred by such person during such period that,
in accordance with GAAP, are or should be included in “additions to property,
plant or equipment” or similar items reflected in the statement of cash flows of
such person; provided, however, that Capital Expenditures for the Borrower and
the Subsidiaries shall not include:

(a) expenditures to the extent made with proceeds of the issuance of Qualified
Equity Interests of the Borrower or capital contributions to the Borrower or
funds that would have constituted Net Proceeds under clause (a) of the
definition of the term “Net Proceeds” (but that will not constitute Net Proceeds
as a result of the first or second proviso to such clause (a));

 

5



--------------------------------------------------------------------------------

(b) expenditures of proceeds of insurance settlements, condemnation awards and
other settlements in respect of lost, destroyed, damaged or condemned assets,
equipment or other property to the extent such expenditures are made to replace
or repair such lost, destroyed, damaged or condemned assets, equipment or other
property or otherwise to acquire, maintain, develop, construct, improve, upgrade
or repair assets or properties useful in the business of the Borrower and the
Subsidiaries to the extent such proceeds are not then required to be applied to
prepay Term Loans pursuant to Section 2.11(b);

(c) interest capitalized during such period;

(d) expenditures that are accounted for as capital expenditures of such person
and that actually are paid for by a third party (excluding the Borrower or any
Subsidiary) and for which none of the Borrower or any Subsidiary has provided or
is required to provide or incur, directly or indirectly, any consideration or
obligation to such third party or any other person (whether before, during or
after such period);

(e) the book value of any asset owned by such person prior to or during such
period to the extent that such book value is included as a capital expenditure
during such period as a result of such person reusing or beginning to reuse such
asset during such period without a corresponding expenditure actually having
been made in such period; provided that any expenditure necessary in order to
permit such asset to be reused shall be included as a Capital Expenditure during
the period that such expenditure actually is made;

(f) the purchase price of equipment purchased during such period to the extent
that the consideration therefor consists of any combination of (i) used or
surplus equipment traded in at the time of such purchase, (ii) the proceeds of a
concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business or (iii) assets Disposed of pursuant to Section 6.05(m);

(g) Investments in respect of a Permitted Business Acquisition; or

(h) the purchase of property, plant or equipment made with proceeds from any
Asset Sale to the extent such proceeds are not then required to be applied to
prepay Term Loans pursuant to Section 2.11(b).

“Capitalized Lease Obligations” shall mean, at the time any determination
thereof is to be made, the amount of the liability in respect of a finance lease
that would at such time be required to be capitalized and reflected as a
liability on the balance sheet (excluding the footnotes thereto) in accordance
with GAAP; provided that all obligations of any person that are or would be
characterized as operating lease obligations in accordance with GAAP on
October 31, 2016 (whether or not such operating lease obligations were in effect
on such date) shall continue to be accounted for as operating lease obligations
(and not as Capitalized Lease Obligations) for purposes of this Agreement
regardless of any change in GAAP following such date that would otherwise
require such obligations to be recharacterized (on a prospective or retroactive
basis or otherwise) as Capitalized Lease Obligations.

 

6



--------------------------------------------------------------------------------

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of one or more of the Issuing Banks or
Lenders, as collateral for Revolving L/C Exposure or obligations of the Lenders
to fund participations in respect of Revolving L/C Exposure, cash or deposit
account balances or, if the Collateral Agent and each Issuing Bank shall agree
in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to the Collateral
Agent and each applicable Issuing Bank. “Cash Collateral” and “Cash
Collateralization” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

“Cash Management Agreement” shall mean any agreement to provide to the Borrower
or any Subsidiary cash management services for collections, treasury management
services (including controlled disbursement, overdraft, automated clearing house
fund transfer services, return items and interstate depository network
services), any demand deposit, payroll, trust or operating account
relationships, commercial credit cards, merchant card, purchase or debit cards,
non-card e-payables services, and other cash management services, including
electronic funds transfer services, lockbox services, stop payment services and
wire transfer services and including any Outside LC Facility.

“Cash Management Bank” shall mean (i) any person that, at the time it enters
into a Cash Management Agreement (or on the Restatement Effective Date), is an
Agent, an Arranger, a Lender or an Affiliate of any such person and (ii) any
Outside LC Facility Issuer, in each case, in its capacity as a party to such
Cash Management Agreement.

“Centel” shall mean Centel Corporation, a Kansas corporation, together with its
successors and assigns.

“CFC” shall mean a “controlled foreign corporation” within the meaning of
section 957(a) of the Code.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Restatement Effective Date, (b) any change in law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the Restatement Effective Date or (c) compliance by any Lender or Issuing Bank
(or, for purposes of Section 2.15(b), by any Lending Office of such Lender or
Issuing Bank or by such Lender’s or Issuing Bank’s holding company, if any) with
any written request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the Restatement
Effective Date; provided, however, that notwithstanding anything herein to the
contrary, (x) all requests, rules, guidelines or directives under or issued in
connection with the Dodd-Frank Wall Street Reform and Consumer Protection Act,
all interpretations and applications thereof and any compliance by a Lender with
any request or directive relating thereto and (y) all requests, rules,
guidelines or directives promulgated under or in connection with, all
interpretations and applications of, and any compliance by a Lender with any
request or directive relating to the Bank for International Settlements, the
Basel Committee on Banking Supervision (or any successor or similar authority)
or the United States of America or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case under clauses (x) and (y) be deemed to
be a “Change in Law,” regardless of the date enacted, adopted or issued but only
to the extent it is the general policy of an Issuing Bank or Lender to impose
applicable increased costs or costs in connection with capital adequacy
requirements similar to those described in clauses (a) and (b) of Section 2.15
generally on other similarly situated borrowers under similar circumstances
under agreements permitting such impositions.

“Change of Control” shall mean (a) the acquisition of ownership, directly or
indirectly, beneficially (within the meaning of the Exchange Act and the rules
of the SEC thereunder as in effect on the date hereof) or of record, by any
person (within the meaning of the Exchange Act and the rules of the SEC
thereunder as in effect on the date hereof) or group (within the meaning of the
Exchange Act and the rules of the SEC thereunder as in effect on the date
hereof) of Equity Interests representing more than 50% of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests of

 

7



--------------------------------------------------------------------------------

the Borrower, unless the Borrower becomes a direct or indirect wholly-owned
Subsidiary of a holding company (i.e., a parent company) and the direct or
indirect holders of Equity Interests of such holding company immediately
following that transaction are substantially the same as the holders of the
Borrower’s Equity Interests (and in the same proportion) immediately prior to
that event; or (b) occupation of a majority of the seats (other than vacant
seats) on the Board of Directors of the Borrower by persons who (i) were not
members of the Board of Directors of the Borrower on the Restatement Effective
Date (after giving effect to the Board of Directors changes outlined in the
press release of the Borrower dated December 30, 2019) and (ii) whose election
to the Board of Directors of the Borrower or whose nomination for election by
the stockholders of the Borrower was not approved by a majority of the members
of the Board of Directors of the Borrower then still in office who were either
members of the Board of Directors on the Restatement Effective Date or whose
election or nomination for election was previously so approved.

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Class” shall mean, (a) when used in respect of any Loan or Borrowing, whether
such Loan or the Loans comprising such Borrowing are Term A Loans, Term A-1
Loans, Term B Loans, Other Term Loans established as a separate Class, Initial
Revolving Loans, or Other Revolving Loans established as a separate Class; and
(b) when used in respect of any Commitment, whether such Commitment is in
respect of a commitment to make Term A Loans, Term A-1 Loans, Term B Loans,
Other Term Loans of a specified Class, Initial Revolving Loans, or Other
Revolving Loans of a specified Class.

“Class Loans” shall have the meaning assigned to such term in Section 9.08(f).

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include all other property that is subject to any Lien in favor
of the Collateral Agent or any Subagent for the benefit of the Secured Parties
pursuant to any Security Document; provided, that notwithstanding anything to
the contrary herein or in any Security Document or other Loan Document, in no
case shall the Collateral include any Excluded Property.

“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Parties, together with its successors and permitted
assigns in such capacity.

“Collateral Agreement” shall mean the Collateral Agreement dated as of
October 13, 2017, as may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, among each Collateral
Guarantor and the Collateral Agent.

“Collateral and Guarantee Requirement” shall mean the requirement that (in each
case, subject to the last three paragraphs of Section 5.10, and subject to
Schedule 5.13 to the Restatement Effective Date Certificate (which, for the
avoidance of doubt, shall override the applicable clauses of this definition of
“Collateral and Guarantee Requirement”)):

(a) on the Restatement Effective Date, to the extent not previously delivered,
the Collateral Agent shall have received from (i) each Collateral Guarantor, a
counterpart of the Collateral Agreement and (ii) from each Guarantor listed on
Schedule 1.01 to the Restatement Effective Date Certificate), a counterpart of
the Subsidiary Guarantee Agreement, in each case duly executed and delivered on
behalf of such person;

 

8



--------------------------------------------------------------------------------

(b) on the Restatement Effective Date, to the extent not previously delivered,
(i)(x) all outstanding Equity Interests directly owned by the Collateral
Guarantors, other than Excluded Securities, and (y) all Indebtedness owing to
any Collateral Guarantor, other than Excluded Securities, shall have been
pledged or assigned for security purposes pursuant to the Security Documents and
(ii) the Collateral Agent shall have received certificates, updated share
registers (where necessary under the laws of any applicable jurisdiction in
order to create a perfected security interest in such Equity Interests) or other
instruments (if any) representing such Equity Interests and any notes or other
instruments required to be delivered pursuant to the applicable Security
Documents, together with stock powers, note endorsements or other instruments of
transfer with respect thereto (as applicable) endorsed in blank;

(c) in the case of any person that becomes a Guarantor after the Restatement
Effective Date, the Agents shall have received (i) a supplement to the
Subsidiary Guarantee Agreement and (ii) in the case of a Collateral Guarantor,
supplements to the Collateral Agreement and any other Security Documents, if
applicable, in the form specified therefor or otherwise reasonably acceptable to
the Administrative Agent, in each case, duly executed and delivered on behalf of
such Guarantor;

(d) (x) all outstanding Equity Interests of any person that becomes a Guarantor
after the Restatement Effective Date and that are held by a Collateral Guarantor
and (y) all Equity Interests directly acquired by a Collateral Guarantor after
the Restatement Effective Date, in each case other than Excluded Securities,
shall have been pledged pursuant to the Security Documents, together with stock
powers or other instruments of transfer with respect thereto (as applicable)
endorsed in blank;

(e) except as otherwise contemplated by this Agreement or any Security Document,
all documents and instruments, including Uniform Commercial Code financing
statements, and filings with the United States Copyright Office and the United
States Patent and Trademark Office, and all other actions reasonably requested
by the Collateral Agent (including those required by applicable Requirements of
Law) to be delivered, filed, registered or recorded to create the Liens intended
to be created by the Security Documents (in each case, including any supplements
thereto) and perfect such Liens to the extent required by, and with the priority
required by, the Security Documents, shall have been delivered, filed,
registered or recorded or delivered to the Collateral Agent for filing,
registration or the recording substantially concurrently with, or promptly
following, the execution and delivery of each such Security Document;

(f) evidence of the insurance (if any) required by the terms of Section 5.02
hereof shall have been received by the Collateral Agent; and

(g) after the Restatement Effective Date, the Collateral Agent shall have
received, (i) such other Security Documents as may be required to be delivered
pursuant to Section 5.10 or the Security Documents, and (ii) upon reasonable
request by the Collateral Agent, evidence of compliance with any other
requirements of Section 5.10.

“Collateral Guarantors” shall mean each Guarantor other than QCF, Embarq and
their respective Subsidiaries.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).

 

9



--------------------------------------------------------------------------------

“Commitments” shall mean (a) with respect to any Lender, such Lender’s Revolving
Facility Commitment, Initial Term A Loan Commitment, Initial Term A-1 Loan
Commitment, Additional Term B Commitment, Other Revolving Facility Commitment
and/or Other Term Loan Commitment, and (b) with respect to any Swingline Lender,
its Swingline Commitment (it being understood that a Swingline Commitment does
not increase the applicable Swingline Lender’s Revolving Facility Commitment).

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Consolidated Debt” shall mean, as of any date of determination for any person,
the sum of (without duplication) the principal amount of all Indebtedness of the
type set forth in clauses (a), (b), (c), (d), (e) (to the extent related to any
Indebtedness that would otherwise constitute Consolidated Debt), (f) and (k) of
the definition of “Indebtedness” of such person and its Subsidiaries determined
on a consolidated basis on such date; provided, that the amount of any
Indebtedness with respect to which the applicable obligors have entered into
currency hedging arrangements shall be calculated giving effect to such currency
hedging arrangements; provided, further that Qualified Receivable Facilities
shall not constitute Consolidated Debt.

“Consolidated Interest Coverage Ratio” shall mean on any date the ratio of
(i) EBITDA of the Borrower to (ii) consolidated cash interest expense of the
Borrower and its Subsidiaries, in each case, for the most recently ended Test
Period on or prior to such date, all determined on a consolidated basis in
accordance with GAAP; provided, that the Consolidated Interest Coverage Ratio
shall be determined on a Pro Forma Basis.

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate Net Income of such person and its subsidiaries for such period, on
a consolidated basis, in accordance with GAAP; provided, however, that the Net
Income for such period of any person that is not a subsidiary of such person, or
is an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be included only to the extent of the amount of dividends or
distributions or other payments actually paid in cash, Permitted Investments or
other cash equivalents (or to the extent converted into cash, Permitted
Investments or other cash equivalents) to the referent person or a Subsidiary
thereof in respect of such period.

“Consolidated Priority Debt” shall mean, on any date, Consolidated Debt of the
Borrower on such date after deducting, without duplication, the amount of any
Indebtedness otherwise included in Consolidated Debt of the Borrower consisting
of (i) unsecured Indebtedness of the Borrower that is not Guaranteed by any
Subsidiary of the Borrower (other than Guarantees by Guarantors constituting
Subordinated Indebtedness), (ii) Subordinated Indebtedness of any Guarantor and
(iii) Excluded QCF Indebtedness.

“Consolidated Total Assets” shall mean, as of any date of determination, the
total assets of the Borrower and the Subsidiaries, determined on a consolidated
basis in accordance with GAAP, but excluding amounts attributable to Investments
in Unrestricted Subsidiaries, as set forth on the consolidated balance sheet of
the Borrower as of the last day of the Test Period ending immediately prior to
such date for which financial statements of the Borrower have been delivered (or
were required to be delivered) pursuant to Section 5.04(a) or 5.04(b), as
applicable. Consolidated Total Assets shall be determined on a Pro Forma Basis.

“Consolidated Working Capital” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis at any date of determination, Current
Assets at such date of determination minus Current Liabilities at such date of
determination; provided, that increases or decreases in Consolidated Working
Capital shall be calculated without regard to any changes in Current Assets or
Current Liabilities as a result of (a) any reclassification in accordance with
GAAP of assets or liabilities, as applicable, between current and noncurrent or
(b) the effects of purchase accounting.

 

10



--------------------------------------------------------------------------------

“Contract Consideration” shall have the meaning assigned to such term in the
definition of the term “Excess Cash Flow.”

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controls” and “Controlled” shall have meanings correlative thereto.

“Converted Original Term B Loan”: as to any Lender that has indicated on its
counterpart to the Restatement Agreement that it is requesting to convert its
Original Term B Loan to a Term B Loan, the entire aggregate principal amount of
such Lender’s Original Term B Loans subject to such request (or, if less, the
amount notified to such Lender by the Administrative Agent prior to the
Restatement Effective Date).

“Credit Event” shall mean the funding of any Loan (but excluding, for the
avoidance of doubt, any continuation of a Loan or conversion of a Loan from one
Type to another) and/or any L/C Credit Extension.

“Current Assets” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, the sum of (a) all assets
(other than cash, Permitted Investments or other cash equivalents) that would,
in accordance with GAAP, be classified on a consolidated balance sheet of the
Borrower and the Subsidiaries as current assets at such date of determination,
other than amounts related to current or deferred Taxes based on income or
profits, and (b) gross accounts receivable comprising part of the Receivables,
subject to such Permitted Receivables Financing.

“Current Liabilities” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and the Subsidiaries as current liabilities at
such date of determination, other than (a) the current portion of any
Indebtedness, (b) accruals of Interest Expense (excluding Interest Expense that
is due and unpaid), and (c) accruals for current or deferred Taxes based on
income or profits.

“Debtor Relief Laws” shall mean the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States of America or other applicable
jurisdictions from time to time in effect.

“Declined Prepayment Amount” shall have the meaning assigned to such term in
Section 2.10(d).

“Declining Term Lender” shall have the meaning assigned to such term in
Section 2.10(d).

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

“Defaulting Lender” shall mean, subject to Section 2.24, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder or (ii) pay to the
Administrative Agent, any Issuing Bank, the Swingline Lender or any other Lender
any other amount required to be paid by it hereunder (including in respect of
its participation in Letters of Credit or Swingline Loans) within two
(2) Business Days of the date when due, (b) has notified the Borrower, the
Swingline Lender, the Administrative Agent or any Issuing Bank in writing that
it does not intend or expect to comply with its funding obligations hereunder or
generally under other agreements in which it commits to extend credit, or has
made a public statement to that effect, (c) has failed,

 

11



--------------------------------------------------------------------------------

within three (3) Business Days after written request by the Administrative Agent
or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower) or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-in
Action; provided, that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States of America or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.24) upon delivery of written notice of such determination
to the Borrower, each Issuing Bank, the Swingline Lender and each Lender.

“Designated Non-Cash Consideration” shall mean the Fair Market Value of non-cash
consideration received by the Borrower or one of its Subsidiaries in connection
with an Asset Sale that is so designated as Designated Non-Cash Consideration
pursuant to a certificate of a Responsible Officer of the Borrower, setting
forth such valuation, less the amount of cash, Permitted Investments or other
cash equivalents received in connection with a subsequent disposition of such
Designated Non-Cash Consideration.

“Disinterested Director” shall mean, with respect to any person and transaction,
a member of the Board of Directors of such person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

“Dispose” or “Disposed of” shall mean to convey, sell, lease, sell and
lease-back, assign, transfer or otherwise dispose of any property, business or
asset. The term “Disposition” shall have a correlative meaning to the foregoing.

“Disqualified Lender” shall mean those bona fide competitors of the Borrower and
any Affiliates thereof (other than any Affiliates that are banks, financial
institutions, bona fide debt funds or investment vehicles that are engaged in
making, purchasing, holding or otherwise investing in commercial loans, bonds
and similar extensions of credit in the ordinary course), in each case, that are
specified in writing by a Responsible Officer of the Borrower to the
Administrative Agent and the Lenders from time to time following the Restatement
Effective Date; provided that in no event shall any update to the list of
Disqualified Lenders (A) be effective prior to three Business Days after receipt
thereof by the Administrative Agent (it being understood and agreed that the
Borrower authorizes distribution of any such list to the Lenders) or (B) apply
retroactively to disqualify any persons that have previously acquired an
assignment or participation interest under this Agreement.

“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
exchangeable), or upon the happening of any event or condition (a) matures or is
mandatorily redeemable (other than solely for Qualified Equity Interests of the
Borrower), pursuant to a sinking fund obligation or otherwise, (b) is redeemable
at the option of the holder thereof (other than solely for Qualified Equity
Interests of the Borrower), in whole or in part, (c) provides for the scheduled,
mandatory

 

12



--------------------------------------------------------------------------------

payments of dividends in cash, or (d) is or becomes convertible into or
exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Stock, in the case of each of the foregoing clauses (a),
(b), (c) and (d), prior to the date that is ninety-one (91) days after the
Latest Maturity Date in effect at the time of issuance thereof and except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Loan
Obligations that are accrued and payable and the termination of the Commitments
(provided, that only the portion of the Equity Interests that so mature or are
mandatorily redeemable, are so convertible or exchangeable or are so redeemable
at the option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock). Notwithstanding the foregoing: (i) any Equity Interests
issued to any employee or to any plan for the benefit of employees of the
Borrower or the Subsidiaries or by any such plan to such employees shall not
constitute Disqualified Stock solely because they may be required to be
repurchased by the Borrower in order to satisfy applicable statutory or
regulatory obligations or as a result of such employee’s termination, death or
disability and (ii) any class of Equity Interests of such person that by its
terms authorizes such person to satisfy its obligations thereunder by delivery
of Equity Interests that are not Disqualified Stock shall not be deemed to be
Disqualified Stock.

“Dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.

“EBITDA” shall mean for any period and for any person, (1) Consolidated Net
Income of such person for such period adjusted, without duplication, to exclude
the effect of (a) any non-cash losses resulting from requirements to
mark-to-market Hedging Agreements, (b) any expense items relating to mergers or
acquisitions, including severance, retention and integration costs and change of
control payments, provided that adjustments pursuant to this clause (b) for any
period shall be consistent with those reported in such person’s public reports
in accordance with Regulation G and shall not exceed 10% of EBITDA of such
person for the last four fiscal quarters (to be calculated after giving effect
to adjustments pursuant to this clause (b)), (c) [reserved], (d) any gains or
losses in connection with the repurchase or retirement of Indebtedness, (e) any
loss reflected in such Consolidated Net Income for such period all or any
portion of which is reasonably expected to be paid or reimbursed by an insurer,
indemnitor or other third party source, provided that, to the extent that the
claim for all or any portion of any such reasonably expected payment or
reimbursement is not accepted by the applicable insurer, indemnitor or other
third party source within 180 days of the loss event, there shall be a
corresponding deduction from EBITDA of such person; and provided further, that
recognition or receipt of all or any portion of any such reasonably expected
payment or reimbursement from the applicable insurer, indemnitor or other third
party source shall be deducted from EBITDA to the extent reflected in net
income, (f) any other non-cash losses or expenses (other than write-downs or
write-offs of current assets or non-cash losses or expenses representing an
accrual for a future cash outlay) reflected in such Consolidated Net Income for
such period, (g) gains or losses from marking to market portfolio assets until
recognized for income tax purposes, (h) without duplication of any other
exclusions in this definition of EBITDA, any extraordinary or other
non-recurring non-cash income, expenses, gain or loss, provided that any cash
payments received or made as result of such gain or loss (regardless of when the
gain or loss was incurred) shall be included in the calculation of EBITDA for
the period in which they are received or made (unless previously included for
purposes of this calculation), (i) any gain or loss on the disposition of
investments and (j)(i) losses or discounts in connection with any Qualified
Receivable Facility or otherwise in connection with factoring arrangements or
the sale of Receivables and (ii) amortization of capitalized fees, in each case
in connection with any Qualified Receivable Facility, plus, to the extent
deducted in determining such Consolidated Net Income for such period, the
aggregate amount of (2)(a) interest expense, excluding the amortization or
write-off of Indebtedness discount or premiums and Indebtedness issuance costs
and commissions, discounts and other fees and charges associated with
Indebtedness (including, if applicable, Loans), (b) income tax expense,
(c) depreciation and amortization and (d) any non-cash charges to Consolidated
Net Income relating to the establishment of reserves and any income relating to
the release of such reserves, provided that EBITDA shall be reduced by any cash
expended that reduces the amount of any reserve.

 

13



--------------------------------------------------------------------------------

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent;

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Embarq” shall mean Embarq Corporation, a Delaware corporation, together with
its successors and assigns.

“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, binding agreements, decrees or
judgments, promulgated or entered into by or with any Governmental Authority,
relating in any way to the Environment, preservation or reclamation of natural
resources, any Hazardous Materials or to public or employee health and safety
matters (to the extent relating to the Environment or Hazardous Materials).

“Environmental Permits” shall have the meaning assigned to such term in
Section 3.16.

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock (including any preferred equity
certificates (and any other similar instruments)), any limited or general
partnership interest and any limited liability company membership interest, and
any securities or other rights or interests convertible into or exchangeable for
any of the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any final regulations promulgated and
the rulings issued thereunder.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower or a Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Code, or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

14



--------------------------------------------------------------------------------

“ERISA Event” shall mean (a) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Plan; (b) with respect to any
Plan, the failure to satisfy the minimum funding standard under Section 412 of
the Code or Section 302 of ERISA, whether or not waived; (c) a determination
that any Plan is, or is expected to be, in “at-risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code); (d) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under
Section 430(j) of the Code with respect to any Plan or the failure to make by
its due date any required contribution to a Multiemployer Plan; (e) the
incurrence by the Borrower, a Subsidiary or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (f) the receipt by the Borrower, a Subsidiary or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or to appoint a trustee to administer any Plan
under Section 4042 of ERISA; (g) the incurrence by the Borrower, a Subsidiary or
any ERISA Affiliate of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; (h) the receipt by the Borrower,
a Subsidiary or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower, a Subsidiary or any ERISA Affiliate of any
notice, concerning the impending imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA, or in “endangered”
or “critical” status, within the meaning of Section 432 of the Code or
Section 305 of ERISA; (i) the conditions for imposition of a lien under
Section 303(k) of ERISA shall have been met with respect to any Plan; or (j) the
withdrawal of any of the Borrower, a Subsidiary or any ERISA Affiliate from a
Plan subject to Section 4063 of ERISA during a plan year in which such entity
was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar,” when used in reference to any Loan or Borrowing, shall mean that
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to clause (a) of the definition of “Eurodollar Rate.”

“Eurodollar Rate” shall mean:

(a) for any Interest Period with respect to a Eurodollar Loan, the rate per
annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other person that takes over the administration
of such rate for U.S. Dollars for a period equal in length to such Interest
Period) (“LIBOR”) as published on the applicable Bloomberg screen page (or such
other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period; and

(b) for any interest calculation with respect to an ABR Loan on any date, the
rate per annum equal to LIBOR, at or about 11:00 a.m., London time determined
two Business Days prior to such date for Dollar deposits with a term of one
month commencing that day;

provided that if the Eurodollar Rate pursuant to clause (a) or (b) shall be less
than zero, such rate shall be deemed zero for purposes of this Agreement.

 

15



--------------------------------------------------------------------------------

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

“Excess Cash Flow” shall mean, for any period, an amount equal to:

(a) the sum, without duplication, of

(i) Consolidated Net Income of the Borrower for such period,

(ii) an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Consolidated Net Income,

(iii) decreases in Consolidated Working Capital for such period (other than any
such decreases arising from dispositions outside the ordinary course of business
by the Borrower and the Subsidiaries completed during such period),

(iv) cash receipts by the Borrower and its Subsidiaries in respect of Hedging
Agreements during such fiscal year to the extent not otherwise included in such
Consolidated Net Income; and

(v) the amount by which Tax expense deducted in determining such Consolidated
Net Income for such period exceeded Taxes (including penalties and interest)
paid in cash or Tax reserves set aside or payable (without duplication) by the
Borrower and its Subsidiaries in such period,

less

(b) the sum, without duplication, of

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income,

(ii) without duplication of amounts deducted pursuant to clause (ix) below in
prior years, the amount of Capital Expenditures made in cash during such period
by the Borrower and its Subsidiaries, except to the extent that such Capital
Expenditures or acquisitions were financed with the proceeds of Indebtedness of
the Borrower or the Subsidiaries (other than under any Revolving Facility),

(iii) the aggregate amount of all principal payments of Indebtedness of the
Borrower and the Subsidiaries (including (A) the principal component of payments
in respect of Capitalized Lease Obligations and (B) the amount of any scheduled
repayment of Term Loans and any mandatory prepayment of Term Loans from any
Asset Sale (limited to the increase in Consolidated Net Income in such year
resulting from such Asset Sale), but excluding (w) all other prepayments of Term
Loans, (x) all prepayments of Revolving Facility Loans and Swingline Loans,
(y) all voluntary prepayments, voluntary purchases and voluntary redemptions of
Indebtedness of LVLT, Embarq, QCF or QC (or any of their respective
Subsidiaries) and (z) all prepayments in respect of any other revolving credit
facility, except in the case of clause (z) to the extent there is an equivalent
permanent reduction in commitments thereunder), except to the extent financed
with the proceeds of other Indebtedness (other than under any Revolving
Facility) of the Borrower or the Subsidiaries,

 

16



--------------------------------------------------------------------------------

(iv) increases in Consolidated Working Capital for such period (other than any
such increases arising from acquisitions by the Borrower and the Subsidiaries
completed during such period or the application of purchase accounting),

(v) payments by the Borrower and the Subsidiaries during such period in respect
of long-term liabilities of the Borrower and the Subsidiaries other than
Indebtedness, to the extent not already deducted from Consolidated Net Income,

(vi) without duplication of amounts deducted pursuant to clause (ix) below in
prior fiscal years, the aggregate amount of cash consideration paid by the
Borrower and the Subsidiaries (on a consolidated basis) in connection with
Investments (including acquisitions) made during such period pursuant to
Section 6.04 (except for those Investments made under Section 6.04(b), (c) and
(e)(iii)) to the extent that such Investments were financed with internally
generated cash flow of the Borrower and the Subsidiaries,

(vii) the amount of Restricted Payments during such period (on a consolidated
basis) by the Borrower and the Subsidiaries made in compliance with Section 6.06
(other than Section 6.06(a) and (b)) to the extent such Restricted Payments were
financed with internally generated cash flow of the Borrower and the
Subsidiaries,

(viii) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and the Subsidiaries during such period
that are made in connection with any prepayment of Indebtedness to the extent
that such payments are not deducted in calculating Consolidated Net Income,

(ix) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
or any of the Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period relating to
Permitted Business Acquisitions, Capital Expenditures or acquisitions of
intellectual property to be consummated or made during the period of four
consecutive fiscal quarters of the Borrower following the end of such period,
provided that to the extent the aggregate amount of internally generated cash
actually utilized to finance such Permitted Business Acquisitions, Capital
Expenditures or acquisitions of intellectual property during such period of four
consecutive fiscal quarters is less than the Contract Consideration, the amount
of such shortfall shall be added to the calculation of Excess Cash Flow at the
end of such period of four consecutive fiscal quarters,

(x) the amount of Taxes (including penalties and interest) paid in cash or Tax
reserves set aside or payable (without duplication) in such period to the extent
they exceed the amount of Tax expense deducted in determining Consolidated Net
Income for such period; and

(xi) cash expenditures in respect of Hedging Agreements during such fiscal year
to the extent not deducted in arriving at such Consolidated Net Income.

“Excess Cash Flow Period” shall mean each fiscal year of the Borrower,
commencing with the fiscal year of the Borrower ending December 31, 2020.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

17



--------------------------------------------------------------------------------

“Excluded Indebtedness” shall mean all Indebtedness not incurred in violation of
Section 6.01.

“Excluded Property” shall have the meaning assigned to such term in
Section 5.10.

“Excluded QCF Indebtedness” means (i) the debt securities of QCF (and the
related Guarantees) outstanding on the Restatement Effective Date and (ii) any
Permitted Refinancing Indebtedness in respect thereof.

“Excluded Securities” shall mean any of the following:

(a) any Equity Interests or Indebtedness with respect to which the Collateral
Agent and the Borrower reasonably agree that the cost or other consequences of
pledging such Equity Interests or Indebtedness in favor of the Secured Parties
under the Security Documents (including Tax consequences) are likely to be
excessive in relation to the value to be afforded thereby;

(b) any Equity Interests (other than Equity Interests of any Regulated
Subsidiary) or Indebtedness to the extent, and for so long as, the pledge
thereof would be prohibited by any Requirement of Law;

(c) any Equity Interests of any person that is not a Wholly-Owned Subsidiary to
the extent (A) that a pledge thereof to secure the Secured Obligations (as
defined in the Collateral Agreement) is prohibited by (i) any applicable
organizational documents, joint venture agreement, shareholder agreement, or
similar agreement or (ii) any other contractual obligation with an unaffiliated
third party not in violation of Section 6.09 that was existing on the
Restatement Effective Date or at the time of the acquisition of such subsidiary
and was not created in contemplation of such acquisition, but, in the case of
this subclause (A), only to the extent, and for so long as, such prohibition is
not terminated or rendered unenforceable or otherwise deemed ineffective by the
Uniform Commercial Code or any other Requirement of Law, (B) any organizational
documents, joint venture agreement, shareholder agreement, or similar agreement
(or other contractual obligation referred to in subclause (A)(ii) above)
prohibits such a pledge without the consent of any other party; provided, that
this clause (B) shall not apply if (1) such other party is a Loan Party or a
Wholly-Owned Subsidiary or (2) consent has been obtained to consummate such
pledge (it being understood that the foregoing shall not be deemed to obligate
the Borrower or any Subsidiary to obtain any such consent) and for so long as
such organizational documents, joint venture agreement, shareholder agreement or
similar agreement (or other contractual obligation referred to in subclause
(A)(ii) above) or replacement or renewal thereof is in effect, or (C) a pledge
thereof to secure the Secured Obligations (as defined in the Collateral
Agreement) would give any other party (other than a Loan Party or a Wholly-Owned
Subsidiary) to any organizational documents, joint venture agreement,
shareholder agreement or similar agreement governing such Equity Interests the
right to terminate its obligations thereunder, but only to the extent, and for
so long as, such right of termination is not terminated or rendered
unenforceable or otherwise deemed ineffective by the Uniform Commercial Code or
any other Requirement of Law;

(d) any Equity Interests of any Unrestricted Subsidiary;

(e) any Equity Interests of any Regulated Subsidiary to the extent, and for so
long as, (i) the pledge thereof would be prohibited by any Requirement of Law or
(ii) the Borrower has notified the Administrative Agent that, in the Borrower’s
good faith judgment, a pledge thereof would result in adverse regulatory
consequences or would impair the conduct of the business of the Borrower and its
Subsidiaries; provided, in the case of this clause (e), the Borrower shall
promptly notify the Administrative Agent thereof and, if requested by the
Administrative Agent, shall use commercially reasonable efforts to obtain any
necessary approvals or authorizations necessary to avoid such prohibition,
adverse consequences or impairment;

 

18



--------------------------------------------------------------------------------

(f) any Margin Stock; and

(g) voting Equity Interests (and any other interests constituting “stock
entitled to vote” within the meaning of Treasury Regulation
Section 1.956-2(c)(2)) in excess of 65% of all such voting Equity Interests in
(A) any Foreign Subsidiary that is a CFC or (B) any FSHCO.

“Excluded Subsidiary” shall mean any of the following:

(a) each Immaterial Subsidiary,

(b) each Domestic Subsidiary that is not a Wholly-Owned Subsidiary (for so long
as such Subsidiary remains a non-Wholly-Owned Subsidiary),

(c) each (i) Domestic Subsidiary that is prohibited from Guaranteeing or
granting Liens to secure the Obligations by any Requirement of Law or that would
require consent, approval, license or authorization of a Governmental Authority
to Guarantee or grant Liens to secure the Obligations (unless such consent,
approval, license or authorization has been received) and (ii) Regulated
Subsidiary to the extent the Borrower has notified the Administrative Agent
that, in the Borrower’s good faith judgment, having such Regulated Subsidiary
Guarantee or grant Liens to secure the Obligations would result in adverse
regulatory consequences, be prohibited without regulatory approval or would
impair the conduct of the business of such Subsidiary or the Borrower and its
Subsidiaries taken as a whole,

(d) each Domestic Subsidiary that is prohibited by any applicable contractual
requirement from Guaranteeing or granting Liens to secure the Obligations on the
Restatement Effective Date or at the time such Subsidiary becomes a Subsidiary
not in violation of Section 6.09(c) (and for so long as such restriction or any
replacement or renewal thereof is in effect),

(e) any Foreign Subsidiary,

(f) any Domestic Subsidiary (i) that is an FSHCO or (ii) that is a Subsidiary of
a Foreign Subsidiary that is a CFC,

(g) any other Domestic Subsidiary with respect to which the Administrative Agent
and the Borrower reasonably agree that the cost or other consequences (including
Tax consequences) of providing a Guarantee of or granting Liens to secure the
Obligations are likely to be excessive in relation to the value to be afforded
thereby,

(h) each Unrestricted Subsidiary,

(i) each Insurance Subsidiary,

(j) (i) LVLT (and all of its direct and indirect subsidiaries), (ii) QC (and all
of its direct and indirect subsidiaries), (iii) all direct and indirect
subsidiaries of Centel, and (iv) with respect to each of the foregoing, all of
its respective successors and assigns, and

(k) any Receivables Subsidiary.

 

19



--------------------------------------------------------------------------------

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of (a) such Guarantor’s failure for any reason to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder or (b) in the case of a Swap Obligation subject to a
clearing requirement pursuant to Section 2(h) of the Commodity Exchange Act (or
any successor provision thereto), because such Guarantor is a “financial
entity,” as defined in Section 2(h)(7)(C)(i) of the Commodity Exchange Act (or
any successor provision thereto), in each case at the time the Guarantee of such
Guarantor or the grant of such security interest becomes effective with respect
to such Swap Obligation, unless otherwise agreed between the Administrative
Agent and the Borrower. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guarantee or
security interest is or becomes illegal.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document,
(i) Taxes imposed on or measured by its overall net income (however denominated,
and including, for the avoidance of doubt, franchise and similar Taxes imposed
on it in lieu of net income Taxes), in each case by a jurisdiction (including
any political subdivision thereof) as a result of such recipient being organized
in, having its principal office in, being engaged in a trade or business in, or
in the case of any Lender, having its applicable lending office in, such
jurisdiction, or as a result of any other present or former connection with such
jurisdiction (other than any such connection arising solely from any Loan
Document or any transactions pursuant to any Loan Document), (ii) any branch
profits Taxes or similar Taxes imposed by any jurisdiction in which the Borrower
is located or carries on a trade or business, (iii) U.S. federal withholding Tax
imposed on any payment by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document to a Lender (other than to the extent
such Lender is an assignee pursuant to a request by the Borrower under
Section 2.19(b) or 2.19(c)) pursuant to laws in force at the time such Lender
becomes a party hereto (or designates a new lending office), except to the
extent that such Lender (or its assignor, if any) was entitled, immediately
prior to the designation of a new lending office (or assignment), to receive
additional amounts or indemnification payments from any Loan Party with respect
to such withholding Tax pursuant to Section 2.17, (iv) any withholding Tax
imposed on any payment by or on account of any obligation of any Loan Party
hereunder that is attributable to the Administrative Agent’s, any Lender’s or
any other recipient’s failure to comply with Section 2.17(d) or Section 2.17(f)
or (v) any Tax imposed under FATCA.

“Existing Class Loans” shall have the meaning assigned to such term in
Section 9.08(f).

“Existing Letter of Credit” shall have the meaning assigned to such term in
Section 2.05(a).

“Extended Revolving Facility Commitment” shall have the meaning assigned to such
term in Section 2.22(a).

“Extended Revolving Loan” shall have the meaning assigned to such term in
Section 2.22(a).

“Extended Term Loan” shall have the meaning assigned to such term in
Section 2.22(a).

“Extending Lender” shall have the meaning assigned to such term in
Section 2.22(a).

“Extension” shall have the meaning assigned to such term in Section 2.22(a).

 

20



--------------------------------------------------------------------------------

“Extension Amendment” shall have the meaning assigned to that term in
Section 2.22(b).

“Facility” shall mean the respective facility and commitments utilized in making
Loans and credit extensions hereunder, it being understood that, as of the
Restatement Effective Date there are four Facilities (i.e., the Term A Facility,
the Term A-1 Facility, the Term B Facility and the Revolving Facility) and
thereafter, the term “Facility” may include any other Class of Commitments and
the extensions of credit thereunder or, without duplication, Term Loans.

“Fair Market Value” shall mean, with respect to any asset or property, the price
that could be negotiated in an arms’-length transaction between a willing seller
and a willing buyer, neither of whom is under undue pressure or compulsion to
complete the transaction (as determined in good faith by the management of the
Borrower), including reliance on the most recent real property tax bill or
assessment in the case of Real Property.

“Farm Credit Equities” is defined in Section 5.14(a).

“Farm Credit Lender” means a lending institution chartered or otherwise
organized and existing pursuant to the provisions of the Farm Credit Act of 1971
and under the regulation of the Farm Credit Administration.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), or any current or
future Treasury regulations promulgated thereunder or official administrative
interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code, such Code section as of the date of this
Agreement (or any amended or successor version described above) or any
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code.

“FCC” shall mean the United States Federal Communications Commission or its
successor.

“FCC License” shall mean any permit, license, authorization, certification,
plan, directive, consent order or consent decree of or from the FCC, in each
case, in connection with the operation of the business of the Borrower or any of
its Subsidiaries, all renewals and extensions thereof, and all applications
filed with the FCC for which the Borrower or any of its Subsidiaries is an
applicant.

“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent; provided that if the
Federal Funds Rate on any day would otherwise be less than 0%, then the Federal
Funds Rate on such day shall be deemed to be 0%.

“Fee Letter” shall mean that certain Amended and Restated Fee Letter dated as of
November 13, 2016 by and among, inter alia, the Borrower, the Administrative
Agent, Merrill Lynch, Pierce, Fenner & Smith Incorporated and Morgan Stanley
Senior Funding Inc. (as such Fee Letter may be amended, restated, supplemented
or otherwise modified).

 

21



--------------------------------------------------------------------------------

“Fees” shall mean the Commitment Fees, the L/C Participation Fees, the Issuing
Bank Fees and the Administrative Agent Fees.

“Financial Covenants” shall mean the covenants of the Borrower set forth in
Section 6.12.

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer, Controller or
other executive responsible for the financial affairs of such person.

“First Lien Intercreditor Agreement” means the First Lien Intercreditor
Agreement dated as of January 24, 2020 by and among the Administrative Agent,
the Collateral Agent and the Secured Notes Collateral Agent.

“Foreign Lender” shall mean a Lender that is not a U.S. Person.

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
state thereof or the District of Columbia.

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender,
(a) with respect to any Issuing Bank, such Defaulting Lender’s Revolving
Facility Percentage of Revolving L/C Exposure with respect to Letters of Credit
issued by such Issuing Bank other than such Revolving L/C Exposure as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Swingline Exposure
other than Swingline Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders.

“FSHCO” shall mean any Domestic Subsidiary that owns no material assets other
than the Equity Interests of one or more Foreign Subsidiaries that are CFCs or
Equity Interests of one or more other FSHCOs.

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States of America, applied on a consistent basis, subject
to the provisions of Section 1.02.

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body.

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) entered into for the purpose of
assuring in any other manner the holders of such Indebtedness or other
obligation of the payment thereof or to protect such holders against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of the
guarantor securing any Indebtedness or other obligation (or any existing right,
contingent or otherwise, of the holder of Indebtedness or other obligation to be
secured by such a Lien) of any other person, whether or not such Indebtedness or
other obligation is assumed by the guarantor (other than

 

22



--------------------------------------------------------------------------------

Liens on Equity Interests of Unrestricted Subsidiaries securing Indebtedness of
such Unrestricted Subsidiaries); provided, however, that the term “Guarantee”
shall not include endorsements of instruments for deposit or collection in the
ordinary course of business or customary and reasonable indemnity obligations in
effect on the Restatement Effective Date or entered into in connection with any
acquisition or Disposition of assets permitted by this Agreement (other than
such obligations with respect to Indebtedness). The amount of any Guarantee
shall be deemed to be an amount equal to the stated or determinable amount of
the Indebtedness or other obligation in respect of which such Guarantee is made
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof as determined by such person in good faith. The amount of the
Indebtedness or other obligation subject to any Guarantee provided by any person
for purposes of clause (b) above shall (unless the applicable Indebtedness has
been assumed by such person or is otherwise recourse to such person) be deemed
to be equal to the lesser of (A) the aggregate unpaid amount of such
Indebtedness or other obligation and (B) the Fair Market Value of the property
encumbered thereby. “Guaranteed” and “Guaranteeing” shall have meanings
correlative thereto.

“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”

“Guarantors” shall mean (i) each Subsidiary of the Borrower that executes the
Subsidiary Guarantee Agreement on or prior to the Restatement Effective Date and
(ii) each Subsidiary of the Borrower that becomes a Loan Party pursuant to
Section 5.10(c), whether existing on the Restatement Effective Date or
established, created or acquired after the Restatement Effective Date, unless
and until such time as the respective Subsidiary is released from its
obligations under the Subsidiary Guarantee Agreement in accordance with the
terms and provisions hereof or thereof.

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum by products or
petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas or pesticides, fungicides, fertilizers or
other agricultural chemicals, of any nature subject to regulation or which can
give rise to liability under any Environmental Law.

“Hedge Bank” shall mean any person that is (or any Affiliate of any person that
is) an Agent, an Arranger or a Lender on the Restatement Effective Date (or any
person that becomes an Agent, Arranger or Lender or Affiliate thereof after the
Restatement Effective Date) and that enters into or has entered into a Hedging
Agreement with the Borrower or any of its Subsidiaries, in each case, in its
capacity as a party to such Hedging Agreement.

“Hedging Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction, or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value, or credit spread
transaction, repurchase transaction, reserve repurchase transaction, securities
lending transaction, weather index transaction, spot contracts, fixed price
physical delivery contracts, or any similar transaction or any combination of
these transactions, in each case of the foregoing, whether or not exchange
traded; provided, that no phantom stock or similar plan providing for payments
only on account of services provided by current or former directors, officers,
employees or consultants of the Borrower or any of the Subsidiaries shall be a
Hedging Agreement.

“Honor Date” shall have the meaning given such term in Section 2.05(c).

 

23



--------------------------------------------------------------------------------

“Immaterial Subsidiary” shall mean any Subsidiary that did not, as of the last
day of the fiscal quarter of the Borrower most recently ended for which
financial statements have been (or were required to be) delivered pursuant to
Section 5.04(a) or 5.04(b), have (x) assets with a value equal to or in excess
of 10% of Consolidated Total Assets, (y) operating revenue which is equal to or
greater than 10% of the consolidated operating revenues of the Borrower and its
Subsidiaries on such date, or (z) EBITDA equal to or greater than 10% of the
EBITDA of the Borrower and its Subsidiaries on such date determined on a Pro
Forma Basis.

“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness or in the form of common stock
of the Borrower, the accretion of original issue discount or liquidation
preference and increases in the amount of Indebtedness outstanding solely as a
result of fluctuations in the exchange rate of currencies.

“Incremental Amount” shall mean, at any time, the sum of:

(a) the excess (if any) of (i) $1,500,000,000 over (ii) the sum of the aggregate
amount of all Incremental Term Loan Commitments, Incremental Revolving Facility
Commitments and Incremental Equivalent Debt, in each case, established after the
Restatement Effective Date and prior to such time and, in each case, in reliance
on this clause (a) (which, for the avoidance of doubt, does not include any
Extended Term Loans, Extended Revolving Facility Commitments, Refinancing Term
Loans or Replacement Revolving Facility Commitments); plus

(b) any additional amounts so long as immediately after giving effect to the
incurrence thereof (and assuming that the portion of the aggregate Revolving
Facility Commitments (including any Incremental Revolving Facility Commitments)
that is in excess of $2,200,000,000 is fully drawn but calculated to exclude any
amount concurrently incurred in reliance on clause (a) above) and the use of
proceeds of the loans thereunder, the Priority Leverage Ratio is not greater
than 3.25 to 1.00 tested on a Pro Forma Basis (which, for the avoidance of
doubt, will give effect to any Permitted Business Acquisition consummated
concurrently therewith) only on the date of the initial incurrence of the
applicable Incremental Facility (except as set forth in clause (C) of the third
paragraph under Section 6.01); provided that, for the avoidance of doubt, the
Borrower (or in the case of Incremental Equivalent Debt, the Loan Parties) shall
be deemed to have incurred any Incremental Facility or Incremental Equivalent
Debt in reliance on this clause (b) to the maximum extent permitted hereunder
prior to any incurrence in reliance on the foregoing clause (a), unless
otherwise determined by the Borrower; plus

(c) the aggregate amount of Revolving Facility Commitments of any Revolving
Facility Lender that is a Defaulting Lender that have been terminated.

“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, among the Borrower, the Administrative Agent and, if applicable, one or
more Incremental Term Lenders and/or Incremental Revolving Facility Lenders.

“Incremental Commitment” shall mean an Incremental Term Loan Commitment or an
Incremental Revolving Facility Commitment.

“Incremental Equivalent Debt” shall have the meaning assigned to such term in
Section 6.01(v).

 

24



--------------------------------------------------------------------------------

“Incremental Facility” shall mean the Incremental Commitments and the
Incremental Loans made thereunder.

“Incremental Loan” shall mean an Incremental Term Loan or an Incremental
Revolving Loan.

“Incremental Revolving Facility Commitment” shall mean the commitment of any
Lender, established pursuant to Section 2.21, to make Revolving Facility Loans
to the Borrower and to acquire risk participations in Letters of Credit and
Swingline Loans as provided herein.

“Incremental Revolving Facility Lender” shall mean a Lender with an Incremental
Revolving Facility Commitment or an outstanding Incremental Revolving Loan.

“Incremental Revolving Loan” shall mean Revolving Facility Loans made by one or
more Revolving Facility Lenders to the Borrower pursuant to an Incremental
Revolving Facility Commitment.

“Incremental Term A Loans” shall mean any additional Term A Loans or Term A-1
Loans (other than the Initial Term A Loans and the Initial Term A-1 Loans) or
Other Incremental Term Loans with amortization in excess of 1.0% per year that
are designated as such in the applicable Incremental Assumption Agreement;
provided that such designation shall only be permitted to the extent the
Administrative Agent reasonably determines that such Incremental Term Loans are
being primarily syndicated to regulated banks in the primary syndication
thereof.

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.21, to make Incremental Term Loans to the
Borrower.

“Incremental Term Loans” shall mean (i) Term Loans made by one or more Lenders
to the Borrower pursuant to Section 2.01(e) consisting of additional Term A
Loans, Term A-1 Loans or Term B Loans and (ii) to the extent permitted by
Section 2.21 and provided for in the relevant Incremental Assumption Agreement,
Other Incremental Term Loans.

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments (except any
such obligation issued in the ordinary course of business with a maturity date
of no more than six months in a transaction intended to extend payment terms of
trade payables or similar obligations to trade creditors incurred in the
ordinary course of business), (c) all obligations of such person under
conditional sale or other title retention agreements relating to property or
assets purchased by such person (except any such obligation that constitutes a
trade payable or similar obligation to a trade creditor incurred in the ordinary
course of business), (d) all obligations of such person issued or assumed as the
deferred purchase price of property or services (except any such balance that
(i) constitutes a trade payable or similar obligation to a trade creditor
incurred in the ordinary course of business, (ii) any earn-out obligations until
such obligation becomes a liability on the balance sheet of such person in
accordance with GAAP and (iii) liabilities accrued in the ordinary course of
business) which purchase price is due more than six months after the date of
placing the property in service or taking delivery and title thereto, (e) all
Guarantees by such person of Indebtedness of others, (f) all Capitalized Lease
Obligations of such person, (g) obligations under any Hedging Agreements, to the
extent the foregoing would appear on a balance sheet of such person as a
liability, (h) the principal component of all obligations, contingent or
otherwise, of such person as an account party in respect of letters of credit,
(i) the principal component of all obligations of such person in respect of
bankers’ acceptances, (j) the amount of all obligations of such

 

25



--------------------------------------------------------------------------------

person with respect to the redemption, repayment or other repurchase of any
Disqualified Stock (excluding accrued dividends that have not increased the
liquidation preference of such Disqualified Stock) and (k) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such person (other than Liens on Equity Interests of Unrestricted
Subsidiaries securing Indebtedness of such Unrestricted Subsidiaries), whether
or not the Indebtedness secured thereby has been assumed. The amount of
Indebtedness of any person for purposes of clause (k) above shall (unless such
Indebtedness has been assumed by such person or is otherwise recourse to such
person) be deemed to be equal to the lesser of (A) the aggregate unpaid amount
of such Indebtedness and (B) the Fair Market Value of the property encumbered
thereby. Notwithstanding anything in this Agreement to the contrary,
Indebtedness shall not include, and shall be calculated without giving effect
to, the effects of Financial Accounting Standards Board Accounting Standards
Codification 825 and related interpretations to the extent such effects would
otherwise increase or decrease an amount of Indebtedness for any purpose under
this Agreement as a result of accounting for any embedded derivatives created by
the terms of such Indebtedness and any such amounts that would have constituted
Indebtedness for purposes of this Agreement but for the application of this
sentence shall not be deemed an incurrence of Indebtedness for purposes of this
Agreement.

“Indemnified Taxes” shall mean all Taxes imposed on or with respect to any
payment by or on account of any obligation of any Loan Party hereunder or under
any other Loan Document other than (a) Excluded Taxes and (b) Other Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Information” shall have the meaning assigned to such term in Section 3.14(a).

“Initial Revolving Loan” shall mean a Revolving Facility Loan made (i) pursuant
to the Revolving Facility Commitments in effect on the Restatement Effective
Date (as the same may be amended from time to time in accordance with this
Agreement) or (ii) pursuant to any Incremental Revolving Facility Commitment
made on the same terms as (and forming a single Class with) the Revolving
Facility Commitments referred to in clause (i) of this definition.

“Initial Term A Loan Commitment” shall mean, with respect to each Term Lender,
the commitment of such Term Lender to make Initial Term A Loans hereunder. The
amount of each Term Lender’s Initial Term A Loan Commitment as of the
Restatement Effective Date is set forth on Schedule I to the Restatement
Agreement. The aggregate amount of the Initial Term A Loan Commitments as of the
Restatement Effective Date is $1,166,451,048.94.

“Initial Term A Loans” shall mean the term loans made by the Term Lenders to the
Borrower on the Restatement Effective Date pursuant to Section 2.01(a).

“Initial Term A-1 Loan Commitment” shall mean, with respect to each Term Lender,
the commitment of such Term Lender to make Initial Term A-1 Loans hereunder. The
amount of each Term Lender’s Initial Term A-1 Loan Commitment as of the
Effective Date is set forth on Schedule I to the Restatement Agreement. The
aggregate amount of the Initial Term A-1 Loan Commitments as of the Restatement
Effective Date is $333,000,000.00.

“Initial Term A-1 Loans” shall mean the term loans made by the Term Lenders to
the Borrower on the Restatement Effective Date pursuant to Section 2.01(b).

“Initial Term B Loans” shall mean the term loans made by the Term Lenders to the
Borrower on the Restatement Effective Date pursuant to Section 2.01(c).

 

26



--------------------------------------------------------------------------------

“Initial Term Facilities” shall mean the Term A Facility, the Term A-1 Facility
and the Term B Facility.

“Initial Term Loan Commitment” shall mean an Initial Term A Loan Commitment, an
Initial Term A-1 Loan Commitment or the Additional Term B Commitment.

“Initial Term Loans” shall mean the Initial Term A Loans, Initial Term A-1 Loans
and the Initial Term B Loans.

“Insurance Subsidiary” shall have the meaning assigned to such term in
Section 6.04(x).

“Intellectual Property” shall mean the following intellectual property rights,
both statutory and common law rights, if applicable: (a) copyrights,
registrations and applications for registration thereof, (b) trademarks, service
marks, trade names, slogans, domain names, logos, trade dress and registrations
and applications of registrations thereof, (c) patents, as well as any reissued
and reexamined patents and extensions corresponding to the patents and any
patent applications, as well as any related continuation, continuation in part
and divisional applications and patents issuing therefrom and (d) trade secrets
and confidential information, including ideas, designs, concepts, compilations
of information, methods, techniques, procedures, processes and other know-how,
whether or not patentable.

“Intercreditor Agreement” shall have the meaning assigned to such term in
Section 8.11.

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07 and substantially in the
form of Exhibit E or another form (including any form on an electronic platform
or electronic transmission system as shall be approved by the Administrative
Agent) approved by the Administrative Agent.

“Interest Expense” shall mean, with respect to any person for any period, the
sum of, without duplication, (a) net interest expense of such person for such
period on a consolidated basis, including (i) the amortization of debt
discounts, (ii) the amortization of all fees (including fees with respect to
Hedging Agreements) payable in connection with the incurrence of Indebtedness to
the extent included in interest expense, (iii) the portion of any payments or
accruals with respect to Capitalized Lease Obligations allocable to interest
expense and (iv) net payments and receipts (if any) pursuant to interest rate
hedging obligations, and excluding unrealized mark-to-market gains and losses
attributable to such hedging obligations, amortization of deferred financing
fees and expensing of any bridge or other financing fees, (b) capitalized
interest of such person, whether paid or accrued, and (c) commissions,
discounts, yield and other fees and charges incurred for such period, including
any losses in connection with Qualified Receivable Facilities.

“Interest Payment Date” shall mean, (a) as to any Eurodollar Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates; provided that if such date is not a Business Day, the
Interest Payment Date shall be the next succeeding Business Day; and (b) as to
any ABR Loan or Swingline Loan, the first Business Day following the end of each
March, June, September and December and the Maturity Date of the applicable
Facility under which such Loan was made.

“Interest Period” shall mean, as to each Eurodollar Loan, the period commencing
on the date such Eurodollar Loan is disbursed or converted to or continued as a
Eurodollar Loan and ending on the date one, two, three or six months thereafter,
as selected by the Borrower in its Borrowing Request or Interest Election
Request, or such other period that is twelve months or less requested by the
Borrower and consented to by the Administrative Agent and all applicable
Lenders; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Loan, such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

27



--------------------------------------------------------------------------------

(ii) any Interest Period pertaining to a Eurodollar Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

(iii) no Interest Period for any Loan shall extend beyond the Maturity Date of
the Facility under which such Loan was made.

“Investment” shall have the meaning assigned to such term in Section 6.04.

“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice, Inc. (or such later version thereof as may be in effect at the
time of issuance).

“Issuer Documents” shall mean with respect to any Letter of Credit, the Letter
of Credit Request, and any other document, agreement and instrument entered into
by the Issuing Bank and the Borrower (or any Subsidiary) or in favor of the
Issuing Bank and relating to such Letter of Credit.

“Issuing Bank” shall mean (i) each person listed as having a Letter of Credit
Commitment on Schedule I to the Restatement Agreement and (ii) each other
Issuing Bank designated pursuant to Section 2.05(k), in each case in its
capacity as an issuer of Letters of Credit hereunder, and its successors in such
capacity. An Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.12(b).

“Joint Bookrunners” shall mean, collectively, (i) with respect to the Revolving
Facility, the Term A Facility and the Term B Facility, Bank of America, N.A.,
Citigroup Global Markets Inc., RBC Capital Markets, Morgan Stanley Senior
Funding, Inc., Wells Fargo Securities, LLC, Barclays Bank PLC, Goldman Sachs
Bank USA, JPMorgan Chase Bank, N.A., Credit Suisse Loan Funding LLC, Mizuho
Bank, LTD., Truist Bank, TD Securities (USA) LLC and Fifth Third Bank, (ii) with
respect to the Term A-1 Facility, CoBank, ACB and (iii) the “Joint Bookrunners”
as defined in the Original Credit Agreement.

“Junior Debt Restricted Payment” shall mean, any payment or other distribution
(whether in cash, securities or other property), directly or indirectly made by
the Borrower or any if its Subsidiaries, of or in respect of principal of or
interest on any Subordinated Indebtedness (excluding unsubordinated Indebtedness
of the Borrower that is not Guaranteed by any Subsidiary, except by one or more
Guarantors on a subordinated basis) (each of the foregoing, a “Junior
Financing”); provided, that the following shall not constitute a Junior Debt
Restricted Payment:

(a) Refinancings with any Permitted Refinancing Indebtedness permitted to be
incurred under Section 6.01;

 

28



--------------------------------------------------------------------------------

(b) payments of regularly-scheduled interest and fees due thereunder, other
non-principal payments thereunder, any mandatory prepayments of principal,
interest and fees thereunder, scheduled payments thereon necessary to avoid the
Junior Financing from constituting “applicable high yield discount obligations”
within the meaning of Section 163(i)(l) of the Code, and, to the extent this
Agreement is then in effect, principal on the scheduled maturity date of any
Junior Financing;

(c) payments or distributions in respect of all or any portion of the Junior
Financing with the proceeds from an issuance, sale or exchange by the Borrower
of Qualified Equity Interests within eighteen months prior thereto; or

(d) the conversion of any Junior Financing to Qualified Equity Interests of the
Borrower.

“Junior Financing” shall have the meaning assigned to such term in the
definition of the term “Junior Debt Restricted Payment.”

“Junior Liens” shall mean Liens on the Collateral that are junior to the Liens
thereon securing the Loan Obligations, pursuant to a Permitted Junior
Intercreditor Agreement (it being understood that Junior Liens are not required
to rank equally and ratably with other Junior Liens, and that Indebtedness
secured by Junior Liens may be secured by Liens that are senior in priority to,
or rank equally and ratably with, or junior in priority to, other Liens
constituting Junior Liens), which Permitted Junior Intercreditor Agreement
(together with such amendments to the Security Documents and any other
Intercreditor Agreements, if any, as are reasonably necessary or advisable (and
reasonably acceptable to the Collateral Agent) to give effect to such Liens)
shall be entered into in connection with a permitted incurrence of any such
Liens (unless a Permitted Junior Intercreditor Agreement and/or Security
Documents (as applicable) covering such Liens are already in effect).

“L/C Advance” shall mean, with respect to each Revolving Facility Lender, such
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Revolving Facility Percentage.

“L/C Borrowing” shall mean an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Facility Borrowing.

“L/C Credit Extension” shall mean, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.

“L/C Obligations” shall mean, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.07. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.12(b).

“Latest Maturity Date” shall mean, at any date of determination, the latest
Maturity Date then in effect on such date of determination.

 

29



--------------------------------------------------------------------------------

“Lender” shall mean each financial institution listed on Schedule I to the
Restatement Agreement or that has a Converted Original Term B Loan (other than
any such person that has ceased to be a party hereto pursuant to an Assignment
and Acceptance in accordance with Section 9.04), as well as any person that
becomes a “Lender” hereunder pursuant to Section 9.04, Section 2.21,
Section 2.22 or Section 2.23. Unless the context clearly indicates otherwise,
the term “Lenders” shall include any Swingline Lender.

“Lending Office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans.

“Letter of Credit” shall mean any standby letter of credit issued hereunder,
providing for the payment of cash upon the honoring of a presentation thereunder
and shall include the Existing Letters of Credit.

“Letter of Credit Commitment” shall mean, as to any Issuing Bank, the amount set
forth on Schedule I to the Restatement Agreement opposite such Issuing Bank’s
name or, in the case of an Issuing Bank that becomes an Issuing Bank after the
Restatement Effective Date, the amount notified in writing to the Administrative
Agent by the Borrower and such Issuing Bank; provided that the Letter of Credit
Commitment of any Issuing Bank may be increased or decreased if agreed in
writing between the Borrower and such Issuing Bank (each acting in its sole
discretion) and notified in writing to the Administrative Agent by such persons.

“Letter of Credit Expiration Date” shall mean, with respect to any Revolving
Facility, the fifth Business Day prior to the Revolving Facility Maturity Date
for such Revolving Facility.

“Letter of Credit Request” shall mean a request by the Borrower substantially in
the form of Exhibit D-3 or such other form (including any form on an electronic
platform or electronic transmission system as shall be approved by the
applicable Issuing Bank) as shall be approved by the applicable Issuing Bank.

“Letter of Credit Sublimit” shall mean $800,000,000, as such amount may be
reduced pursuant to Section 2.08. The Letter of Credit Sublimit is part of, and
not in addition to, the Revolving Facility.

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate” has the meaning specified in Section 2.14(b).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of “ABR”,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Administrative Agent, to reflect the
adoption and implementation of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines in consultation with the Borrower is reasonably necessary in
connection with the administration of this Agreement).

 

30



--------------------------------------------------------------------------------

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar monetary
encumbrance in or on such asset and (b) the interest of a vendor or a lessor
under any conditional sale agreement, capital lease or title retention agreement
(or any financing lease having substantially the same economic effect as any of
the foregoing) relating to such asset; provided, that in no event shall an
operating lease or an agreement to sell be deemed to constitute a Lien.

“Limited Condition Transaction” shall mean (i) any acquisition, including by
means of a merger, amalgamation or consolidation, by the Borrower or one or more
of its Subsidiaries, the consummation of which is not conditioned upon the
availability of, or on obtaining, third party financing or in connection with
which any fee or expense would be payable by the Borrower or its Subsidiaries to
the seller or target in the event financing to consummate the acquisition is not
obtained as contemplated by the definitive acquisition agreement, (ii) any
declaration of any dividend by the Board of Directors of the Borrower or any
Subsidiary that is payable within 60 days of the date of declaration and/or
(iii) any irrevocable notice of prepayment or redemption of Indebtedness of the
Borrower or any of its Subsidiaries.

“Loan Documents” shall mean (i) this Agreement, (ii) the Restatement Agreement,
(iii) the Subsidiary Guarantee Agreement, (iv) the Security Documents, (v) each
Incremental Assumption Agreement, (vi) each Extension Amendment, (vii) each
Refinancing Amendment, (viii) any Intercreditor Agreement, (ix) any Note issued
under Section 2.09(e) and (x) the Letters of Credit.

“Loan Obligations” shall mean (a) the due and punctual payment by the Borrower
of (i) the unpaid principal of and interest, fees and expenses (including
interest, fees and expenses accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans made to the Borrower under
this Agreement, when and as due, whether at maturity, by acceleration, upon one
or more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower under this Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursement of
disbursements, interest, fees and expenses thereon (including interest, fees and
expenses accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) and obligations to provide Cash Collateral and
(iii) all other monetary obligations of the Borrower owed under or pursuant to
this Agreement and each other Loan Document, including obligations to pay fees,
expense reimbursement obligations and indemnification obligations, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), and (b) the due and punctual payment of all
obligations of each other Loan Party under or pursuant to each of the Loan
Documents (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding).

“Loan Parties” shall mean the Borrower and the Guarantors.

“Loans” shall mean the Term Loans, the Revolving Facility Loans and the
Swingline Loans.

“Local Time” shall mean New York City time (daylight or standard, as
applicable).

“LVLT” shall mean Level 3 Parent, LLC, a Delaware limited liability company,
together with its successors and assigns.

 

31



--------------------------------------------------------------------------------

“Majority Lenders” of any Facility shall mean, at any time (and subject to
Section 9.04(j), Lenders under such Facility having Term Loans and Revolving
Facility Commitments (or, if the Revolving Facility Commitments have terminated,
Revolving Facility Credit Exposure) representing more than 50% of the sum of all
Term Loans and Revolving Facility Commitments (or, if the Revolving Facility
Commitments have terminated, Revolving Facility Credit Exposure) under such
Facility at such time (subject to the last paragraph of Section 9.08(b)).

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean a material adverse effect on the business,
property, operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole, or the validity or enforceability of any of the
Loan Documents or the rights and remedies, taken as a whole, of the
Administrative Agent and the Lenders thereunder.

“Material Indebtedness” shall mean Indebtedness (other than Indebtedness under
this Agreement) of any one or more of the Borrower or any Significant Subsidiary
in an aggregate principal amount exceeding $275,000,000; provided that in no
event shall any Qualified Receivable Facility be considered Material
Indebtedness for any purpose.

“Maturity Date” shall mean (i) with respect to any Revolving Facility, the
Revolving Facility Maturity Date thereof and (ii) with respect to any Term
Facility, the Term Facility Maturity Date thereof.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“MFN Provision” shall have the meaning assigned to such term in
Section 2.21(b)(v).

“Minimum L/C Collateral Amount” shall mean, at any time, in connection with any
Letter of Credit, (i) with respect to Cash Collateral consisting of cash or
deposit account balances, an amount equal to 102% of the Revolving L/C Exposure
with respect to such Letter of Credit at such time and (ii) otherwise, an amount
sufficient to provide credit support with respect to such Revolving L/C Exposure
as determined by the Administrative Agent and the applicable Issuing Bank in
their sole discretion.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any Subsidiary or any ERISA
Affiliate (other than one considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Code Section 414) is making or accruing an obligation
to make contributions, or has within any of the preceding six plan years made or
accrued an obligation to make contributions.

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

“Net Proceeds” shall mean:

(a) 100% of the cash proceeds actually received by the Borrower or any
Subsidiary (other than LVLT or its Subsidiaries) (including any cash payments
received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
only as and when received) from any Asset Sale under Section 6.05(g), net of
(i) attorneys’ fees, accountants’ fees, investment banking fees, survey costs,
title insurance premiums, and related search and recording charges, transfer
Taxes, deed or mortgage recording Taxes, other customary expenses and brokerage,
consultant and other customary fees actually incurred in connection therewith,
(ii) required payments of Indebtedness and required

 

32



--------------------------------------------------------------------------------

payments of other obligations relating to the applicable asset to the extent
such Indebtedness or other obligations are secured by a Lien permitted hereunder
(in each case, other than pursuant to the Loan Documents, Other First Lien Debt
and other than obligations secured by a Junior Lien), (iii) repayments of Other
First Lien Debt (limited to its proportionate share of such prepayment, based on
the principal amount of such then outstanding debt as a percentage of the
aggregate principal amount of all Term Loans and Other First Lien Debt), (iv)
Taxes paid or payable (in the good faith determination of the Borrower) as a
direct result thereof including, where the applicable Asset Sale is made by a
Foreign Subsidiary, any Taxes attributable to repatriating and transferring such
proceeds to the Borrower, (v) the amount of any reasonable reserve established
in accordance with GAAP against any adjustment to the sale price or any
liabilities (other than any Taxes deducted pursuant to clause (i) or (iv) above)
(x) related to any of the applicable assets and (y) retained by the Borrower or
any of the Subsidiaries including, without limitation, pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations (provided that (1) the amount
of any reduction of such reserve (other than in connection with a payment in
respect of any such liability), prior to the date occurring 18 months after the
date of the respective Asset Sale, shall be deemed to be cash proceeds of such
Asset Sale occurring on the date of such reduction and (2) the amount of any
such reserve that is maintained as of the date occurring 18 months after the
date of the applicable Asset Sale shall be deemed to be Net Proceeds from such
Asset Sale as of such date) and (vi) in the case of any Asset Sale by any
Subsidiary that is not a Guarantor, amounts applied to repay Indebtedness
included in “Consolidated Priority Debt” (other than Indebtedness (x) owed to
the Borrower or any Subsidiary or (y) under any revolving credit facility except
to the extent there is a corresponding reduction in the commitments thereunder);
provided, that, if the Borrower shall deliver a certificate of a Responsible
Officer of the Borrower to the Administrative Agent promptly following receipt
of any such proceeds setting forth the Borrower’s intention to use any portion
of such proceeds, within 540 days of such receipt, to acquire, maintain,
develop, construct, improve, upgrade or repair assets useful in the business of
the Borrower and the Subsidiaries or to make Permitted Business Acquisitions and
other Investments permitted hereunder (excluding Permitted Investments or
intercompany Investments in Subsidiaries) or to reimburse the cost of any of the
foregoing incurred on or after the date on which the Asset Sale giving rise to
such proceeds was contractually committed (other than inventory), such portion
of such proceeds shall not constitute Net Proceeds except to the extent not,
within 540 days of such receipt, so used or contractually committed to be so
used (it being understood that if any portion of such proceeds are not so used
within such 540 day period but within such 540 day period are contractually
committed to be used, then such remaining portion if not so used within 180 days
following the end of such 540 day period shall constitute Net Proceeds as of
such date without giving effect to this proviso); provided, further, that no net
cash proceeds calculated in accordance with the foregoing shall constitute Net
Proceeds unless such net cash proceeds shall exceed $250,000,000;

(b) 100% of the cash proceeds actually received by the Borrower or any
Subsidiary (other than LVLT or its Subsidiaries) (including casualty insurance
settlements and condemnation awards, but only as and when received) from any
Recovery Event, net of (i) attorneys’ fees, accountants’ fees, transfer Taxes,
deed or mortgage recording Taxes on such asset, other customary expenses and
brokerage, consultant and other customary fees actually incurred in connection
therewith, (ii) required payments of Indebtedness and required payments of other
obligations relating to the applicable asset to the extent such Indebtedness or
other obligations are secured by a Lien permitted hereunder (in each case, other
than pursuant to the Loan Documents, Other First Lien Debt and other than
obligations secured by a Junior Lien), (iii) repayments of Other First Lien Debt
(limited to its proportionate share of such prepayment, based on the principal
amount of such then outstanding debt as a percentage of the aggregate principal
amount of all then

 

33



--------------------------------------------------------------------------------

outstanding Term Loans and Other First Lien Debt), (iv) Taxes paid or payable
(in the good faith determination of the Borrower) as a direct result thereof,
including, where the applicable Asset Sale is made by a Foreign Subsidiary, any
Taxes attributable to repatriating and transferring such proceeds to the
Borrower; provided, that, if the Borrower shall deliver a certificate of a
Responsible Officer of the Borrower to the Administrative Agent promptly
following receipt of any such proceeds setting forth the Borrower’s intention to
use any portion of such proceeds, within 540 days of such receipt, to acquire,
maintain, develop, construct, improve, upgrade or repair assets useful in the
business of the Borrower and the Subsidiaries or to make Permitted Business
Acquisitions and other Investments permitted hereunder (excluding Permitted
Investments or intercompany Investments in Subsidiaries) or to reimburse the
cost of any of the foregoing incurred on or after the date on which the Recovery
Event giving rise to such proceeds was contractually committed (other than
inventory, except to the extent the proceeds of such Recovery Event are received
in respect of inventory), such portion of such proceeds shall not constitute Net
Proceeds except to the extent not, within 540 days of such receipt, so used or
contractually committed to be so used (it being understood that if any portion
of such proceeds are not so used within such 540 day period but within such 540
day period are contractually committed to be used, then such remaining portion
if not so used within 180 days following the end of such 540 day period shall
constitute Net Proceeds as of such date without giving effect to this proviso)
and (v) in the case of any Recovery Event relating to any Subsidiary that is not
a Guarantor, amounts applied to repay Indebtedness included in “Consolidated
Priority Debt” (other than Indebtedness (x) owed to the Borrower or any
Subsidiary or (y) under any revolving credit facility except to the extent there
is a corresponding reduction in the commitments thereunder); provided, further,
that no net cash proceeds calculated in accordance with the foregoing realized
in a single transaction or series of related transactions shall constitute Net
Proceeds unless such net cash proceeds shall exceed $250,000,000 (and thereafter
only net cash proceeds in excess of such amount shall constitute Net Proceeds);
and

(c) 100% of the cash proceeds from the incurrence, issuance or sale by the
Borrower or any Subsidiary of any Indebtedness (other than Excluded
Indebtedness, except for Refinancing Notes and Refinancing Term Loans), net of
all fees (including investment banking fees), commissions, costs and other
expenses, in each case incurred in connection with such issuance or sale.

“New Class Loans” shall have the meaning assigned to such term in
Section 9.08(f).

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

“Non-Extension Notice Date” shall have the meaning given that term in
Section 2.05(b).

“Note” shall have the meaning assigned to such term in Section 2.09(e).

“Obligations” shall mean, collectively, (a) the Loan Obligations,
(b) obligations in respect of any Secured Cash Management Agreement and
(c) obligations in respect of any Secured Hedge Agreement (including, in each
case, monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding).

“Original Credit Agreement” shall have the meaning set forth in the preamble
hereto.

 

34



--------------------------------------------------------------------------------

“Original Term A Loan” shall mean each “Term A Loan” outstanding under the
Original Credit Agreement immediately prior to the Restatement Effective Date.

“Original Term A-1 Loan” shall mean each “Term A-1 Loan” outstanding under the
Original Credit Agreement immediately prior to the Restatement Effective Date.

“Original Term B Loan” shall mean each “Term B Loan” outstanding under the
Original Credit Agreement immediately prior to the Restatement Effective Date.

“Original Term Loans” shall mean the Original Term A Loans, the Original Term
A-1 Loans and the Original Term B Loans.

“Other First Lien Debt” shall mean any obligations secured by Other First Liens
(including any Incremental Equivalent Debt or Refinancing Notes secured by Other
First Liens).

“Other First Liens” shall mean Liens on the Collateral that are equal and
ratable with the Liens thereon securing the Loan Obligations pursuant to the
First Lien Intercreditor Agreement, which First Lien Intercreditor Agreement (or
a supplement thereto) (together with such amendments to the Security Documents
and any other Intercreditor Agreements, if any, as are reasonably necessary or
advisable (and reasonably acceptable to the Collateral Agent) to give effect to
such Liens) shall be entered into in connection with a permitted incurrence of
any such Liens (unless the First Lien Intercreditor Agreement and/or Security
Documents (as applicable) covering such Liens are already in effect).

“Other Incremental Term Loans” shall have the meaning assigned to such term in
Section 2.21(a).

“Other Revolving Facility Commitments” shall mean, collectively, (a) Extended
Revolving Facility Commitments and (b) Replacement Revolving Facility
Commitments.

“Other Revolving Loans” shall mean, collectively (a) Extended Revolving Loans
and (b) Replacement Revolving Loans.

“Other Taxes” shall mean any and all present or future stamp or documentary
Taxes or any other excise, transfer, sales, property, intangible, mortgage
recording or similar Taxes arising from any payment made hereunder or under any
other Loan Document or from the execution, registration, delivery or enforcement
of, consummation or administration of, from the receipt or perfection of
security interest under, or otherwise with respect to, the Loan Documents.

“Other Term Facilities” shall mean the Other Term Loan Commitments and the Other
Term Loans made thereunder.

“Other Term Loan Commitments” shall mean, collectively, (a) Incremental Term
Loan Commitments with respect to Other Term Loans and (b) commitments to make
Refinancing Term Loans.

“Other Term Loan Installment Date” shall have, with respect to any Class of
Other Term Loans established pursuant to an Incremental Assumption Agreement, an
Extension Amendment or a Refinancing Amendment, the meaning assigned to such
term in Section 2.10(a)(iv).

“Other Term Loans” shall mean, collectively, (a) Other Incremental Term Loans,
(b) Extended Term Loans and (c) Refinancing Term Loans.

 

35



--------------------------------------------------------------------------------

“Outside LC Facility” shall mean one or more agreements (other than this
Agreement) providing for the issuance of letters of credit for the account of
the Borrower and/or any of its Subsidiaries that is designated by a Responsible
Officer of the Borrower to the Administrative Agent as an “Outside LC Facility”
in a writing (which writing shall specify the maximum face amount of letters of
credit under such agreement that shall be deemed for purposes of this Agreement
to constitute letters of credit under an “Outside LC Facility”) and which
writing is acknowledged by the Administrative Agent (which acknowledgement shall
be provided by the Administrative Agent so long as, after giving effect to such
designation, the maximum face amount of all letters of credit under all Outside
LC Facilities pursuant to all such designations then in effect does not exceed
$225,000,000); provided that upon delivery of a certificate of a Responsible
Officer of the Borrower to the Administrative Agent (which certificate shall
have been acknowledged in writing by the applicable Outside LC Facility Issuer)
revoking such designation, such agreement shall cease to be an “Outside LC
Facility hereunder”.

“Outside LC Facility Issuer” shall mean each financial institution providing any
Outside LC Facility; provided that if such financial institution is not a
Lender, such financial institution shall have entered into a supplement to this
Agreement in form reasonably satisfactory to the Administrative Agent agreeing
to be bound by the terms hereof applicable to an Outside LC Facility Issuer.

“Outstanding Receivables Amount” means, at any time, without duplication (i) the
sum of all then outstanding amounts advanced to any Receivables Subsidiary by
lenders (other than the Borrower or any of its Subsidiaries) under Qualified
Receivables Facilities and (ii) the amount of accounts receivable disposed of in
connection with any Qualified Receivables Facility (other than to a Receivables
Subsidiary) structured as a factoring arrangement that have stated due dates
following such date of determination.

“Participant” shall have the meaning assigned to such term in
Section 9.04(c)(i).

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(c)(ii).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Perfection Certificate” shall mean the Perfection Certificate with respect to
the Borrower and the other Loan Parties in the form attached hereto as Exhibit
I, or such other form as is reasonably satisfactory to the Administrative Agent,
as the same may be supplemented from time to time to the extent required by
Section 5.04(f).

“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets or business of, or all or substantially all the
Equity Interests (other than directors’ qualifying shares) not previously held
by the Borrower and its Subsidiaries in, or merger, consolidation or
amalgamation with, a person or business unit or division or line of business of
a person (or any subsequent investment made in a person or business unit or
division or line of business previously acquired in a Permitted Business
Acquisition), if (i) no Event of Default shall have occurred and be continuing
immediately after giving effect thereto or would result therefrom, provided,
however, that with respect to any such acquisition that is a Limited Condition
Transaction, at the option of the Borrower, the determination of whether such an
Event of Default shall exist shall be made solely at the time of the execution
of the acquisition agreement related to such Limited Condition Transaction;
(ii) all transactions related thereto shall be consummated in accordance with
applicable laws; (iii) the Borrower shall be in Pro Forma Compliance with the
Financial Covenants (if applicable) immediately after giving effect to such
acquisition or investment and any related transactions; (iv) any acquired or
newly formed Subsidiary shall not be liable for any Indebtedness except for
Indebtedness permitted by Section 6.01 and (v) any acquired Equity Interests or
Equity Interests in any entity newly formed in connection with such transactions
shall be Equity Interests of a Subsidiary (except as permitted by a provision of
Section 6.04 other than Section 6.04(k).

 

36



--------------------------------------------------------------------------------

“Permitted Earlier Maturity Debt” shall mean Indebtedness incurred, at the
option of the Borrower, with a final maturity date prior to the Term A Maturity
Date, the Term A-1 Maturity Date and/or the Term B Maturity Date and/or a
Weighted Average Life to Maturity shorter than the remaining Weighted Average
Life to Maturity of the Term A Loans, the Term A-1 Loans and/or the Term B Loans
in an aggregate outstanding principal amount for all such Indebtedness issued in
reliance on this definition not to exceed $1,000,000,000.

“Permitted Investments” shall mean:

(a) direct obligations of the United States of America or any member of the
European Union (as of the date of this Agreement) or any agency thereof or
obligations guaranteed by the United States of America or any member of the
European Union (as of the date of this Agreement) or any agency thereof, in each
case with maturities not exceeding two years from the date of acquisition
thereof;

(b) time deposit accounts, certificates of deposit, money market deposits,
banker’s acceptances and other bank deposits maturing within 180 days of the
date of acquisition thereof issued by a bank or trust company having capital,
surplus and undivided profits in excess of $1,000,000,000 and whose long-term
debt, or whose parent holding company’s long-term debt, is rated at least A by
S&P or A2 by Moody’s (or such similar equivalent rating or higher by at least
one nationally recognized statistical rating organization (as defined in Rule
436 under the Securities Act));

(c) repurchase obligations with a term of not more than 180 days for underlying
securities of the types described in clause (a) above entered into with a bank
meeting the qualifications described in clause (b) above;

(d) commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrower)
with a rating at the time as of which any investment therein is made of P-1 (or
higher) according to Moody’s, or A-1 (or higher) according to S&P (or such
similar equivalent rating or higher by at least one nationally recognized
statistical rating organization (as defined in Rule 436 under the Securities
Act));

(e) securities with maturities of two years or less from the date of
acquisition, issued or fully guaranteed by any State of the United States of
America, or by any political subdivision or taxing authority thereof, and rated
at least A by S&P or A by Moody’s (or such similar equivalent rating or higher
by at least one nationally recognized statistical rating organization (as
defined in Rule 436 under the Securities Act));

(f) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through (e)
above;

(g) money market funds that (i) comply with the criteria set forth in Rule 2a-7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P or Aaa by
Moody’s and (iii) have portfolio assets of at least $1,000,000,000;

(h) time deposit accounts, certificates of deposit, money market deposits,
banker’s acceptances and other bank deposits in an aggregate face amount not in
excess of 0.5% of the total assets of the Borrower and the Subsidiaries, on a
consolidated basis, as of the end of the Borrower’s most recently completed
fiscal year; and

 

37



--------------------------------------------------------------------------------

(i) instruments equivalent to those referred to in clauses (a) through (h) above
denominated in any foreign currency comparable in credit quality and tenor to
those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States of America to the extent
reasonably required in connection with any business conducted by the Borrower or
any Subsidiary organized in such jurisdiction.

“Permitted Junior Intercreditor Agreement” shall mean, with respect to any Liens
on Collateral that are intended to be junior to any Liens securing the Loan
Obligations, one or more intercreditor agreements, each of which shall be in
form and substance reasonably satisfactory to the Administrative Agent.

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), any Indebtedness
(including successive refinancings thereof); provided, that (a) the principal
amount (or accreted value, if applicable) of such Permitted Refinancing
Indebtedness does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so Refinanced (plus unpaid accrued interest and
premium (including tender premiums) thereon and underwriting discounts,
defeasance costs, fees, commissions and expenses), (b) except with respect to
Section 6.01(i), (i) other than in the case of Permitted Earlier Maturity Debt,
the final maturity date of such Permitted Refinancing Indebtedness is on or
after the earlier of (x) the final maturity date of the Indebtedness being
Refinanced and (y) the 91st day following the Latest Maturity Date in effect at
the time of incurrence thereof and (ii) other than in the case of Permitted
Earlier Maturity Debt, the Weighted Average Life to Maturity of such Permitted
Refinancing Indebtedness is greater than or equal to the lesser of (x) the
Weighted Average Life to Maturity of the Indebtedness being Refinanced and (y)
91 days after the Weighted Average Life to Maturity of the Class of Term Loans
then outstanding with the greatest remaining Weighted Average Life to Maturity
(provided that such Indebtedness may be incurred in the form of a customary
“bridge” or other interim credit facility intended to be refinanced or replaced
with long-term indebtedness so long as, subject only to customary conditions the
failure of which to be satisfied would otherwise result in an Event of Default,
it would either be automatically converted into or required to be exchanged for
permanent financing which satisfies the requirements of this clause (b)), (c) if
the Indebtedness being Refinanced is by its terms subordinated in right of
payment to any Obligations, such Permitted Refinancing Indebtedness shall be
subordinated in right of payment to such Obligations on terms in the aggregate
not materially less favorable to the Lenders as those contained in the
documentation governing the Indebtedness being Refinanced (as determined by the
Borrower in good faith), (d) no Permitted Refinancing Indebtedness shall
(i) have any borrower which is different than the borrower (or its permitted
successors) of the respective Indebtedness being so Refinanced (other than the
Borrower, in the case of Indebtedness incurred to Refinance Indebtedness of
LVLT, QC, Embarq or any of their respective Subsidiaries that is included in
“Consolidated Priority Debt”) or (ii) have guarantors that are not (or would not
have been required to become) guarantors with respect to the Indebtedness being
so Refinanced (other than, in the case of Indebtedness incurred to Refinance
Indebtedness of LVLT, QC, Embarq or any of their respective Subsidiaries that is
included in “Consolidated Priority Debt,” Subsidiaries that are Guarantors so
long as such Permitted Refinancing Indebtedness is not Guaranteed by any
Subsidiary that is not a Guarantor); provided that, if any of the Guarantees of
the Indebtedness being Refinanced were subordinated to the Obligations, the
Guarantees of the Permitted Refinancing Indebtedness shall be subordinated to
the Obligations on no less favorable terms, (e) if the Indebtedness being
Refinanced is secured (and permitted to be secured), such Permitted Refinancing
Indebtedness may be secured (i) by Liens on the same (or any subset of the)
assets as secured (or would have been required to secure) the Indebtedness being
Refinanced, on terms in the aggregate that are no less favorable to the Secured
Parties than the Indebtedness being refinanced or on terms otherwise permitted
by Section 6.02 (as determined by the Borrower in good faith) or (ii) in the
case of Indebtedness incurred to Refinance Indebtedness of LVLT, QC, Embarq or
any of their respective

 

38



--------------------------------------------------------------------------------

Subsidiaries that is included in “Consolidated Priority Debt,” by Liens on
assets that constitute the Collateral so long as such Liens shall be subject to
the First Lien Intercreditor Agreement or a Permitted Junior Intercreditor
Agreement and such Indebtedness shall not be secured by any other assets of the
Borrower or any Subsidiary and (f) if the Indebtedness being Refinanced was
subject to the First Lien Intercreditor Agreement or a Permitted Junior
Intercreditor Agreement, and if the respective Permitted Refinancing
Indebtedness is to be secured by the Collateral, the Permitted Refinancing
Indebtedness shall likewise be subject to the First Lien Intercreditor Agreement
or a Permitted Junior Intercreditor Agreement, as applicable.“Permitted Sale
Lease-Back Transaction” shall mean (i) any sale and lease-back transaction
entered into prior to the Restatement Effective Date and (ii) any sale and
lease-back transactions by the Borrower or any of its Subsidiaries pursuant to
Section 6.05(g).

“Permitted Unsecured Debt” shall mean unsecured Indebtedness for borrowed money
incurred by the Borrower, provided that (i) any such Permitted Unsecured Debt,
if Guaranteed, shall not be Guaranteed by any Subsidiary other than a Guarantor;
provided that any Guarantees thereof by the Guarantors shall be subordinated to
the Loan Obligations on terms reasonably satisfactory to the Administrative
Agent, (ii) other than Permitted Earlier Maturity Debt, such Permitted Unsecured
Debt shall not mature prior to the date that is 91 days after the Latest
Maturity Date at the time of incurrence (provided that such Indebtedness may be
incurred in the form of a customary “bridge” or other interim credit facility
intended to be refinanced or replaced with long-term indebtedness so long as,
subject only to customary conditions the failure of which to be satisfied would
otherwise result in an Event of Default, it would either be automatically
converted into or required to be exchanged for permanent financing which
satisfies the requirements of this clause (ii)) and (iii) other than Permitted
Earlier Maturity Debt, such Permitted Unsecured Debt shall not be subject to any
mandatory redemption, repurchase, prepayment or sinking fund obligation (other
than customary offers to repurchase and prepayment events upon a change of
control or asset sale (or issuance of equity interests or Indebtedness
constituting Permitted Refinancing Indebtedness in respect thereof) and a
customary acceleration right after an event of default) prior to the date that
is 91 days after the Latest Maturity Date at the time of incurrence.

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) that is (i) subject to the provisions of Title IV of ERISA or Section 412
of the Code or Section 302 of ERISA, (ii) sponsored or maintained (at the time
of determination or at any time within the five years prior thereto) by the
Borrower, any Subsidiary or any ERISA Affiliate, and (iii) in respect of which
the Borrower, any Subsidiary or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

“Platform” shall have the meaning assigned to such term in Section 5.04.

“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement.

“primary obligor” shall have the meaning assigned to such term in the definition
of the term “Guarantee.”

“Priority Leverage Ratio” shall mean, as of any date of determination, the ratio
of (a) Consolidated Priority Debt of the Borrower as of such date minus any
Specified Refinancing Cash Proceeds as of such date that are reserved to be
applied to Consolidated Priority Debt to (b) EBITDA of the Borrower for the most
recently ended Test Period on or prior to such date, all determined on a
consolidated basis in accordance with GAAP; provided, that the Priority Leverage
Ratio shall be determined on a Pro Forma Basis.

 

39



--------------------------------------------------------------------------------

“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the most recent Test Period ended on or before the occurrence of such event (the
“Reference Period”): (i) any Asset Sale and any asset acquisition, Investment
(or series of related Investments) in excess of $250,000,000, merger,
amalgamation, consolidation (or any similar transaction or transactions), any
dividend, distribution or other similar payment, (ii) any operational changes or
restructurings of the business of the Borrower or any of its Subsidiaries that
the Borrower or any of its Subsidiaries has determined to make and/or made
during or subsequent to the Reference Period in connection with Permitted
Business Acquisitions and similar acquisitions and which are expected to have a
continuing impact and are factually supportable, which would include cost
savings resulting from head count reduction, closure of facilities and other
operational changes and other cost savings in connection therewith, (iii) any
operational changes or restructurings of the business of the Borrower or any of
its Subsidiaries that the Borrower or any of its Subsidiaries has determined to
make and/or made during or subsequent to the Reference Period that are not
described in the preceding clause (ii) which are expected to have a continuing
impact and are factually supportable, (iv) the designation of any Subsidiary as
an Unrestricted Subsidiary or of any Unrestricted Subsidiary as a Subsidiary and
(v) any incurrence, repayment, repurchase or redemption of Indebtedness (or any
issuance, repurchase or redemption of Disqualified Stock or preferred stock),
other than fluctuations in revolving borrowings in the ordinary course of
business (and not resulting from a transaction as described in clause
(i) above).

Pro forma calculations made pursuant to the definition of this term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower. Any such pro forma calculation may include adjustments appropriate, in
the reasonable good faith determination of the Borrower and set forth in a
certificate of a Responsible Officer, to reflect operating expense reductions,
other operating improvements, synergies or such operational changes or
restructurings described in clause (ii) or (iii) of the immediately preceding
paragraph reasonably expected to result from the applicable pro forma event in
the eighteen (18) month period following the consummation of the pro forma
event, which may be reasonably allocated to the Borrower or any of its
Subsidiaries in the reasonable good faith determination of the Borrower;
provided that pro forma adjustments pursuant to clause (iii) of the immediately
preceding paragraph shall not exceed 10% of EBITDA in the aggregate for any
Reference Period (as calculated after giving effect to such pro forma
adjustment). The Borrower shall deliver to the Administrative Agent a
certificate of a Responsible Officer of the Borrower setting forth such
demonstrable or additional operating expense reductions and other operating
improvements or synergies and information and calculations supporting them in
reasonable detail.

If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date on which the relevant calculation is being made had
been the applicable rate for the entire period (taking into account any hedging
obligations applicable to such Indebtedness if such hedging obligation has a
remaining term in excess of 12 months). Interest on a Capitalized Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by a responsible financial or accounting officer of the Borrower to be the rate
of interest implicit in such Capitalized Lease Obligation in accordance with
GAAP. For purposes of making the computation referred to above, interest on any
Indebtedness under a revolving credit facility computed on a pro forma basis
shall be computed based upon the average daily balance of such Indebtedness
during the applicable period, except to the extent the outstandings thereunder
are reasonably expected to increase

 

40



--------------------------------------------------------------------------------

as a result of any transactions described in clause (i) of the first paragraph
of this definition of “Pro Forma Basis” which occurred during the respective
period or thereafter and on or prior to the date of determination. Interest on
Indebtedness that may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a eurocurrency interbank offered rate, or
other rate, shall be deemed to have been based upon the rate actually chosen,
or, if none, then based upon such optional rate chosen as the Borrower may
designate.

“Pro Forma Compliance” shall mean, at any date of determination, that the
Borrower and its Subsidiaries shall be in compliance, on a Pro Forma Basis after
giving effect on a Pro Forma Basis to the relevant transactions (including the
assumption, the issuance, incurrence and permanent repayment of Indebtedness),
with the Financial Covenants recomputed as at the last day of and for the most
recently ended Test Period as of such time.

“Pro Forma LTM EBITDA” shall mean, at any determination, EBITDA of the Borrower
for the most recently ended Test Period, determined on a Pro Forma Basis.

“Pro Rata Extension Offers” shall have the meaning assigned to such term in
Section 2.22(a).

“Pro Rata Only Covenants” shall mean the Financial Covenants, the Pro Rata Only
Debt Restriction, the Pro Rata Only Investment Restriction, the Pro Rata Only
Restricted Payment Restriction and the final proviso to Section 6.05(n).

“Pro Rata Only Debt Restriction” shall have the meaning assigned to such term in
Section 6.01(p)(i)(A).

“Pro Rata Only Investment Restriction” shall have the meaning assigned to such
term in Section 6.04(y)(ii)(A).

“Pro Rata Only Restricted Payment Restriction” shall have the meaning assigned
to such term in Section 6.06(h)(ii)(A).

“Pro Rata Share” shall have the meaning assigned to such term in
Section 9.08(f).

“Projections” shall mean the projections of the Borrower and the Subsidiaries
included in the Lender Presentation and any other projections and any
forward-looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders or the Administrative Agent
by or on behalf of the Borrower or any of the Subsidiaries prior to the
Restatement Effective Date.

“Public Lender” shall have the meaning assigned to such term in Section 5.04.

“Purchase Offer” shall have the meaning assigned to such term in
Section 2.25(a).

“QC” shall mean Qwest Corporation, a Colorado corporation, together with its
successors and assigns.

“QCF” shall mean Qwest Capital Funding, Inc., a Colorado corporation, together
with its successors and assigns.

“Qualified Equity Interests” shall mean any Equity Interest other than
Disqualified Stock.

 

41



--------------------------------------------------------------------------------

“Qualified Receivable Facility” means Indebtedness of the Borrower or any of its
Subsidiaries Incurred from time to time on customary terms (as determined by the
Borrower in good faith) pursuant to either (x) credit facilities secured only by
Receivables, collections thereof and accounts established solely for the
collection of such Receivables or (y) Receivables purchase facilities, and
including any related notes, Guarantees, collateral documents, instruments and
agreements executed in connection therewith, as the same may be amended,
supplemented, modified or restated from time to time.

“Rate” shall have the meaning assigned to such term in the definition of the
term “Type.”

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned in fee or leased by the Borrower or any Subsidiary,
whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures and equipment, incidental to the ownership, lease or
operation thereof.

“Receivables” means receivables, chattel paper, instruments, documents or
intangibles evidencing or relating to the right to payment of money and proceeds
and products thereof in each case generated in the ordinary course of business.

“Receivables Subsidiary” means any Special Purpose Entity established in
connection with a Qualified Receivable Facility.

“Recovery Event” shall mean any event that gives rise to the receipt by the
Borrower or any of its Subsidiaries of any insurance proceeds or condemnation
awards in respect of any equipment, fixed assets or Real Property (including any
improvements thereon).

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” and
“Refinancing” shall have meanings correlative thereto.

“Refinancing Amendment” shall have the meaning assigned to such term in
Section 2.23(e).

“Refinancing Effective Date” shall have the meaning assigned to such term in
Section 2.23(a).

“Refinancing Notes” shall mean any secured or unsecured notes or loans issued by
the Borrower or any Guarantor (whether under an indenture, a credit agreement or
otherwise) and the Indebtedness represented thereby; provided, that (a) 100% of
the Net Proceeds of such Refinancing Notes are used to permanently reduce Term
Loans and/or replace Revolving Facility Commitments substantially simultaneously
with the issuance thereof; (b) the principal amount (or accreted value, if
applicable) of such Refinancing Notes does not exceed the principal amount (or
accreted value, if applicable) of the aggregate portion of the Term Loans so
reduced and/or Revolving Facility Commitments so replaced (plus unpaid accrued
interest and premium (including tender premiums) thereon and underwriting
discounts, defeasance costs, fees, commissions and expenses); (c) other than in
the case of Permitted Earlier Maturity Debt, the final maturity date of such
Refinancing Notes is on or after the Term Facility Maturity Date or the
Revolving Facility Maturity Date, as applicable, of the Term Loans so reduced or
the Revolving Facility Commitments so replaced; (d) other than in the case of
Permitted Earlier Maturity Debt, the Weighted Average Life to Maturity of such
Refinancing Notes is greater than or equal to the Weighted Average Life to
Maturity of the Term Loans so repaid or the Revolving Facility Commitments so
replaced; (e) the terms of such Refinancing Notes do not provide for any
scheduled repayment, mandatory redemption or

 

42



--------------------------------------------------------------------------------

sinking fund obligations prior to the Term Facility Maturity Date of the Term
Loans so reduced or the Revolving Facility Maturity Date of the Revolving
Facility Commitments so replaced, as applicable (other than (x) in the case of
notes, customary offers to repurchase or mandatory prepayment provisions upon a
change of control, asset sale or event of loss and customary acceleration rights
after an event of default and (y) in the case of loans, amortization to the
extent permitted above and other than mandatory and voluntary prepayment
provisions which are, when taken as a whole, consistent in all material respects
with, or not materially less favorable to the Borrower and its Subsidiaries
than, those applicable to the Term Loans and/or Revolving Facility Commitments,
as the case may be being refinanced, with such Indebtedness to provide that any
such mandatory prepayments as a result of asset sales, events of loss, or excess
cash flow, shall be allocated on a pro rata basis or a less than pro rata basis
(but not a greater than pro rata basis) with the Term Loans then outstanding
pursuant to this Agreement); (f) there shall be no obligor with respect thereto
that is not a Loan Party; (g) if such Refinancing Notes are secured by an asset
of any Subsidiary, any Unrestricted Subsidiary or any Affiliate of the
foregoing, the security agreements relating to such assets shall not extend to
any assets not constituting Collateral and shall be no more favorable to the
secured party or party, taken as a whole (determined by the Borrower in good
faith) than the Security Documents (with such differences as are reasonably
satisfactory to the Administrative Agent); (h) if such Refinancing Notes are
secured, such Refinancing Notes shall be secured by all or a portion of the
Collateral, but shall not be secured by any assets of the Borrower or its
subsidiaries other than the Collateral; (i) Refinancing Notes that are secured
by Collateral shall be subject to the provisions of the First Lien Intercreditor
Agreement or a Permitted Junior Intercreditor Agreement, as applicable and
(j) all other terms applicable to such Refinancing Notes (other than provisions
relating to original issue discount, upfront fees, interest rates and any other
pricing terms (which original issue discount, upfront fees, interest rates and
other pricing terms shall not be subject to the provisions set forth in this
clause (j)) taken as a whole shall (as determined by the Borrower in good faith)
be substantially similar to, or not materially less favorable to the Borrower
and its Subsidiaries than, the terms, taken as a whole, applicable to the Term
Loans so reduced or the Revolving Facility Commitments so replaced (except to
the extent such covenants and other terms apply solely to any period after the
Latest Maturity Date or are otherwise reasonably acceptable to the
Administrative Agent)); provided that such Indebtedness may be incurred in the
form of a customary “bridge” or other interim credit facility intended to be
refinanced or replaced with long-term indebtedness so long as, subject only to
customary conditions the failure of which to be satisfied would otherwise result
in an Event of Default, it would either be automatically converted into or
required to be exchanged for permanent financing which satisfies the
requirements of the foregoing clauses (c) and (d).

“Refinancing Term Loans” shall have the meaning assigned to such term in
Section 2.23(a).

“Register” shall have the meaning assigned to such term in Section 9.04(b)(iv).

“Regulated Subsidiary” shall mean any Subsidiary that is subject to regulation
by the FCC or any State PUC.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

43



--------------------------------------------------------------------------------

“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents, advisors and members of such person and such person’s Affiliates.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the Environment.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

“Replacement Revolving Facility” shall have the meaning assigned to such term in
Section 2.23(c).

“Replacement Revolving Facility Commitments” shall have the meaning assigned to
such term in Section 2.23(c).

“Replacement Revolving Facility Effective Date” shall have the meaning assigned
to such term in Section 2.23(c).

“Replacement Revolving Loans” shall have the meaning assigned to such term in
Section 2.23(c).

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection
(m) or (o) of Section 414 of the Code).

“Repricing Event” shall mean (i) any prepayment or repayment of Term B Loans
with the proceeds of, or conversion of all or any portion of the Term B Loans
into, any new or replacement term loan Indebtedness bearing interest with an
All-in Yield less than the All-in Yield applicable to the Term B Loans subject
to such event; provided that in no event shall any prepayment or repayment of
Term B Loans in connection with a Change of Control or Transformative
Acquisition constitute a Repricing Event and (ii) any amendment to this
Agreement which reduces the All-in Yield applicable to the Term B Loans (it
being understood that any prepayment premium with respect to a Repricing Event
shall apply to any required assignment by a Non-Consenting Lender in connection
with any such amendment pursuant to Section 2.19(c)).

“Required Lenders” shall mean, at any time (and subject to Section 9.04(j)),
Lenders having Term Loans and Revolving Facility Commitments (or, if the
Revolving Facility Commitments have terminated, Revolving Facility Credit
Exposure) that, taken together, represent more than 50% of the sum of (x) all
Term Loans and (y) all Revolving Facility Commitments (or, if the Revolving
Facility Commitments have terminated, Revolving Facility Credit Exposure) at
such time; provided, that the Term Loans, Revolving Facility Commitments and
Revolving Facility Credit Exposure of any Defaulting Lender shall be disregarded
in determining Required Lenders at any time.

 

44



--------------------------------------------------------------------------------

“Required Percentage” shall mean, with respect to any Excess Cash Flow Period,
50%; provided, that, if the Total Leverage Ratio as of the end of such Excess
Cash Flow Period is (x) less than or equal to 3.50 to 1.00 but greater than 3.00
to 1.00, such percentage shall be 25% or (y) less than or equal to 3.00 to 1.00,
such percentage shall be 0%.

“Required Pro Rata Lenders” shall mean, at any time (and subject to
Section 9.04(j)), Lenders having Term A Loans, Term A-1 Loans and Revolving
Facility Commitments (or, if the Revolving Facility Commitments have terminated,
Revolving Facility Credit Exposure) that, taken together, represent more than
50% of the sum of (x) all Term A Loans and Term A-1 Loans and (y) all Revolving
Facility Commitments (or, if the Revolving Facility Commitments have terminated,
Revolving Facility Credit Exposure) at such time; provided, that the Term A
Loans, Term A-1 Loans, Revolving Facility Commitments and Revolving Facility
Credit Exposure of any Defaulting Lender shall be disregarded in determining
Required Pro Rata Lenders at any time.

“Required Revolving Facility Lenders” shall mean, at any time with respect to
any Revolving Facility (and subject to Section 9.04(j)), Revolving Facility
Lenders having Revolving Facility Commitments under such Revolving Facility (or
if the Revolving Facility Commitments under such Revolving Facility have
terminated, Revolving Facility Credit Exposure under such Revolving Facility)
that, taken together, represents more than 50% of the sum of all Revolving
Facility Commitments under such Revolving Facility (or, if the Revolving
Facility Commitments under such Revolving Facility have terminated, Revolving
Facility Credit Exposure under such Revolving Facility at such time); provided,
that the Revolving Facility Commitments and Revolving Facility Credit Exposure
of any Defaulting Lender shall be disregarded in determining Required Revolving
Facility Lenders at any time.

“Requirement of Law” shall mean, as to any person, any law, treaty, rule,
regulation, statute, order, ordinance, decree, judgment, consent decree, writ,
injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
in each case applicable to or binding upon such person or any of its property or
assets or to which such person or any of its property or assets is subject.

“Responsible Officer” of any person shall mean any manager, executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement, or any other duly authorized employee or signatory of
such person.

“Restatement Agreement” shall mean the Restatement Agreement, dated as of
January 31, 2020 by and among the Loan Parties, the Administrative Agent, the
Collateral Agent and the Lenders party thereto.

“Restatement Effective Date” shall have the meaning set forth in the Restatement
Agreement.

“Restatement Effective Date Certificate” means a certificate executed by the
Borrower and delivered to the Administrative Agent on the Restatement Effective
Date containing certain information relating to certain provisions of this
Agreement.

“Restricted Payments” shall have the meaning assigned to such term in
Section 6.06. The amount of any Restricted Payment made other than in the form
of cash, Permitted Investments or other cash equivalents shall be the Fair
Market Value thereof.

 

45



--------------------------------------------------------------------------------

“Revolving Facility” shall mean the Revolving Facility Commitments of any
Class and the extensions of credit made hereunder by the Revolving Facility
Lenders of such Class and, for purposes of Section 9.08(b), shall refer to all
such Revolving Facility Commitments as a single Class.

“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans of the same Class.

“Revolving Facility Commitment” shall mean, with respect to each Revolving
Facility Lender, the commitment of such Revolving Facility Lender to make
Revolving Facility Loans pursuant to Section 2.01(c), expressed as an amount
representing the maximum aggregate permitted amount of such Revolving Facility
Lender’s Revolving Facility Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08, (b) reduced or increased
from time to time pursuant to assignments by or to such Lender under
Section 9.04, and (c) increased, extended or replaced as provided under
Section 2.21, 2.22 or 2.23. The initial amount of each Lender’s Revolving
Facility Commitment on the Restatement Effective Date is set forth on Schedule I
to the Restatement Agreement, or in the Assignment and Acceptance, Incremental
Assumption Agreement, Extension Amendment or Refinancing Amendment pursuant to
which such Lender shall have assumed its Revolving Facility Commitment, as
applicable. The aggregate amount of the Lenders’ Revolving Facility Commitments
on the Restatement Effective Date is $2,200,000,000.

“Revolving Facility Credit Exposure” shall mean, at any time with respect to any
Class of Revolving Facility Commitments, the sum of (a) the aggregate principal
amount of the Revolving Facility Loans of such Class outstanding at such time,
(b) the Swingline Exposure applicable to such Class at such time and (c) the
Revolving L/C Exposure applicable to such Class at such time minus, for the
purpose of the Financial Covenants only and only if all Revolving Facility
Commitments shall have been terminated, the amount of Letters of Credit that
have been Cash Collateralized in an amount equal to the Minimum L/C Collateral
Amount at such time. The Revolving Facility Credit Exposure of any Revolving
Facility Lender at any time shall be the product of (x) such Revolving Facility
Lender’s Revolving Facility Percentage of the applicable Class and (y) the
aggregate Revolving Facility Credit Exposure of such Class of all Revolving
Facility Lenders, collectively, at such time.

“Revolving Facility Lender” shall mean a Lender with a Revolving Facility
Commitment or with outstanding Revolving Facility Loans.

“Revolving Facility Loan” shall mean a Loan made by a Revolving Facility Lender
pursuant to Section 2.01(d). Unless the context otherwise requires, the term
“Revolving Facility Loans” shall include the Other Revolving Loans.

“Revolving Facility Maturity Date” shall mean, as the context may require,
(a) with respect to the Revolving Facility in effect on the Restatement
Effective Date, January 31, 2025 and (b) with respect to any other Classes of
Revolving Facility Commitments, the maturity dates specified therefor in the
applicable Extension Amendment or Refinancing Amendment.

“Revolving Facility Percentage” shall mean, with respect to any Revolving
Facility Lender of any Class, the percentage of the total Revolving Facility
Commitments of such Class represented by such Lender’s Revolving Facility
Commitment of such Class. If the Revolving Facility Commitments of such
Class have terminated or expired, the Revolving Facility Percentages of such
Class shall be determined based upon the Revolving Facility Commitments of such
Class most recently in effect, giving effect to any assignments pursuant to
Section 9.04.

 

46



--------------------------------------------------------------------------------

“Revolving L/C Exposure” of any Revolving Facility of any Class shall mean at
any time the aggregate L/C Obligations under such Revolving Facility at such
time. The Revolving L/C Exposure of any Revolving Facility Lender under any
Revolving Facility at any time shall mean its applicable Revolving Facility
Percentage of the aggregate Revolving L/C Exposure under such Revolving Facility
at such time.

“S&P” shall mean Standard & Poor’s Ratings Group, Inc.

“Sanctioned Country” shall mean, at any time, a country or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, (b) the Office of
the Superintendent of Financial Institutions, (c) Her Majesty’s Treasury,
(d) the European Union or (e) the United Nations Security Council.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between the Borrower or any Subsidiary and any Cash
Management Bank, including any such Cash Management Agreement that is in effect
on the Restatement Effective Date, unless when entered into such Cash Management
Agreement is designated in writing by the Borrower and such Cash Management Bank
to the Administrative Agent to not be included as a Secured Cash Management
Agreement.

“Secured Hedge Agreement” shall mean any Hedging Agreement that is entered into
by and between any Loan Party and any Hedge Bank, including any such Hedging
Agreement that is in effect on the Restatement Effective Date, unless when
entered into such Hedging Agreement is designated in writing by the Borrower and
such Hedge Bank to the Administrative Agent to not be included as a Secured
Hedge Agreement. Notwithstanding the foregoing, for all purposes of the Loan
Documents, any Guarantee of, or grant of any Lien to secure, any obligations in
respect of a Secured Hedge Agreement by a Guarantor shall not include any
Excluded Swap Obligations with respect to such Guarantor.

“Secured Notes” shall mean $1,250,000,000 in aggregate principal amount of the
Borrower’s 4.00% Senior Secured Notes due 2027 issued on January 24, 2020.

“Secured Notes Collateral Agent” means Wells Fargo Bank National Association.

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each Lender, each Issuing Bank, each Hedge Bank that is party
to any Secured Hedge Agreement, each Cash Management Bank that is party to any
Secured Cash Management Agreement and each Subagent appointed pursuant to
Section 8.02 by the Administrative Agent with respect to matters relating to the
Loan Documents or by the Collateral Agent with respect to matters relating to
any Security Document.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Documents” shall mean the Collateral Agreement, each Notice of Grant
of Security Interest in Intellectual Property (as defined in the Collateral
Agreement) and each other security agreement, pledge agreement or other
instruments or documents executed and delivered pursuant to the foregoing or
entered into or delivered after the Restatement Effective Date to the extent
required by this Agreement or any other Loan Document, including pursuant to
Section 5.10.

 

47



--------------------------------------------------------------------------------

“Significant Subsidiary” shall mean each Subsidiary as to which a specified
circumstance exists relating to a “Significant Subsidiary” that (when taken
together with any other Subsidiaries as to which such circumstance then
exists) (a) for the four fiscal quarter period of the Borrowing ending as of the
last day of the fiscal quarter of the Borrower most recently ended for which
financial statements have been (or were required to be) delivered pursuant to
Section 5.04(a) or 5.04(b), accounted for at least 5% of the combined EBITDA of
the Borrower, consolidated with its Subsidiaries, for the last four fiscal
quarters then ended or (b) as of the last day of the fiscal quarter of the
Borrower most recently ended for which financial statements have been (or were
required to be) delivered pursuant to Section 5.04(a) or 5.04(b), has assets
which represent at least 5% of Consolidated Total Assets; provided, that,
“Significant Subsidiary” shall not include any Receivables Subsidiary.

“Similar Business” shall mean (i) any business the majority of whose revenues
are derived from business or activities conducted by the Borrower and its
Subsidiaries on the Restatement Effective Date and (ii) any business that is a
reasonable extension, development or expansion of any such business or any
business similar, reasonably related, incidental, complementary or ancillary to
any of the foregoing.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

“SOFR-Based Rate” means SOFR or Term SOFR.

“Special Purpose Entity” means a direct or indirect subsidiary of any Loan
Party, whose organizational documents contain restrictions on its purpose and
activities intended to preserve its separateness from such Loan Party and/or one
or more Subsidiaries of such Loan Party.

“Specified Refinancing Cash Proceeds” shall mean, with respect to any person,
the net proceeds of any issuance of debt securities of the Borrower or any of
its Subsidiaries to a third party that are reserved to be applied within 90 days
of the receipt thereof to repay, repurchase or redeem other debt securities of
such person or any of its Subsidiaries held by third parties.

“Specified Representations” shall mean those representations and warranties of
the Borrower and the Guarantors set forth in (A) Sections 3.01(a) (solely with
respect to the Loan Parties), 3.01(d), 3.02(a), 3.02(b)(i)(B) (solely as it
relates to the execution and delivery by the Borrower and each of the Guarantors
of each of the Loan Documents to which it is a party, the borrowings and other
extensions of credit hereunder on the date on which such representations and
warranties are being made and the granting of the Liens in the Collateral
pursuant to the Loan Documents), and 3.03, (B) Sections 3.10, 3.11, 3.17
(subject to the limitations set forth in the last paragraph of the definition of
“Collateral and Guarantee Requirement”) and 3.18, and (C) Sections 3.23 and
3.24(c).

“State PUC” shall mean a state public utility commission or other similar state
regulatory authority with jurisdiction over the operations of the Borrower or
any of its Subsidiaries.

“State PUC License” shall mean any permit, license, authorization,
certification, plan, directive, consent order or consent decree of or from any
State PUC, in each case, in connection with the operation of the business of the
Borrower or any of its Subsidiaries, all renewals and extensions thereof, and
all applications filed with such State PUC for which the Borrower or any of its
Subsidiaries is an applicant.

 

48



--------------------------------------------------------------------------------

“Subagent” shall have the meaning assigned to such term in Section 8.02.

“Subordinated Indebtedness” shall mean (i) any Indebtedness of a Borrower that
is contractually subordinated in right of payment to the Loan Obligations and
(ii) any Indebtedness of any Guarantor that is contractually subordinated in
right of payment to the Guarantee of such Guarantor of the Loan Obligations.

“subsidiary” shall mean, with respect to any person (referred to in this
definition as the “parent”), any corporation, limited liability company,
partnership, association or other business entity (a) of which securities or
other ownership interests representing more than 50% of the equity or more than
50% of the ordinary voting power or more than 50% of the general partnership
interests are, at the time any determination is being made, directly or
indirectly, owned, Controlled or held, or (b) that is, at the time any
determination is made, otherwise Controlled, by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent.

“Subsidiary” shall mean, unless otherwise specified or unless the context
otherwise requires, a subsidiary of the Borrower. Notwithstanding the foregoing
(and except for purposes of the definition of “Unrestricted Subsidiary”
contained herein) an Unrestricted Subsidiary shall be deemed not to be a
Subsidiary of the Borrower or any of its Subsidiaries for purposes of this
Agreement.

“Subsidiary Guarantee Agreement” shall mean the Subsidiary Guarantee Agreement
dated as of October 13, 2017 and as it may be amended, restated, supplemented or
otherwise modified from time to time, between each Guarantor and the
Administrative Agent.

“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.01.

“Successor Borrower” shall have the meaning provided in Section 6.05(n).

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swingline Borrowing” shall mean a Borrowing comprised of Swingline Loans.

“Swingline Borrowing Request” shall mean a request by the Borrower substantially
in the form of Exhibit D-2 or such other form (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Swingline Lender) as shall be approved by the Swingline Lender and
appropriately completed and signed by a Responsible Officer of the Borrower.

“Swingline Commitment” shall mean, with respect to each Swingline Lender, the
commitment of such Swingline Lender to make Swingline Loans pursuant to
Section 2.04. The aggregate amount of the Swingline Commitments is $250,000,000.
The Swingline Commitment is part of, and not in addition to, the Revolving
Facility Commitments.

“Swingline Exposure” shall mean at any time for any Revolving Facility the
aggregate principal amount of all outstanding Swingline Borrowings under such
Revolving Facility at such time. The Swingline Exposure of any Revolving
Facility Lender under any Revolving Facility at any time shall mean its
applicable Revolving Facility Percentage of the aggregate Swingline Exposure
under such Revolving Facility at such time.

 

49



--------------------------------------------------------------------------------

“Swingline Lender” shall mean the Administrative Agent, in its capacity as a
lender of Swingline Loans.

“Swingline Loans” shall mean the swingline loans made to the Borrower pursuant
to Section 2.04.

“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other similar charges imposed by any
Governmental Authority, whether computed on a separate, consolidated, unitary,
combined or other basis and any interest, fines, penalties or additions to tax
with respect to the foregoing.

“Telecommunications Laws” shall mean any Requirement of Law applicable to the
Borrower or any of its Subsidiaries, with respect to the provision of
telecommunications services, including telecommunications services provided in
correctional institutions, including the Communications Act of 1934, as amended,
and the rules and regulations promulgated in relation thereto by the FCC or any
State PUC in each state where the Borrower or any Subsidiary conducts or is
authorized to conduct business.

“Term A Facility” shall mean the Initial Term A Loan Commitments and the Term A
Loans made hereunder.

“Term A Lender” shall mean, at any time, any Lender that holds an Initial Term A
Loan Commitment or Term A Loan at such time.

“Term A Loan Installment Date” shall have the meaning assigned to such term in
Section 2.10(a)(i).

“Term A Loans” shall mean (a) the Initial Term A Loans and (b) any Incremental
Term Loans in the form of additional Term A Loans made by the Incremental Term
Lenders to the Borrower pursuant to Section 2.01(e).

“Term A Maturity Date” shall mean January 31, 2025.

“Term A-1 Facility” shall mean the Initial Term A-1 Loan Commitments and the
Term A-1 Loans made hereunder.

“Term A-1 Lender” shall mean, at any time, any Lender that holds an Initial Term
A-1 Loan Commitment or Term A-1 Loan at such time.

“Term A-1 Loan Installment Date” shall have the meaning assigned to such term in
Section 2.10(a)(i).

“Term A-1 Loans” shall mean (a) the Initial Term A-1 Loans and (b) any
Incremental Term Loans in the form of additional Term A-1 Loans made by the
Incremental Term Lenders to the Borrower pursuant to Section 2.01(e).

“Term A-1 Maturity Date” shall mean the date that is January 31, 2025.

“Term B Facility” shall mean the Additional Term B Commitments and the Term B
Loans made hereunder (including Term B Loans established through the conversion
of Original Term B Loans to Converted Original Term B Loans).

 

50



--------------------------------------------------------------------------------

“Term B Loan Installment Date” shall have the meaning assigned to such term in
Section 2.10(a)(iii).

“Term B Loans” shall mean (a) the Initial Term B Loans and (b) any Incremental
Term Loans in the form of additional Term B Loans made by the Incremental Term
Lenders to the Borrower pursuant to Section 2.01(e).

“Term B Maturity Date” shall mean March 15, 2027.

“Term Borrowing” shall mean a Borrowing of Term A Loans, Term A-1 Loans, Term B
Loans or Other Term Loans.

“Term Facility” shall mean each of the Initial Term Facilities and/or each of
the Other Term Facilities.

“Term Facility Commitment” shall mean the commitment of a Term Lender to make
Term Loans, including Initial Term Loans and/or Other Term Loans.

“Term Facility Maturity Date” shall mean, as the context may require, (a) with
respect to the Term A Facility, the Term A Maturity Date, (b) with respect to
the Term A-1 Facility, the Term A-1 Maturity Date, (c) with respect to Term B
Facility, the Term B Maturity Date and (d) with respect to any other Class of
Term Loans, the maturity dates specified therefor in the applicable Incremental
Assumption Agreement, Extension Amendment or Refinancing Amendment.

“Term Lender” shall mean a Lender with a Term Facility Commitment or with
outstanding Term Loans.

“Term Loan Installment Date” shall mean any Term A Loan Installment Date, Term
A-1 Loan Installment Date, Term B Loan Installment Date or any Other Term Loan
Installment Date.

“Term Loans” shall mean the Term A Loans, the Term A-1 Loans, the Term B Loans
and/or the Other Term Loans.

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion

“Term Yield Differential” shall have the meaning assigned to such term in
Section 2.21(b)(v).

“Termination Date” shall mean the date on which (a) all Commitments shall have
been terminated, (b) the principal of and interest on each Loan and L/C
Borrowing all Fees and all other expenses or amounts payable under any Loan
Document shall have been paid in full in cash (other than in respect of
contingent indemnification and expense reimbursement claims not then due), and
(c) all Letters of Credit (other than those that have been Cash Collateralized
with the Minimum L/C Collateral Amount in accordance with Section 2.05(k)) have
been cancelled or have expired and all amounts drawn or paid thereunder have
been reimbursed in full in cash.

 

51



--------------------------------------------------------------------------------

“Test Period” shall mean, on any date of determination, (i) except for purposes
of determining whether there has been a breach of any Financial Covenant, the
period of four consecutive fiscal quarters of the Borrower then most recently
ended (taken as one accounting period) for which financial statements have been
(or were required to be) delivered pursuant to Section 5.04(a) or 5.04(b);
provided that prior to the first date financial statements have been delivered
pursuant to Section 5.04(a) or 5.04(b), the Test Period in effect shall be the
most recently ended full four fiscal quarter period prior to the Restatement
Effective Date for which financial statements would have been required to be
delivered hereunder had the Restatement Effective Date occurred prior to the end
of such period and (ii) for purposes of determining whether there has been a
breach of any Financial Covenant, the period of four consecutive fiscal quarters
of the Borrower ending on the date specified in such Financial Covenant.

“Third Party Funds” shall mean any accounts or funds, or any portion thereof,
received by the Borrower or any of its Subsidiaries as agent on behalf of third
parties in accordance with a written agreement that imposes a duty upon Borrower
or one or more of its Subsidiaries to collect and remit those funds to such
third parties.

“Total Leverage Ratio” shall mean, as of any date of determination, the ratio of
(a) Consolidated Debt of the Borrower as of such date minus any Specified
Refinancing Cash Proceeds of the Borrower as of such date to (b) EBITDA of the
Borrower for the most recently ended Test Period on or prior to such date, all
determined on a consolidated basis in accordance with GAAP; provided, that the
Total Leverage Ratio shall be determined on a Pro Forma Basis.

“Transformative Acquisition” means any acquisition by the Borrower or any
Subsidiary that is either (a) not permitted by the terms of this Agreement
immediately prior to the consummation of such acquisition or (b) permitted by
the terms of this Agreement immediately prior to the consummation of such
acquisition, but would not provide the Borrower and its Subsidiaries with
adequate flexibility under the this Agreement for the continuation and/or
expansion of the combined operations following such consummation, as determined
by the Borrower acting in good faith.

“Type” shall mean, when used in respect of any Loan or Borrowing, the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall mean, from
and after the Restatement Effective Date, the Eurodollar Rate, and the ABR.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as the
same may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“United States” shall mean the United States of America.

“Unreimbursed Amount” shall have the meaning assigned to such term in
Section 2.05(c).

“Unrestricted Subsidiary” shall mean (1) any Subsidiary of the Borrower, whether
owned on, or acquired or created after, the Restatement Effective Date, that is
designated after the Restatement Effective Date by the Borrower as an
Unrestricted Subsidiary hereunder by written notice to the Administrative Agent;
provided, that the Borrower shall only be permitted to so designate a new
Unrestricted Subsidiary following the Restatement Effective Date so long as
(a) no Default or Event of Default has occurred and is continuing or would
result therefrom, (b) immediately after giving effect to such designation, the
Borrower shall be in Pro Forma Compliance and (c) all Investments in such
Unrestricted Subsidiary at the time of designation (as contemplated by the
immediately following sentence) are permitted in accordance with the relevant
requirements of Section 6.04; and (2) any subsidiary of an Unrestricted
Subsidiary. The

 

52



--------------------------------------------------------------------------------

designation of any Subsidiary as an Unrestricted Subsidiary shall constitute an
Investment by the Borrower (or its Subsidiaries) therein at the date of
designation in an amount equal to the Fair Market Value of the Borrower’s (or
its Subsidiaries’) Investments therein, which shall be required to be permitted
on such date in accordance with Section 6.04 (other than Section 6.04(b)). The
Borrower may designate any Unrestricted Subsidiary to be a Subsidiary for
purposes of this Agreement (each, a “Subsidiary Redesignation”); provided, that
(i) no Default or Event of Default has occurred and is continuing or would
result therefrom (after giving effect to the provisions of the immediately
succeeding sentence), (ii) immediately after giving effect to such
redesignation, the Borrower shall be in Pro Forma Compliance and (iii) the
Borrower shall have delivered to the Administrative Agent an officer’s
certificate executed by a Responsible Officer of the Borrower, certifying to the
best of such officer’s knowledge, compliance with the requirements of preceding
clause (i). The designation of any Unrestricted Subsidiary as a Subsidiary after
the Restatement Effective Date shall constitute (i) the incurrence at the time
of designation of any Investment, Indebtedness or Liens of such Subsidiary
existing at such time and (ii) a return on any Investment by the applicable Loan
Party (or its relevant Subsidiaries) in Unrestricted Subsidiaries pursuant to
the preceding sentence in an amount equal to the Fair Market Value at the date
of such designation of such Loan Party’s (or its relevant Subsidiaries’)
Investment in such Subsidiary.

“U.S. Person” shall mean any person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” shall have the meaning assigned to such term
in Section 2.17(d).

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107 56 (signed into law October 26, 2001)).

“Voting Participant” shall have the meaning assigned to such term in
Section 9.04(j).

“Voting Participant Notification” shall have the meaning assigned to such term
in Section 9.04(j).

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.

“Wholly-Owned Domestic Subsidiary” shall mean a Wholly-Owned Subsidiary that is
also a Domestic Subsidiary.

“Wholly-Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly-Owned Subsidiary of such person. Unless the
context otherwise requires, “Wholly-Owned Subsidiary” shall mean a Subsidiary of
the Borrower that is a Wholly-Owned Subsidiary of the Borrower.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

53



--------------------------------------------------------------------------------

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

Section 1.02 Terms Generally; GAAP. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require. Except
as otherwise expressly provided herein, any reference in this Agreement to any
Loan Document shall mean such document as amended, restated, amended and
restated, supplemented or otherwise modified from time to time. Except as
otherwise expressly provided herein (including, for the avoidance of doubt, the
proviso in the definition of “Capitalized Lease Obligations”), all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided, that if at any time, any change in GAAP
would affect the computation of any financial ratio or requirement in the Loan
Documents and the Borrower notifies the Administrative Agent that the Borrower
requests an amendment (or if the Administrative Agent notifies the Borrower that
the Required Lenders request an amendment), the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders), regardless of whether
any such notice is given before or after such change in GAAP or in the
application thereof, then such financial ratio or requirement shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such provision is amended in
accordance herewith. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made
(i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value,” as defined therein, (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof and (iii) for the avoidance of doubt, except as provided in the
definition of “Consolidated Net Income,” without giving effect to the financial
condition, results and performance of the Unrestricted Subsidiaries. Any
reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate person. Any
division of a limited liability company shall constitute a separate person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
person or entity).

Section 1.03 [Reserved].

Section 1.04 Timing of Payment or Performance. Except as otherwise expressly
provided herein, when the payment of any obligation or the performance of any
covenant, duty or obligation is stated to be due or performance required on a
day which is not a Business Day, the date of such payment or performance shall
extend to the immediately succeeding Business Day.

 

54



--------------------------------------------------------------------------------

Section 1.05 Times of Day. Unless otherwise specified herein, all references
herein to times of day shall be references to Local Time.

Section 1.06 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Term B
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Term B Loan”). Borrowings also may be classified and referred to by
Class (e.g., a “Term B Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”)
or by Class and Type (e.g., a “Eurodollar Term B Borrowing”).

Section 1.07 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

Section 1.08 Interest Rates. The Administrative Agent does not warrant, nor
accept responsibility, nor shall the Administrative Agent have any liability
with respect to the administration, submission or any other matter related to
the rates in the definition of “Eurodollar Rate” or with respect to any rate
that is an alternative or replacement for or successor to any of such rate
(including, without limitation, any LIBOR Successor Rate) or the effect of any
of the foregoing, or of any LIBOR Successor Rate Conforming Changes.

ARTICLE II

The Credits

Section 2.01 Commitments. Subject to the terms and conditions set forth herein:

(a) Subject to the terms and conditions hereof, each Lender with an Initial Term
A Loan Commitment agrees to make to the Borrower a loan in Dollars (each a “Term
A Loan”) on the Restatement Effective Date in an amount equal to its Initial
Term A Loan Commitment; provided that each Lender with an Initial Term A Loan
Commitment and an existing Original Term A Loan on the Restatement Effective
Date shall apply an amount of the proceeds of its Term A Loan to repay at par a
like aggregate principal amount of such Original Term A Loan of such Lender (but
not any accrued interest thereon) on the Restatement Effective Date prior to
making any proceeds of its Term A Loans available to the Administrative Agent
for the account of the Borrower as provided in Section 2.02 below.

(b) Subject to the terms and conditions hereof, each Lender with an Initial Term
A-1 Loan Commitment agrees to make to the Borrower a loan in Dollars (each a
“Term A-1 Loan”) on the Restatement Effective Date in an amount equal to its
Initial Term A-1 Loan Commitment; provided that each Lender with an Initial Term
A-1 Loan Commitment and an existing Original Term A-1 Loan on the Restatement
Effective Date shall apply an amount of the proceeds of its Term A-1 Loan to
repay at par a like aggregate principal amount of such Original Term A-1 Loan of
such Lender (but not any accrued interest thereon) on the Restatement Effective
Date prior to making any proceeds of its Term A-1 Loans available to the
Administrative Agent for the account of the Borrower as provided in Section 2.02
below.

 

55



--------------------------------------------------------------------------------

(c) (i) The Additional Term B Lender agrees to make a loan in Dollars (a “Term B
Loan”; which term shall include each loan converted from a Converted Original
Term B Loan pursuant to subclause (ii) below) on the Restatement Effective Date
in an amount equal to the Additional Term B Commitment and (ii) each Converted
Original Term B Loan of each Lender shall be converted into a Term B Loan of
such Lender in the same principal amount as such Converted Original Term B Loan
on the Restatement Effective Date.

(d) Each Revolving Facility Lender agrees, severally and not jointly, to make
Revolving Facility Loans of a Class in Dollars to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (i) such Lender’s Revolving Facility Credit Exposure of such
Class exceeding such Lender’s Revolving Facility Commitment of such Class, or
(ii) the Revolving Facility Credit Exposure of such Class exceeding the total
Revolving Facility Commitments of such Class. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Revolving Facility Loans.

(e) Each Lender having an Incremental Commitment agrees, severally and not
jointly, subject to the terms and conditions set forth in the applicable
Incremental Assumption Agreement, to make an Incremental Loan to the Borrower,
in an aggregate principal amount not to exceed its Incremental Commitment.

(f) The full amount of the Term A Loans pursuant to the Initial Term A Loan
Commitments must be drawn in a single drawing on the Restatement Effective Date.
The full amount of the Term A-1 Loans pursuant to the Initial Term A-1 Loan
Commitments must be drawn in a single drawing on the Restatement Effective Date.
The full amount of the Term B Loans pursuant to the Additional Term B Commitment
must be drawn in a single drawing on the Restatement Effective Date. Term Loans
that are repaid or prepaid may not be reborrowed.

Section 2.02 Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Class and of the same Type made by the Lenders ratably in accordance with
their respective Commitments of the applicable Class (or, in the case of
Swingline Loans, in accordance with the Swingline Commitment). The failure of
any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided, that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

(b) Subject to Section 2.14, each Borrowing (other than a Swingline Borrowing)
shall be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may
request in accordance herewith. Each Swingline Borrowing shall be an ABR
Borrowing. Each Lender at its option may make any ABR Loan or Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan (and in the case of an Affiliate, the provisions of Sections 2.15, 2.16 and
2.17 shall apply to such Affiliate to the same extent as to such Lender);
provided, that any exercise of such option shall not affect the obligation of
the Borrower to repay such Loan in accordance with the terms of this Agreement
and such Lender shall not be entitled to any amounts payable under Section 2.15
or 2.17 solely in respect of increased costs resulting from such exercise and
existing at the time of such exercise.

 

56



--------------------------------------------------------------------------------

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Facility Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum. At the time that each ABR Revolving Facility Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum; provided, that an
ABR Revolving Facility Borrowing may be in an aggregate amount that is equal to
the entire unused available balance of the Revolving Facility Commitments or
contemplated by Section 2.04(c) or Section 2.05(c). Each Swingline Borrowing
shall be in an amount that is an integral multiple of the Borrowing Multiple and
not less than the Borrowing Minimum. Borrowings of more than one Type and
Class may be outstanding at the same time; provided, however, that the Borrower
shall not be entitled to request any Borrowing that, if made, and after giving
effect to all Borrowings, all conversions of Loans from one type to another, and
all continuations of Loans of the same type, would result in more than (i) 10
(ten) Eurodollar Borrowings outstanding under the Revolving Facility at any time
and (ii) 4 (four) Eurodollar Borrowings outstanding under each other Facility.
Borrowings having different Interest Periods, regardless of whether they
commence on the same date, shall be considered separate Borrowings.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing of
any Class if the Interest Period requested with respect thereto would end after
the Maturity Date for such Class.

Section 2.03 Requests for Borrowings.

(a) To request a Revolving Facility Borrowing and/or a Term Borrowing, the
Borrower shall notify the Administrative Agent of such request (a) in the case
of a Eurodollar Borrowing, not later than 11:00 a.m., Local Time, three Business
Days before the date of the proposed Borrowing or (b) in the case of an ABR
Borrowing, by telephone, not later than 12:00 p.m., noon, Local Time, on the
Business Day of the proposed Borrowing; provided, that (i) if the Borrower
wishes to request Eurodollar Loans having an Interest Period other than one,
two, three or six months in duration as provided in the definition of “Interest
Period,” the applicable notice must be received by the Administrative Agent not
later than 12:00, noon, Local Time four Business Days prior to the requested
date of such Borrowing, conversion or continuation, whereupon the Administrative
Agent shall give prompt notice to the applicable Lenders of such request and
determine whether the requested Interest Period is acceptable to all of them and
not later than 12:00, noon, Local Time, three Business Days before the requested
date of such Borrowing, the Administrative Agent shall notify the Borrower
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all the applicable Lenders and (ii) any such notice of
an ABR Revolving Facility Borrowing as contemplated by Section 2.04(c) or
Section 2.05(c) may be given no later than 12:00 p.m., noon, Local Time, on the
date of the proposed Borrowing. Each such Borrowing Request shall be irrevocable
and (in the case of telephonic requests) shall be confirmed promptly by hand
delivery or electronic means to the Administrative Agent of a written Borrowing
Request signed by the Borrower. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

(i) whether such Borrowing is to be a Borrowing of Term A Loans, Term A-1 Loans,
Term B Loans, Other Term Loans or Revolving Facility Loans of a particular
Class, as applicable;

(ii) the aggregate amount of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(v) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed.

 

57



--------------------------------------------------------------------------------

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section 2.03, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of the amount of such Lender’s Loan to be made as part of the requested
Borrowing.

Section 2.04 Swingline Loans.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
hereby agrees to make Swingline Loans under any Revolving Facility in Dollars to
the Borrower from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding the
Swingline Lender’s Swingline Commitment or (ii) the Revolving Facility Credit
Exposure of the applicable Class exceeding the total Revolving Facility
Commitments of such Class; provided, that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline
Borrowing and the Swingline Lender shall not be under any obligation to make any
Swingline Loan if it shall determine (which determination shall be conclusive
and binding absent manifest error) that it has, or by the making of such
Swingline Loan may have, Fronting Exposure. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Swingline Loans.

(b) To request a Swingline Borrowing, the Borrower shall notify the
Administrative Agent and the Swingline Lender of such request by telephone
(confirmed by a Swingline Borrowing Request), not later than 2:00 p.m., Local
Time, on the day of a proposed Swingline Borrowing. Each such notice and
Swingline Borrowing Request shall be irrevocable and shall specify (i) the
requested date of such Swingline Borrowing (which shall be a Business Day) and
(ii) the amount of the requested Swingline Borrowing. The Swingline Lender shall
consult with the Administrative Agent as to whether the making of the Swingline
Loan is in accordance with the terms of this Agreement prior to the Swingline
Lender funding such Swingline Loan. The Swingline Lender shall make each
Swingline Loan on the proposed date thereof by wire transfer of immediately
available funds by 4:00 p.m., Local Time, to the account of the Borrower.

(c) The Swingline Lender may, by written notice given to the Administrative
Agent not later than 12:00 noon, Local Time, on any Business Day, require the
Revolving Facility Lenders under the applicable Revolving Facility to acquire
participations on such Business Day in all or a portion of the outstanding
Swingline Loans made by it under such Revolving Facility. Such notice shall
specify the aggregate amount of such Swingline Loans in which the Revolving
Facility Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each such Lender, specifying in
such notice such Revolving Facility Lender’s applicable Revolving Facility
Percentage of such Swingline Loan or Loans. Each Revolving Facility Lender
hereby absolutely and unconditionally agrees, promptly upon receipt of notice as
provided above (and in any event, if such notice is received by 12:00 noon,
Local Time, on a Business Day no later than 2:00 p.m. Local Time on such
Business Day and if received after 12:00 noon, Local Time, on a Business Day, no
later than 12:00, noon, Local Time on the immediately succeeding Business Day),
to pay to the Administrative Agent for the account of the Swingline Lender, such
Revolving Facility Lender’s applicable Revolving Facility Percentage of such
Swingline Loan or Loans. Each Revolving Facility Lender acknowledges and agrees
that its respective obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a

 

58



--------------------------------------------------------------------------------

Default or Event of Default or reduction or termination of any Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Revolving Facility Lender shall comply with its
obligation under this paragraph by wire transfer of immediately available funds,
in the same manner as provided in Section 2.06 with respect to Loans made by
such Revolving Facility Lender (and Section 2.06 shall apply, mutatis mutandis,
to the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Revolving Facility Lenders. The Administrative Agent shall notify the Borrower
of any participations in any Swingline Loan acquired pursuant to this paragraph
(c), and thereafter payments in respect of such Swingline Loan shall be made to
the Administrative Agent and not to the Swingline Lender. Any amounts received
by the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by such Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Revolving
Facility Lenders that shall have made their payments pursuant to this paragraph
and to such Swingline Lender, as their interests may appear; provided, that any
such payment so remitted shall be repaid to such Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

Section 2.05 Letters of Credit.

(a) The Letter of Credit Commitment. (i) Subject to the terms and conditions set
forth herein, (A) each Issuing Bank agrees, in reliance upon the agreements of
the Revolving Facility Lenders set forth in this Section 2.05, (1) from time to
time on any Business Day during the period from the Restatement Effective Date
until the Letter of Credit Expiration Date for the applicable Revolving
Facility, to issue Letters of Credit for the account of the Borrower or any of
its Subsidiaries under any Revolving Facility, and to amend or extend Letters of
Credit previously issued by it, in accordance with Section 2.05(b), and (2) to
honor drawings under the Letters of Credit; and (B) the Revolving Facility
Lenders under each Revolving Facility severally agree to participate in Letters
of Credit issued for the account of the Borrower or any of its Subsidiaries
under such Revolving Facility and any drawings thereunder; provided that after
giving effect to any L/C Credit Extension with respect to any Letter of Credit,
(w) the Revolving Facility Credit Exposure under the applicable Revolving
Facility shall not exceed the Revolving Facility Commitments thereunder, (x) the
Revolving Facility Credit Exposure of any Lender under the applicable Revolving
Facility shall not exceed such Lender’s Revolving Facility Commitment
thereunder, (y) the outstanding amount of the L/C Obligations under all
Revolving Facilities shall not exceed the Letter of Credit Sublimit and
(z) unless otherwise agreed by such Issuing Bank in its sole discretion, the
outstanding amount of the L/C Obligations in respect of Letters of Credit issued
by any Issuing Bank shall not exceed such Issuing Bank’s Letter of Credit
Commitment. Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s and its Subsidiaries’ ability to
obtain Letters of Credit shall be fully revolving, and accordingly the Borrower
and its Subsidiaries may, during the foregoing period, obtain Letters of Credit
to replace Letters of Credit that have expired or that have been drawn upon and
reimbursed. Any letter of credit issued by a person that is or becomes an
Issuing Bank hereunder but which letter of credit was not originally a Letter of
Credit but the terms of which then comply with the requirements applicable to
Letters of Credit hereunder may, if agreed in writing by the Borrower, such
Issuing Bank and the Administrative Agent be designated as a Letter of Credit
hereunder (any such letter of credit subject to the foregoing, an “Existing
Letter of Credit”), in which event, such Existing Letter of Credit shall,
subject to the satisfaction of the applicable conditions set forth in Article
IV, be deemed to be a Letter of Credit under this Agreement as of the date that
is on or after the Restatement Effective Date that is specified in such written
agreement. Each Letter of Credit outstanding under the Original Credit Agreement
immediately prior to the Restatement Effective Date shall be deemed to be issued
pursuant to this Section 2.05(a) on the Restatement Effective Date.

 

59



--------------------------------------------------------------------------------

(ii) No Issuing Bank shall issue any Letter of Credit under any Revolving
Facility if:

(A) subject to Section 2.05(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Facility Lenders under such Revolving
Facility have approved such expiry date; or

(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date for such Revolving Facility, unless (x) all the
Revolving Facility Lenders under such Revolving Facility and such Issuing Bank
have approved such expiry date or (y) such Letter of Credit is Cash
Collateralized on terms and pursuant to arrangements satisfactory to the
applicable Issuing Bank.

(iii) No Issuing Bank shall be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
the Letter of Credit, or any Requirement of Law applicable to such Issuing Bank
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from, the issuance of letters of
credit generally or the Letter of Credit in particular or shall impose upon such
Issuing Bank with respect to the Letter of Credit any restriction, reserve or
capital requirement (for which such Issuing Bank is not otherwise compensated
hereunder) not in effect on the Restatement Effective Date, or shall impose upon
such Issuing Bank any unreimbursed loss, cost or expense which was not
applicable on the Restatement Effective Date and which such Issuing Bank in good
faith deems material to it;

(B) the issuance of the Letter of Credit would violate one or more policies of
such Issuing Bank applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and such Issuing
Bank, the Letter of Credit is in an initial stated amount of less than $25,000;

(D) such Letter of Credit is to be denominated in a currency other than Dollars;

(E) any Revolving Facility Lender under the applicable Revolving Facility is at
that time a Defaulting Lender, unless such Issuing Bank has entered into
arrangements, including for the delivery of Cash Collateral, satisfactory to
such Issuing Bank (in its sole discretion) with the Borrower or such Lender to
eliminate such Issuing Bank’s actual or reasonably determined potential Fronting
Exposure (after giving effect to Section 2.24(a)(iv) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which such
Issuing Bank has actual or reasonably determined potential Fronting Exposure, as
it may elect in its sole discretion); or

(F) the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

 

60



--------------------------------------------------------------------------------

(iv) No Issuing Bank shall amend any Letter of Credit if such Issuing Bank would
not have been permitted at such time to issue the Letter of Credit in its
amended form under the terms of this Section 2.05(a).

(v) No Issuing Bank shall be under any obligation to amend any Letter of Credit
if (A) such Issuing Bank would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

(vi) Subject to the provisions of Section 2.05(f), each Issuing Bank shall act
on behalf of the Revolving Facility Lenders under the applicable Revolving
Facility with respect to any Letters of Credit issued by it under such Revolving
Facility and the documents associated therewith, and each Issuing Bank shall
have all of the benefits and immunities (A) provided to the Administrative Agent
in Article IX with respect to any acts taken or omissions suffered by such
Issuing Bank in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in Article VIII included such
Issuing Bank with respect to such acts or omissions, and (B) as additionally
provided herein with respect to the Issuing Banks.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the applicable Issuing Bank (with a
copy to the Administrative Agent) in the form of a Letter of Credit Request,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Request may be sent by facsimile, by United States mail,
by overnight courier, by electronic transmission using the system provided by
the applicable Issuing Bank, by personal delivery or by any other means
acceptable to such Issuing Bank. Such Letter of Credit Request must be received
by the applicable Issuing Bank and the Administrative Agent not later than 12:00
noon at least two Business Days (or such later date and time as the
Administrative Agent and such Issuing Bank may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be. In the case of a request for an initial issuance of a Letter
of Credit, such Letter of Credit Request shall specify in form and detail
reasonably satisfactory to the applicable Issuing Bank: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; (H) if more than one Revolving
Facility is then in effect, the Revolving Facility under which such Letter of
Credit is to be issued; and (I) such other matters as the applicable Issuing
Bank may reasonably request. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Request shall specify in
form and detail reasonably satisfactory to the applicable Issuing Bank (1) the
Letter of Credit to be amended; (2) the proposed date of amendment thereof
(which shall be a Business Day); (3) the nature of the proposed amendment; and
(4) such other matters as the applicable Issuing Bank may reasonably request.
Additionally, the Borrower shall furnish to the applicable Issuing Bank and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such Issuing Bank or the Administrative Agent may reasonably
request pursuant to its policies of general applicability to other account
parties for whom such Issuing Bank issues letters of credit.

 

61



--------------------------------------------------------------------------------

(ii) Promptly after receipt of any Letter of Credit Request, the applicable
Issuing Bank will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Request from the Borrower and, if not, such Issuing Bank will provide the
Administrative Agent with a copy thereof. Unless the applicable Issuing Bank has
received written notice from the Required Revolving Facility Lenders, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, such Issuing Bank
shall, on the requested date, issue a Letter of Credit for the account of the
Borrower (or the applicable Subsidiary) or enter into the applicable amendment,
as the case may be, in each case in accordance with such Issuing Bank’s usual
and customary business practices. Immediately upon the issuance of each Letter
of Credit under a Revolving Facility, each Revolving Facility Lender under such
Revolving Facility shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable Issuing Bank a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Facility Lender’s Revolving Facility Percentage of such Revolving
Facility times the amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit Request, an
Issuing Bank may, in its discretion, agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit such Issuing
Bank to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the applicable
Issuing Bank, the Borrower shall not be required to make a specific request to
such Issuing Bank for any such extension. Once an Auto-Extension Letter of
Credit has been issued, the Revolving Facility Lenders shall be deemed to have
authorized (but may not require) such Issuing Bank to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date of the applicable Revolving Facility; provided, however,
that no Issuing Bank shall permit any such extension if (A) such Issuing Bank
has determined that it would not be permitted at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.05(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Revolving Facility Lenders
under the applicable Revolving Facility have elected not to permit such
extension or (2) from the Administrative Agent or the Borrower that one or more
of the applicable conditions specified in Article IV is not then satisfied, and
in each such case directing such Issuing Bank not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, each Issuing Bank will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable Issuing Bank shall notify
the Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. one
Business Day after the date of notice of any payment by an Issuing Bank under a
Letter of Credit or, if the Borrower shall have received such notice from the
Issuing Bank later than 11:00 a.m. on any Business Day, not later than 4:00 p.m.
on the next Business Day (each such date of payment by an Issuing Bank, an
“Honor Date”), the Borrower shall reimburse such Issuing

 

62



--------------------------------------------------------------------------------

Bank through the Administrative Agent in an amount equal to the amount of such
drawing. If the Borrower fails to so reimburse the applicable Issuing Bank by
such time, the Administrative Agent shall promptly notify each Revolving
Facility Lender under the applicable Revolving Facility of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Revolving Facility Lender’s Revolving Facility Percentage thereof. In
such event, the Borrower shall be deemed to have requested a Borrowing of ABR
Revolving Facility Loans under the applicable Revolving Facility to be disbursed
on such date in an amount equal to the Unreimbursed Amount, without regard to
the minimum and multiples specified in Section 2.02 for the principal amount of
ABR Loans, but subject to the amount of the unutilized portion of the Revolving
Facility Commitments under Section 4.03 and the conditions set forth in
Section 4.03 (other than the delivery of a Borrowing Request). Any notice given
by an Issuing Bank or the Administrative Agent pursuant to this
Section 2.05(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Revolving Facility Lender under the applicable Revolving Facility
shall upon any notice pursuant to Section 2.05(c)(i) make funds available (and
the Administrative Agent may apply Cash Collateral provided for this purpose)
for the account of the applicable Issuing Bank to Administrative Agent in an
amount equal to its applicable Revolving Facility Percentage of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of
Section 2.05(c)(iii), each Revolving Facility Lender that so makes funds
available shall be deemed to have made an ABR Revolving Facility Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the applicable Issuing Bank.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Facility Borrowing of ABR Loans because the conditions set forth in
Section 4.03 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the applicable Issuing Bank an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the rate applicable to ABR Revolving Facility Loans of the
applicable Class. In such event, each Revolving Facility Lender’s payment to the
Administrative Agent for the account of the applicable Issuing Bank pursuant to
Section 2.05(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.05; provided
that the amount of any drawing that is not reimbursed on the Honor Date shall
bear interest at the rate applicable to ABR Revolving Facility Loans from and
including the date of drawing to but excluding the date such amount becomes an
Unreimbursed Amount.

(iv) Until each Revolving Facility Lender under the applicable Revolving
Facility funds its Revolving Facility Loan or L/C Advance pursuant to this
Section 2.05(c) to reimburse an Issuing Bank for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Revolving Facility
Percentage of such amount shall be solely for the account of such Issuing Bank.

(v) Each Revolving Facility Lender’s obligation to make Revolving Facility Loans
or L/C Advances to reimburse the Issuing Banks for amounts drawn under Letters
of Credit, as contemplated by this Section 2.05(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against any Issuing Bank, the Borrower or any other person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Facility Lender’s obligation to make
Revolving Facility Loans pursuant to this Section 2.05(c) is subject to the
conditions set forth in Section 4.03 (other than delivery by the Borrower of a
Borrowing Request). No such making of an L/C Advance shall relieve or otherwise
impair the obligation of the Borrower to reimburse any Issuing Bank for the
amount of any payment made by such Issuing Bank under any Letter of Credit,
together with interest as provided herein.

 

63



--------------------------------------------------------------------------------

(vi) If any Revolving Facility Lender fails to make available to the
Administrative Agent for the account of an Issuing Bank any amount required to
be paid by such Lender pursuant to the foregoing provisions of this
Section 2.05(c) by the time specified in Section 2.05(c)(ii), then, without
limiting the other provisions of this Agreement, such Issuing Bank shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such Issuing Bank at a rate per annum equal to the greater of the Federal
Funds Rate and a rate determined by such Issuing Bank in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by such Issuing Bank in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid (minus the foregoing interest and fees) shall
constitute such Lender’s Revolving Facility Loan included in the relevant
Revolving Facility Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be. A certificate of an Issuing Bank submitted to any
Revolving Facility Lender (through the Administrative Agent) with respect to any
amounts owing under this Section 2.05(c)(vi) shall be conclusive absent manifest
error.

(d) Repayment of Participations.

(i) At any time after an Issuing Bank has made a payment under any Letter of
Credit and has received from any Revolving Facility Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.05(c), if the
Administrative Agent receives for the account of such Issuing Bank any payment
in respect of the related Unreimbursed Amount or interest thereon (whether
directly from the Borrower or otherwise, including proceeds of Cash Collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to such Lender its Revolving Facility Percentage thereof in the same
funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
Issuing Bank pursuant to Section 2.05(c)(i) is required to be returned under any
of the circumstances described in Section 9.22 (including pursuant to any
settlement entered into by such Issuing Bank in its discretion), each Revolving
Facility Lender shall pay to the Administrative Agent for the account of such
Issuing Bank its Revolving Facility Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the
relevant Issuing Bank for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any person for whom any such
beneficiary or any such transferee may be acting), such Issuing Bank or any
other person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

64



--------------------------------------------------------------------------------

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) waiver by such Issuing Bank of any requirement that exists for such Issuing
Bank’s protection and not the protection of the Borrower or any waiver by such
Issuing Bank which does not in fact materially prejudice the Borrower;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by such Issuing Bank in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC or the ISP, as applicable;

(vii) any payment by such Issuing Bank under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such Issuing Bank under
such Letter of Credit to any person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(viii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the relevant Issuing Bank. The Borrower shall be
conclusively deemed to have waived any such claim against the relevant Issuing
Bank and its correspondents unless such notice is given as aforesaid.

(f) Role of Issuing Banks. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, other than in respect of any sight draft,
certificates and documents expressly required by the Letter of Credit, no
Issuing Bank shall have any responsibility to obtain any document or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the person executing or delivering any such document. None of the
Issuing Banks, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the Issuing Banks shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Revolving Facility Lenders or the
Required Revolving Facility Lenders, as applicable, under the applicable
Revolving Facility; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter

 

65



--------------------------------------------------------------------------------

of Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the Issuing Banks, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of any Issuing Bank shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.05(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against an Issuing Bank,
and such Issuing Bank may be liable to the Borrower, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by such Issuing
Bank’s willful misconduct or gross negligence, or such Issuing Bank’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, each Issuing Bank may accept documents that appear on their
face to be in compliance with the terms of the Letter of Credit, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and no Issuing Bank shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. Any Issuing Bank may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

(g) Applicability of ISP. Unless otherwise expressly agreed by the relevant
Issuing Bank and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), (i) the rules of the
ISP shall apply to each Letter of Credit. Notwithstanding the foregoing, no
Issuing Bank shall be responsible to the Borrower for, and no Issuing Bank’s
rights and remedies against the Borrower shall be impaired by, any action or
inaction of such Issuing Bank required or permitted under any law, order, or
practice that is required or permitted to be applied to any Letter of Credit or
this Agreement, including any Requirements of Law or any order of a jurisdiction
where such Issuing Bank or the beneficiary is located, the practice stated in
the ISP or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade – International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.

(h) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(i) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable Issuing Bank hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

(j) Cash Collateralization Following Certain Events. If and when the Borrower is
required to Cash Collateralize any Revolving L/C Exposure relating to any
outstanding Letters of Credit pursuant to any of Section 2.11(d), 2.11(e),
2.24(a)(v) or 7.01, the Borrower shall deposit in an account with or at the
direction of the Collateral Agent, in the name of the Collateral Agent and for
the benefit of the Revolving Facility Lenders under each Revolving Facility, an
amount in cash equal to 102% of the Revolving L/C Exposure under such Revolving
Facility as of such date plus any accrued but unpaid interest thereon (or, in
the case of Sections 2.11(d), 2.11(e) and 2.24(a)(v), the portion thereof
required by such

 

66



--------------------------------------------------------------------------------

sections). Each deposit of Cash Collateral (x) made pursuant to this paragraph
or (y) made by the Administrative Agent pursuant to Section 2.24(a)(ii), in each
case, shall be held by the Collateral Agent as collateral for the payment and
performance of the obligations of the Borrower under this Agreement. The
Collateral Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account and the Borrower hereby grants
the Collateral Agent, for the benefit of the Secured Parties, a security
interest in such account. Such deposits shall not bear interest. Moneys in such
account shall be applied by the Collateral Agent to reimburse each Issuing Bank
for any disbursements under any Letter of Credit for which such Issuing Bank has
not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the Revolving
L/C Exposure at such time or, if the maturity of the Loans has been accelerated
(but subject to the consent of Lenders with Revolving L/C Exposure representing
greater than 50% of the total Revolving L/C Exposure), be applied to satisfy
other Loan Obligations. If the Borrower is required to provide an amount of Cash
Collateral hereunder as a result of the occurrence of an Event of Default or the
existence of a Defaulting Lender or the occurrence of a limit under
Section 2.11(d) or (e) being exceeded, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three (3) Business Days
after all Events of Default have been cured or waived or the termination of the
Defaulting Lender status or the limits under Sections 2.11(d) and (e) no longer
being exceeded, as applicable.

(k) Additional Issuing Banks. From time to time, the Borrower may by notice to
the Administrative Agent designate any Revolving Facility Lender (in addition to
the initial Issuing Banks) which agrees (in its sole discretion) to act in such
capacity and is reasonably satisfactory to the Administrative Agent as an
Issuing Bank. Each such additional Issuing Bank shall execute a counterpart of
this Agreement upon the approval of the Administrative Agent (which approval
shall not be unreasonably withheld) and shall thereafter be an Issuing Bank
hereunder for all purposes.

(l) Reporting. Unless otherwise requested by the Administrative Agent, each
Issuing Bank (other than the Administrative Agent or its Affiliates) shall
(i) provide to the Administrative Agent copies of any notice received from the
Borrower pursuant to Section 2.05(b) no later than the next Business Day after
receipt thereof (or, if earlier, the time specified thereon) and (ii) report in
writing to the Administrative Agent (A) on or prior to each Business Day on
which such Issuing Bank expects to issue, amend or extend any Letter of Credit,
the date of such issuance, amendment or extension, and the aggregate face amount
of the Letters of Credit to be issued, amended or extended by it and outstanding
after giving effect to such issuance, amendment or extension occurred (and
whether the amount thereof changed), and the Issuing Bank shall be permitted to
issue, amend or extend such Letter of Credit if the Administrative Agent shall
not have advised the Issuing Bank that such issuance, amendment or extension
would not be in conformity with the requirements of this Agreement, (B) on each
Business Day on which such Issuing Bank makes any disbursement under any Letter
of Credit, the date of such disbursement and the amount of such disbursement and
(C) on any other Business Day, such other information with respect to the
outstanding Letters of Credit issued by such Issuing Bank as the Administrative
Agent shall reasonably request.

Section 2.06 Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon,
Local Time (or, in the case of ABR Borrowings, 2:00 p.m. Local Time), to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders; provided, that Swingline Loans shall be made
as provided in Section 2.04. The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to an account of the Borrower as specified in the applicable Borrowing
Request; provided, that Borrowings made to finance the reimbursement of any
disbursement under any Letter of Credit and reimbursements as provided in
Section 2.05(c) shall be remitted by the Administrative Agent to the applicable
Issuing Bank.

 

67



--------------------------------------------------------------------------------

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurodollar Loans (or, in the case
of any Borrowing of ABR Loans, prior to 11:00 a.m., Local Time, on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
clause (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of a payment to be made by such Lender, the greater of (A) the
Federal Funds Rate and (B) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation or (ii) in the
case of a payment to be made by the Borrower, the interest rate then applicable
to ABR Loans of the applicable Class. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing. The foregoing shall be without prejudice to any
claim such Borrower may have against a Lender that shall have failed to make
such payment to the Administrative Agent.

Section 2.07 Interest Elections.

(a) Each Borrowing initially shall be of the Type, and under the applicable
Class, specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section 2.07 shall not apply to Swingline Loans, which may not
be converted or continued. Notwithstanding any other provision of this
Section 2.07, the Borrower shall not be permitted to change the Class of any
Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election (by telephone or irrevocable written
notice), by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Borrowing of the Type and
Class resulting from such election to be made on the effective date of such
election. Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or electronic means to the
Administrative Agent of a written Interest Election Request signed by the
Borrower. Notwithstanding any contrary provision herein, this Section 2.07 shall
not be construed to permit the Borrower to (i) elect an Interest Period for
Eurodollar Loans that does not comply with Section 2.02(d) or (ii) convert any
Borrowing to a Borrowing of a Type not available under the Class of Commitments
or Loans pursuant to which such Borrowing was made.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

68



--------------------------------------------------------------------------------

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which Interest
Period shall be a period contemplated by the definition of the term “Interest
Period.”

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. If less than all the
outstanding principal amount of any Borrowing shall be converted or continued,
then each resulting Borrowing shall be in an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum and satisfy the limitations
specified in Section 2.02(d) regarding the maximum number of Borrowings of the
relevant Type.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto or with respect to the Term B Loans prior to the Restatement
Effective Date, then, unless such Borrowing is repaid as provided herein, at the
end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the written
request (including a request through electronic means) of the Required Lenders,
so notifies the Borrower, then, so long as an Event of Default is continuing
(i) no outstanding Borrowing may be converted to or continued as a Eurodollar
Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be converted
to an ABR Borrowing at the end of the then current Interest Period.

Section 2.08 Termination and Reduction of Commitments.

(a) Unless previously terminated, the Revolving Facility Commitments of each
Class shall automatically and permanently terminate on the applicable Revolving
Facility Maturity Date for such Class. On the Restatement Effective Date (after
giving effect to the funding of the Initial Term B Loans on such date), the
Additional Term B Commitment of the Additional Term B Lender as of the
Restatement Effective Date will automatically and permanently terminate. On the
Restatement Effective Date (after giving effect to the funding of the Term A
Loans to be made on such date), the Initial Term A Loan Commitments of each Term
Lender with an Initial Term A Loan Commitment as of the Restatement Effective
Date will automatically and permanently terminate. On the Restatement Effective
Date (after giving effect to the funding of the Term A-1 Loans to be made on
such date), the Initial Term A-1 Loan Commitments of each Term Lender with an
Initial Term A-1 Loan Commitment as of the Restatement Effective Date will
automatically and permanently terminate. On the Restatement Effective Date
(concurrently with the effectiveness of the Revolving Facility Commitments under
this Agreement on such

 

69



--------------------------------------------------------------------------------

date), the Revolving Facility Commitments (as defined in the Original Credit
Agreement) under the Original Credit Agreement will automatically and
permanently terminate; provided, that for the avoidance of doubt, after giving
effect to the foregoing, the outstanding Revolving Facility Commitments on the
Restatement Effective Date totaled $2,200,000,000.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Revolving Facility Commitments of any Class; provided, that (i) each reduction
of the Revolving Facility Commitments of any Class shall be in an amount that is
an integral multiple of $1,000,000 and not less than $1,000,000 (or, if less,
the remaining amount of the Revolving Facility Commitments of such Class) and
(ii) the Borrower shall not terminate or reduce the Revolving Facility
Commitments of any Class if, after giving effect to any concurrent prepayment of
the Revolving Facility Loans in accordance with Section 2.11 and any Cash
Collateralization of Letters of Credit in accordance with Section 2.05(j), as
applicable, the Revolving Facility Credit Exposure of such Class (excluding any
Cash Collateralized Letter of Credit, to the extent so Cash Collateralized)
would exceed the total Revolving Facility Commitments of such Class.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Facility Commitments of any Class under clause
(b) of this Section 2.08 at least three (3) Business Days prior to the effective
date of such termination or reduction (or such shorter period acceptable to the
Administrative Agent), specifying such election and the effective date thereof.
Promptly following receipt of any notice, the Administrative Agent shall advise
the applicable Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section 2.08 shall be irrevocable; provided, that a
notice of termination or reduction of the Revolving Facility Commitments of any
Class delivered by the Borrower may state that such notice is conditioned upon
the effectiveness of other credit facilities, indentures or similar agreements
or other transactions, in which case such notice may be revoked by the Borrower
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments of any
Class shall be made ratably among the Lenders in accordance with their
respective Commitments of such Class.

Section 2.09 Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promise to pay (i) to the Administrative
Agent for the account of each Revolving Facility Lender the then unpaid
principal amount of each Revolving Facility Loan on the Revolving Facility
Maturity Date applicable to such Revolving Facility Loans, (ii) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Term Loan of such Lender as provided in Section 2.10 and (iii) to
the Swingline Lender the then unpaid principal amount of each Swingline Loan
made under any Revolving Facility on the Revolving Facility Maturity Date for
such Revolving Facility; provided, that on each date that a Revolving Facility
Borrowing is made by the Borrower, the Borrower shall repay all Swingline Loans
then outstanding.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Facility, Class and Type thereof
and the Interest Period (if any) applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) any amount received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.

 

70



--------------------------------------------------------------------------------

(d) The entries made in the accounts maintained pursuant to clause (b) or (c) of
this Section shall be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided, that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note (a “Note”). In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in the form attached
hereto as Exhibit H, or in another form approved by such Lender, the
Administrative Agent and the Borrower in their sole discretion. Thereafter,
unless otherwise agreed to by the applicable Lender, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or, if requested by such
payee, to such payee and its registered assigns).

Section 2.10 Repayment of Term Loans and Revolving Facility Loans and Prepayment
Procedures.

(a) Subject to the other clauses of this Section 2.10 and to Section 9.08(e),

(i) the Borrower shall repay principal of outstanding Term A Loans on the last
Business Day of each March, June, September and December of each year
(commencing on the last Business Day of the first fiscal quarter of the Borrower
commencing after the Restatement Effective Date) and on the Term A Maturity Date
(each such date being referred to as a “Term A Loan Installment Date”), in an
aggregate principal amount of Term A Loans equal to (i) for each Term A Loan
Installment Date prior to the Term A Maturity Date, 1.25% of the aggregate
principal amount of the Term A Loans incurred on the Restatement Effective Date
and (ii) in the case of such payment due on the Term A Maturity Date, an amount
equal to the then unpaid principal amount of such Term A Loans outstanding;

(ii) the Borrower shall repay principal of outstanding Term A-1 Loans on the
last Business Day of each March, June, September and December of each year
(commencing on the last Business Day of the first fiscal quarter of the Borrower
commencing after the Restatement Effective Date) and on the Term A-1 Maturity
Date (each such date being referred to as a “Term A-1 Loan Installment Date”),
in an aggregate principal amount of Term A-1 Loans equal to (i) for each Term
A-1 Loan Installment Date prior to the Term A-1 Maturity Date, 1.25% of the
aggregate principal amount of the Term A-1 Loans incurred on the Restatement
Effective Date and (ii) in the case of such payment due on the Term A-1 Maturity
Date, an amount equal to the then unpaid principal amount of such Term A-1 Loans
outstanding;

(iii) the Borrower shall repay principal of outstanding Term B Loans on the last
Business Day of each March, June, September and December of each year
(commencing on the last Business Day of the first fiscal quarter of the Borrower
commencing after the Restatement Effective Date) and on the Term B Maturity Date
(each such date being referred to as a “Term B Loan Installment Date”), in an
aggregate principal amount of such Term B Loans equal to (A) for each such Term
B Loan Installment Date prior to the Term B Maturity Date, an amount equal to
0.25% of the aggregate principal amount of the Term B Loans incurred on the
Restatement Effective Date, and (B) in the case of such payment due on the Term
B Maturity Date, an amount equal to the then unpaid principal amount of such
Term B Loans outstanding;

 

71



--------------------------------------------------------------------------------

(iv) in the event that any Other Term Loans are made, the Borrower shall repay
such Other Term Loans on the dates and in the amounts set forth in the related
Incremental Assumption Agreement, Extension Amendment or Refinancing Amendment
(each such date being referred to as an “Other Term Loan Installment Date”);

(v) to the extent not previously paid, all outstanding Term Loans shall be due
and payable on the applicable Term Facility Maturity Date; and

(vi) the Borrower shall repay all Original Term Loans (other than Converted
Original Term B Loans) and all borrowings under the Revolving Facility (as
defined in the Original Credit Agreement) on the Restatement Effective Date,
together with all accrued interest and unpaid commitment and Letter of Credit
fees under the Original Credit Agreement to but excluding the Restatement
Effective Date.

(b) To the extent not previously paid, all outstanding Revolving Facility Loans
and Swingline Loans shall be due and payable on the applicable Revolving
Facility Maturity Date.

(c) Any mandatory prepayment of Term Loans pursuant to Section 2.11(b) or
Section 2.11(c) shall be applied so that the aggregate amount of such prepayment
is allocated among the Term A Loans, the Term A-1 Loans, the Term B Loans and
the Other Term Loans, if any, pro rata based on the aggregate principal amount
of outstanding Term A Loans, Term A-1 Loans, Term B Loans and Other Term Loans,
if any, to reduce amounts due on the succeeding Term Loan Installment Dates for
such Classes; provided, that, subject to the pro rata application to Loans
outstanding within any respective Class of Loans, (x) with respect to mandatory
prepayments of Term Loans pursuant to Section 2.11(b)(1) and 2.11(c), any
Class of Other Term Loans may receive less than its pro rata share thereof (so
long as the amount by which its pro rata share exceeds the amount actually
applied to such Class is applied to repay (on a pro rata basis) the outstanding
Term A Loans, Term A-1 Loans, Term B Loans and any other Classes of then
outstanding Other Term Loans, in each case to the extent the respective
Class receiving less than its pro rata share has consented thereto) and (y) the
Borrower shall allocate any repayments pursuant to Section 2.11(b)(2) to repay
the respective Class or Classes or, in the case of Refinancing Term Loans
incurred to refinance Indebtedness of LVLT, QC, QCF, Embarq or any of their
respective Subsidiaries that is included in “Consolidated Priority Debt” (and,
in the case of revolving Indebtedness to correspondingly reduce Commitments),
the relevant Indebtedness, being refinanced, as provided in Section 2.11(b)(2).
Any optional prepayments of the Term Loans pursuant to Section 2.11(a) shall be
applied to the remaining installments of the Term Loans under the applicable
Class or Classes as the Borrower may in each case direct.

Prior to any prepayment of any Loan under any Facility hereunder, the Borrower
shall select the Borrowing or Borrowings under the applicable Facility to be
prepaid and shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
electronic means) of such selection not later than (i) 11:00 a.m., Local Time,
in the case of an ABR Borrowing or any Swingline Loan, on the scheduled date of
such prepayment and (ii) 2:00 p.m., Local Time, in the case of a Eurodollar
Borrowing, at least three Business Days before the scheduled date of such
prepayment (or, in each case, such shorter period acceptable to the
Administrative Agent (and Swingline Lender, if applicable)). Each such notice
shall be irrevocable; provided, that a notice of prepayment may state that such
notice is conditioned upon the effectiveness of other credit facilities,
indentures or similar agreements or other transactions, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent
(and Swingline Lender, if applicable) on or prior to the specified effective
date) if such condition is not satisfied. Each repayment of a Borrowing (x) in
the case of the Revolving Facility of any Class, shall be applied to the
Revolving Facility Loans included in the repaid Borrowing such that each
Revolving Facility Lender receives its ratable share of such repayment (based
upon

 

72



--------------------------------------------------------------------------------

its respective Revolving Facility Percentage of such Class at the time of such
repayment) and (y) in all other cases, shall be applied ratably to the Loans
included in the repaid Borrowing. All repayments of Loans shall be accompanied
by (1) accrued interest on the amount repaid to the extent required by
Section 2.13(d) and (2) break funding payments pursuant to Section 2.16. In
connection with any prepayment of any Loan of any Lender hereunder that would
otherwise occur from the proceeds of new Loans being funded hereunder on the
date of such prepayment, if agreed to by the Borrower and such Lender in a
writing provided to the Administrative Agent, the portion of the existing Loan
of such Lender that would otherwise be prepaid on such date may instead be
converted on a “cashless roll” basis into a like principal amount of the new
Loans being funded on such date.

(d) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to
Section 2.11(b)(1) or 2.11(c) at least four (4) Business Days prior to the date
of such prepayment. Each such notice shall specify the date of such prepayment
and provide a reasonably detailed calculation of the amount of such prepayment.
The Administrative Agent will promptly notify each Term Lender of the contents
of any such prepayment notice and of such Term Lender’s ratable portion of such
prepayment (based on such Lender’s pro rata share of each relevant Class of the
Term Loans). Any Term Lender (a “Declining Term Lender”) may elect, by
delivering written notice to the Administrative Agent and the Borrower no later
than 5:00 p.m. one (1) Business Day after the date of such Term Lender’s receipt
of notice from the Administrative Agent regarding such prepayment, that the full
amount of any mandatory prepayment otherwise required to be made with respect to
the Term Loans held by such Term Lender pursuant to Section 2.11(b)(1) or
2.11(c) not be made (the aggregate amount of such prepayments declined by the
Declining Term Lenders, the “Declined Prepayment Amount”). If a Term Lender
fails to deliver notice setting forth such rejection of a prepayment to the
Administrative Agent within the time frame specified above or such notice fails
to specify the principal amount of the Term Loans to be rejected, any such
failure will be deemed an acceptance of the total amount of such mandatory
prepayment of Term Loans. Any Declined Prepayment Amount which would otherwise
have been applied to such Term Loans of the Declining Term Lenders shall instead
be retained by the Borrower. For the avoidance of doubt, the Borrower may, at
its option, apply any amounts retained in accordance with the immediately
preceding sentence to prepay loans in accordance with Section 2.11(a) below.

Section 2.11 Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Loan in whole or in part, without premium or penalty (but subject to
Section 2.12(d), Section 2.12(e) and Section 2.16 and subject to prior notice in
accordance with the provisions of Section 2.10(c)), in an aggregate principal
amount that is an integral multiple of the Borrowing Multiple and not less than
the Borrowing Minimum or, if less, the amount outstanding, subject to prior
notice in accordance with the first sentence of Section 2.10(d).

(b) Beginning on the Restatement Effective Date, the Borrower shall apply
(1) all Net Proceeds (other than Net Proceeds of the kind described in the
following clause (2)) within five (5) Business Days after receipt thereof to
prepay Term Loans in accordance with clauses (c) and (d) of Section 2.10 and
(2) all Net Proceeds from any issuance or incurrence of Refinancing Notes,
Refinancing Term Loans (other than Refinancing Term Loans incurred to refinance
Indebtedness of LVLT, QC, Embarq or any of their respective Subsidiaries that is
included in “Consolidated Priority Debt” (and, in the case of revolving
Indebtedness to correspondingly reduce Commitments)) and Replacement Revolving
Facility Commitments (other than solely by means of extending or renewing then
existing Refinancing Notes, Refinancing Term Loans and Replacement Revolving
Facility Commitments without resulting in any Net Proceeds) no later than three
(3) Business Days after the date on which such Refinancing Notes, Refinancing
Term Loans and Replacement Revolving Facility Commitments are issued or
incurred, to prepay Term Loans

 

73



--------------------------------------------------------------------------------

and/or Revolving Facility Commitments in accordance with Section 2.23 and the
definition of “Refinancing Notes” (as applicable). Notwithstanding anything to
the contrary in this Section 2.11(b) or elsewhere in this Agreement, to the
extent that (A) any or all of the Net Proceeds of any Asset Sale by a Foreign
Subsidiary are prohibited by any Requirement of Law from being loaned,
distributed or otherwise transferred to Borrower or any Domestic Subsidiary or
materially adverse consequences (including any material Tax) would result
therefrom or (B) any or all of the Net Proceeds of any Asset Sale or Recovery
Event by a Subsidiary other than a Guarantor are prohibited from being
transferred to the Borrower for application in accordance with this
Section 2.11(b) by any applicable organizational documents, joint venture
agreement, shareholder agreement, or similar agreement or any other contractual
obligation with an unaffiliated third party (including any agreement governing
Indebtedness) that was not created in contemplation of such Asset Sale or
Recovery Event, then in each case the portion of such Net Proceeds so affected
will not be required to be applied at the times provided in this Section 2.11(b)
but may be retained by the applicable Subsidiary or applied in any other manner
not prohibited by this Agreement.

(c) Not later than five (5) Business Days after the date on which the annual
financial statements are, or are required to be, delivered under Section 5.04(a)
with respect to each Excess Cash Flow Period, the Borrower shall calculate
Excess Cash Flow for such Excess Cash Flow Period and, if and to the extent the
amount of such Excess Cash Flow exceeds $0, the Borrower shall apply an amount
to prepay Term Loans equal to (i) the Required Percentage of such Excess Cash
Flow minus (ii) to the extent not financed using the proceeds of funded
Indebtedness, the sum of (a) the amount of any voluntary payments of Term Loans
and amounts used to repurchase outstanding principal of Term Loans during such
Excess Cash Flow Period pursuant to Sections 2.11(a) and Section 2.25 (it being
understood that the amount of any such payments pursuant to Section 2.25 shall
be calculated to equal the amount of cash used to repay principal and not the
principal amount deemed prepaid therewith), (b) the amount of any voluntary
payments of Revolving Facility Loans to the extent that Revolving Facility
Commitments are terminated or reduced pursuant to Section 2.08 by the amount of
such payments and (c) the amount used to fund any voluntary prepayments,
voluntary repurchases or voluntary redemptions of any other Indebtedness of
LVLT, QC, Embarq or any of their respective Subsidiaries that is included in
“Consolidated Priority Debt” (other than Indebtedness under any revolving credit
facility except to the extent there is a corresponding reduction in the
commitments thereunder), plus, in each case, without duplication of any amounts
previously deducted under this clause (ii), the amount of any such voluntary
payments, voluntary repurchases or voluntary redemptions of such Indebtedness
after the end of such Excess Cash Flow Period but before the date of prepayment
under this clause (c). Such calculation will be set forth in a certificate
signed by a Financial Officer of the Borrower delivered to the Administrative
Agent setting forth the amount, if any, of Excess Cash Flow for such fiscal
year, the amount of any required prepayment in respect thereof and the
calculation thereof in reasonable detail. Notwithstanding anything to the
contrary in this Section 2.11(c) or elsewhere in this Agreement, to the extent
that any or all of Excess Cash Flow that is attributable to a Foreign Subsidiary
is prohibited by any Requirement of Law from being loaned, distributed or
otherwise transferred to Borrower or any Domestic Subsidiary or materially
adverse consequences (including any material Tax) would result therefrom then
the portion of such Excess Cash Flow so affected will not be required to be
applied at the times provided in this Section 2.11(c) but may be retained by the
applicable Subsidiary or applied in any other manner not prohibited by this
Agreement.

(d) In the event that the aggregate amount of Revolving Facility Credit Exposure
of any Class exceeds the total Revolving Facility Commitments of such Class, the
Borrower shall prepay Revolving Facility Borrowings and/or Swingline Borrowings
of such Class (or, if no such Borrowings are outstanding, provide Cash
Collateral in respect of outstanding Letters of Credit pursuant to
Section 2.05(j)) in an aggregate amount equal to such excess.

 

74



--------------------------------------------------------------------------------

(e) Prepayments pursuant to this Section 2.11 shall be in accordance with the
procedures specified in clauses (c) and (d) of Section 2.10 (including, for the
avoidance of doubt, that Term Lenders may decline such prepayments and the
Borrower may retain any Declined Prepayment Amount).

Section 2.12 Fees.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender, on the first Business Day following the end of each March, June,
September and December (commencing on the first such Business Day that is at
least three months after the Restatement Effective Date) and on the date on
which the Revolving Facility Commitments of any Class of all the Lenders shall
be terminated as provided herein, a commitment fee (a “Commitment Fee”) in
Dollars on the daily amount of the applicable Available Unused Commitment of
such Lender during the preceding quarter (or other period commencing with the
Restatement Effective Date or ending with the date on which the last of the
Revolving Facility Commitments of such Lender shall be terminated) at a rate
equal to the Applicable Commitment Fee. All Commitment Fees shall be computed on
the basis of the actual number of days elapsed (including the first day but
excluding the last) in a year of 360 days. The Commitment Fee due to each Lender
shall commence to accrue on the Restatement Effective Date and shall cease to
accrue on the date on which the last of the Revolving Facility Commitments of
such Lender shall be terminated as provided herein.

(b) The Borrower agrees to pay from time to time (i) to the Administrative Agent
for the account of each Revolving Facility Lender of each Class, on the first
Business Day following the end of each March, June, September and December
(commencing on the first such Business Day that is at least three months after
the Restatement Effective Date) and on the date on which the Revolving Facility
Commitments of all the Lenders in such Class shall be terminated as provided
herein, a fee (an “L/C Participation Fee”) on such Lender’s Revolving Facility
Percentage of the daily Revolving L/C Exposure (excluding the portion thereof
attributable to unreimbursed disbursements under any Letter of Credit) of such
Class, during the preceding quarter (or other period commencing with the
Restatement Effective Date or ending with the Revolving Facility Maturity Date
or the date on which the Revolving Facility Commitments of such Class shall be
terminated; provided, that any such fees accruing after the date on which such
Revolving Facility Commitments terminate shall be payable on demand) at the rate
per annum equal to the Applicable Margin for Eurodollar Revolving Facility
Borrowings of such Class effective for each day in such period, and (ii) to each
Issuing Bank, for its own account (x) on the last Business Day of each March,
June, September and December (commencing on the last Business Day of the first
fiscal quarter commencing after the Restatement Effective Date) and on the date
on which the Revolving Facility Commitments of all the Lenders shall be
terminated, a fronting fee in Dollars in respect of each Letter of Credit issued
by such Issuing Bank for the period from and including the date of issuance of
such Letter of Credit to and including the termination of such Letter of Credit,
computed at a rate equal to 0.125% per annum of the daily stated amount of such
Letter of Credit (or such lesser amount as may be acceptable to the Issuing Bank
in its sole discretion, or with respect to any additional Issuing Bank
designated in accordance with Section 2.05(k) after the Restatement Effective
Date, such greater amount as may be agreed with the Borrower), plus (y) in
connection with the issuance, amendment, cancellation, negotiation, presentment,
renewal, extension or transfer of any such Letter of Credit or any disbursement
thereunder, such Issuing Bank’s customary documentary and processing fees and
charges (collectively, “Issuing Bank Fees”). All L/C Participation Fees and
Issuing Bank Fees that are payable on a per annum basis shall be computed on the
basis of the actual number of days elapsed (including the first day but
excluding the last) in a year of 360 days.

(c) The Borrower agrees to pay to the Administrative Agent, for the account of
the Administrative Agent, the “Senior Administration Fee” as set forth in the
Fee Letter, in the amounts and, at the times specified therein until the
Facilities under this Agreement have been terminated in full (the
“Administrative Agent Fees”).

 

75



--------------------------------------------------------------------------------

(d) If any Repricing Event occurs after the Restatement Effective Date and prior
to the date occurring six months after the Restatement Effective Date, the
Borrower agrees to pay to the Administrative Agent, for the ratable account of
each Term Lender with Term B Loans that are subject to such Repricing Event
(including any Term Lender which is replaced pursuant to Section 2.19(c) as a
result of its refusal to consent to an amendment giving rise to such Repricing
Event), a fee in an amount equal to 1.00% of the aggregate principal amount of
the Term B Loans subject to such Repricing Event. Such fees shall be earned, due
and payable upon the date of the occurrence of the respective Repricing Event.

(e) All Fees shall be paid on the dates due, in Dollars and immediately
available funds, to the Administrative Agent for distribution, if and as
appropriate, among the Lenders, except that Issuing Bank Fees shall be paid
directly to the applicable Issuing Banks. Once paid, none of the Fees shall be
refundable under any circumstances.

Section 2.13 Interest.

(a) The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the ABR plus the Applicable Margin.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Eurodollar Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any Fees or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding clauses of
this Section 2.13 or (ii) in the case of any other overdue amount, 2% plus the
rate applicable to ABR Loans as provided in clause (a) of this Section;
provided, that this clause (c) shall not apply to any Event of Default that has
been waived by the Lenders pursuant to Section 9.08.

(d) Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan, (ii) in the case of Revolving Facility
Loans, upon termination of the applicable Revolving Facility Commitments and
(iii) in the case of the Term Loans, on the applicable Term Facility Maturity
Date; provided, that (A) interest accrued pursuant to clause (c) of this
Section 2.13 shall be payable on demand, (B) in the event of any repayment or
prepayment of any Loan (other than a prepayment of a Revolving Facility Loan
that is an ABR Loan that is not made in conjunction with a permanent commitment
reduction), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment, (C) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion and (D) any Loan that is repaid on the same day on which
it is made shall bear interest for one day.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the ABR shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable ABR or Eurodollar Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

76



--------------------------------------------------------------------------------

Section 2.14 Alternate Rate of Interest.

(a) If prior to the commencement of any Interest Period for a Eurodollar
Borrowing under any Facility:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period and the circumstances
set forth in Section 2.14(b) do not apply; or

(ii) the Administrative Agent is advised by the Majority Lenders under such
Facility that the Eurodollar Rate for such Interest Period will not adequately
and fairly reflect the cost to such Lenders (or Lender) of making or maintaining
their Loans (or its Loan) included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
applicable Lenders by telephone or electronic means as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
applicable Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request under such Facility that requests (or
any deemed request for) the conversion of any Borrowing to, or continuation of
any Borrowing as, a Eurodollar Borrowing shall be ineffective and such Borrowing
shall be converted to or continued as on the last day of the Interest Period
applicable thereto an ABR Borrowing, and (ii) if any Borrowing Request under
such Facility requests a Eurodollar Borrowing, such Borrowing shall be made as
an ABR Borrowing; provided, that if the circumstances giving rise to such notice
affect only one Type of Borrowings for a particular Facility or Class, then that
Type of Borrowings for each other Facility and Class shall be permitted.

(b) Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower or Required Lenders notify
the Administrative Agent (with, in the case of the Required Lenders, a copy to
the Borrower) that the Borrower or Required Lenders (as applicable) have
determined, that:

(i) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis, and such
circumstances are unlikely to be temporary; or

(ii) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans,
provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent, that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”); or

(iii) syndicated loans currently being executed, or that include language
similar to that contained in this Section 2.14, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement solely for the
purpose of replacing LIBOR in accordance with this Section 2.14

 

77



--------------------------------------------------------------------------------

with (x) one or more SOFR-Based Rates or (y) another alternate benchmark rate
giving due consideration to any evolving or then existing convention for similar
U.S. dollar denominated syndicated credit facilities for such alternative
benchmarks and, in each case, including any mathematical or other adjustments to
such benchmark giving due consideration to any evolving or then existing
convention for similar U.S. dollar denominated syndicated credit facilities for
such benchmarks, which adjustment or method for calculating such adjustment
shall be published on an information service as selected by the Administrative
Agent from time to time in its reasonable discretion and may be periodically
updated (the “Adjustment”; and any such proposed rate, a “LIBOR Successor
Rate”), and any such amendment shall become effective at 5:00 p.m. on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrower unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders (A) in the case of an amendment to
replace LIBOR with a rate described in clause (x), object to the Adjustment; or
(B) in the case of an amendment to replace LIBOR with a rate described in clause
(y), object to such amendment; provided that for the avoidance of doubt, in the
case of clause (A), the Required Lenders shall not be entitled to object to any
SOFR-Based Rate contained in any such amendment. Such LIBOR Successor Rate shall
be applied in a manner consistent with market practice; provided that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such LIBOR Successor Rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining ABR. Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of ABR
Loans (subject to the foregoing clause (y)) in the amount specified therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement; provided that, with respect to any
such amendment effected, the Administrative Agent shall post each such amendment
implementing such LIBOR Successor Rate Conforming Changes to the Lenders
reasonably promptly after such amendment becomes effective

Section 2.15 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or Issuing Bank; or

 

78



--------------------------------------------------------------------------------

(ii) subject the Administrative Agent, any Lender or the Issuing Bank to any Tax
with respect to any Loan Document (other than (i) Indemnified Taxes and Other
Taxes indemnifiable under Section 2.17 or (ii) Excluded Taxes); or

(iii) impose on any Lender or Issuing Bank or the London or other relevant
interbank market any other condition affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or of maintaining its
obligation to make any such Loan or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder, whether of principal, interest or otherwise, then the applicable
Borrower will pay to the Administrative Agent, such Lender or Issuing Bank, as
applicable, such additional amount or amounts as will compensate the
Administrative Agent such Lender or Issuing Bank, as applicable, for such
additional costs incurred or reduction suffered.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Bank’s capital or on the capital of
such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans or Commitments made by, or participations in Letters
of Credit or Swingline Loans held by, such Lender, or the Letters of Credit
issued by such Issuing Bank, to a level below that which such Lender or such
Issuing Bank or such Lender’s or such Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such Issuing Bank’s policies and the policies of such Lender’s or such Issuing
Bank’s holding company with respect to capital adequacy and liquidity), then
from time to time the Borrower shall pay to such Lender or such Issuing Bank, as
applicable, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in clause (a) or (b) of this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error;
provided, that any such certificate claiming amounts described in clause (x) or
(y) of the definition of “Change in Law” shall, in addition, state the basis
upon which such amount has been calculated and certify that such Lender’s or
Issuing Bank’s demand for payment of such costs hereunder, and such method of
allocation is not inconsistent with its treatment of other borrowers, which as a
credit matter, are similarly situated to the Borrower and which are subject to
similar provisions. The Borrower shall pay such Lender or Issuing Bank, as
applicable, the amount shown as due on any such certificate within 10 days after
receipt thereof.

(d) Promptly after any Lender or Issuing Bank has determined that it will make a
request for increased compensation pursuant to this Section 2.15, such Lender or
Issuing Bank shall notify the Borrower thereof. Failure or delay on the part of
any Lender or Issuing Bank to demand compensation pursuant to this Section 2.15
shall not constitute a waiver of such Lender’s or Issuing Bank’s right to demand
such compensation; provided, that the Borrower shall not be required to
compensate a Lender or an Issuing Bank pursuant to this Section 2.15 for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender or Issuing Bank, as applicable, notifies the Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor; provided, further,
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

79



--------------------------------------------------------------------------------

Section 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.10 or 2.11), (b) the conversion
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
Eurodollar Loan on the date specified in any notice delivered pursuant hereto
(whether or not such notice may be revoked under Section 2.10(c)) or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. Such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender (it being understood that the deemed amount shall not exceed the actual
amount) to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount of such Loan had such event not occurred, at the
Eurodollar Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest that would accrue on such principal amount for such period at
the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in Dollars of a comparable amount and
period from other banks in the Eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section 2.16 shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

Section 2.17 Taxes.

(a) Any and all payments made by or on behalf of a Loan Party under this
Agreement or any other Loan Document shall be made free and clear of, and
without deduction or withholding for or on account of, any Taxes; provided, that
if a Loan Party, the Administrative Agent or any other applicable withholding
agent shall be required by applicable Requirement of Law to deduct or withhold
any Taxes from such payments, then (i) the applicable withholding agent shall
make such deductions or withholdings as are reasonably determined by the
applicable withholding agent to be required by any applicable Requirement of
Law, (ii) the applicable withholding agent shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority within the time
allowed and in accordance with applicable Requirement of Law, and (iii) to the
extent withholding or deduction is required to be made on account of Indemnified
Taxes or Other Taxes, the sum payable by the Loan Party shall be increased as
necessary so that after all required deductions and withholdings have been made
(including deductions or withholdings applicable to additional sums payable
under this Section 2.17) the Administrative Agent or any Lender, as applicable,
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made. Whenever any Indemnified Taxes or Other
Taxes are payable by a Loan Party, as promptly as possible thereafter, such Loan
Party shall send to the Administrative Agent for its own account or for the
account of a Lender, as the case may be, a copy of an official receipt (or other
evidence acceptable to the Administrative Agent or such Lender, acting
reasonably) received by the Loan Party showing payment thereof. Without
duplication, after any payment of Taxes by any Loan Party or the Administrative
Agent to a Governmental Authority as provided in this Section 2.17, the Borrower
shall deliver to the Administrative Agent or the Administrative Agent shall
deliver to the Borrower, as the case may be, a copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
applicable Requirements of Law to report such payment or other evidence of such
payment reasonably satisfactory to the Borrower or the Administrative Agent, as
the case may be.

 

80



--------------------------------------------------------------------------------

(b) The Borrower shall timely pay any Other Taxes imposed on or incurred by the
Administrative Agent or any Lender to the relevant Governmental Authority in
accordance with applicable law.

(c) The Borrower shall, without duplication of any additional amounts paid
pursuant to Section 2.17(a)(iii) or any amounts paid pursuant to
Section 2.17(b), indemnify and hold harmless the Administrative Agent and each
Lender within fifteen (15) Business Days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes imposed on the
Administrative Agent or such Lender, as applicable, as the case may be
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.17), and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the basis and calculation of the amount of such payment or
liability delivered to the Borrower by a Lender or by the Administrative Agent
(as applicable) on its own behalf or on behalf of a Lender shall be conclusive
absent manifest error.

(d) Any Lender that is entitled to an exemption from or reduction of withholding
Tax under the law of the jurisdiction in which the Borrower is located, or any
treaty to which such jurisdiction is a party, with respect to payments under
this Agreement shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time(s) and in the manner(s) prescribed by applicable law or
reasonably requested by the Borrower such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrower as will permit such payments to be made without withholding or at a
reduced rate. Notwithstanding anything to the contrary in the preceding
sentence, the completion, execution and submission of such documentation shall
only be required to the extent the relevant Lender is legally eligible to do so.

Each person that shall become a Participant pursuant to Section 9.04 or a Lender
pursuant to Section 9.04 shall, upon the effectiveness of the related transfer,
be required to provide all the forms and statements required pursuant to this
Section 2.17(d) and Section 2.17(f); provided, that a Participant shall furnish
all such required forms and statements to the participating Lender.

(i) Each Lender and Administrative Agent that is a U.S. Person (other than
persons that are corporations or otherwise exempt from United States backup
withholding Tax), shall deliver at the time(s) and in the manner(s) prescribed
by applicable law or reasonably requested by the Borrower, to the Borrower and
the Administrative Agent (as applicable), a properly completed and duly executed
United States Internal Revenue Form W-9 or any successor form, certifying that
such person is exempt from United States backup withholding Tax on payments made
hereunder.

(ii) Without limiting the foregoing:

(A) any Foreign Lender shall, to the extent it is legally eligible to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a party to this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender (or, if such Foreign Lender is disregarded
as an entity separate from its owner for U.S. Federal Tax purposes, the person
treated as its owner for U.S. Federal Tax purposes) eligible for the benefits of
an income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, duly completed and executed

 

81



--------------------------------------------------------------------------------

originals of IRS Form W-8BEN or IRS Form W-8BEN-E, whichever is applicable,
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such Tax treaty and (y) with respect to
any other applicable payments under any Loan Document, duly completed and
executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, whichever is
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such Tax treaty;

(2) duly completed and executed originals of IRS Form W-8ECI with respect to
such Foreign Lender (or, if such Foreign Lender is disregarded as an entity
separate from its owner for U.S. Federal Tax purposes, with respect to the
person treated as its owner for U.S. Federal Tax purposes);

(3) in the case of a Foreign Lender (or, if such Foreign Lender is disregarded
as an entity separate from its owner for U.S. Federal Tax purposes, the person
treated as its owner for Federal Tax purposes) entitled to the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit J-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) duly completed and executed originals of IRS Form W-8BEN
or IRS Form W-8BEN-E, whichever is applicable; or

(4) to the extent a Foreign Lender (or, if such Foreign Lender is disregarded as
an entity separate from its owner for U.S. Federal Tax purposes, the person
treated as its owner for U.S. Federal Tax purposes) is not the beneficial owner
of such payments, duly completed and executed originals of IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, whichever
is applicable, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit J-1 or Exhibit J-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided, that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
J-2 or Exhibit J-4 on behalf of each such direct and indirect partner.

(iii) Each Lender (A) shall promptly notify the Borrower and the Administrative
Agent of any change in circumstance which would modify or render invalid any
claimed exemption or reduction, and (B) agrees that if any form or certification
it previously delivered pursuant to this Section 2.17 expires or becomes
inaccurate in any respect, it shall promptly (x) update such form or
certification or (y) notify the Borrower and the Administrative Agent in writing
of its legal inability to do so.

(e) If any Lender or the Administrative Agent, as applicable, determines in good
faith that it has received a refund of an Indemnified Tax or Other Tax for which
a payment has been made by a Loan Party pursuant to this Agreement or any other
Loan Document, which refund in the good faith judgment of such Lender or the
Administrative Agent, as the case may be, is attributable to such payment made
by

 

82



--------------------------------------------------------------------------------

such Loan Party, then the Lender or the Administrative Agent, as the case may
be, shall reimburse the Loan Party for such amount (net of all reasonable
out-of-pocket expenses of such Lender or the Administrative Agent, as the case
may be, and without interest other than any interest received thereon from the
relevant Governmental Authority with respect to such refund) as the Lender or
Administrative Agent, as the case may be, determines in good faith to the be the
portion of the refund as will leave it, after such reimbursement, in no better
or worse position (taking into account expenses or any Taxes imposed on the
refund) than it would have been in if the Indemnified Tax or Other Tax giving
rise to such refund had not been imposed in the first instance; provided, that
the Loan Party, upon the request of the Lender or the Administrative Agent
agrees to repay the amount paid over to the Loan Party (plus any penalties,
interest (solely with respect to the time period during which the Loan Party
actually held such funds, except to the extent that the refund was initially
claimed at the written request of such Loan Party) or other charges imposed by
the relevant Governmental Authority) to the Lender or the Administrative Agent
in the event the Lender or the Administrative Agent is required to repay such
refund to such Governmental Authority. In such event, such Lender or the
Administrative Agent, as the case may be, shall, at the Borrower’s request,
provide the Borrower with a copy of any notice of assessment or other evidence
of the requirement to repay such refund received from the relevant Governmental
Authority (provided, that such Lender or the Administrative Agent may delete any
information therein that it deems confidential). A Lender or the Administrative
Agent shall claim any refund that it determines is available to it, unless it
concludes in its reasonable discretion that it would be adversely affected by
making such a claim. No Lender nor the Administrative Agent shall be obliged to
make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to any Loan Party in connection with this clause
(e) or any other provision of this Section 2.17.

(f) If a payment made to any Lender or any Agent under this Agreement or any
other Loan Document would be subject to U.S. federal withholding Tax imposed by
FATCA if such Lender or such Agent were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender or such Agent shall deliver to
the Borrower and the Administrative Agent at the time or times prescribed by law
and at such time or times reasonably requested by the Borrower or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA, to determine whether such Lender has or has not
complied with such Lender’s obligations under FATCA or to determine the amount,
if any, to deduct and withhold from such payment. Solely for purposes of this
Section 2.17(f), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(g) The agreements in this Section 2.17 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable under any
Loan Document.

For purposes of this Section 2.17, the term “Lender” includes any Issuing Bank
and the term “applicable Requirement of Law” includes FATCA.

Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Unless otherwise specified, the Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of any disbursement under any Letter of Credit, or of amounts payable under
Sections 2.15, 2.16 or 2.17, or otherwise) prior to 2:00 p.m., Local Time, on
the date when due, in immediately available funds, without condition or
deduction for any defense, recoupment, set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business

 

83



--------------------------------------------------------------------------------

Day for purposes of calculating interest thereon. All such payments shall be
made to the Administrative Agent to the applicable account designated to the
Borrower by the Administrative Agent, except payments to be made directly to the
applicable Issuing Bank or the Swingline Lender as expressly provided herein and
except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.05 shall be
made directly to the persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other person
to the appropriate recipient promptly following receipt thereof. Except as
otherwise expressly provided herein, if any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
made under the Loan Documents shall be made in Dollars. Any payment required to
be made by the Administrative Agent hereunder shall be deemed to have been made
by the time required if the Administrative Agent shall, at or before such time,
have taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
the Administrative Agent to make such payment.

(b) [Reserved].

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of, or interest on, any of
its Term Loans, Revolving Facility Loans or participations in any disbursement
under any Letter of Credit or Swingline Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Term Loans,
Revolving Facility Loans and participations in any disbursement under any Letter
of Credit and Swingline Loans and accrued interest thereon than the proportion
received by any other Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Term Loans,
Revolving Facility Loans and participations in any disbursement under any Letter
of Credit and Swingline Loans of such Class of such other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by all such
Lenders ratably in accordance with the principal amount of each such Lender’s
respective Term Loans, Revolving Facility Loans and participations in any
disbursement under any Letter of Credit and Swingline Loans and accrued interest
thereon; provided, that (i) if any such participations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest and (ii) the provisions of this clause (c) shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in any disbursement under any Letter of Credit to
any assignee or participant. The Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the relevant Lenders or the applicable Issuing Bank hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the relevant
Lenders or the applicable Issuing Bank, as applicable, the amount due. In such
event, if the Borrower has not in fact made such payment, then each of the
relevant Lenders or the applicable Issuing Bank, as applicable, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or Issuing Bank with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the greater of the Federal
Funds Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

 

84



--------------------------------------------------------------------------------

(e) Subject to Section 2.24, if any Lender shall fail to make any payment
required to be made by it pursuant to Section 2.04(b), 2.05(d) or (e), 2.06, or
2.18(d), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section 2.18; in the case of each of clauses (i) and (ii)
above, in any order as determined by the Administrative Agent in its discretion.

Section 2.19 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17 or mitigate the
applicability of Section 2.20 or any event that gives rise to the operation of
Section 2.20, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.15 or 2.17, as applicable, in the future and (ii) would not subject
such Lender to any material unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender in any material respect. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.15 (in excess of
that being charged by other Lenders under the applicable Facility) or gives
notice under Section 2.20, (ii) the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.17 (in a material amount in excess of that being charged
by other Lenders), or (iii) any Lender is a Defaulting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require any such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided, that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent (and, if in respect of any Revolving Facility Commitment, the Swingline
Lender and each Issuing Bank), to the extent consent would be required under
Section 9.04(b) for an assignment of Loans or Commitments, as applicable, which
consent, in each case, shall not unreasonably be withheld, (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in any disbursement under any Letter of Credit and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), (iii) in the case of any such assignment resulting from a claim
for compensation under Section 2.15, payments required to be made pursuant to
Section 2.17 or a notice given under Section 2.20, such assignment will result
in a reduction in such compensation or payments and (iv) such assignment does
not conflict with any applicable Requirement of Law. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply. Nothing in
this Section 2.19 shall be deemed to prejudice any rights that the Borrower may
have against any Lender that is a Defaulting Lender. No action by or consent of
the removed Lender shall be necessary in connection with such assignment, which

 

85



--------------------------------------------------------------------------------

shall be immediately and automatically effective upon payment of such purchase
price. In connection with any such assignment the Borrower, Administrative
Agent, such removed Lender and the replacement Lender shall otherwise comply
with Section 9.04, provided, that if such removed Lender does not comply with
Section 9.04 within one Business Day after the Borrower’s request, compliance
with Section 9.04 (but only on the part of the removed Lender) shall not be
required to effect such assignment.

(c) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver or consent which pursuant to the terms of
Section 9.08 requires the consent of all Lenders or all of the Lenders adversely
affected and with respect to which the Required Lenders shall have granted their
consent, then the Borrower shall have the right (unless such Non-Consenting
Lender grants such consent) at its sole expense (including with respect to the
processing and recordation fee referred to in Section 9.04(b)(ii)(C)) to replace
such Non-Consenting Lender by requiring such Non-Consenting Lender to (and any
such Non-Consenting Lender agrees that it shall, upon the Borrower’s request)
assign its Loans and its Commitments (or, at the Borrower’s option, the Loans
and Commitments under the Facility that is the subject of the proposed
amendment, waiver or consent) hereunder to one or more assignees reasonably
acceptable to (i) the Administrative Agent (unless, in the case of a Term Loan,
such assignee is a Lender, an Affiliate of a Lender or an Approved Fund) and
(ii) if in respect of any Revolving Facility Commitment, the Swingline Lender
and the Issuing Bank; provided, that: (i) all Loan Obligations of the Borrower
owing to such Non-Consenting Lender being replaced in respect of the assigned
interest shall be paid in full in same day funds to such Non-Consenting Lender
concurrently with such assignment, (ii) the replacement Lender shall purchase
the foregoing by paying to such Non-Consenting Lender a price equal to the
principal amount thereof plus accrued and unpaid interest thereon and the
Borrower shall pay any amount required by Section 2.12(d), if applicable, and
(iii) the replacement Lender shall grant its consent with respect to the
applicable proposed amendment, waiver or consent. No action by or consent of the
Non-Consenting Lender shall be necessary in connection with such assignment,
which shall be immediately and automatically effective upon payment of such
purchase price. In connection with any such assignment the Borrower,
Administrative Agent, such Non-Consenting Lender and the replacement Lender
shall otherwise comply with Section 9.04; provided, that if such Non-Consenting
Lender does not comply with Section 9.04 within one Business Day after the
Borrower’s request, compliance with Section 9.04 (but only on the part of the
Non-Consenting Lender) shall not be required to effect such assignment.

Section 2.20 Illegality. If any Lender reasonably determines that any Change in
Law has made it unlawful, or that any Governmental Authority has asserted after
the Restatement Effective Date that it is unlawful, for any Lender or its
applicable lending office to make, maintain or fund any Eurodollar Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligations of such Lender to make or continue
Eurodollar Loans or to convert ABR Borrowings to Eurodollar Borrowings shall be
suspended and (ii) if such notice asserts the illegality of such Lender making
or maintaining ABR Loans the interest rate on which is determined by reference
to the Eurodollar Rate component of the ABR, the interest rate on which ABR
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the ABR, in each case until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the Borrower shall upon demand from such
Lender (with a copy to the Administrative Agent), convert all Eurodollar
Borrowings of such Lender to ABR Borrowings (the interest rate on such ABR Loans
of such Lender shall, if necessary to avoid such illegality, be determined by
the Administrative Agent without reference to the Eurodollar Rate component of
the ABR), either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Borrowings to such day, or
immediately, if such Lender may not lawfully continue

 

86



--------------------------------------------------------------------------------

to maintain such Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
ABR applicable to such Lender without reference to the Eurodollar Rate component
thereof until the Administrative Agent is advised in writing by such Lender that
it is no longer illegal for such Lender to determine or charge interest rates
based upon the Eurodollar Rate. Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.

Section 2.21 Incremental Commitments.

(a) After the Restatement Effective Date has occurred, the Borrower may, by
written notice to the Administrative Agent from time to time, request
Incremental Term Loan Commitments and/or Incremental Revolving Facility
Commitments, as applicable, in an amount not to exceed the Incremental Amount
available at the time such Incremental Term Loans are funded or Incremental
Revolving Facility Commitments are established (except as set forth in clause
(C) of the third paragraph under Section 6.01) from one or more Incremental Term
Lenders and/or Incremental Revolving Facility Lenders (which, in each case, may
include any existing Lender, but shall be required to be persons which would
qualify as assignees of a Lender in accordance with Section 9.04) willing to
provide such Incremental Term Loans and/or Incremental Revolving Facility
Commitments, as the case may be, in their sole discretion; provided, that each
Incremental Revolving Facility Lender providing a commitment to make revolving
loans shall be subject to the approval of the Administrative Agent and, to the
extent the same would be required for an assignment under Section 9.04, the
Issuing Bank and the Swingline Lender (which approvals shall not be unreasonably
withheld, conditioned or delayed). Such notice shall set forth (i) the amount of
the Incremental Term Loan Commitments and/or Incremental Revolving Facility
Commitments being requested (which shall be in minimum increments of $5,000,000
and a minimum amount of $10,000,000, or equal to the remaining Incremental
Amount or, in each case, such lesser amount approved by the Administrative
Agent), (ii) the date on which such Incremental Term Loan Commitments and/or
Incremental Revolving Facility Commitments are requested to become effective,
(iii) in the case of Incremental Term Loan Commitments, whether such Incremental
Term Loan Commitments are to be (x) commitments to make term loans with terms
identical to (and which shall together with any then outstanding Term A Loans,
Term A-1 Loans or Term B Loans, as applicable, form a single Class of) Term A
Loans, Term A-1 Loans or Term B Loans or (y) commitments to make term loans with
pricing, maturity, amortization, participation in mandatory prepayments and/or
other terms different from the Term A Loans, Term A-1 Loans and Term B Loans
(“Other Incremental Term Loans”).

(b) The Borrower and each Incremental Term Lender and/or Incremental Revolving
Facility Lender shall execute and deliver to the Administrative Agent an
Incremental Assumption Agreement and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Incremental Term
Loan Commitment of such Incremental Term Lender and/or Incremental Revolving
Facility Commitment of such Incremental Revolving Facility Lender. Each
Incremental Assumption Agreement shall specify the terms of the applicable
Incremental Term Loans and/or Incremental Revolving Facility Commitments;
provided, that:

(i) any (x)(A) commitments to make additional Term B Loans shall have the same
terms as the Term B Loans, and shall form part of the same Class as the Term B
Loans, (B) commitments to make additional Term A Loans shall have the same terms
as the Term A Loans, and shall form part of the same Class as the Term A Loans
(and shall only be permitted to the extent they are primarily syndicated to
regulated banks in the primary syndication thereof) and (C) commitments to make
additional Term A-1 Loans shall have the same terms as the Term A-1 Loans, and
shall form part of the same Class as the Term A-1 Loans (and shall only be
permitted to the extent they are primarily syndicated to regulated banks in the
primary syndication thereof) and (y)

 

87



--------------------------------------------------------------------------------

Incremental Revolving Facility Commitments shall have the same terms as the then
outstanding Class of Revolving Facility Commitments (or, if more than one
Class of Revolving Facility Commitments is then outstanding, the Revolving
Facility Commitments with the then latest Revolving Facility Maturity Date) and
shall require no scheduled amortization or mandatory commitment reduction prior
to the Maturity Date of all then outstanding Revolving Facility Commitments,

(ii) the Other Incremental Term Loans incurred pursuant to this Section 2.21
shall rank equally and ratably in right of security with the Term A Loans and
Term B Loans,

(iii) (x)(1) other than with respect to Permitted Earlier Maturity Debt, the
final maturity date of any Incremental Term A Loans shall be no earlier than the
Term A Maturity Date in effect at the date of incurrence of such Incremental
Term A Loans and (2) subject to clause (i) above, except as to pricing,
amortization, final maturity date and participation in mandatory prepayments
(which shall, subject to the other clauses of this proviso, be determined by the
Borrower and the Incremental Term Lenders in their sole discretion), shall have
terms that (as determined by the Borrower in good faith) are no more
restrictive, taken as a whole, to the Borrower and its Subsidiaries, than the
Term A Loans or such other terms as shall be reasonably satisfactory to the
Administrative Agent and (y)(1) other than with respect to Permitted Earlier
Maturity Debt, the final maturity date of any Incremental Term Loans that are
not additional Term A Loans, additional Term A-1 Loans, additional Term B Loans
or Incremental Term A Loans shall be no earlier than the Term B Maturity Date in
effect at the date of incurrence of such Incremental Term Loans and (2) except
as to pricing, amortization, final maturity date and participation in mandatory
prepayments (which shall, subject to the other clauses of this proviso, be
determined by the Borrower and the Incremental Term Lenders in their sole
discretion), shall have the terms that (as determined by the Borrower in good
faith) are no more restrictive, taken as a whole, to the Borrower and its
Subsidiaries, than the Term B Loans or such other terms as shall be reasonably
satisfactory to the Administrative Agent,

(iv) other than Permitted Earlier Maturity Debt, (x) the Weighted Average Life
to Maturity of any Incremental Term A Loans shall be no shorter than the
remaining Weighted Average Life to Maturity of the Term A Loans and (y) the
Weighted Average Life to Maturity of any Incremental Term Loans that are not
additional Term A Loans, additional Term B Loans or Incremental Term A Loans
shall be no shorter than the remaining Weighted Average Life to Maturity of the
Term B Loans,

(v) with respect to any Other Incremental Term Loan incurred prior to the date
that is 12 months after the Restatement Effective Date, the All-in Yield shall
be as agreed by the respective Incremental Term Lenders and the Borrower, except
that the All-in Yield in respect of any such Other Incremental Term Loan may
exceed the All-in Yield in respect of the Term B Loans by no more than 0.50%, or
if it does so exceed such All-in Yield (such difference, the “Term Yield
Differential”) then the Applicable Margin (or the “LIBOR floor” as provided in
the following proviso) applicable to such Term B Loans shall be increased such
that after giving effect to such increase, the Term Yield Differential shall not
exceed 0.50%; provided, that to the extent any portion of the Term Yield
Differential is attributable to a higher “LIBOR floor” being applicable to such
Other Incremental Term Loans, such floor shall only be included in the
calculation of the Term Yield Differential to the extent such floor is greater
than the Eurodollar Rate in effect for an Interest Period of three months’
duration at such time, and, with respect to such excess, the “LIBOR floor”
applicable to the outstanding Term B Loans shall be increased to an amount not
to exceed the “LIBOR floor” applicable to such Other Incremental Term Loans
prior to any increase in the Applicable Margin applicable to such Term B Loans
then outstanding (this clause (v), the “MFN Provision”),

 

88



--------------------------------------------------------------------------------

(vi) such Other Incremental Term Loans may require participation on a pro rata
basis or a less than pro rata basis (but not a greater than pro rata basis) with
the Term A Loans, Term A-1 Loans and Term B Loans in any mandatory prepayment
hereunder,

(vii) there shall be no borrower (other than the Borrower) or guarantor (other
than the Guarantors) in respect of any Incremental Term Loan Commitments or
Incremental Revolving Facility Commitments,

(viii) Other Incremental Term Loans and Incremental Revolving Facility
Commitments shall not be secured by any asset of the Borrower or its
Subsidiaries other than the Collateral, and

(ix) the Borrower shall be in compliance with the Financial Covenants (if
applicable) at the time of the incurrence of such Incremental Term Loans and/or
Incremental Revolving Facility Commitments on a Pro Forma Basis for the then
most recently ended Test Period.

Each party hereto hereby agrees that, upon the effectiveness of any Incremental
Assumption Agreement, this Agreement shall be amended to the extent (but only to
the extent) necessary to reflect the existence and terms of the Incremental Term
Loan Commitments and/or Incremental Revolving Facility Commitments evidenced
thereby as provided for in Section 9.08(e). Any amendment to this Agreement or
any other Loan Document that is necessary to effect the provisions of this
Section 2.21 and any such collateral and other documentation shall be deemed
“Loan Documents” hereunder and may be memorialized in writing by the
Administrative Agent with the Borrower’s consent (not to be unreasonably
withheld) and furnished to the other parties hereto.

(c) Notwithstanding the foregoing, no Incremental Term Loan Commitment or
Incremental Revolving Facility Commitment shall become effective under this
Section 2.21 unless (i) no Default or Event of Default shall exist; provided,
that in the event that any tranche of Incremental Term Loans is used to finance
a Limited Condition Transaction, (A) to the extent the Incremental Term Lenders
participating in such tranche of Incremental Term Loans agree, the foregoing
clause (i) and clause (ix) of the preceding paragraph (b) shall be tested at the
time of the execution of the acquisition agreement, the declaration of the
dividend by the Board of Directors of the Borrower or the applicable Subsidiary
or the giving of the irrevocable notice of repayment or redemption, as
applicable related to such Limited Condition Transaction (provided, that such
Incremental Term Lenders shall not be permitted to waive any Default or Event of
Default then existing or existing after giving effect to such tranche of
Incremental Term Loans) and (B) no Event of Default shall exist under
Section 7.01(a) or, with respect to the Borrower only, under Sections 7.01(h) or
7.01(i) at the time such Incremental Term Loans are incurred; (ii) the
representations and warranties of the Borrower set forth in this Agreement shall
be true and correct in all material respects (other than to the extent qualified
by materiality or “Material Adverse Effect,” in which case, such representations
and warranties shall be true and correct); provided, that in the event that the
tranche of Incremental Term Loans is used to finance a Limited Condition
Transaction and to the extent the Incremental Term Lenders participating in such
tranche of Incremental Term Loans agree, the foregoing clause (ii) shall be
limited to the Specified Representations (with the representation in
Section 3.18 made on the date of funding of such Incremental Term Loans and
after giving effect to such Limited Condition Transaction and other transactions
on such date in connection therewith) and those representations of the seller or
the target company (as applicable) included in the acquisition agreement related
to the person or business to be acquired that are material to the interests of
the Lenders and only to the extent that the Borrower or its applicable
Subsidiary has the right to terminate its obligations under such acquisition
agreement as a result of a failure of such representations to be accurate; and
(iii) the Administrative Agent shall have received documents and legal opinions
consistent with those delivered on the Restatement Effective Date as to such
matters as are reasonably requested by the Administrative Agent. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Incremental Assumption Agreement.

 

89



--------------------------------------------------------------------------------

(d) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that (i) all
Incremental Term Loans (other than Other Incremental Term Loans), when
originally made, are included in each Borrowing of the outstanding applicable
Class of Term Loans on a pro rata basis, and (ii) all Revolving Facility Loans
in respect of Incremental Revolving Facility Commitments, when originally made,
are included in each Borrowing of the applicable Class of outstanding Revolving
Facility Loans on a pro rata basis. The Borrower agrees that Section 2.16 shall
apply to any conversion of Eurodollar Loans to ABR Loans reasonably required by
the Administrative Agent to effect the foregoing.

Section 2.22 Extensions of Loans and Commitments.

(a) Notwithstanding anything to the contrary in this Agreement, including
Section 2.18(c) (which provisions shall not be applicable to this Section 2.22),
pursuant to one or more offers made from time to time by the Borrower to all
Lenders of any Class of Term Loans and/or Revolving Facility Commitments on a
pro rata basis (based, in the case of an offer to the Lenders under any Class of
Term Loans, on the aggregate outstanding Term Loans of such Class and, in the
case of an offer to the Lenders under any Revolving Facility, on the aggregate
outstanding Revolving Facility Commitments under such Revolving Facility, as
applicable), and on the same terms to each such Lender (“Pro Rata Extension
Offers”), the Borrower is hereby permitted to consummate transactions with
individual Lenders that agree to such transactions from time to time to extend
the maturity date of such Lender’s Loans and/or Commitments of such Class and to
otherwise modify the terms of such Lender’s Loans and/or Commitments of such
Class pursuant to the terms of the relevant Pro Rata Extension Offer (including,
without limitation, increasing the interest rate or fees payable in respect of
such Lender’s Loans and/or Commitments and/or modifying the amortization
schedule in respect of such Lender’s Loans). For the avoidance of doubt, the
reference to “on the same terms” in the preceding sentence shall mean, (i) in
the case of an offer to the Lenders under any Class of Term Loans, that all of
the Term Loans of such Class are offered to be extended for the same amount of
time and that the interest rate changes and fees payable with respect to such
extension are the same and (ii) in the case of an offer to the Lenders under any
Revolving Facility, that all of the Revolving Facility Commitments of such
Facility are offered to be extended for the same amount of time and that the
interest rate changes and fees payable with respect to such extension are the
same. Any such extension (an “Extension”) agreed to between the Borrower and any
such Lender (an “Extending Lender”) will be established under this Agreement by
implementing an Other Term Loan for such Lender if such Lender is extending an
existing Term Loan (such extended Term Loan, an “Extended Term Loan”) or an
Other Revolving Facility Commitment for such Lender if such Lender is extending
an existing Revolving Facility Commitment (such extended Revolving Facility
Commitment, an “Extended Revolving Facility Commitment,” and any Revolving
Facility Loan made pursuant to such Extended Revolving Facility Commitment, an
“Extended Revolving Loan”). Each Pro Rata Extension Offer shall specify the date
on which the Borrower proposes that the Extended Term Loan shall be made or the
proposed Extended Revolving Facility Commitment shall become effective, which
shall be a date not earlier than five (5) Business Days after the date on which
notice is delivered to the Administrative Agent (or such shorter period agreed
to by the Administrative Agent in its reasonable discretion).

(b) The Borrower and each Extending Lender shall execute and deliver to the
Administrative Agent an amendment to this Agreement (an “Extension Amendment”)
and such other documentation as the Administrative Agent shall reasonably
specify to evidence the Extended Term Loans and/or Extended Revolving Facility
Commitments of such Extending Lender. Each Extension Amendment shall specify the
terms of the applicable Extended Term Loans and/or Extended Revolving Facility
Commitments; provided, that (i) except as to interest rates, fees and any other
pricing terms, and amortization, final maturity

 

90



--------------------------------------------------------------------------------

date and participation in prepayments and commitment reductions (which shall,
subject to clauses (ii) and (iii) of this proviso, be determined by the Borrower
and set forth in the Pro Rata Extension Offer), the Extended Term Loans shall
have the same terms as the existing Class of Term Loans from which they are
extended except for any terms which shall not apply until after the then Latest
Maturity Date, (ii) the final maturity date of any Extended Term Loans shall be
no earlier than the Term Facility Maturity Date of the Class of Term Loans
subject to such Pro Rata Extension Offer, (iii) the Weighted Average Life to
Maturity of any Extended Term Loans shall be no shorter than the remaining
Weighted Average Life to Maturity of the Class of Term Loans to which such offer
relates, (iv) except as to interest rates, fees, any other pricing terms and
final maturity (which shall be determined by the Borrower and set forth in the
Pro Rata Extension Offer), any Extended Revolving Facility Commitment shall have
the same terms as the existing Class of Revolving Facility Commitments from
which they are extended except for any terms which shall not apply until after
the then Latest Maturity Date and, in respect of any other terms that would
affect the rights or duties of any Issuing Bank or Swingline Lender, such terms
as shall be reasonably satisfactory to such Issuing Bank or Swingline Lender,
and (v) any Extended Term Loans may require participation on a pro rata basis or
a less than pro rata basis (but not a greater than pro rata basis) than the Term
A Loans, Term A-1 Loans and Term B Loans in any mandatory prepayment hereunder.
Upon the effectiveness of any Extension Amendment, this Agreement shall be
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Extended Term Loans and/or Extended Revolving
Facility Commitments evidenced thereby as provided for in Section 9.08(e). Any
such deemed amendment may be memorialized in writing by the Administrative Agent
with the Borrower’s consent (not to be unreasonably withheld) and furnished to
the other parties hereto. If provided in any Extension Amendment with respect to
any Extended Revolving Facility Commitments, and with the consent of the
Swingline Lender and each Issuing Bank, participations in Swingline Loans and
Letters of Credit shall be reallocated to lenders holding such Extended
Revolving Facility Commitments in the manner specified in such Extension
Amendment, including upon effectiveness of such Extended Revolving Facility
Commitment or upon or prior to the maturity date for any Class of Revolving
Facility Commitments.

(c) Upon the effectiveness of any such Extension, the applicable Extending
Lender’s Term Loan will be automatically designated an Extended Term Loan and/or
such Extending Lender’s Revolving Facility Commitment will be automatically
designated an Extended Revolving Facility Commitment. For purposes of this
Agreement and the other Loan Documents, (i) if such Extending Lender is
extending a Term Loan, such Extending Lender will be deemed to have an Other
Term Loan having the terms of such Extended Term Loan and (ii) if such Extending
Lender is extending a Revolving Facility Commitment, such Extending Lender will
be deemed to have an Other Revolving Facility Commitment having the terms of
such Extended Revolving Facility Commitment.

(d) Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document (including without limitation this Section 2.22), (i) no
Extended Term Loan or Extended Revolving Facility Commitment is required to be
in any minimum amount or any minimum increment, (ii) any Extending Lender may
extend all or any portion of its Term Loans and/or Revolving Facility Commitment
pursuant to one or more Pro Rata Extension Offers (subject to applicable
proration in the case of over participation) (including the extension of any
Extended Term Loan and/or Extended Revolving Facility Commitment), (iii) there
shall be no condition to any Extension of any Loan or Commitment at any time or
from time to time other than notice to the Administrative Agent of such
Extension and the terms of the Extended Term Loan or Extended Revolving Facility
Commitment implemented thereby, (iv) all Extended Term Loans, Extended Revolving
Facility Commitments and all obligations in respect thereof shall be Loan
Obligations of the relevant Loan Parties under this Agreement and the other Loan
Documents that rank equally and ratably in right of security with all other
Obligations of the Class being extended (and all other Obligations secured by
Other First Liens), (v) no Issuing Bank or Swingline Lender shall be obligated
to provide Swingline Loans or issue Letters of Credit under such Extended
Revolving Facility Commitments unless it shall have consented thereto and
(vi) there shall be no borrower (other than the Borrower) and no guarantors
(other than the Guarantors) in respect of any such Extended Term Loans or
Extended Revolving Facility Commitments.

 

91



--------------------------------------------------------------------------------

(e) Each Extension shall be consummated pursuant to procedures set forth in the
associated Pro Rata Extension Offer; provided, that the Borrower shall cooperate
with the Administrative Agent prior to making any Pro Rata Extension Offer to
establish reasonable procedures with respect to mechanical provisions relating
to such Extension, including, without limitation, timing, rounding and other
adjustments.

Section 2.23 Refinancing Amendments.

(a) Notwithstanding anything to the contrary in this Agreement, including
Section 2.18(c) (which provisions shall not be applicable to this Section 2.23),
the Borrower may by written notice to the Administrative Agent at any time after
the Restatement Effective Date establish one or more additional tranches of term
loans under this Agreement (such loans, “Refinancing Term Loans”), all Net
Proceeds of which are used to Refinance in whole or in part any Class of Term
Loans pursuant to Section 2.11(b)(2) or any Indebtedness of LVLT, QC, Embarq or
any of their respective Subsidiaries that is included in “Consolidated Priority
Debt” (and, in the case of revolving Indebtedness, to correspondingly reduce
commitments). Each such notice shall specify the date (each, a “Refinancing
Effective Date”) on which the Borrower proposes that the Refinancing Term Loans
shall be made, which shall be a date not earlier than five (5) Business Days
after the date on which such notice is delivered to the Administrative Agent (or
such shorter period agreed to by the Administrative Agent in its sole
discretion); provided, that:

(i) after giving effect to the borrowing of such Refinancing Term Loans on the
Refinancing Effective Date each of the conditions set forth in Section 4.03
shall be satisfied;

(ii) other than Permitted Earlier Maturity Debt, the final maturity date of the
Refinancing Term Loans shall be no earlier than the earlier of (x) the final
maturity date of the refinanced Indebtedness and (y) the 91st day following the
Latest Maturity Date in effect at the time of incurrence thereof;

(iii) other than Permitted Earlier Maturity Debt, the Weighted Average Life to
Maturity of such Refinancing Term Loans shall be no shorter than the lesser of
(x) the then-remaining Weighted Average Life to Maturity of the refinanced
Indebtedness and (y) 91 days after the Weighted Average Life to Maturity of the
Class of Term Loans then outstanding with the greatest remaining Weighted
Average Life to Maturity;

(iv) the aggregate principal amount of the Refinancing Term Loans shall not
exceed the outstanding principal amount of the refinanced Indebtedness plus
amounts used to pay fees, premiums, costs and expenses (including original issue
discount) and accrued interest associated therewith;

(v) all other terms applicable to such Refinancing Term Loans (other than
provisions relating to original issue discount, upfront fees, interest rates and
any other pricing terms and optional prepayment or mandatory prepayment terms,
which shall be as agreed between the Borrower and the Lenders providing such
Refinancing Term Loans) shall be substantially similar to, or (as determined by
the Borrower in good faith) no more restrictive, taken as a whole, to the
Borrower and its Subsidiaries than the terms applicable to the Term B Loans or,
if applicable, the Term Loans being refinanced or, with respect to any such
Refinancing Term Loans with amortization in excess of 1.0% per year that are
being primarily syndicated to regulated banks in the primary syndication thereof
and that are used to Refinance in whole or in part any Indebtedness of LVLT, QC,
Embarq or their respective Subsidiaries, the Term A Loans (except, in each case,
to the extent such covenants and other terms apply solely to any period after
the Latest Maturity Date or are otherwise reasonably acceptable to the
Administrative Agent);

 

92



--------------------------------------------------------------------------------

(vi) there shall be no borrower (other than the Borrower) and no guarantors
(other than the Guarantors) in respect of such Refinancing Term Loans;

(vii) Refinancing Term Loans shall not be secured by any asset of the Borrower
and its subsidiaries other than the Collateral; and

(viii) Refinancing Term Loans may participate on a pro rata basis or on a less
than pro rata basis (but not on a greater than pro rata basis) in any mandatory
prepayments (other than as provided otherwise in the case of such prepayments
pursuant to Section 2.11(b)(2)) hereunder, as specified in the applicable
Refinancing Amendment.

(b) The Borrower may approach any Lender or any other person that would be a
permitted Assignee pursuant to Section 9.04 to provide all or a portion of the
Refinancing Term Loans; provided, that any Lender offered or approached to
provide all or a portion of the Refinancing Term Loans may elect or decline, in
its sole discretion, to provide a Refinancing Term Loan. Any Refinancing Term
Loans made on any Refinancing Effective Date shall be designated an additional
Class of Term Loans for all purposes of this Agreement; provided, further, that
any Refinancing Term Loans may, to the extent provided in the applicable
Refinancing Amendment governing such Refinancing Term Loans, be designated as an
increase in any previously established Class of Term Loans made to the Borrower.

(c) Notwithstanding anything to the contrary in this Agreement, including
Section 2.18(c) (which provisions shall not be applicable to this Section 2.23),
the Borrower may by written notice to the Administrative Agent at any time after
the Restatement Effective Date establish one or more additional Facilities
(each, a “Replacement Revolving Facility”) providing for revolving commitments
(“Replacement Revolving Facility Commitments” and the revolving loans
thereunder, “Replacement Revolving Loans”), which replace in whole or in part
any Class of Revolving Facility Commitments under this Agreement. Each such
notice shall specify the date (each, a “Replacement Revolving Facility Effective
Date”) on which the Borrower proposes that the Replacement Revolving Facility
Commitments shall become effective, which shall be a date not less than five
(5) Business Days after the date on which such notice is delivered to the
Administrative Agent (or such shorter period agreed to by the Administrative
Agent in its reasonable discretion); provided, that: (i) after giving effect to
the establishment of such Replacement Revolving Facility Commitments on the
Replacement Revolving Facility Effective Date, each of the conditions set forth
in Section 4.03 shall be satisfied; (ii) after giving effect to the
establishment of any Replacement Revolving Facility Commitments and any
concurrent reduction in the aggregate amount of any other Revolving Facility
Commitments, the aggregate amount of Revolving Facility Commitments shall not
exceed the aggregate amount of the Revolving Facility Commitments outstanding
immediately prior to the applicable Replacement Revolving Facility Effective
Date plus amounts used to pay fees, premiums, costs and expenses (including
upfront fees) and accrued interest associated therewith; (iii) other than
Permitted Earlier Maturity Debt, no Replacement Revolving Facility Commitments
shall have a final maturity date (or require commitment reductions or
amortizations) prior to the Revolving Facility Maturity Date for the Revolving
Facility Commitments being replaced; (iv) all other terms applicable to such
Replacement Revolving Facility (other than provisions relating to (x) fees,
interest rates and other pricing terms and prepayment and commitment reduction
and optional redemption terms which shall be as agreed between the Borrower and
the Lenders providing such Replacement Revolving Facility Commitments and
(y) the amount of any letter of credit sublimit and swingline commitment under
such Replacement Revolving Facility, which shall be as agreed between the
Borrower, the Lenders providing such Replacement Revolving Facility Commitments,
the Administrative Agent and the replacement issuing bank and

 

93



--------------------------------------------------------------------------------

replacement swingline lender, if any, under such Replacement Revolving Facility
Commitments) shall be substantially similar to, or (as determined by the
Borrower in good faith) no more restrictive, taken as a whole, to the Borrower
and its Subsidiaries than, those applicable to the Revolving Facility
Commitments so replaced (except to the extent such covenants and other terms
apply solely to any period after the latest Revolving Facility Maturity Date in
effect at the time of incurrence or are otherwise reasonably acceptable to the
Administrative Agent); (v) there shall be no borrower (other than the Borrower)
and no guarantors (other than the Guarantors) in respect of such Replacement
Revolving Facility; and (vi) Replacement Revolving Facility Commitments and
extensions of credit thereunder shall not be secured by any asset of the
Borrower and its subsidiaries other than the Collateral. In addition, the
Borrower may establish Replacement Revolving Facility Commitments to refinance
and/or replace all or any portion of a Term Loan hereunder (regardless of
whether such Term Loan is repaid with the proceeds of Replacement Revolving
Loans or otherwise), so long as the aggregate amount of such Replacement
Revolving Facility Commitments does not exceed the aggregate amount of Term
Loans repaid at the time of establishment thereof plus amounts used to pay fees,
premiums, costs and expenses (including upfront fees) and accrued interest
associated therewith (it being understood that such Replacement Revolving
Facility Commitment may be provided by the Lenders holding the Term Loans being
repaid and/or by any other person that would be a permitted Assignee hereunder)
so long as (i) after giving effect to the establishment such Replacement
Revolving Facility Commitments on the Replacement Revolving Facility Effective
Date each of the conditions set forth in Section 4.03 shall be satisfied to the
extent required by the relevant agreement governing such Replacement Revolving
Facility Commitments, (ii) other than Permitted Earlier Maturity Debt, the
remaining life to termination of such Replacement Revolving Facility Commitments
shall be no shorter than the Weighted Average Life to Maturity then applicable
to the refinanced Term Loans, (iii) other than Permitted Earlier Maturity Debt,
the final termination date of the Replacement Revolving Facility Commitments
shall be no earlier than the Term Facility Maturity Date of the refinanced Term
Loans, (iv) such Replacement Revolving Loans shall be secured by Liens on
Collateral that rank pari passu in right of security to the other Loans,
(v) there shall be no borrower (other than the Borrower) and no guarantors
(other than the Guarantors) in respect of such Replacement Revolving Facility;
and (vi) all other terms applicable to such Replacement Revolving Facility
(other than provisions relating to (x) fees, interest rates and other pricing
terms and prepayment and commitment reduction and optional redemption terms
which shall be as agreed between the Borrower and the Lenders providing such
Replacement Revolving Facility Commitments and (y) the amount of any letter of
credit sublimit and swingline commitment under such Replacement Revolving
Facility, which shall be as agreed between the Borrower, the Lenders providing
such Replacement Revolving Facility Commitments, the Administrative Agent and
the replacement issuing bank and replacement swingline lender, if any, under
such Replacement Revolving Facility Commitments) shall be substantially similar
to, or (as determined by the Borrower in good faith) no more restrictive, taken
as a whole, to the Borrower and its Subsidiaries than those applicable to the
then effective Revolving Facilities (except to the extent such covenants and
other terms apply solely to any period after the Latest Maturity Date or are
otherwise reasonably acceptable to the Administrative Agent). Solely to the
extent that an Issuing Bank or Swingline Lender is not a replacement issuing
bank or replacement swingline lender, as the case may be, under a Replacement
Revolving Facility, it is understood and agreed that such Issuing Bank or
Swingline Lender shall not be required to issue any letters of credit or
swingline loan under such Replacement Revolving Facility and, to the extent it
is necessary for such Issuing Bank or Swingline Lender to withdraw as an Issuing
Bank or Swingline Lender, as the case may be, at the time of the establishment
of such Replacement Revolving Facility, such withdrawal shall be on terms and
conditions reasonably satisfactory to such Issuing Bank or Swingline Lender, as
the case may be, in its sole discretion. The Borrower agrees to reimburse each
Issuing Bank or Swingline Lender, as the case may be, in full upon demand, for
any reasonable and documented out-of-pocket cost or expense attributable to such
withdrawal.

 

94



--------------------------------------------------------------------------------

(d) The Borrower may approach any Lender or any other person that would be a
permitted Assignee of a Revolving Facility Commitment pursuant to Section 9.04
to provide all or a portion of the Replacement Revolving Facility Commitments
(subject to receipt of any consents that would be required for an assignment of
Revolving Facility Commitments to such person pursuant to Section 9.04);
provided, that any Lender offered or approached to provide all or a portion of
the Replacement Revolving Facility Commitments may elect or decline, in its sole
discretion, to provide a Replacement Revolving Facility Commitment. Any
Replacement Revolving Facility Commitment made on any Replacement Revolving
Facility Effective Date shall be designated an additional Class of Revolving
Facility Commitments for all purposes of this Agreement; provided, that any
Replacement Revolving Facility Commitments may, to the extent provided in the
applicable Refinancing Amendment, be designated as an increase in any previously
established Class of Revolving Facility Commitments.

(e) The Borrower and each Lender providing the applicable Refinancing Term Loans
and/or Replacement Revolving Facility Commitments (as applicable) shall execute
and deliver to the Administrative Agent an amendment to this Agreement (a
“Refinancing Amendment”) and such other documentation as the Administrative
Agent shall reasonably specify to evidence such Refinancing Term Loans and/or
Replacement Revolving Facility Commitments (as applicable). For purposes of this
Agreement and the other Loan Documents, (A) if a Lender is providing a
Refinancing Term Loan, such Lender will be deemed to have an Other Term Loan
having the terms of such Refinancing Term Loan and (B) if a Lender is providing
a Replacement Revolving Facility Commitment, such Lender will be deemed to have
an Other Revolving Facility Commitment having the terms of such Replacement
Revolving Facility Commitment. Notwithstanding anything to the contrary set
forth in this Agreement or any other Loan Document (including without limitation
this Section 2.23), (i) no Refinancing Term Loan or Replacement Revolving
Facility Commitment is required to be in any minimum amount or any minimum
increment, (ii) this Agreement shall impose no condition to any incurrence of
any Refinancing Term Loan or Replacement Revolving Facility Commitment at any
time or from time to time other than those set forth in clauses (a) or
(c) above, as applicable, and (iii) all Refinancing Term Loans, Replacement
Revolving Facility Commitments and all obligations in respect thereof shall be
Loan Obligations under this Agreement and the other Loan Documents that rank
equally and ratably in right of security with the Term A Loans, Term A-1 Loans,
Term B Loans and other Loan Obligations.

Section 2.24 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of “Majority Lenders,” “Required
Lenders,” “Required Pro Rata Lenders” or “Required Revolving Facility Lenders,”
as applicable, and Section 9.08.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, following an
Event of Default or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.06 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank or the Swingline Lender hereunder,
third, to Cash Collateralize the Issuing Banks’ Fronting Exposure with respect
to such Defaulting Lender in accordance with Section 2.05(j), fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund

 

95



--------------------------------------------------------------------------------

its portion thereof as required by this Agreement, as determined by the
Administrative Agent, fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Banks’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.05(j), sixth, to the payment of any amounts owing to the Lenders,
the Issuing Banks or the Swingline Lender as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, Issuing Bank or Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement, seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement, and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.24 shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and, except as provided
in clause (C) below, the Borrower shall not be required to pay any such fee that
otherwise would have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive L/C Participation Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its pro rata share of the stated amount of Letters of Credit
for which it has provided Cash Collateral.

(C) With respect to any Commitment Fee or L/C Participation Fee not required to
be paid to any Defaulting Lender pursuant to clause (A) or (B) above, the
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to each Issuing Bank and the Swingline Lender, as applicable, the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
such Issuing Bank’s or the Swingline Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letters of Credit and Swingline
Loans under any Revolving Facility shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective pro rata Commitments under such
Revolving Facility (calculated without regard to such Defaulting Lender’s
Commitment) such reallocation does not cause the aggregate Revolving Facility
Credit Exposure of any Non-Defaulting Lender under such Revolving Facility to
exceed such Non-Defaulting Lender’s Revolving Facility Commitment under such
Revolving Facility. Subject to Section 9.23, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

96



--------------------------------------------------------------------------------

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, within three (3) Business Days following the written request of the
(i) Administrative Agent or (ii) the Swingline Lender or any Issuing Bank, as
applicable (with a copy to the Administrative Agent), (x) first, prepay
Swingline Loans in an amount equal to the Swingline Lender’s Fronting Exposure
and (y) second, Cash Collateralize the Issuing Banks’ Fronting Exposure in
accordance with the procedures set forth in Section 2.05(j).

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
Swingline Lender and each Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par (together with any break funding costs incurred by the Non-Defaulting
Lenders as a result of such purchase) that portion of outstanding Revolving
Facility Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swingline Loans to be held
pro rata by the Lenders in accordance with their Revolving Facility Commitments
(without giving effect to Section 2.24(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided, that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(c) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) the Issuing Banks shall not be required
to issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

Section 2.25 Loan Repurchases.

(a) Subject to the terms and conditions set forth or referred to below, the
Borrower may from time to time, at its discretion, conduct modified Dutch
auctions in order to purchase Term Loans of one or more Classes (as determined
by the Borrower but excluding the Term A Loans and the Term A-1 Loans) (each, a
“Purchase Offer”), each such Purchase Offer to be managed exclusively by the
Administrative Agent (or such other financial institution chosen by the Borrower
and reasonably acceptable to the Administrative Agent) (in such capacity, the
“Auction Manager”), so long as the following conditions are satisfied:

(i) each Purchase Offer shall be conducted in accordance with the procedures,
terms and conditions set forth in this Section 2.25 and the Auction Procedures;

(ii) no Default or Event of Default shall have occurred and be continuing on the
date of the delivery of each notice of an auction and at the time of (and
immediately after giving effect to) the purchase of any Term Loans in connection
with any Purchase Offer;

(iii) the principal amount (calculated on the face amount thereof) of each and
all Classes of Term Loans that the Borrower offers to purchase in any such
Purchase Offer shall be no less than $25,000,000 (unless another amount is
agreed to by the Administrative Agent) (across all such Classes);

 

97



--------------------------------------------------------------------------------

(iv) the principal amount of all Term Loans of the applicable Class or Classes
so purchased by the Borrower shall automatically be cancelled and retired by the
Borrower on the settlement date of the relevant purchase (and may not be resold)
(without any increase to EBITDA as a result of any gains associated with
cancellation of debt), and in no event shall the Borrower be entitled to any
vote hereunder in connection with such Term Loans;

(v) no more than one Purchase Offer with respect to any Class may be ongoing at
any one time;

(vi) the Borrower represents and warrants that no Loan Party shall have any
material non-public information with respect to the Loan Parties or their
Subsidiaries, or with respect to the Loans or the securities of any such person,
that (A) has not been previously disclosed in writing to the Administrative
Agent and the Lenders (other than because such Lender does not wish to receive
such material non-public information) prior to such time and (B) could
reasonably be expected to have a material effect upon, or otherwise be material
to, a Lender’s decision to participate in the Purchase Offer;

(vii) at the time of each purchase of Term Loans through a Purchase Offer, the
Borrower shall have delivered to the Auction Manager an officer’s certificate of
a Responsible Officer certifying as to compliance with the preceding clause
(vi);

(viii) any Purchase Offer with respect to any Class shall be offered to all Term
Lenders holding Term Loans of such Class on a pro rata basis; and

(ix) no purchase of any Term Loans shall be made from the proceeds of any
Revolving Facility Loan or Swingline Loan.

(b) The Borrower must terminate any Purchase Offer if it fails to satisfy one or
more of the conditions set forth above which are required to be met at the time
which otherwise would have been the time of purchase of Term Loans pursuant to
such Purchase Offer. If the Borrower commences any Purchase Offer (and all
relevant requirements set forth above which are required to be satisfied at the
time of the commencement of such Purchase Offer have in fact been satisfied),
and if at such time of commencement the Borrower reasonably believes that all
required conditions set forth above which are required to be satisfied at the
time of the consummation of such Purchase Offer shall be satisfied, then the
Borrower shall have no liability to any Term Lender for any termination of such
Purchase Offer as a result of its failure to satisfy one or more of the
conditions set forth above which are required to be met at the time which
otherwise would have been the time of consummation of such Purchase Offer, and
any such failure shall not result in any Default or Event of Default hereunder.
With respect to all purchases of Term Loans of any Class or Classes made by the
Borrower pursuant to this Section 2.25, (x) the Borrower shall pay on the
settlement date of each such purchase all accrued and unpaid interest (except to
the extent otherwise set forth in the relevant offering documents), if any, on
the purchased Term Loans of the applicable Class or Classes up to the settlement
date of such purchase and (y) such purchases (and the payments made by the
Borrower and the cancellation of the purchased Loans, in each case in connection
therewith) shall not constitute voluntary or mandatory payments or prepayments
for purposes of Section 2.11 hereof.

 

98



--------------------------------------------------------------------------------

(c) The Administrative Agent and the Lenders hereby consent to the Purchase
Offers and the other transactions effected pursuant to and in accordance with
the terms of this Section 2.25; provided, that notwithstanding anything to the
contrary contained herein, no Lender shall have an obligation to participate in
any such Purchase Offer. For the avoidance of doubt, it is understood and agreed
that the provisions of Sections 2.16, 2.18 and 9.04 will not apply to the
purchases of Term Loans pursuant to Purchase Offers made pursuant to and in
accordance with the provisions of this Section 2.25. The Auction Manager acting
in its capacity as such hereunder shall be entitled to the benefits of the
provisions of Article VIII and Section 9.05 to the same extent as if each
reference therein to the “Agents” were a reference to the Auction Manager, and
the Administrative Agent shall cooperate with the Auction Manager as reasonably
requested by the Auction Manager in order to enable it to perform its
responsibilities and duties in connection with each Purchase Offer.

(d) This Section 2.25 shall supersede any provisions in Section 2.18 or 9.06 to
the contrary.

ARTICLE III

Representations and Warranties

On the Restatement Effective Date and the date of each subsequent Credit Event,
the Borrower represents and warrants to the Lenders that:

Section 3.01 Organization; Powers. The Borrower and each of the Subsidiaries
which is a Loan Party or a Significant Subsidiary (a) is a partnership, limited
liability company, corporation or other entity duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization (to
the extent that each such concept exists in such jurisdiction), (b) has all
requisite power and authority to own its property and assets and to carry on its
business as now conducted, (c) is qualified to do business in each jurisdiction
where such qualification is required, except in the case of clause (a) (other
than with respect to the Borrower), clause (b) (other than with respect to the
Borrower), and clause (c), where the failure so to be or have, individually or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect, and (d) has the power and authority to execute, deliver and perform its
obligations under each of the Loan Documents and each other agreement or
instrument contemplated thereby to which it is or will be a party and, in the
case of the Borrower, to borrow and otherwise obtain credit hereunder.

Section 3.02 Authorization. The execution, delivery and performance by the
Borrower and each of the Guarantors of each of the Loan Documents to which it is
a party and the borrowings and other extensions of credit hereunder (a) have
been duly authorized by all corporate, stockholder, partnership, limited
liability company or other organizational action required to be obtained by the
Borrower and such Guarantors and (b) will not (i) violate (A) any provision of
law, statute, rule or regulation applicable to the Borrower or any such
Guarantor, (B) the certificate or articles of incorporation or other
constitutive documents (including any partnership, limited liability company or
operating agreements) or by-laws of the Borrower, or any such Guarantor, (C) any
applicable order of any court or any law, rule, regulation or order of any
Governmental Authority applicable to the Borrower or any such Guarantor or
(D) any provision of any indenture, certificate of designation for preferred
stock, agreement or other instrument to which the Borrower or any such Guarantor
is a party or by which any of them or any of their property is or may be bound,
(ii) result in a breach of or constitute (alone or with due notice or lapse of
time or both) a default under, give rise to a right of or result in any
cancellation or acceleration of any right or obligation (including any payment)
under any such indenture, certificate of designation for preferred stock,
agreement or other instrument, where any such conflict, violation, breach or
default referred to in clause (i) or (ii) of this Section 3.02(b), would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, or (iii) result in the creation or imposition of any Lien upon
or with respect to any property or assets now owned or hereafter acquired by the
Borrower or any such Guarantor, other than the Liens created by the Loan
Documents and Permitted Liens.

 

99



--------------------------------------------------------------------------------

Section 3.03 Enforceability. This Agreement has been duly executed and delivered
by the Borrower and constitutes, and each other Loan Document when executed and
delivered by the Borrower and each Guarantor that is party thereto will
constitute, a legal, valid and binding obligation of such Loan Party enforceable
against the Borrower and each such Guarantor in accordance with its terms,
subject to (a) the effects of bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance or other similar laws affecting creditors’
rights generally, (b) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law), (c) implied
covenants of good faith and fair dealing, and (d) the need for filings and
registrations necessary to perfect the Liens on the Collateral granted by the
Loan Parties in favor of the Collateral Agent.

Section 3.04 Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required for the execution, delivery or performance of each Loan
Document to which the Borrower or any Guarantor is a party, except for (a) the
filing of Uniform Commercial Code financing statements, (b) filings with the
United States Patent and Trademark Office and the United States Copyright Office
and comparable offices in foreign jurisdictions and equivalent filings in
foreign jurisdictions, (c) such as have been made or obtained and are in full
force and effect, (d) such actions, consents and approvals the failure of which
to be obtained or made would not reasonably be expected to have a Material
Adverse Effect and (e) filings or other actions listed on Schedule 3.04 and any
other filings or registrations required to perfect Liens created by the Security
Documents.

Section 3.05 Financial Statements. (a) The audited consolidated balance sheets
and the statements of income, stockholders’ equity, and cash flow for the
Borrower and its consolidated subsidiaries as of and for each fiscal year of the
Borrower in the three-fiscal year period ended on December 31, 2018, and (b) the
unaudited consolidated balance sheets and statements of income, stockholders’
equity and cash flow for the Borrower and its consolidated subsidiaries as of
and for the fiscal quarter ended September 30, 2019, in each case, including the
notes thereto, if applicable, present fairly in all material respects the
consolidated financial position of the Borrower and its consolidated
subsidiaries as of the dates and for the periods referred to therein and the
results of operations and cash flows for the periods then ended, and were
prepared in accordance with GAAP applied on a consistent basis throughout the
periods covered thereby, except, in the case of interim period financial
statements, for the absence of footnotes and for normal year-end adjustments and
except as otherwise noted therein.

Section 3.06 No Material Adverse Effect. Since December 31, 2018, there has been
no event or circumstance that, individually or in the aggregate with other
events or circumstances, has had or would reasonably be expected to have a
Material Adverse Effect.

Section 3.07 Title to Properties; Possession Under Leases. Each of the Borrower
and the Subsidiaries has valid title in fee simple or equivalent to, or valid
leasehold interests in, or easements or other limited property interests in, all
its Real Properties and has valid title to its personal property and assets, in
each case, free and clear of all Liens except for Permitted Liens and except for
defects in title that do not materially interfere with its ability to conduct
its business as currently conducted or to utilize such properties and assets for
their intended purposes and except where the failures to have such title would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

Section 3.08 Subsidiaries.

(a) Schedule 3.08(a) of the Restatement Effective Date Certificate sets forth as
of the Restatement Effective Date the name and jurisdiction of incorporation,
formation or organization of each subsidiary of the Borrower (other than any
Immaterial Subsidiary) and, as to each such subsidiary, the percentage of the
Equity Interests of such subsidiary owned by the Borrower or by any such
subsidiary.

 

100



--------------------------------------------------------------------------------

(b) As of the Restatement Effective Date, there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than stock options granted to employees or directors (or
entities controlled by directors) and shares held by directors (or entities
controlled by directors)) relating to any Equity Interests of any of the
Subsidiaries, except as set forth on Schedule 3.08(b) of the Restatement
Effective Date Certificate.

Section 3.09 Litigation; Compliance with Laws.

(a) There are no actions, suits, proceedings or investigations at law or in
equity or by or on behalf of any Governmental Authority or in arbitration now
pending, or, to the knowledge of the Borrower, threatened in writing against the
Borrower or any of the Subsidiaries or any business, property or rights of any
such person (i) that involve any Loan Document, to the extent that the
applicable action, suit, proceeding or investigation is brought by the Borrower
or any of its subsidiaries or (ii) that would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, except for any
action, suit or proceeding at law or in equity or by or on behalf of any
Governmental Authority or in arbitration which has been disclosed in any of the
Borrower’s Annual Report on Form 10-K for the year ended December 31, 2018 or
the Borrower’s Quarterly Report on Form 10-Q for the fiscal quarters ended
March 31, 2019, June 30, 2019 or September 30, 2019. There have been no
developments in any such matter disclosed in the Annual or Quarterly Reports
described above which would reasonably be expected, individually or in the
aggregate with any such other matters or any additional actions, suits,
proceedings or investigations, to result in a Material Adverse Effect.

(b) None of the Borrower, the Subsidiaries and their respective properties or
assets is in violation of (nor will the continued operation of their material
properties and assets as currently conducted violate) any law, rule or
regulation (including any zoning, building, ordinance, code or approval or any
building permit, but excluding any Environmental Laws, which are the subject of
Section 3.16) or any restriction of record or indenture, agreement or instrument
affecting any Real Property, or is in default with respect to any judgment,
writ, injunction or decree of any Governmental Authority, where such violation
or default would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

Section 3.10 Federal Reserve Regulations. No part of the proceeds of any Loans
or any Letter of Credit will be used by the Borrower and its Subsidiaries in any
manner that would result in a violation of Regulation T, Regulation U or
Regulation X.

Section 3.11 Investment Company Act. None of the Borrower or any of the other
Loan Parties is required to be registered as an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

Section 3.12 Use of Proceeds.

(a) The Borrower will use the proceeds of the Revolving Facility Loans and
Swingline Loans, and may request the issuance of Letters of Credit, solely for
general corporate purposes (including, without limitation, for working capital
purposes, for capital expenditures, for Permitted Business Acquisitions and, in
the case of Letters of Credit, for the back-up or replacement of existing
letters of credit).

(b) The Borrower will use the proceeds of the Term Loans borrowed on the
Restatement Effective Date to refinance indebtedness outstanding under the
Original Credit Agreement.

(c) The Borrower will use the proceeds of any Incremental Loans solely for
general corporate purposes of the Borrower and its Subsidiaries.

 

101



--------------------------------------------------------------------------------

Section 3.13 Tax Returns.

(a) Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, the Borrower and each of the
Subsidiaries has filed or caused to be filed all federal, state, local and
non-U.S. Tax returns required to have been filed by it (including in its
capacity as withholding agent) and each such Tax return is true and correct;

(b) Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, the Borrower and each of the
Subsidiaries has timely paid or caused to be timely paid all Taxes shown to be
due and payable by it on the returns referred to in clause (a) and all other
Taxes or assessments (or made adequate provision (in accordance with GAAP) for
the payment of all Taxes due), except Taxes or assessments for which the
Borrower or any of the Subsidiaries (as the case may be) has set aside on its
books adequate reserves in accordance with GAAP and, to the extent such Taxes
are due and payable pursuant to a governmental assessment, the amount thereof is
being contested in good faith by appropriate proceedings; and

(c) Other than as would not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect, as of the Restatement Effective
Date, with respect to the Borrower and each of the Subsidiaries, there are no
claims being asserted in writing with respect to any Taxes.

Section 3.14 No Material Misstatements.

(a) All written information (other than the Projections, forward looking
information and information of a general economic or industry specific nature)
(the “Information”) concerning the Borrower, the Subsidiaries, and the
transactions contemplated hereby included in the Information Memorandum or
otherwise prepared by or on behalf of the foregoing or their representatives and
made available to any Lenders or the Administrative Agent in connection with the
transactions contemplated hereby, when taken as a whole, was true and correct in
all material respects, as of the date such Information was furnished to the
Lenders (and as of the Restatement Effective Date, with respect to Information
provided prior thereto) and did not, taken as a whole, contain any untrue
statement of a material fact as of any such date or omit to state a material
fact necessary in order to make the statements contained therein, taken as a
whole, not materially misleading in light of the circumstances under which such
statements were made.

(b) The Projections and other forward looking information prepared by or on
behalf of the Borrower or any of their representatives and that have been made
available to any Lenders or the Administrative Agent in connection with the
transactions contemplated hereby have been prepared in good faith based upon
assumptions believed by the Borrower to be reasonable as of the date thereof (it
being understood that such Projections and other forward looking information are
as to future events and are not to be viewed as facts, such Projections and
other forward looking information are subject to significant uncertainties and
contingencies and that actual results during the period or periods covered by
any such Projections or other forward looking information may differ
significantly from the projected results, and that no assurance can be given
that the projected results will be realized), as of the date such Projections
and information were furnished to the Lenders.

Section 3.15 Employee Benefit Plans. Except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect: (a) no
Reportable Event has occurred during the past five years as to which the
Borrower, any of its Subsidiaries or any ERISA Affiliate was required to file a
report with the PBGC; (b) no ERISA Event has occurred or is reasonably expected
to occur; and (c) none of the Borrower, the Subsidiaries or any of their ERISA
Affiliates has received any written notification that any Multiemployer Plan is
in reorganization or has been terminated within the meaning of Title IV of
ERISA. The Borrower represents and warrants as of the Restatement Effective Date
and as of

 

102



--------------------------------------------------------------------------------

the Restatement Effective Date that the Borrower is not and will not be (1) an
employee benefit plan subject to Title I of ERISA, (2) a plan or account subject
to Section 4975 of the Code; (3) an entity deemed to hold “plan assets” of any
such plans or accounts for purposes of ERISA or the Code; or (4) a “governmental
plan” within the meaning of ERISA.

Section 3.16 Environmental Matters. Except as to matters that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect: (a) no written notice, request for information, order, complaint
or penalty has been received by the Borrower or any of its Subsidiaries, and
there are no judicial, administrative or other actions, suits or proceedings
pending or, to the Borrower’s knowledge, threatened which allege a violation of
or liability under any Environmental Laws, in each case relating to the Borrower
or any of its Subsidiaries, (b) each of the Borrower and its Subsidiaries has
all environmental permits, licenses, authorizations and other approvals
necessary for its operations to comply with all Environmental Laws
(“Environmental Permits”) and is in compliance with the terms of such
Environmental Permits and with all other Environmental Laws, (c) except as set
forth on Schedule 3.16, no Hazardous Material is located at, on or under any
property currently or, to the Borrower’s knowledge, formerly owned, operated or
leased by the Borrower or any of its Subsidiaries that would reasonably be
expected to give rise to any cost, liability or obligation of the Borrower or
any of its Subsidiaries under any Environmental Laws or Environmental Permits,
and no Hazardous Material has been generated, used, treated, stored, handled,
disposed of or controlled, transported or released at any location in a manner
that would reasonably be expected to give rise to any cost, liability or
obligation of the Borrower or any of its Subsidiaries under any Environmental
Laws or Environmental Permits, (d) there are no agreements in which the Borrower
or any of its Subsidiaries has expressly assumed or undertaken responsibility
for any known or reasonably likely liability or obligation of any other person
arising under or relating to Environmental Laws, and (e) there has been no
written environmental assessment or audit conducted (other than customary
assessments not revealing anything that would reasonably be expected to result
in a Material Adverse Effect), by or on behalf of the Borrower or any of the
Subsidiaries of any property currently or, to the Borrower’s knowledge, formerly
owned, operated or leased by the Borrower or any of the Subsidiaries that has
not been made available to the Administrative Agent prior to the Restatement
Effective Date.

Section 3.17 Security Documents.

(a) Each Security Document is effective to create in favor of the Collateral
Agent (for the benefit of the Secured Parties) a legal, valid and enforceable
security interest in the Collateral described therein and proceeds thereof. As
of the Restatement Effective Date, in the case of the Pledged Collateral
described in the Collateral Agreement, when certificates or promissory notes, as
applicable, representing such Pledged Collateral and required to be delivered
under the applicable Security Document are delivered to the Collateral Agent,
and in the case of the other Collateral described in the Collateral Agreement
(other than the Intellectual Property), when financing statements and other
filings specified in the Perfection Certificate are filed in the offices
specified in the Perfection Certificate, the Collateral Agent (for the benefit
of the Secured Parties) shall have a fully perfected Lien (subject to all
Permitted Liens) on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and, subject to Section 9-315 of the
New York Uniform Commercial Code, the proceeds thereof, as security for the
Obligations to the extent perfection can be obtained by filing Uniform
Commercial Code financing statements or possession, in each case prior and
superior in right to the Lien of any other person (except Permitted Liens).

(b) When the Collateral Agreement or an ancillary document thereunder is
properly filed and recorded in the United States Patent and Trademark Office and
the United States Copyright Office, and, with respect to Collateral in which a
security interest cannot be perfected by such filings, upon the proper filing of
the financing statements referred to in clause (a) above, the Collateral Agent
(for the benefit of

 

103



--------------------------------------------------------------------------------

the Secured Parties) shall have a fully perfected Lien on, and security interest
in, all right, title and interest of the Loan Parties thereunder in the material
United States Intellectual Property included in the Collateral listed in such
ancillary document, in each case prior and superior in right to the Lien of any
other person, except for Permitted Liens (it being understood that subsequent
recordings in the United States Patent and Trademark Office and the United
States Copyright Office may be necessary to perfect a Lien on material
registered trademarks and patents, trademark and patent applications and
registered copyrights acquired by the Loan Parties after the Restatement
Effective Date).

(c) Notwithstanding anything herein (including this Section 3.17) or in any
other Loan Document to the contrary, no Borrower or any other Loan Party makes
any representation or warranty as to the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Foreign Subsidiary, or as to the rights
and remedies of the Agents or any Lender with respect thereto, under foreign
law.

Section 3.18 Solvency. Immediately after giving effect to the making of each
Loan on the Restatement Effective Date and the application of the proceeds of
such Loans on the Restatement Effective Date, (i) the fair value of the assets
of the Borrower and its Subsidiaries on a consolidated basis, exceeds, on a
consolidated basis, their debts and liabilities, subordinated, contingent or
otherwise; (ii) the present fair saleable value of the property of the Borrower
and its Subsidiaries, on a consolidated basis, is greater than the amount that
will be required to pay the probable liability, on a consolidated basis, of
their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured; (iii) the Borrower
and its Subsidiaries, on a consolidated basis, are able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) the Borrower and its
Subsidiaries, on a consolidated basis, are not engaged in, and are not about to
engage in, business for which they have unreasonably small capital. For purposes
of the foregoing, the amount of any contingent liability at any time shall be
computed as the amount that would reasonably be expected to become an actual and
matured liability.

Section 3.19 Labor Matters. Except as, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes pending or threatened against the Borrower or
any of the Subsidiaries; (b) the hours worked and payments made to employees of
the Borrower and the Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable law dealing with such matters; and (c) all
payments due from the Borrower or any of the Subsidiaries or for which any claim
may be made against the Borrower or any of the Subsidiaries, on account of wages
and employee health and welfare insurance and other benefits have been paid or
accrued as a liability on the books of the Borrower or such Subsidiary to the
extent required by GAAP.

Section 3.20 Insurance. Schedule 3.20 of the Restatement Effective Date
Certificate sets forth a true, complete and correct description, in all material
respects, of all material insurance (excluding any title insurance) maintained
by or on behalf of any Loan Party as of the Restatement Effective Date. As of
such date, such insurance is in full force and effect.

Section 3.21 Intellectual Property; Licenses, Etc. Except as would not
reasonably be expected to have a Material Adverse Effect or as set forth in
Schedule 3.21, (a) the Borrower and each of its Subsidiaries owns, or possesses
the right to use, all Intellectual Property that are used or held for use or is
otherwise reasonably necessary in the operation of their respective businesses,
(b) to the knowledge of the Borrower and its Subsidiaries are not interfering
with, infringing upon, misappropriating or otherwise violating Intellectual
Property of any person, and (c) (i) no claim or litigation regarding any of the
Intellectual Property owned by the Borrower and its Subsidiaries is pending or,
to the knowledge of the Borrower, threatened and (ii) to the knowledge of the
Borrower, no claim or litigation regarding any other Intellectual Property
described in the foregoing clauses (a) and (b) is pending or threatened.

 

104



--------------------------------------------------------------------------------

Section 3.22 Communications and Regulatory Matters.

(a) Except as would not reasonably be expected to have a Material Adverse
Effect, (I) the business of each Loan Party is being conducted in compliance
with the Telecommunications Laws, (ii) each Loan Party possess all
registrations, licenses, authorizations, and certifications issued by the FCC
and the State PUCs necessary to conduct their respective businesses as currently
conducted, and (III) all FCC Licenses and State PUC Licenses required for the
operations of each Loan Party is in full force and effect.

(b) To the best of the Borrower’s knowledge, there is no proceeding being
conducted or threatened by any Governmental Authority, which would reasonably be
expected to cause the termination, suspension, cancellation, or nonrenewal of
any of the FCC Licenses or the State PUC Licenses, or the imposition of any
penalty or fine by any Governmental Authority with respect to any of the FCC
Licenses or the State PUC Licenses, in each case which would reasonably be
expected to have a Material Adverse Effect.

(c) There is no (I) outstanding decree, decision, judgment, or order that has
been issued by the FCC or a State PUC against the Loan Parties, the FCC
Licenses, or the State PUC Licenses or (II) notice of violation, order to show
cause, complaint, investigation or other administrative or judicial proceeding
pending or, to the best of the Borrower’s knowledge, threatened by or before the
FCC or a State PUC against the Loan Parties, the FCC Licenses, or the State PUC
Licenses that, in each case, would reasonably be expected to have a Material
Adverse Effect.

(d) The Loan Parties each have filed with the FCC and State PUCs all necessary
reports, documents, instruments, information, or applications required to be
filed pursuant to the Telecommunications Laws, and have paid all fees required
to be paid pursuant to the Telecommunications Laws, except in each case as would
not reasonably be expected to have a Material Adverse Effect.

Section 3.23 USA PATRIOT Act. The Borrower and each of its Subsidiaries is in
compliance in all material respects with the United and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Public Law 107-56, and other applicable anti-money laundering laws.

Section 3.24 Anti-Corruption Laws and Sanctions. (a) Neither the Borrower nor
any Subsidiary, nor any director or officer of the Borrower, nor, to the
knowledge of the Borrower, any employee, agent or affiliate of the Borrower or
any Subsidiary of the Borrower, nor any director or officer of any Subsidiary,
is the subject of Sanctions or in violation of any Anti-Corruption Laws,
(b) neither the Borrower nor any Subsidiary is located, organized or resident in
a Sanctioned Country and (c) no part of the proceeds of the Loans and no Letter
of Credit shall be used, directly or indirectly, in a manner that would result
in a violation of Anti-Corruption Laws or Sanctions by any party hereto.

Section 3.25 EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

Section 3.26 Beneficial Ownership. As of the Restatement Effective Date, the
information included in the Beneficial Ownership Certification, if applicable,
is true and correct in all material respects.

 

105



--------------------------------------------------------------------------------

ARTICLE IV

Conditions of Lending

Section 4.01 Restatement Effective Date. The effectiveness of this Agreement is
subject to the occurrence of the Restatement Effective Date.

Section 4.02 [Reserved].

Section 4.03 Subsequent Credit Events. Each Credit Event after the Restatement
Effective Date is subject to the satisfaction (or waiver in accordance with
Section 9.08) of the following conditions on the date of each Borrowing and on
the date of each issuance, amendment, extension or renewal of a Letter of
Credit:

(a) The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03 (or a Borrowing Request shall have
been deemed given) or, in the case of the issuance of a Letter of Credit, the
applicable Issuing Bank and the Administrative Agent shall have received a
notice requesting the issuance of such Letter of Credit as required by
Section 2.05(b).

(b) Except as set forth in Section 2.21(c) with respect to Incremental Term
Loans used to finance a Limited Condition Transaction, the representations and
warranties of the Borrower and each other Loan Party contained in Article III or
any other Loan Document shall be true and correct in all material respects on
and as of the date of such Credit Event; provided, that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; provided,
further, that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates.

(c) Except as set forth in Section 2.21(c) with respect to Incremental Term
Loans used to finance a Limited Condition Transaction, at the time of and
immediately after such Credit Event (other than an amendment, extension or
renewal of a Letter of Credit without any increase in the stated amount of such
Letter of Credit), as applicable, no Event of Default or Default shall have
occurred and be continuing.

Section 4.04 Determinations Under Section 4.01. Without limiting the generality
of the provisions of Section 8.03, for purposes of determining compliance with
the condition specified in Sections 4.01, each Lender shall be deemed to have
consented to, approved or accepted or to be satisfied with each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to the Administrative Agent or the Lenders unless an officer of
the Administrative Agent responsible for the transactions contemplated by this
Agreement shall have received written notice from such Lender prior to the
Restatement Effective Date specifying its objection thereto in reasonable
detail. The Administrative Agent shall promptly notify the Lenders and the
Borrower in writing of the occurrence of the Restatement Effective Date and such
notification shall be conclusive and binding.

 

106



--------------------------------------------------------------------------------

ARTICLE V

Affirmative Covenants

The Borrower covenants and agrees with each Lender that from and after the
Restatement Effective Date until the Termination Date, unless the Required
Lenders shall otherwise consent in writing, the Borrower will, and will cause
each of the Subsidiaries to:

Section 5.01 Existence; Business and Properties.

(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except (i) in the case of a
Subsidiary of the Borrower, where the failure to do so would not reasonably be
expected to have a Material Adverse Effect, (ii) as otherwise permitted under
Section 6.05, and (iii) for the liquidation or dissolution of Subsidiaries if
the assets of any such Subsidiary (to the extent they exceed estimated
liabilities of such Subsidiary) are acquired by the Borrower or a Wholly-Owned
Subsidiary of the Borrower in such liquidation or dissolution; provided, that
(x) Guarantors may not be liquidated into Subsidiaries that are not Loan
Parties, and (y) Domestic Subsidiaries may not be liquidated into Foreign
Subsidiaries (except in each case as permitted under Section 6.05).

(b) Except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, do or cause to be done all things necessary to
(i) lawfully obtain, preserve, renew, extend and keep in full force and effect
the permits, franchises, authorizations, Intellectual Property, licenses and
rights with respect thereto used in the conduct of its business, and (ii) at all
times maintain, protect and preserve all property necessary to the normal
conduct of its business and keep such property in good repair, working order and
condition (ordinary wear and tear excepted), from time to time make, or cause to
be made, all needful and proper repairs, renewals, additions, improvements and
replacements thereto necessary in order that the business carried on in
connection therewith, if any, may be properly conducted at all times (in each
case except as permitted by this Agreement).

Section 5.02 Insurance. Maintain, with financially sound and reputable insurance
companies, insurance (subject to customary deductibles and retentions) in such
amounts and against such risks as are customarily maintained by similarly
situated companies engaged in the same or similar businesses operating in the
same or similar locations (as determined by the Borrower in good faith), and
cause the Collateral Agent to be listed as a co-loss payee on property and
casualty policies with respect to tangible personal property and assets
constituting Collateral located in the United States of America and as an
additional insured on all general liability policies. Notwithstanding the
foregoing, the Borrower and the Subsidiaries may (i) maintain all such insurance
with any combination of primary and excess insurance, (ii) maintain any or all
such insurance pursuant to master or so-called “blanket policies” insuring any
or all Collateral and/or other assets which do not constitute Collateral (and in
such event the co-payee endorsement shall be limited or otherwise modified
accordingly), and/or self-insure with respect to such risks with respect to
which companies of established reputation engaged in the same general line of
business in the same general area usually self-insure (as reasonably determined
by the Borrower).

(a) In connection with the covenants set forth in this Section 5.02(a), it is
understood and agreed that:

(i) the Administrative Agent, the Collateral Agent, the Lenders, the Issuing
Bank and their respective agents or employees shall not be liable for any loss
or damage insured by the insurance policies required to be maintained under this
Section 5.02, it being understood that (A) the Loan Parties shall look solely to
their insurance companies or any other parties other than the aforesaid parties
for the recovery of such loss or damage and (B) such insurance companies shall

 

107



--------------------------------------------------------------------------------

have no rights of subrogation against the Administrative Agent, the Collateral
Agent, the Lenders, any Issuing Bank or their agents or employees. If, however,
the insurance policies, as a matter of the internal policy of such insurer, do
not provide waiver of subrogation rights against such parties, as required
above, then the Borrower, on behalf of itself and behalf of each of its
Subsidiaries, hereby agrees, to the extent permitted by law, to waive, and
further agrees to cause each of their Subsidiaries to waive, its right of
recovery, if any, against the Administrative Agent, the Collateral Agent, the
Lenders, any Issuing Bank and their agents and employees; and

(ii) the designation of any form, type or amount of insurance coverage by the
Collateral Agent (including acting in the capacity as the Collateral Agent)
under this Section 5.02 shall in no event be deemed a representation, warranty
or advice by the Collateral Agent or the Lenders that such insurance is adequate
for the purposes of the business of the Borrower and the Subsidiaries or the
protection of their properties.

Section 5.03 Taxes. Pay its obligations in respect of all Tax liabilities,
assessments and governmental charges, before the same shall become delinquent or
in default, except where (i) the Borrower or a Subsidiary thereof has set aside
on its books adequate reserves therefor in accordance with GAAP and, to the
extent due and payable pursuant to a governmental assessment, the amount thereof
is being contested in good faith by appropriate proceedings or (ii) the failure
to make payment could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

Section 5.04 Financial Statements, Reports, Etc. Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders):

(a) within 90 days after the end of each fiscal year, commencing with the fiscal
year ending December 31, 2019, a consolidated balance sheet and related
statements of operations, cash flows and owners’ equity showing the financial
position of the Borrower and its Subsidiaries as of the close of such fiscal
year and the consolidated results of their operations during such year and
setting forth in comparative form the corresponding figures for the prior fiscal
year, which consolidated balance sheet and related statements of operations,
cash flows and owners’ equity shall be accompanied by customary management’s
discussion and analysis and audited by independent public accountants of
recognized national standing and accompanied by an opinion of such accountants
(which opinion shall not be qualified as to scope of audit or as to the status
of the Borrower as a going concern other than with respect to or resulting from,
an upcoming maturity date of any Indebtedness under this Agreement occurring
within one year from the time such opinion is delivered) to the effect that such
consolidated financial statements fairly present, in all material respects, the
financial position and results of operations of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP (it being
understood that the delivery by the Borrower of annual reports on Form 10-K of
the Borrower and its consolidated Subsidiaries shall satisfy the requirements of
this Section 5.04(a) to the extent such annual reports include the information
specified herein and are delivered within the time period specified above);

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year (commencing with the fiscal quarter ending March 31, 2020), a
consolidated balance sheet and related statements of operations and cash flows
showing the financial position of the Borrower and its Subsidiaries as of the
close of such fiscal quarter and the consolidated results of their operations
during such fiscal quarter and the then-elapsed portion of the fiscal year and
setting forth in comparative form the corresponding figures for the
corresponding periods of the prior fiscal year, all of which shall be in
reasonable detail, which consolidated balance sheet and related statements of
operations and cash flows shall be accompanied by customary management’s
discussion and analysis and which consolidated balance sheet and related
statements of

 

108



--------------------------------------------------------------------------------

operations and cash flows shall be certified by a Financial Officer of the
Borrower on behalf of the Borrower as fairly presenting, in all material
respects, the financial position and results of operations of the Borrower and
its Subsidiaries on a consolidated basis in accordance with GAAP (subject to
normal year-end audit adjustments and the absence of certain footnotes) (it
being understood that the delivery by the Borrower of quarterly reports on Form
10-Q of the Borrower and its consolidated Subsidiaries shall satisfy the
requirements of this Section 5.04(b) to the extent such quarterly reports
include the information specified herein and are delivered within the time
period specified above);

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
that no Event of Default or Default has occurred since the date of the last
certificate delivered pursuant to this Section 5.04(c) (or since the Restatement
Effective Date in the case of the first such certificate) or, if such an Event
of Default or Default has occurred, specifying the nature and extent thereof and
any corrective action taken or proposed to be taken with respect thereto and
(ii) commencing with the end of the first full fiscal quarter after the
Restatement Effective Date, setting forth computations in reasonable detail
satisfactory to the Administrative Agent demonstrating compliance with the
Financial Covenants (if applicable);

(d) promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other materials filed by the Borrower or
any of the Subsidiaries with the SEC, or distributed to its stockholders
generally, as applicable; provided, however, that such reports, proxy
statements, filings and other materials required to be delivered pursuant to
this clause (d) shall be deemed delivered for purposes of this Agreement when
posted to the website of the Borrower or the website of the SEC and written
notice of such posting has been delivered to the Administrative Agent;

(e) within 90 days after the beginning of each fiscal year that commences after
the Restatement Effective Date, a consolidated annual budget for such fiscal
year consisting of a projected consolidated balance sheet of the Borrower and
its Subsidiaries as of the end of such fiscal year and the related consolidated
statements of projected cash flow and projected income (collectively, the
“Budget”), which Budget shall in each case be accompanied by the statement of a
Financial Officer of the Borrower to the effect that the Budget is based on
assumptions believed by the Borrower to be reasonable as of the date of delivery
thereof; provided, that the Borrower may satisfy such requirement by releasing
publicly available guidance with respect to annual EBITDA and capital
expenditures prior to such date;

(f) concurrently with the delivery of financial statements under clause
(a) above, an updated Perfection Certificate reflecting all changes since the
date of the information most recently received pursuant to this clause (f) or
Section 4.03, as applicable (or a certificate of a Responsible Officer
certifying as to the absence of any changes to the previously delivered update,
if applicable); and

(g) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any of
the Subsidiaries, or compliance with the terms of any Loan Document as in each
case the Administrative Agent may reasonably request (for itself or on behalf of
any Lender).

 

109



--------------------------------------------------------------------------------

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the Issuing Banks materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks, Syndtrak, ClearPar, or a substantially similar
electronic transmission system (the “Platform”) and (b) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such persons’
securities. The Borrower hereby agrees that (w) the Borrower Materials that are
to be distributed to the Public Lenders shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the Issuing Banks and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower, its Subsidiaries or
any of their respective securities for purposes of United States Federal and
state securities laws; (y) all Borrower Materials marked “PUBLIC” are permitted
to be made available through a portion of the Platform designated “Public Side
Information”; and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”

Section 5.05 Litigation and Other Notices. Furnish to the Administrative Agent
(which will promptly thereafter furnish to the Lenders) written notice of the
following promptly after any Responsible Officer of the Borrower obtains actual
knowledge thereof:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against the Borrower or any of the Subsidiaries as to which an adverse
determination is reasonably probable and which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect;

(c) any other development specific to the Borrower or any of the Subsidiaries
that is not a matter of general public knowledge and that has had, or would
reasonably be expected to have, a Material Adverse Effect; and

(d) the occurrence of any ERISA Event that, together with all other ERISA Events
that have occurred, would reasonably be expected to have a Material Adverse
Effect.

Each notice delivered under this Section 5.05 shall be accompanied by a
statement of a Responsible Officer of the Borrower setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.

Section 5.06 Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect; provided, that
this Section 5.06 shall not apply to Environmental Laws, which are the subject
of Section 5.09, or to laws related to Taxes, which are the subject of
Section 5.03.

 

110



--------------------------------------------------------------------------------

Section 5.07 Maintaining Records; Access to Properties and Inspections. Maintain
all financial records in accordance with GAAP and permit any persons designated
by the Administrative Agent or, upon the occurrence and during the continuance
of an Event of Default, any Lender to visit and inspect the financial records
and the properties of the Borrower or any of the Subsidiaries at reasonable
times, upon reasonable prior notice to the Borrower, and as often as reasonably
requested and to make extracts from and copies of such financial records, and
permit any persons designated by the Administrative Agent or, upon the
occurrence and during the continuance of an Event of Default, any Lender upon
reasonable prior notice to the Borrower to discuss the affairs, finances and
condition of the Borrower or any of the Subsidiaries with the officers thereof
and independent accountants therefor (so long as the Borrower has the
opportunity to participate in any such discussions with such accountants), in
each case, subject to reasonable requirements of confidentiality, including
requirements imposed by law or by contract.

Section 5.08 Use of Proceeds. Use the proceeds of the Loans made and Letters of
Credit issued in the manner contemplated by Section 3.12.

Section 5.09 Compliance with Environmental Laws. Comply, and make reasonable
efforts to cause all lessees and other persons occupying its properties to
comply, with all applicable Environmental Laws; and obtain and renew all
required Environmental Permits, except, in each case with respect to this
Section 5.09, to the extent the failure to do so would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

Section 5.10 Further Assurances; Additional Security.

(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), that the Collateral
Agent may reasonably request (including, without limitation, those required by
applicable law), to satisfy the Collateral and Guarantee Requirement and to
cause the Collateral and Guarantee Requirement to be and remain satisfied, all
at the expense of the Loan Parties and provide to the Collateral Agent, from
time to time upon reasonable request, evidence reasonably satisfactory to the
Collateral Agent as to the perfection and priority of the Liens created or
intended to be created by the Security Documents.

(b) If any asset is acquired by any Collateral Guarantor after the Restatement
Effective Date or owned by an entity at the time it becomes a Collateral
Guarantor (in each case other than (x) assets constituting Collateral under a
Security Document that automatically become subject to the Lien of such Security
Document upon acquisition thereof, (y) assets constituting Excluded Property and
(z) assets of any Collateral Guarantor organized outside the United States),
such Collateral Guarantor will, (i) notify the Collateral Agent of such
acquisition or ownership and (ii) cause such asset to be subjected to a Lien
(subject to any Permitted Liens) securing the Obligations by, and take, and
cause the Collateral Guarantors to take, such actions as shall be reasonably
requested by the Collateral Agent to satisfy the Collateral and Guarantee
Requirement to be satisfied with respect to such asset, including actions
described in clause (a) of this Section 5.10, all at the expense of the Loan
Parties, subject to the penultimate and last paragraphs of this Section 5.10 and
the definition of “Excluded Property.”

(c) If any additional direct or indirect Subsidiary of the Borrower is formed,
acquired or ceases to constitute an Excluded Subsidiary following the
Restatement Effective Date and such Subsidiary is (1) a Wholly-Owned Domestic
Subsidiary of the Borrower that is not an Excluded Subsidiary or (2) any other
Domestic Subsidiary of the Borrower that may be designated by the Borrower in
its sole discretion, within thirty (30) days after the date such Subsidiary is
formed or acquired or meets such criteria (or first becomes subject to such
requirement) (or such longer period as the Collateral Agent may agree in its
sole discretion), notify the Collateral Agent thereof and, within forty-five
(45) days after the date such

 

111



--------------------------------------------------------------------------------

Subsidiary is formed or acquired or meets such criteria (or first becomes
subject to such requirement) or such longer period as the Collateral Agent may
agree in its sole discretion, cause such Subsidiary to become a Collateral
Guarantor (or, in the case of any Subsidiary of QCF or Embarq, to become a
Guarantor) and cause the Collateral and Guarantee Requirement to be satisfied
with respect to such Subsidiary and with respect to any Equity Interest in or
Indebtedness of such Subsidiary owned by or on behalf of any Collateral
Guarantor, subject to the third to last and penultimate paragraphs of this
Section 5.10. Notwithstanding anything to the contrary herein, in no
circumstance shall an Excluded Subsidiary become a Guarantor unless designated
as a Guarantor by the Borrower in its sole discretion and in no circumstance
shall QCF, Embarq and their respective Subsidiaries be required to become
Collateral Guarantors.

(d) Furnish to the Collateral Agent prompt written notice of any change (A) in
any Loan Party’s corporate or organization name, (B) in any Loan Party’s
identity or organizational structure, (C) in any Loan Party’s organizational
identification number (to the extent relevant in the applicable jurisdiction of
organization) and (D) in any Loan Party’s jurisdiction of organization;
provided, that the Borrower shall not effect or permit any such change unless
all filings have been made, or will have been made within 30 days following such
change (or such longer period as the Collateral Agent may agree in its sole
discretion), under the Uniform Commercial Code (or its equivalent in any
applicable jurisdiction) that are required in order for the Collateral Agent to
continue at all times following such change to have a valid, legal and perfected
security interest in all the Collateral in which a security interest may be
perfected by such filing, for the benefit of the Secured Parties.

(e) If any additional Foreign Subsidiary of the Borrower is formed or acquired
after the Restatement Effective Date (with any Subsidiary Redesignation
resulting in an Unrestricted Subsidiary becoming a Subsidiary being deemed to
constitute the acquisition of a Subsidiary) and if such Subsidiary is a “first
tier” Foreign Subsidiary of a Collateral Guarantor, within thirty (30) days
after the date such Foreign Subsidiary is formed or acquired (or such longer
period as the Collateral Agent may agree in its reasonable discretion), notify
the Collateral Agent thereof and, within sixty (60) days after the date such
Foreign Subsidiary is formed or acquired or such longer period as the Collateral
Agent may agree in its reasonable discretion, cause the Collateral and Guarantee
Requirement to be satisfied with respect to any Equity Interest in such Foreign
Subsidiary owned by or on behalf of any Loan Party, subject to the penultimate
and last paragraphs of this Section 5.10 and the definition of “Excluded
Property.”

Notwithstanding anything to the contrary in this Agreement or in the other Loan
Documents, the Collateral and Guarantee Requirement and the other provisions of
this Section 5.10 and the other Loan Documents with respect to Collateral need
not be satisfied with respect to any of the following (collectively, the
“Excluded Property”): (i) any interest in Real Property; (ii) motor vehicles and
other assets subject to certificates of title (other than to the extent that a
security interest therein can be perfected by the filing of a financing
statement under the Uniform Commercial Code); (iii) letter of credit rights
(other than to the extent that a security interest therein can be perfected by
the filing of a financing statement under the Uniform Commercial Code); (iv)
commercial tort claims (as defined in the Uniform Commercial Code) with a value
of less than $25,000,000; (vi) leases, licenses, permits and other agreements to
the extent, and so long as, the pledge thereof as Collateral would violate the
terms thereof or create a right of termination in favor of any other party
thereto (other than the Borrower or a Guarantor), but only to the extent, and
for so long as, such prohibition is not terminated or rendered unenforceable or
otherwise deemed ineffective by the Uniform Commercial Code, the Bankruptcy Code
or other Requirement of Law; (vii) other assets to the extent the pledge thereof
or the security interest therein is prohibited by applicable law, rule or
regulation (other than to the extent such prohibition is not terminated or
rendered unenforceable or otherwise deemed ineffective by the Uniform Commercial
Code, Bankruptcy Code or any other Requirement of Law) or which could require
governmental (including regulatory) consent, approval, license or authorization
to be pledged (unless such consent, approval, license or authorization has been
received); (viii) those assets as to which the Administrative Agent and the
Borrower shall reasonably

 

112



--------------------------------------------------------------------------------

agree that the costs or other adverse consequences (including, without
limitations, Tax consequences) of obtaining such security interest are excessive
in relation to the value of the security to be afforded thereby; (ix)
“intent-to-use” trademark applications prior to the filing of a “Statement of
Use” or “Amendment to Allege Use” with respect thereto, to the extent that the
grant of a security interest therein would impair the validity or enforceability
of, or render void or voidable or result in the cancellation of the applicable
grantor’s right, title or interest therein or in any trademark issued as a
result of such application under applicable law; (x) any governmental licenses,
permits or state or local franchises, charters and authorizations, to the extent
Liens and security interests therein are prohibited or restricted thereby,
(xi) any asset owned by a Regulated Subsidiary to the extent prohibited by any
Requirement of Law or that would if pledged, in the good faith judgment of the
Borrower, result in adverse regulatory consequences or impair the conduct of the
business of the Borrower and the Subsidiaries (provided, in the case of this
clause (xi), the Borrower shall promptly notify the Administrative Agent thereof
and, if requested by the Administrative Agent, shall use commercially reasonable
efforts to obtain any necessary approvals or authorizations to permit such
assets to be pledged), but only to the extent, and for so long as, such
prohibition is not terminated or rendered unenforceable or otherwise deemed
ineffective by the Uniform Commercial Code or any such adverse consequence or
impairment is not eliminated; (xii) Excluded Securities; (xiii) for the
avoidance of doubt, any assets of any person other than a Collateral Guarantor
and (xiv) Receivables subject to (or otherwise sold, contributed, pledged,
factored, transferred or otherwise disposed in connection with) any Qualified
Receivable Facility pursuant to Section 6.01(aa); provided, that the Borrower
may in its sole discretion elect to exclude any property from the definition of
Excluded Property by expressly notifying the Agent of it decision to do so with
reference to this proviso.

In addition, in no event shall (1) control agreements or control, lockbox or
similar agreements or arrangements be required with respect to deposit accounts,
securities accounts or commodities accounts, (2) landlord, mortgagee and bailee
waivers or subordination agreements (other than any subordination agreement
expressly contemplated by Sections 6.01(a), (e), or (m) of this Agreement) be
required, (3) notices be required to be sent to account debtors or other
contractual third parties unless an Event of Default has occurred and is
continuing and (4) foreign-law governed security documents or perfection under
foreign law be required.

Notwithstanding anything herein to the contrary herein, (A) the Collateral Agent
may grant extensions of time or waiver or modification of requirement for the
creation or perfection of security interests in or the obtaining of insurance
with respect to particular assets (including extensions beyond the Restatement
Effective Date for the perfection of security interests in the assets of the
Collateral Guarantors on such date) where it reasonably determines, in
consultation with the Borrower, that perfection or obtaining of such items
cannot reasonably be accomplished without undue effort or expense or is
otherwise impracticable by the time or times at and/or in the form or manner in
which it would otherwise be required by this Agreement or the other Loan
Documents and (B) Liens required to be granted from time to time pursuant to, or
any other requirements of, the Collateral and Guarantee Requirement and the
Security Documents shall be subject to exceptions and limitations set forth in
the Security Documents.

Section 5.11 Ratings. Use commercially reasonable efforts to obtain and to
maintain (a) public ratings from Moody’s and S&P for the Term Loans and
(b) public corporate credit ratings and corporate family ratings from Moody’s
and S&P in respect of the Borrower; provided, however, in each case, that the
Borrower and its subsidiaries shall not be required to obtain or maintain any
specific rating.

Section 5.12 Restricted and Unrestricted Subsidiaries. Designate any Subsidiary
as an Unrestricted Subsidiary only in accordance with the definition of
“Unrestricted Subsidiary” contained herein.

 

113



--------------------------------------------------------------------------------

Section 5.13 Post-Closing. Take all necessary actions to satisfy the items
described on Schedule 5.13 to the Restatement Effective Date Certificate within
the applicable period of time specified in such Schedule (or such longer period
as the Administrative Agent may agree in its sole discretion).

Section 5.14 Farm Credit Equity and Security.

(a) So long as a Farm Credit Lender is a Lender hereunder, the Borrower will
acquire, directly or through one or more of its Subsidiaries (and such Farm
Credit Lender will make available to the Borrower or its applicable Subsidiaries
for purchase) equity in such Farm Credit Lender in such amounts and at such
times as such Farm Credit Lender may require in accordance with such Farm Credit
Lender’s Bylaws and Capital Plan (or their equivalent) (as each may be amended
from time to time), except that the maximum amount of equity that the Borrower
shall be required pursuant to this sentence to purchase, directly or through its
applicable Subsidiaries, in such Farm Credit Lender in connection with the Loans
made by such Farm Credit Lender shall not exceed the maximum amount required by
the Bylaws and the Capital Plan (or the equivalent) on the Restatement Effective
Date. The Borrower acknowledges receipt of documents from each Farm Credit
Lender that describe the nature of the Borrower’s stock and other equities in
such Farm Credit Lender acquired in connection with its patronage loan from such
Farm Credit Lender (the “Farm Credit Equities”) as well as capitalization
requirements, and agrees to be bound by the terms thereof.

(b) Each party hereto acknowledges that each Farm Credit Lender’s Bylaws and
Capital Plan (or their equivalent) (as each may be amended from time to time)
shall govern (x) the rights and obligations of the parties with respect to the
Farm Credit Equities and any patronage refunds or other distributions made on
account thereof or on account of the Borrower’s patronage with such Farm Credit
Lender, (y) the Borrower’s eligibility for patronage distributions from such
Farm Credit Lender (in the form of Farm Credit Equities and cash) and
(z) patronage distributions, if any, in the event of a sale of a participation
interest. Each Farm Credit Lender reserves the right to assign or sell
participations in all or any part of its Commitments or outstanding Loans
hereunder on a non-patronage basis.

(c) Each party hereto acknowledges that each Farm Credit Lender has a statutory
first lien pursuant to the Farm Credit Act of 1971 (as amended from time to
time) on all Farm Credit Equities that the Borrower may now own or hereafter
acquire, which statutory lien shall be for such Farm Credit Lender’s sole and
exclusive benefit. The Farm Credit Equities shall not constitute security for
the Obligations due to any other Secured Party. To the extent that any of the
Loan Documents create a Lien on the Farm Credit Equities or on patronage accrued
by such Farm Credit Lender for the account of the Borrower (including, in each
case, proceeds thereof), such Lien shall be for such Farm Credit Lender’s sole
and exclusive benefit and shall not be subject to pro rata sharing hereunder.
Neither the Farm Credit Equities nor any accrued patronage shall be offset
against the Obligations except that, in the event of an Event of Default, a Farm
Credit Lender may elect, solely at its discretion, to apply the cash portion of
any patronage distribution or retirement of equity to amounts due under this
Agreement. The Borrower acknowledges that any corresponding tax liability
associated with such application is the sole responsibility of the Borrower.
CoBank, ACB shall have no obligation to retire the Farm Credit Equities upon any
Event of Default, Default or any other default by the Borrower or any other Loan
Party, or at any other time, either for application to the Obligations or
otherwise.

 

114



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

The Borrower covenants and agrees with each Lender that from the Restatement
Effective Date until the Termination Date, unless the Required Lenders (or, in
the case of the Pro Rata Only Covenants, the Required Pro Rata Lenders) shall
otherwise consent in writing, the Borrower will not, and will not permit any of
the Subsidiaries to:

Section 6.01 Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness, including Capitalized Lease Obligations (other than
Indebtedness described in Section 6.01(b) below) existing or committed on the
Restatement Effective Date (provided, that any such Indebtedness that is owed to
any person other than the Borrower and/or one or more of its Subsidiaries, in an
aggregate amount in excess of $50,000,000 shall be set forth in Schedule 6.01 of
the Restatement Effective Date Certificate) and any Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness;

(b) Indebtedness created hereunder (including pursuant to Section 2.21,
Section 2.22 and Section 2.23) and under the other Loan Documents and any
Refinancing Notes incurred to Refinance such Indebtedness;

(c) Indebtedness of the Borrower or any Subsidiary pursuant to Hedging
Agreements entered into for non-speculative purposes;

(d) Indebtedness owed to (including obligations in respect of letters of credit
or bank guarantees or similar instruments for the benefit of) any person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to the Borrower or any Subsidiary,
pursuant to reimbursement or indemnification obligations to such person, in each
case in the ordinary course of business or consistent with past practice or
industry practices;

(e) subject to Section 6.08, Indebtedness of the Borrower to any Subsidiary and
of any Subsidiary to the Borrower or any other Subsidiary; provided, that
(i) Indebtedness of any Subsidiary that is not a Loan Party owing to a Loan
Party incurred pursuant to this Section 6.01(e) shall be subject to
Section 6.04(b) and (ii) Indebtedness owed by any Loan Party to any Subsidiary
that is not a Guarantor and Indebtedness of any Guarantor owing to the Borrower
incurred pursuant to this Section 6.01(e) shall be subordinated in right of
payment to the Loan Obligations on terms reasonably satisfactory to the
Administrative Agent;

(f) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations, in each case
provided in the ordinary course of business or consistent with past practice or
industry practices, including those incurred to secure health, safety and
environmental obligations in the ordinary course of business or consistent with
past practice or industry practices;

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services, in
each case incurred in the ordinary course of business;

(h) (i) Indebtedness of a Subsidiary acquired after the Restatement Effective
Date or a person merged or consolidated with the Borrower or any Subsidiary
after the Restatement Effective Date and Indebtedness otherwise assumed by any
Loan Party in connection with the acquisition of assets or Equity Interests
(including a Permitted Business Acquisition), where such acquisition, merger,
amalgamation or consolidation is not prohibited by this Agreement;

 

115



--------------------------------------------------------------------------------

provided, that, (x) Indebtedness acquired or assumed pursuant to this subclause
(h)(i) shall be in existence prior to the respective merger or acquisition of
assets or Equity Interests (including a Permitted Business Acquisition) and
shall not have been created in contemplation thereof or in connection therewith,
and (y) after giving effect to the acquisition or assumption of such
Indebtedness, (A) the Borrower shall be in compliance with the Financial
Covenants (if applicable) and (B) the Total Leverage Ratio shall not be greater
than 5.00 to 1.00, in each case calculated on a Pro Forma Basis for the then
most recently ended Test Period; and (ii) any Permitted Refinancing Indebtedness
incurred to Refinance any such Indebtedness;

(i) Capitalized Lease Obligations (and any Permitted Refinancing Indebtedness in
respect thereof) in an aggregate principal amount not to exceed the greater of
(x) $1,500,000,000 and (y) 16.5% of Pro Forma LTM EBITDA measured at the time of
incurrence, creation or assumption (plus any increase in the amount thereof in
connection with any refinancing, renewal or extension thereof to the extent such
increase is permitted by the definition of “Permitted Refinancing
Indebtedness”);

(j) (x) mortgage financings and other Indebtedness incurred by the Borrower or
any Subsidiary prior to or within 360 days after the acquisition, lease,
construction, repair, replacement or improvement of fixed or capital assets in
order to finance such acquisition, lease, construction, repair, replacement or
improvement (whether through the direct purchase of property or the Equity
Interests of any person owning such property), in an aggregate principal amount
that immediately after giving effect to the incurrence of such Indebtedness and
the use of proceeds thereof, together with the aggregate principal amount of any
other Indebtedness outstanding pursuant to this Section 6.01(j), would not
exceed the greater of (x) $2,500,000,000 and (ii) 27.5% of Pro Forma LTM EBITDA
measured when incurred, created or assumed, and (y) any Permitted Refinancing
Indebtedness in respect thereof;

(k) other Indebtedness of the Borrower or any Subsidiary (including, for the
avoidance of doubt, any Guarantees thereof), in an aggregate principal amount
not to exceed the greater of (x) $1,500,000,000 and (y) 16.5% of Pro Forma LTM
EBITDA (measured when incurred, created or assumed) at any time outstanding;

(l) the Secured Notes and any Permitted Refinancing Indebtedness incurred to
Refinance such Indebtedness;

(m) Guarantees (A) by the Borrower of Indebtedness of any Subsidiary, (B) by any
Subsidiary that is not a Guarantor or a Subsidiary of a Guarantor of
Indebtedness of any other Subsidiary that is not a Guarantor or a Subsidiary of
a Guarantor and (C) by any Guarantor or Subsidiary of such Guarantor of
Indebtedness of any other Subsidiary of such Guarantor;

(n) Indebtedness arising from agreements of the Borrower or any Subsidiary
providing for indemnification, adjustment of purchase or acquisition price or
similar obligations (including earn-outs), in each case, incurred or assumed in
connection with any Permitted Business Acquisition or similar Investment or the
disposition of any business, assets or a Subsidiary not prohibited by this
Agreement;

(o) Indebtedness in respect of letters of credit, bank guarantees, warehouse
receipts or similar instruments issued in the ordinary course of business or
consistent with past practice or industry practices and not supporting
obligations in respect of Indebtedness for borrowed money;

 

116



--------------------------------------------------------------------------------

(p) (i) Permitted Unsecured Debt so long as immediately after giving effect to
the incurrence of such Permitted Unsecured Debt and the use of proceeds thereof,
the Total Leverage Ratio shall not be greater than (A) solely for the benefit of
the Term A Facility, the Term A-1 Facility and the Revolving Facility, 4.75 to
1.00 (this subclause (p)(i)(A) the “Pro Rata Only Debt Restriction”) or (B) 5.00
to 1.00, in each case calculated on a Pro Forma Basis for the then most recently
ended Test Period (including, for the avoidance of doubt, any Guarantees of such
Permitted Unsecured Debt by the Guarantors, which shall be subordinated to the
extent required by the definition of “Permitted Unsecured Debt”) and (ii) any
Permitted Refinancing Indebtedness in respect thereof;

(q) obligations in respect of Cash Management Agreements in the ordinary course
of business;

(r) Indebtedness incurred in the ordinary course of business in respect of
obligations of the Borrower or any Subsidiary to pay the deferred purchase price
of goods or services or progress payments in connection with such goods and
services; provided, that such obligations are incurred in connection with open
accounts extended by suppliers on customary trade terms in the ordinary course
of business and not in connection with the borrowing of money or any Hedging
Agreements;

(s) Indebtedness representing deferred compensation to employees, consultants or
independent contractors of the Borrower or any Subsidiary incurred in the
ordinary course of business;

(t) (i) Indebtedness incurred by any Subsidiary that is not a Guarantor so long
as immediately after giving effect to the incurrence of such Indebtedness and
the use of proceeds thereof, the Priority Leverage Ratio shall not be greater
than 3.25 to 1.00 calculated on a Pro Forma Basis for the then most recently
ended Test Period and (ii) any Permitted Refinancing Indebtedness in respect
thereof;

(u) [reserved];

(v) Indebtedness issued by the Borrower (and, for the avoidance of doubt, the
Guarantee thereof by any Guarantor) and in the form of one or more series of
senior or subordinated notes or loans (which may be unsecured or secured on a
junior lien basis or a pari passu basis with the Liens securing the
Obligations), (the “Incremental Equivalent Debt”); provided that (i) no Event of
Default shall have occurred and be continuing or would exist after giving effect
to such Indebtedness, (ii) any such Incremental Equivalent Debt in the form of
term loans secured on a pari passu basis with the Liens securing the Obligations
shall be subject to the MFN Provision as if such Indebtedness was Other
Incremental Term Loans, (iii) such Incremental Equivalent Debt (A) shall have no
borrower (other than the Borrower) or guarantor (other than the Guarantors), (B)
if secured, shall not be secured by any assets other than the Collateral,
(C) other than in the case of Permitted Earlier Maturity Debt, shall have a
Weighted Average Life to Maturity no shorter than the remaining Weighted Average
Life to Maturity of the Term B Loans, (iv) other than Permitted Earlier Maturity
Debt, such Incremental Equivalent Debt shall not be subject to any maturity,
mandatory redemption, repurchase, prepayment or sinking fund obligation (other
than customary offers to repurchase and prepayment events upon a change of
control, asset sale or event of loss (or from the proceeds of an equity offering
or Permitted Refinancing Indebtedness) and a customary acceleration right after
an event of default) prior to the then Latest Maturity Date, (D) other than in
the case of Permitted Earlier Maturity Debt, shall have a final

 

117



--------------------------------------------------------------------------------

maturity no earlier than the Latest Maturity Date in effect at the date of
incurrence of such Incremental Equivalent Debt (provided that such Incremental
Equivalent Debt may be incurred in the form of a customary “bridge” or other
interim credit facility intended to be refinanced or replaced with long-term
indebtedness so long as, subject only to customary conditions the failure of
which to be satisfied would otherwise result in an Event of Default, it would
either be automatically converted into or required to be exchanged for permanent
financing which satisfies the requirements of this clause (D)), (E) shall be
subject to the First Lien Intercreditor Agreement or a Permitted Junior
Intercreditor Agreement, as applicable, (v) such Incremental Equivalent Debt
shall have terms and conditions (other than (x) pricing, rate floors, discounts,
fees, premiums and optional prepayment or redemption provisions and
(y) covenants or other provisions applicable only to periods after the Latest
Maturity Date at the time of incurrence of such Indebtedness) that (i) in the
good faith judgment of the Borrower are not materially less favorable (when
taken as a whole) to the Borrower than the terms and conditions of the Loan
Documents (when taken as a whole) or (ii) are otherwise reasonably satisfactory
to the Administrative Agent (provided, that a certificate of a financial officer
of the Borrower delivered to the Administrative Agent at least five (5) Business
Days prior to the incurrence of such Incremental Equivalent Debt, together with
a reasonably detailed description of the material terms and conditions thereof
or drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the requirement
set forth in this clause (v), shall be conclusive evidence that such terms and
conditions satisfy such requirement unless the Administrative Agent provides
notice to the Borrower of its objection during such five (5) Business Day period
(including a reasonable description of the basis upon which it objects)); (vi)
the Borrower shall be in compliance with the Financial Covenants (if applicable)
at the time of the incurrence of such Incremental Equivalent Debt on a Pro Forma
Basis for the then most recently ended Test Period; provided, that for purposes
of calculating compliance with the Financial Covenants under this clause (vi),
any Revolving Facility Commitments (including any Incremental Revolving Facility
Commitments) in excess of $2,000,000 shall be deemed to be fully drawn and
(vii) after giving effect to the incurrence of such Incremental Equivalent Debt,
the aggregate principal amount of all Incremental Equivalent Debt (together with
all Incremental Loans and Incremental Commitments) shall not exceed the
Incremental Amount;

(w) (i) Capitalized Lease Obligations and any other Indebtedness incurred by the
Borrower or any Subsidiary arising from any Permitted Sale Lease-Back
Transaction and (ii) any Permitted Refinancing Indebtedness in respect thereof;

(x) Indebtedness issued by the Borrower or any Subsidiary to current or former
officers, directors and employees, their respective estates, spouses or former
spouses to finance the purchase or redemption of Equity Interests of the
Borrower permitted by Section 6.06;

(y) Indebtedness consisting of obligations of the Borrower or any Subsidiary
under deferred compensation or other similar arrangements incurred by such
person in connection with Permitted Business Acquisitions or any other
Investment permitted hereunder;

(z) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business; and

(aa) any Qualified Receivable Facilities in an aggregate Outstanding Receivables
Amount not to exceed $500,000,000 at any time outstanding.

 

118



--------------------------------------------------------------------------------

For purposes of determining compliance with this Section 6.01 or Section 6.02,
the amount of any Indebtedness denominated in any currency other than Dollars
shall be calculated based on currency exchange rates in effect, in the case of
such Indebtedness incurred (in respect of term Indebtedness) or committed (in
respect of revolving Indebtedness) on or prior to the Restatement Effective
Date, on the Restatement Effective Date and, in the case of such Indebtedness
incurred (in respect of term Indebtedness) or committed (in respect of revolving
Indebtedness) after the Restatement Effective Date, on the date on which such
Indebtedness was incurred (in respect of term Indebtedness) or committed (in
respect of revolving Indebtedness); provided, that if such Indebtedness is
incurred to refinance other Indebtedness denominated in a currency other than
Dollars (or in a different currency from the Indebtedness being refinanced), and
such refinancing would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such refinancing, such Dollar-denominated restriction shall be deemed
not to have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed (i) the outstanding or committed principal amount,
as applicable, of such Indebtedness being refinanced plus (ii) the aggregate
amount of fees, underwriting discounts, premiums (including tender premiums),
defeasance costs and other costs and expenses incurred in connection with such
refinancing.

Further, for purposes of determining compliance with this Section 6.01, (A)
Indebtedness need not be permitted solely by reference to one category of
permitted Indebtedness (or any portion thereof) described in Sections 6.01(a)
through (z) but may be permitted in part under any relevant combination thereof
(and subject to compliance, where relevant, with Section 6.02), (B) in the event
that an item of Indebtedness (or any portion thereof) meets the criteria of one
or more of the categories of permitted Indebtedness (or any portion thereof)
described in Sections 6.01(a) through (z), the Borrower may, in its sole
discretion, classify or divide such item of Indebtedness (or any portion
thereof) in any manner that complies with this Section 6.01 (including, in the
case of Indebtedness incurred on the same day, electing the order in which such
Indebtedness shall be deemed incurred for purposes of computing the available
amount under any category) and will be entitled to only include the amount and
type of such item of Indebtedness (or any portion thereof) in one of the above
clauses (or any portion thereof) and such item of Indebtedness (or any portion
thereof) shall be treated as having been incurred or existing pursuant to only
such clause or clauses (or any portion thereof); provided, that all Indebtedness
outstanding under this Agreement shall at all times be deemed to have been
incurred pursuant to clause (b) of this Section 6.01 and (C) at the option of
the Borrower by written notice to the Administrative Agent, any Indebtedness
and/or Lien incurred to finance a Limited Condition Transaction shall be deemed
to have been incurred on the date of execution of the acquisition agreement, the
declaration of the dividend by the Board of Directors of the Borrower or the
applicable Subsidiary or the giving of the irrevocable notice of repayment or
redemption, as applicable, related to such Limited Condition Transaction (and
not at the time such Limited Condition Transaction is consummated) and the Total
Leverage Ratio and/or Priority Leverage Ratio shall be tested (x) in connection
with such incurrence, as of the date of execution of the acquisition agreement,
the declaration of the dividend by the Board of Directors of the Borrower or the
applicable Subsidiary or the giving of the irrevocable notice of repayment or
redemption, as applicable related to such Limited Condition Transaction was
entered into, giving pro forma effect to such Limited Condition Transaction, to
any such Indebtedness or Lien, and to all transactions in connection therewith
and (y) in connection with any other incurrence after the date definitive
acquisition agreement was entered into, the date of declaration of the dividend
by the Board of Directors of the Borrower or the applicable Subsidiary or the
date of giving of the irrevocable notice of repayment or redemption, as
applicable related to such Limited Condition Transaction and prior to the
earlier of the consummation of such Limited Condition Transaction or the
termination of such definitive agreement or abandonment of such dividend,
repayment or redemption prior to the incurrence (but not, for the avoidance of
doubt, for purposes of determining the Applicable Margin, the Required
Percentage or actual compliance with the Financial Covenants), both (i) on the
basis set forth in clause (x) above and (ii) without giving effect to such
Limited Condition Transaction or the incurrence of any such Indebtedness or
Liens or the other transactions in connection therewith.

 

119



--------------------------------------------------------------------------------

In addition, with respect to any Indebtedness that was permitted to be incurred
hereunder on the date of such incurrence, any Increased Amount of such
Indebtedness shall also be permitted hereunder after the date of such
incurrence.

This Agreement will not treat (1) unsecured Indebtedness as subordinated or
junior in right of payment to secured Indebtedness merely because it is
unsecured or (2) senior Indebtedness as subordinated or junior in right of
payment to any other senior Indebtedness merely because it has a junior priority
with respect to the same collateral.

Section 6.02 Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person) of the
Borrower or any Subsidiary now owned or hereafter acquired by it or on any
income or revenues or rights in respect of any thereof, except the following
(collectively, “Permitted Liens”):

(a) Liens on property or assets of the Borrower and the Subsidiaries existing on
the Restatement Effective Date and, to the extent securing Indebtedness in an
aggregate principal amount in excess of $50,000,000, set forth on
Schedule 6.02(a) of the Restatement Effective Date Certificate and any
modifications, replacements, renewals or extensions thereof; provided, that such
Liens shall secure only those obligations that they secure on the Restatement
Effective Date (and any Permitted Refinancing Indebtedness in respect of such
obligations permitted by Section 6.01) and shall not subsequently apply to any
other property or assets of the Borrower or any Subsidiary other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien and (B) proceeds and products thereof;

(b) any Lien created under the Loan Documents (including Liens under the
Security Documents securing obligations in respect of Secured Hedge Agreements
and Secured Cash Management Agreements) and statutory Liens described in
Section 5.14(c);

(c) any Lien on any property or asset of the Borrower or any Subsidiary securing
Indebtedness or Permitted Refinancing Indebtedness permitted by Section 6.01(h);
provided, that (i) such Lien is not created in contemplation of or in connection
with such acquisition or such person becoming a Subsidiary, as the case may be,
and (ii) such Lien does not apply to any other property or assets of the
Borrower or any of the Subsidiaries not securing such Indebtedness at the date
of the acquisition of such property or asset and accessions and additions
thereto and proceeds and products thereof (other than accessions thereto and
proceeds thereof so acquired or any after-acquired property of such person
becoming a Subsidiary (but not of the Borrower or any other Loan Party,
including any Loan Party into which such acquired entity is merged) required to
be subjected to such Lien pursuant to the terms of such Indebtedness (and
Permitted Refinancing Indebtedness in respect thereof));

(d) Liens for Taxes, assessments or other governmental charges or levies not yet
delinquent by more than 30 days or that are being contested in good faith in
compliance with Section 5.03;

(e) Liens imposed by law, constituting landlord’s, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, supplier’s, construction or other like
Liens, securing obligations that are not overdue by more than 30 days or that
are being contested in good faith by appropriate proceedings and in respect of
which, if applicable, the Borrower or any Subsidiary shall have set aside on its
books reserves in accordance with GAAP;

 

120



--------------------------------------------------------------------------------

(f) (i) pledges and deposits and other Liens made in the ordinary course of
business in compliance with the Federal Employers Liability Act or any other
workers’ compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and
(ii) pledges and deposits and other Liens securing liability for reimbursement
or indemnification obligations of (including obligations in respect of letters
of credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any Subsidiary;

(g) deposits and other Liens to secure the performance of bids, trade contracts
(other than for Indebtedness), leases (other than Capitalized Lease
Obligations), statutory obligations, surety and appeal bonds, performance and
return of money bonds, bids, leases, government contracts, trade contracts,
agreements with utilities, and other obligations of a like nature (including
letters of credit in lieu of any such bonds or to support the issuance thereof),
in each case to the extent such deposits and other Liens are incurred in the
ordinary course of business, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business;

(h) zoning, land use and building restrictions, regulations and ordinances,
easements, survey exceptions, minor encroachments by and on the Real Property,
railroad trackage rights, sidings and spur tracks, leases (other than
Capitalized Lease Obligations), subleases, licenses, special assessments,
rights-of-way, covenants, conditions, restrictions and declarations on or with
respect to the use of Real Property, reservations, restrictions and leases of or
with respect to oil, gas, mineral, riparian and water rights and water usage,
servicing agreements, development agreements, site plan agreements and other
similar encumbrances incurred in the ordinary course of business and title
defects or irregularities that are of a minor nature and that, in the aggregate,
do not interfere in any material respect with the ordinary conduct of the
business of the Borrower or any Subsidiary;

(i) Liens securing Indebtedness permitted by Sections 6.01(i) and 6.01(j);
provided, that such Liens do not apply to any property or assets of the Borrower
or any Subsidiary other than the property or assets acquired, leased,
constructed, replaced, repaired or improved with such Indebtedness (or the
Indebtedness Refinanced thereby), and accessions and additions thereto, proceeds
and products thereof, customary security deposits and related property;
provided, further, that individual financings provided by one lender may be
cross-collateralized to other financings provided by such lender (and its
Affiliates);

(j) Liens arising out of any Permitted Sale Lease-Back Transaction, so long as
such Liens attach only to the property sold and being leased in such transaction
and any accessions and additions thereto or proceeds and products thereof and
related property;

(k) non-consensual Liens securing judgments that do not constitute an Event of
Default under Section 7.01(j);

(l) any interest or title of a ground lessor or any other lessor, sublessor or
licensor under any ground leases or any other leases, subleases or licenses
entered into by the Borrower or any Subsidiary in the ordinary course of
business, and all Liens suffered or created by any such ground lessor or any
other lessor, sublessor or licensor (or any predecessor in interest) with
respect to any such interest or title in the real property which is subject
thereof;

 

121



--------------------------------------------------------------------------------

(m) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks and other financial
institutions not given in connection with the issuance of Indebtedness,
(ii) relating to pooled deposits, sweep accounts, reserve accounts or similar
accounts of the Borrower or any Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrower or any Subsidiary, including with respect to credit card charge-backs
and similar obligations, or (iii) relating to purchase orders and other
agreements entered into with customers, suppliers or service providers of the
Borrower or any Subsidiary in the ordinary course of business;

(n) Liens (i) arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights, (ii) attaching
to commodity trading accounts or other commodity brokerage accounts incurred in
the ordinary course of business, (iii) encumbering reasonable customary initial
deposits and margin deposits and similar Liens attaching to brokerage accounts
incurred in the ordinary course of business and not for speculative purposes,
(iv) in respect of Third Party Funds or (v) in favor of credit card companies
pursuant to agreements therewith;

(o) Liens securing obligations in respect of letters of credit, bank guarantees,
warehouse receipts or similar obligations permitted under Section 6.01(f) or
(o) and incurred in the ordinary course of business or consistent with past
practice or industry practices and not supporting obligations in respect of
Indebtedness for borrowed money;

(p) leases or subleases, and licenses or sublicenses (including with respect to
any fixtures, furnishings, equipment, vehicles or other personal property, or
Intellectual Property), granted to others in the ordinary course of business not
interfering in any material respect with the business of the Borrower and its
Subsidiaries, taken as a whole;

(q) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(r) Liens solely on any cash earnest money deposits made by the Borrower or any
of the Subsidiaries in connection with any letter of intent or purchase
agreement in respect of any Investment permitted hereunder;

(s) Liens with respect to property or assets of any Subsidiary that is not a
Loan Party securing obligations in respect of Indebtedness of any Subsidiary
that is not a Loan Party permitted under Section 6.01;

(t) Liens on any amounts held by a trustee under any indenture or other debt
agreement issued in escrow pursuant to customary escrow arrangements pending the
release thereof, or under any indenture or other debt agreement pursuant to
customary discharge, redemption or defeasance provisions;

(u) the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

(v) agreements to subordinate any interest of the Borrower or any Subsidiary in
any accounts receivable or other proceeds arising from inventory consigned by
the Borrower or any of their Subsidiaries pursuant to an agreement entered into
in the ordinary course of business;

 

122



--------------------------------------------------------------------------------

(w) Liens arising from precautionary Uniform Commercial Code financing
statements regarding operating leases or other obligations not constituting
Indebtedness;

(x) Liens (i) on Equity Interests in joint ventures that are not Subsidiaries
(A) securing obligations of such joint venture or (B) pursuant to the relevant
joint venture agreement or arrangement and (ii) on Equity Interests in
Unrestricted Subsidiaries;

(y) Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (c) of the definition thereof;

(z) Liens on the Collateral securing Permitted Refinancing Indebtedness in
respect of LVLT, Embarq, QC and their respective Subsidiaries that was included
in “Consolidated Priority Debt” to the extent contemplated by the definition of
“Permitted Refinancing Indebtedness”;

(aa) Liens securing insurance premiums financing arrangements; provided, that
such Liens are limited to the applicable unearned insurance premiums;

(bb) in the case of Real Property that constitutes a leasehold interest, any
Lien to which the fee simple interest (or any superior leasehold interest) is
subject;

(cc) Liens securing Indebtedness or other obligations (i) of the Borrower or a
Subsidiary in favor of the Borrower or any Guarantor and (ii) of any Subsidiary
that is not a Guarantor in favor of any Subsidiary that is not a Guarantor;

(dd) Liens on cash or Permitted Investments securing Hedging Agreements in the
ordinary course of business submitted for clearing in accordance with applicable
Requirements of Law;

(ee) Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit or bank guarantee issued or
created for the account of the Borrower or any Subsidiary in the ordinary course
of business; provided, that such Lien secures only the obligations of the
Borrower or such Subsidiaries in respect of such letter of credit, bank
guarantee or banker’s acceptance to the extent permitted under Section 6.01;

(ff) Subordination, non-disturbance and/or attornment agreements with any ground
lessor, lessor or any mortgagor of any of the foregoing, with respect to any
ground lease or other lease or sublease entered into by Borrower or any
Subsidiary;

(gg) Liens on Collateral that are Other First Liens or Junior Liens, so long as
such Other First Liens or Junior Liens secure Indebtedness permitted by
Section 6.01(b) or Section 6.01(v);

(hh) liens arising out of conditional sale, title retention or similar
arrangements for the sale or purchase of goods by the Borrower or any of the
Subsidiaries in the ordinary course of business;

(ii) with respect to any Real Property which is acquired in fee after the
Restatement Effective Date, Liens which exist immediately prior to the date of
acquisition, excluding any Liens securing Indebtedness which is not otherwise
permitted hereunder provided, that (i) such Lien is not created in contemplation
of or in connection with such acquisition and (ii) such Lien does not apply to
any other property or assets of the Borrower or any of its Subsidiaries;

 

123



--------------------------------------------------------------------------------

(jj) other Liens (i) incidental to the conduct of the Borrower’s and its
Subsidiaries’ businesses or the ownership of its property not securing any
Indebtedness of the Borrower or a Subsidiary of the Borrower, and which do not
in the aggregate materially detract from the value of the Borrower’s and its
Subsidiaries’ property when taken as a whole, or materially impair the use
thereof in the operation of its business and (ii) with respect to property or
assets of the Borrower or any Subsidiary securing obligations in an aggregate
outstanding principal amount that, together with the aggregate principal amount
of other obligations that are secured pursuant to this clause (jj)(ii),
immediately after giving effect to the incurrence of such Liens, would not
exceed $500,000,000;

(kk) Liens on Collateral securing Indebtedness permitted pursuant to
Section 6.01(l); and

(ll) Liens in respect of the sale of Receivables and related assets in
connection with any Qualified Receivable Facility permitted by Section 6.01
(aa).

For purposes of determining compliance with this Section 6.02, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens (or any portion thereof) described in
Sections 6.02(a) through (jj) but may be permitted in part under any combination
thereof and (B) in the event that a Lien securing an item of Indebtedness (or
any portion thereof) meets the criteria of one or more of the categories of
permitted Liens (or any portion thereof) described in Sections 6.02(a) through
(jj), the Borrower may, in its sole discretion, classify or divide such Lien
securing such item of Indebtedness (or any portion thereof) in any manner that
complies with this Section 6.02 (including, in the case of Lien incurred on the
same day, electing the order in which such Lien shall be deemed incurred for
purposes of computing the available amount under any category) and will be
entitled to only include the amount and type of such Lien or such item of
Indebtedness secured by such Lien (or any portion thereof) in one of the above
clauses and such Lien securing such item of Indebtedness (or portion thereof)
will be treated as being incurred or existing pursuant to only such clause or
clauses (or any portion thereof).

Section 6.03 [Reserved].

Section 6.04 Investments, Loans and Advances. (i) Purchase or acquire (including
pursuant to any merger with a person that is not a Wholly-Owned Subsidiary
immediately prior to such merger) any Equity Interests, evidences of
Indebtedness or other securities of any other person, (ii) make any loans or
advances to or Guarantees of the Indebtedness of any other person, or
(iii) purchase or otherwise acquire, in one transaction or a series of related
transactions, (x) all or substantially all of the property and assets or
business of another person or (y) assets constituting a business unit, line of
business or division of such person (each of the foregoing, an “Investment”),
except:

(a) [reserved];

(b) Investments by the Borrower or any Subsidiary in the Borrower or any
Subsidiary;

(c) Permitted Investments and Investments that were Permitted Investments when
made;

(d) Investments arising out of the receipt by the Borrower or any Subsidiary of
non-cash consideration for the Disposition of assets permitted under
Section 6.05;

 

124



--------------------------------------------------------------------------------

(e) loans and advances to officers, directors, employees or consultants of the
Borrower or any Subsidiary (i) in the ordinary course of business in an
aggregate outstanding amount (valued at the time of the making thereof, and
without giving effect to any write-downs or write-offs thereof) not to exceed
$25,000,000, (ii) in respect of payroll payments and expenses in the ordinary
course of business and (iii) in connection with such person’s purchase of Equity
Interests of the Borrower;

(f) accounts receivable, security deposits and prepayments arising and trade
credit granted in the ordinary course of business and any assets or securities
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss and any prepayments and other credits to suppliers made in the
ordinary course of business;

(g) Hedging Agreements entered into for non-speculative purposes;

(h) Investments (not in Subsidiaries, which are provided in clause (b) above)
existing on, or contractually committed as of, the Restatement Effective Date
and set forth on Schedule 6.04 of the Restatement Effective Date Certificate and
any extensions, renewals, replacements or reinvestments thereof, so long as the
aggregate amount of all Investments pursuant to this clause (h) is not increased
at any time above the amount of such Investment existing or committed on the
Restatement Effective Date (other than pursuant to an increase as required by
the terms of any such Investment as in existence on the Restatement Effective
Date or as otherwise permitted by this Section 6.04);

(i) Investments resulting from pledges and deposits under Sections 6.02(f), (g),
(n), (q), (r), (dd) and (ii);

(j) other Investments by the Borrower or any Subsidiary in an aggregate
outstanding amount (valued at the time of the making thereof, and without giving
effect to any write-downs or write-offs thereof) not to exceed the greater of
(x) $500,000,000 and (y) 5.5% of Pro Forma LTM EBITDA (measured at the time of
the making of any such Investment); provided, that if any Investment pursuant to
this Section 6.04(j) is made in any person that was not a Subsidiary on the date
on which such Investment was made but becomes a Subsidiary thereafter, then such
Investment may, at the option of the Borrower, upon such person becoming a
Subsidiary and so long as such person remains a Subsidiary, be deemed to have
been made pursuant to Section 6.04(b) (to the extent permitted by the provisions
thereof) and not in reliance on this Section 6.04(j);

(k) Investments constituting Permitted Business Acquisitions;

(l) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
Investments acquired by the Borrower or a Subsidiary as a result of a
foreclosure by the Borrower or any of the Subsidiaries with respect to any
secured Investments or other transfer of title with respect to any secured
Investment in default;

(m) Investments of a Subsidiary acquired after the Restatement Effective Date or
of a person merged into the Borrower or merged into or consolidated with a
Subsidiary after the Restatement Effective Date, in each case, (i) to the extent
such acquisition, merger, amalgamation or consolidation is permitted under this
Section 6.04, (ii) in the case of any acquisition, merger, amalgamation or
consolidation, in accordance with Section 6.05 and (iii) to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition, merger, amalgamation or consolidation and were in existence on the
date of such acquisition, merger, amalgamation or consolidation;

 

125



--------------------------------------------------------------------------------

(n) acquisitions by the Borrower of obligations of one or more officers or other
employees of the Borrower or its Subsidiaries in connection with such officer’s
or employee’s acquisition of Equity Interests of the Borrower, so long as no
cash is actually advanced by the Borrower or any of the Subsidiaries to such
officers or employees in connection with the acquisition of any such
obligations;

(o) Guarantees by the Borrower or any Subsidiary of operating leases (other than
Capitalized Lease Obligations) or of other obligations that do not constitute
Indebtedness of the kind described in clauses (b), (e), (f), (g), (h), (i), (j)
or (k) of the definition thereof, in each case entered into by the Borrower or
any Subsidiary in the ordinary course of business;

(p) Investments to the extent that payment for such Investments is made with
Qualified Equity Interests of the Borrower;

(q) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers;

(r) [Reserved];

(s) advances in the form of a prepayment of expenses, so long as such expenses
are being paid in accordance with customary trade terms of the Borrower or such
Subsidiary;

(t) Investments by the Borrower and the Subsidiaries, if the Borrower or any
Subsidiary would otherwise be permitted to make a Restricted Payment under
Section 6.06(g) in such amount (provided, that the amount of any such Investment
shall also be deemed to be a Restricted Payment under Section 6.06(g) for all
purposes of this Agreement);

(u) [Reserved];

(v) Investments consisting of the licensing or contribution of Intellectual
Property pursuant to joint marketing or other similar arrangements with other
persons;

(w) to the extent constituting Investments, purchases and acquisitions of
inventory, supplies, materials and equipment or purchases of contract rights or
licenses or leases of Intellectual Property in each case in the ordinary course
of business;

(x) any Investment in fixed income or other assets by any Subsidiary that is a
so-called “captive” insurance company (each, an “Insurance Subsidiary”)
consistent with its customary practices of portfolio management;

(y) additional Investments, so long as, at the time any such Investment is made
and immediately after giving effect thereto, (i) no Default or Event of Default
shall have occurred and is continuing and (ii) the Total Leverage Ratio on a Pro
Forma Basis is not greater than (A) solely for the benefit of the Term A
Facility, the Term A-1 Facility and the Revolving Facility, 4.75 to 1.00 (the
“Pro Rata Only Investment Restriction”) or (B) 5.00 to 1.00; and

 

126



--------------------------------------------------------------------------------

(z) Investments in connection with any Qualified Receivable Facility permitted
under Section 6.01(aa).

For purposes of determining compliance with this Section 6.04, (A) an Investment
need not be permitted solely by reference to one category of permitted
Investments (or any portion thereof) described in Sections 6.04(a) through
(y) but may be permitted in part under any relevant combination thereof and
(B) in the event that an Investment (or any portion thereof) meets the criteria
of one or more of the categories of permitted Investments (or any portion
thereof) described in Sections 6.04(a) through (y), the Borrower may, in its
sole discretion, classify or divide such Investment (or any portion thereof) in
any manner that complies with this Section 6.04 and will be entitled to only
include the amount and type of such Investment (or any portion thereof) in one
or more (as relevant) of the above clauses (or any portion thereof) and such
Investment (or any portion thereof) shall be treated as having been made or
existing pursuant to only such clause or clauses (or any portion thereof);
provided, that all Investments described in Schedule 6.04 of the Restatement
Effective Date Certificate shall be deemed outstanding under Section 6.04(h).

The amount of any Investment made other than in the form of cash, Permitted
Investments or other cash equivalents shall be the Fair Market Value thereof
valued at the time of the making thereof, and without giving effect to any
subsequent write-downs or write-offs thereof.

Section 6.05 Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into, amalgamate with or consolidate with any other person, or permit any other
person to merge into, amalgamate with or consolidate with it, or Dispose of (in
one transaction or in a series of related transactions) all or any part of its
assets (whether now owned or hereafter acquired), or Dispose of any Equity
Interests of any Subsidiary, or purchase, lease or otherwise acquire (in one
transaction or a series of related transactions) all or substantially all of the
assets of any other person or division or line of business of a person, except
that this Section 6.05 shall not prohibit:

(a) (i) the purchase and Disposition of inventory or equipment, (ii) the
acquisition or lease (pursuant to an operating lease) of any other asset,
(iii) the Disposition of surplus, obsolete, damaged or worn out equipment or
other property and (iv) the Disposition of Permitted Investments, in each case
pursuant to this clause (a) (as determined in good faith by the Borrower), by
the Borrower or any Subsidiary in the ordinary course of business or, with
respect to operating leases, otherwise for Fair Market Value on market terms;

(b) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing or would result therefrom,
(i) the merger, amalgamation or consolidation of any Subsidiary with or into the
Borrower in a transaction in which such Borrower is the survivor, (ii) the
merger, amalgamation or consolidation of any Subsidiary with or into any
Guarantor in a transaction in which the surviving or resulting entity is or
becomes a Guarantor and, in the case of each of clauses (i) and (ii), no person
other than the Borrower or a Guarantor receives any consideration (unless
otherwise permitted by Section 6.04), (iii) the merger, amalgamation or
consolidation of any Subsidiary that is not a Guarantor with or into any other
Subsidiary that is not a Guarantor, (iv) the liquidation or dissolution or
change in form of entity of any Subsidiary if (x) the Borrower determines in
good faith that such liquidation, dissolution or change in form is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders
and (y) the same meets the requirements contained in the proviso to
Section 5.01(a), (v) any Subsidiary may merge, amalgamate or consolidate with
any other person in order to effect an Investment permitted pursuant to
Section 6.04 so long as the continuing or surviving person shall be a Subsidiary
(unless otherwise permitted by Section 6.04 (other than Section 6.04(m)(ii))),

 

127



--------------------------------------------------------------------------------

which shall be a Loan Party if the merging, amalgamating or consolidating
Subsidiary was a Loan Party and which together with each of its Subsidiaries
shall have complied with any applicable requirements of Section 5.10 or (vi) any
Subsidiary may merge, amalgamate or consolidate with any other person in order
to effect an Asset Sale otherwise permitted pursuant to this Section 6.05;

(c) Dispositions to the Borrower or a Subsidiary;

(d) [reserved];

(e) Investments permitted by Section 6.04 (other than Section 6.04(m)(ii)),
Permitted Liens, and Restricted Payments permitted by Section 6.06;

(f) the discount or sale, in each case without recourse and in the ordinary
course of business, of past due receivables arising in the ordinary course of
business, but only in connection with the compromise or collection thereof
consistent with customary industry practice (and not as part of any bulk sale or
financing of receivables);

(g) other Dispositions of assets (including pursuant to a sale lease back
transaction); provided, that (i) the Net Proceeds thereof, if any, are applied
in accordance with Section 2.11(b) to the extent required thereby, (ii) any such
Dispositions shall comply with the final sentence of this Section 6.05 and
(iii) the Borrower may not dispose of all or substantially all of the assets of
the Borrower and its Subsidiaries taken as a whole in one transaction or a
series of related transactions pursuant to this clause (g);

(h) Permitted Business Acquisitions (including any merger, consolidation or
amalgamation in order to effect a Permitted Business Acquisition); provided,
that following any such merger, consolidation or amalgamation involving the
Borrower, such Borrower is the surviving entity or the requirements of
Section 6.05(n) are otherwise complied with;

(i) leases, licenses or subleases or sublicenses of any real or personal
property in the ordinary course of business;

(j) Dispositions of inventory or Dispositions or abandonment of Intellectual
Property of the Borrower and its Subsidiaries determined in good faith by the
management of the Borrower to be no longer economically practicable to maintain
or useful or necessary in the operation of the business of the Borrower or any
of the Subsidiaries;

(k) Dispositions (whether in one transaction or in a series of related
transactions) of assets having a Fair Market Value not in excess of $150,000,000
per transaction or series of related transactions;

(l) [reserved];

(m) any exchange or swap of assets (other than cash and Permitted Investments)
in the ordinary course of business for other assets (other than cash and
Permitted Investments) of comparable or greater value or usefulness to the
business of the Borrower and the Subsidiaries as a whole, determined in good
faith by the management of the Borrower;

(n) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing or would result therefrom,
(A) any Subsidiary or any

 

128



--------------------------------------------------------------------------------

other person may be merged, amalgamated or consolidated with or into the
Borrower; provided that the Borrower shall be the surviving entity or (B) any
Subsidiary or any other person may be merged, amalgamated or consolidated with
or into the Borrower or all or substantially all of the assets of the Borrower
and its Subsidiaries taken as a whole may be Disposed of to any person; provided
that, in the case of this subclause (B) either the Borrower shall be the
surviving entity or, if the surviving person (or the person to whom all or
substantially all of the assets of the Borrower and its Subsidiaries are
disposed) is not the Borrower (such other person, the “Successor Borrower”), (1)
the Successor Borrower shall be an entity organized or existing under the laws
of the United States, any state thereof or the District of Columbia, (2) the
Successor Borrower shall expressly assume all the obligations of the Borrower
under this Agreement and the other Loan Documents pursuant to a supplement
hereto or thereto in form reasonably satisfactory to the Administrative Agent,
(3) each Guarantor, unless it is the other party to such merger, amalgamation or
consolidation, shall have by a supplement to the Subsidiary Guarantee Agreement,
as applicable, confirmed that its guarantee thereunder shall apply to any
Successor Borrower’s obligations under this Agreement, (4) each Collateral
Guarantor, unless it is the other party to such merger, amalgamation or
consolidation, shall have by a supplement to any applicable Security Document
affirmed that its obligations thereunder shall apply to its guarantee as
reaffirmed pursuant to clause (3), and (5) the Successor Borrower shall have
delivered to the Administrative Agent (x) a certificate of a Responsible Officer
stating that such merger, amalgamation or consolidation does not violate this
Agreement or any other Loan Document and (y) if requested by the Administrative
Agent, an opinion of counsel to the effect that such merger, amalgamation or
consolidation does not violate this Agreement or any other Loan Document and
covering such other matters as are contemplated by the Collateral and Guarantee
Requirement to be covered in opinions of counsel (it being understood that if
the foregoing are satisfied, the Successor Borrower will succeed to, and be
substituted for, the Borrower under this Agreement); provided that this
subclause (B) shall not apply at any time any Revolving Facility Commitments,
Term A Loans or Term A-1 Loans are outstanding; and

(o) Dispositions of Receivables and Related Assets pursuant to any Qualified
Receivable Facility permitted under Section 6.01 (aa).

Notwithstanding anything to the contrary contained in Section 6.05 above, no
Disposition of assets under Section 6.05(g) shall in each case be permitted
unless (i) no Event of Default shall have occurred and be continuing at the time
of such Disposition or would result therefrom, (ii) such Disposition is for Fair
Market Value, (iii) the Borrower shall be in compliance with the Financial
Covenants (if applicable) at the time of such Disposition on a Pro Forma Basis
for the then most recently ended Test Period and (iv) at least 75% of the
proceeds of such Disposition (except to Loan Parties) consist of cash or
Permitted Investments; provided, that the provisions of this clause (iv) shall
not apply to any individual transaction or series of related transactions
involving assets with a Fair Market Value of less than $150,000,000; provided,
further, that for purposes of this clause (iv), each of the following shall be
deemed to be cash: (a) the amount of any liabilities (as shown on the Borrower’s
or such Subsidiary’s most recent balance sheet or in the notes thereto) that are
assumed by the transferee of any such assets or are otherwise cancelled in
connection with such transaction, (b) any notes or other obligations or other
securities or assets received by the Borrower or such Subsidiary from the
transferee that are converted by the Borrower or such Subsidiary into cash
within 180 days after receipt thereof (to the extent of the cash received) and
(c) any Designated Non-Cash Consideration received by the Borrower or any of its
Subsidiaries in such Disposition or any series of related Dispositions, having
an aggregate Fair Market Value not to exceed, in the aggregate, 2.0% of
Consolidated Total Assets when received (with the Fair Market Value of each item
of Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value).

 

129



--------------------------------------------------------------------------------

Section 6.06 Restricted Payments. (i) Declare or pay any dividend or make any
other distribution (by reduction of capital or otherwise), whether in cash,
property, securities or a combination thereof, with respect to any of its Equity
Interests (other than dividends and distributions on Equity Interests payable
solely by the issuance of Qualified Equity Interests of the person declaring,
paying or making such dividends or distributions), (ii) directly or indirectly
redeem, purchase, retire or otherwise acquire for value (or permit any
Subsidiary to purchase or acquire) any of the Borrower’s Equity Interests or set
aside any amount for any such purpose (other than through the issuance of
Qualified Equity Interests) or (iii) make any Junior Debt Restricted Payment,
(all of the foregoing, “Restricted Payments”); provided, however, that:

(a) Restricted Payments may be made to the Borrower or any Subsidiary (provided,
that Restricted Payments made by a non-Wholly-Owned Subsidiary must be made on a
pro rata basis (or more favorable basis from the perspective of the Borrower or
such Subsidiary) to the Borrower or any Subsidiary that is a direct or indirect
parent of such Subsidiary based on its ownership interests in such
non-Wholly-Owned Subsidiary);

(b) Restricted Payments may be made by the Borrower to purchase or redeem the
Equity Interests of the Borrower (including related stock appreciation rights or
similar securities) held by then present or former directors, consultants,
officers or employees of the Borrower or any of the Subsidiaries or by any Plan
or any shareholders’ agreement then in effect upon such person’s death,
disability, retirement or termination of employment or under the terms of any
such Plan or any other agreement under which such shares of stock or related
rights were issued; provided, that the aggregate amount of such purchases or
redemptions under this clause (b) shall not exceed in any fiscal year
$50,000,000 (plus (x) the amount of net proceeds contributed to the Borrower
that were received by the Borrower during such calendar year from sales of
Qualified Equity Interests of the Borrower to directors, consultants, officers
or employees of the Borrower or any Subsidiary in connection with permitted
employee compensation and incentive arrangements and (y) the amount of net
proceeds of any key-man life insurance policies received during such calendar
year, which, if not used in any year, may be carried forward to any subsequent
calendar year); and provided, further, that cancellation of Indebtedness owing
to the Borrower or any Subsidiary from members of management of the Borrower or
its Subsidiaries in connection with a repurchase of Equity Interests of the
Borrower will not be deemed to constitute a Restricted Payment for purposes of
this Section 6.06;

(c) any person may make non-cash repurchases of Equity Interests deemed to occur
upon exercise or settlement of stock options or other Equity Interests to the
extent such Equity Interests represent a portion of the exercise price of or
withholding obligation with respect to such options or other Equity Interests;

(d) [Reserved];

(e) [Reserved];

(f) Restricted Payments may be made to make payments, in cash, in lieu of the
issuance of fractional shares, upon the exercise of warrants or upon the
conversion or exchange of Equity Interests of any such person;

(g) so long as no Default or Event of Default shall have occurred and is
continuing, other Restricted Payments may be made in an aggregate amount not to
exceed $2,500,000,000;

 

130



--------------------------------------------------------------------------------

(h) additional Restricted Payments, so long as, at the time any such Restricted
Payment is made and immediately after giving effect thereto, (i) no Default or
Event of Default shall have occurred and is continuing and (ii) the Total
Leverage Ratio on a Pro Forma Basis is not greater than (A) solely for the
benefit of the Term A Facility, the Term A-1 Facility and the Revolving
Facility, 4.50 to 1.00 (the “Pro Rata Only Restricted Payment Restriction”) or
(B) 4.75 to 1.00; and

(i) to the extent constituting a Restricted Payment, any Qualified Receivable
Facility.

Notwithstanding anything herein to the contrary, the foregoing provisions of
Section 6.06 will not prohibit the payment of any Restricted Payment
constituting a Limited Condition Transaction if such transaction would have
complied with the provisions of this Section 6.06 on the date of the declaration
of the dividend by the Board of Directors of the Borrower or the applicable
Subsidiary or the date of giving of the applicable notice of prepayment or
redemption, in each case, constituting a Limited Condition Transaction (it being
understood that such Restricted Payment shall be deemed to have been made on the
date of declaration or notice for purposes of such provision).

Section 6.07 Transactions with Affiliates.

(a) Sell or transfer any property or assets to, or purchase or acquire any
property or assets from, or otherwise engage in any other transaction with, any
of its Affiliates (other than the Borrower, and the Subsidiaries or any person
that becomes a Subsidiary as a result of such transaction) in a transaction (or
series of related transactions) involving aggregate consideration in excess of
$100,000,000 unless such transaction is (i) otherwise permitted (or required)
under this Agreement; or (ii) upon terms that are substantially no less
favorable to the Borrower or such Subsidiary, as applicable, than would be
obtained in a comparable arm’s-length transaction with a person that is not an
Affiliate, as determined by the Board of Directors of the Borrower or such
Subsidiary in good faith.

(b) The foregoing clause (a) shall not prohibit, to the extent otherwise
permitted under this Agreement,

(i) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
equity purchase agreements, stock options and stock ownership plans approved by
the Board of Directors of the Borrower,

(ii) [Reserved],

(iii) transactions among the Borrower or any Subsidiary or any entity that
becomes a Subsidiary as a result of such transaction (including via merger,
consolidation or amalgamation in which the Borrower or a Subsidiary is the
surviving entity),

(iv) the payment of fees, reasonable out-of-pocket costs and indemnities to
directors, officers, consultants and employees of the Borrower and the
Subsidiaries in the ordinary course of business,

(v) permitted transactions, agreements and arrangements in existence on the
Restatement Effective Date and, to the extent involving aggregate consideration
in excess of $50,000,000, set forth on Schedule 6.07 of the Restatement
Effective Date Certificate or any amendment thereto or replacement thereof or
similar arrangement to the extent such amendment, replacement or arrangement is
not adverse to the Lenders when taken as a whole in any material respect (as
determined by the Borrower in good faith),

 

131



--------------------------------------------------------------------------------

(vi) (A) any employment agreements entered into by the Borrower or any of the
Subsidiaries in the ordinary course of business, (B) any subscription agreement
or similar agreement pertaining to the repurchase of Equity Interests pursuant
to put/call rights or similar rights with employees, officers or directors, and
(C) any employee compensation, benefit plan or arrangement, any health,
disability or similar insurance plan which covers employees, and any reasonable
employment contract and transactions pursuant thereto,

(vii) Restricted Payments permitted under Section 6.06 and Investments permitted
under Section 6.04,

(viii) transactions for the purchase or sale of goods, equipment, products,
parts and services entered into in the ordinary course of business,

(ix) any transaction in respect of which the Borrower delivers to the
Administrative Agent a letter addressed to the Board of Directors of the
Borrower from an accounting, appraisal or investment banking firm, in each case
of nationally recognized standing that is in the good faith determination of the
Borrower qualified to render such letter, which letter states that (i) such
transaction is on terms that are substantially no less favorable to the Borrower
or such Subsidiary, as applicable, than would be obtained in a comparable
arm’s-length transaction with a person that is not an Affiliate or (ii) such
transaction is fair to the Borrower or such Subsidiary, as applicable, from a
financial point of view,

(x) transactions with joint ventures for the purchase or sale of goods,
equipment, products, parts and services entered into in the ordinary course of
business,

(xi) [Reserved],

(xii) transactions between the Borrower or any of the Subsidiaries and any
person, a director of which is also a director of the Borrower; provided,
however, that (A) such director abstains from voting as a director of the
Borrower on any matter involving such other person and (B) such person is not an
Affiliate of the Borrower for any reason other than such director’s acting in
such capacity,

(xiii) transactions permitted by, and complying with, the provisions of
Section 6.05 (other than Section 6.05(m)),

(xiv) intercompany transactions undertaken in good faith (as certified by a
Responsible Officer of the Borrower) for the purpose of improving the
consolidated Tax efficiency of the Borrower and the Subsidiaries and not for the
purpose of circumventing any covenant set forth herein,

(xv) payments, loans (or cancellation of loans) or advances to employees or
consultants that are (i) approved by a majority of the Disinterested Directors
of the Borrower in good faith, (ii) made in compliance with applicable law and
(iii) otherwise permitted under this Agreement, and

 

132



--------------------------------------------------------------------------------

(xvi) transactions with customers, clients or suppliers, or purchasers or
sellers of goods or services, in each case in the ordinary course of business
that are fair to the Borrower or the Subsidiaries.

Section 6.08 Business of the Borrower and the Subsidiaries; Etc. Permit (i) a
material portion of the assets, taken as a whole that are owned by the
Guarantors and their respective Subsidiaries on the Restatement Effective Date
to be transferred to the Borrower or any Subsidiaries of the Borrower that are
neither Guarantors nor Subsidiaries of Guarantors (it being understood that,
without prejudice to the determination of whether any other amount is “a
material portion of the assets, taken as a whole that are owned by the
Guarantors and their respective Subsidiaries on the Restatement Effective Date”
transfers of (A) cash, (B) Permitted Investments, (C) Equity Interests of
Guarantors and (D) other assets, in the case of this subclause (D) that, in the
aggregate measured as of the time of transfer, (x) have a value equal to or less
than 3.5% of Consolidated Total Assets as of the most recently ended Test Period
prior to the date of such transfer, (y) account for operating revenue which is
equal to or less than 3.5% of the consolidated operating revenues of the
Borrower and its Subsidiaries for the most recently ended Test Period prior to
the date of such transfer, and account for (z) EBITDA for the most recently
ended Test Period prior to the date of transfer that is less than or equal to
3.5% of the EBITDA of the Borrower and its Subsidiaries for the most recently
ended Test Period as of the date of such transfer, shall, in each case, not be
deemed to be “a material portion of the assets, taken as a whole that are owned
by the Guarantors and their respective Subsidiaries on the Restatement Effective
Date”), (ii) any Permitted Business Acquisition to be consummated by the
Borrower unless (A) payment therefor is made solely with Equity Interests of the
Borrower or (B) immediately after giving effect thereto, substantially all of
the assets of the person or business acquired in connection with such Investment
are owned by a Guarantor or a Subsidiary of a Guarantor or are promptly
contributed or otherwise transferred to a Guarantor or a Subsidiary of a
Guarantor, (iii) the Borrower to engage in any material activities or own any
material assets other than (A) the direct ownership of its Subsidiaries on the
Restatement Effective Date and other Subsidiaries that are Guarantors (and the
indirect ownership of other Subsidiaries and Investments permitted hereunder
through such Subsidiaries), and any substantially similar in amount and kind to
those assets owned by it on the Restatement Effective Date (as determined in
good faith by the Borrower), and in each case any permitted Disposition thereof
and the granting of any permitted Liens thereon, (B) the issuance or Guarantee
of any Indebtedness that the Borrower is permitted to incur hereunder, (C) the
issuance and/or redemption of its Equity Interests and the making of permitted
Restricted Payments with respect thereto, or (D) activities of the type
substantially similar to those conducted by it on the Restatement Effective Date
and other activities reasonably incidental to maintaining its existence,
complying with its obligations with respect to Requirements of Law and rules of
any stock exchange and the ownership of its Subsidiaries (including
participating in shared overhead, management and administrative activities, and
participating in tax, accounting and other administrative matters together with
its Subsidiaries), or (iv) the aggregate principal amount of any Indebtedness
for borrowed money represented by notes or loans or other similar instruments
(other than (I) Indebtedness of Guarantors that is expressly subordinated in
right of payment to the Loan Obligations on terms reasonably satisfactory to the
Administrative Agent and (II) any such Indebtedness incurred or outstanding
pursuant to ordinary course cash management or cash pooling arrangements or
other similar arrangements consistent with past practice) of (x) all
Subsidiaries that are Guarantors or Subsidiaries of Guarantors to (y) the
Borrower or any Subsidiary of the Borrower that is not a Guarantor or a
Subsidiary of a Guarantor to exceed $250,000,000 at any time outstanding;
provided, that nothing in this Section 6.08 shall restrict any transfer of
assets or the making or repayment of any intercompany loans or Investments
solely among the Guarantors and their respective Subsidiaries; or

Engage at any time to any material respect in any business or business activity
substantially different from any business or business activity conducted by any
of them on the Restatement Effective Date or any Similar Business or, in the
case of a Receivables Subsidiary, Qualified Receivable Facilities.

 

133



--------------------------------------------------------------------------------

Section 6.09 Restrictions on Subsidiary Distributions and Negative Pledge
Clauses. Permit the Borrower or any Subsidiary to enter into any agreement or
instrument that by its terms restricts (A) the payment of dividends or other
distributions or the making of cash advances to the Borrower or any Subsidiary
that is a direct or indirect parent of such Subsidiary or (B) the granting of
Liens by the Borrower or any Subsidiary to secure the Obligations, in each case
other than those arising under any Loan Document, except, in each case,
restrictions existing by reason of:

(a) restrictions imposed by applicable law;

(b) (i) contractual encumbrances or restrictions existing on the Restatement
Effective Date, (ii) any agreements related to any Indebtedness that does not
materially expand the scope of any such encumbrance or restriction (as
determined in good faith by the Borrower) beyond those restrictions applicable
on the Restatement Effective Date, or (iii) with respect to any Subsidiary, any
restriction that is not materially more restrictive (as determined by the
Borrower in good faith) than the most restrictive restrictions applicable to
such Subsidiary existing on the Restatement Effective Date;

(c) any restriction on a Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of the Equity Interests or assets of a
Subsidiary pending the closing of such sale or disposition;

(d) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures entered into in the ordinary course of
business;

(e) any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the specific property or assets securing such Indebtedness;

(f) any restrictions imposed by any agreement relating to Indebtedness incurred
pursuant to Section 6.01 or Permitted Refinancing Indebtedness in respect
thereof, to the extent such restrictions are not materially more restrictive,
taken as a whole, than the restrictions contained in this Agreement (in each
case, as determined in good faith by the Borrower);

(g) customary provisions contained in leases or licenses of Intellectual
Property and other similar agreements entered into in the ordinary course of
business;

(h) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

(i) customary provisions restricting assignment, mortgaging or hypothecation of
any agreement entered into in the ordinary course of business;

(j) customary restrictions and conditions contained in any agreement relating to
the sale, transfer, lease or other disposition of any asset permitted under
Section 6.05 pending the consummation of such sale, transfer, lease or other
disposition;

(k) Permitted Liens and customary restrictions and conditions contained in the
document relating thereto, so long as (1) such restrictions or conditions relate
only to the specific asset subject to such Lien, and (2) such restrictions and
conditions are not created for the purpose of avoiding the restrictions imposed
by this Section 6.09;

 

134



--------------------------------------------------------------------------------

(l) customary net worth provisions contained in Real Property leases entered
into by Subsidiaries, so long as the Borrower has determined in good faith that
such net worth provisions would not reasonably be expected to impair the ability
of the Borrower and its Subsidiaries to meet their ongoing obligations;

(m) any agreement in effect at the time a person becomes a Subsidiary, so long
as such agreement was not entered into in contemplation of such person becoming
a Subsidiary;

(n) customary restrictions contained in leases, subleases, licenses or Equity
Interests or asset sale agreements otherwise permitted hereby as long as such
restrictions relate to the Equity Interests and assets subject thereto;

(o) restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business;

(p) restrictions in agreements (other than agreements governing Indebtedness of
Subsidiaries) that (as determined in good faith by the Borrower) will not
prevent the Borrower from satisfying its payment obligations in respect of the
Facilities; and

(q) any encumbrances or restrictions imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of or similar arrangements to the contracts, instruments or
obligations referred to in clauses (a) through (p) above; provided, that such
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements, refinancings or similar arrangements are, in the good
faith judgment of the Borrower, no more restrictive with respect to such
dividend and other payment restrictions than those contained in the dividend or
other payment restrictions as contemplated by such provisions prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement, refinancing or similar arrangement.

Section 6.10 Reserved.

Section 6.11 Fiscal Quarter and/or Fiscal Year. In the case of the Borrower,
permit any change to its fiscal quarter and/or fiscal year; provided, that the
Borrower and its Subsidiaries may change their fiscal quarter and/or fiscal year
end one or more times, subject to such adjustments to this Agreement as the
Borrower and Administrative Agent shall reasonably agree are necessary or
appropriate in connection with such change (and the parties hereto hereby
authorize the Borrower and the Administrative Agent to make any such amendments
to this Agreement as they jointly deem necessary to give effect to the
foregoing).

Section 6.12 Financial Covenants.

(a) For so long as any Term A Loans, Term A-1 Loans or Revolving Facility
Commitments remain outstanding, with respect to the Term A Loans, Term A-1 Loans
and the Revolving Facility only, permit the Total Leverage Ratio as of the last
day of any fiscal quarter (beginning with the end of the first full fiscal
quarter after the Restatement Effective Date) to exceed 4.75 to 1.00.

(b) For so long as any Term A Loans, Term A-1 Loans or Revolving Facility
Commitments remain outstanding, with respect to the Term A Loans, Term A-1 Loans
and the Revolving Facility only, permit the Consolidated Interest Coverage Ratio
as of the last day of any fiscal quarter (beginning with the end of the first
full fiscal quarter after the Restatement Effective Date) to be less than 2.00
to 1.00.

 

135



--------------------------------------------------------------------------------

ARTICLE VII

Events of Default

Section 7.01 Events of Default. In case of the happening of any of the following
events (each, an “Event of Default”):

(a) any representation or warranty made or deemed made by the Borrower or any
Guarantor herein or in any other Loan Document or any certificate or document
delivered pursuant hereto or thereto shall prove to have been false or
misleading in any material respect when so made or deemed made;

(b) default shall be made in (i) the payment of any principal of any Loan of L/C
Borrowing when and as the same shall become due and payable or (ii) the failure
to deposit Cash Collateral when due, whether at the due date thereof or at a
date fixed for prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or in the
payment of any Fee or any other amount (other than an amount referred to in
clause (b) above) due under any Loan Document, when and as the same shall become
due and payable, and such default shall continue unremedied for a period of five
(5) Business Days;

(d) default shall be made in the due observance or performance by the Borrower
of any covenant, condition or agreement contained in, Section 5.01(a) (solely
with respect to the Borrower), 5.05(a) or 5.08 or in Article VI; provided, that
the failure to observe or perform the Financial Covenant shall not in and of
itself constitute an Event of Default with respect to any Term Facility (other
than Term A Facility or Term A-1 Facility) unless the Required Pro Rata Lenders
have accelerated any Term A Loans and Revolving Facility Loans then outstanding
as a result of such breach and such declaration has not been rescinded on or
before the date on which the Term Lenders (other than the Lenders under the Term
A Facility and the Term A-1 Facility) declare an Event of Default in connection
therewith;

(e) default shall be made in the due observance or performance by the Borrower
or any of the Guarantors of any covenant, condition or agreement contained in
any Loan Document (other than those specified in clauses (b), (c) and (d) above)
and such default shall continue unremedied for a period of 30 days after notice
thereof from the Administrative Agent to the Borrower;

(f) any event or condition occurs that (A) results in any Material Indebtedness
becoming due prior to its scheduled maturity or failing to be paid at its
scheduled maturity or (B) other than with respect to any Hedging Agreement,
enables or permits (with all applicable grace periods having expired) the holder
or holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any such Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity, in each case without such Material Indebtedness having been
discharged, or any such event of or condition having been cured promptly;
provided, that this clause (f) shall not apply to any secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness if (x) such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness and
(y) repayments are made as required by the terms of the respective Indebtedness;

 

136



--------------------------------------------------------------------------------

(g) there shall have occurred a Change of Control;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any of the Significant Subsidiaries, or of a
substantial part of the property or assets of the Borrower or any Significant
Subsidiary, under the Bankruptcy Code, or any other federal, state or foreign
bankruptcy, insolvency, receivership or any other Debtor Relief Law, (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator,
examiner, liquidator or similar official for the Borrower or any of the
Significant Subsidiaries or for a substantial part of the property or assets of
the Borrower or any of the Significant Subsidiaries or (iii) the winding-up,
liquidation, reorganization, dissolution, compromise, arrangement or other
relief of the Borrower or any Significant Subsidiary (except in a transaction
permitted hereunder); and such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;

(i) the Borrower or any Significant Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking relief under the Bankruptcy Code, as
now constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or any other Debtor Relief Law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
clause (h) above, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator, examiner, liquidator or similar
official for the Borrower or any of the Significant Subsidiaries or for a
substantial part of the property or assets of the Borrower or any Significant
Subsidiary, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) become unable or fail generally to pay its debts as
they become due;

(j) the failure by the Borrower or any Significant Subsidiary to pay one or more
final judgments aggregating in excess of $275,000,000, which judgments are not
discharged or effectively waived or stayed for a period of 45 consecutive days,
or any action shall be legally taken by a judgment creditor to attach or levy
upon assets or properties of the Borrower or any Significant Subsidiary to
enforce any such judgment;

(k) (i) an ERISA Event shall have occurred, (ii) the PBGC shall institute
proceedings (including giving notice of intent thereof) to terminate any Plan or
Plans, (iii) the Borrower or any Subsidiary or any ERISA Affiliate shall have
been notified by the sponsor of a Multiemployer Plan that such Multiemployer
Plan is in reorganization or is being terminated, within the meaning of Title IV
of ERISA; and in each case in clauses (i) through (iii) above, such event or
condition, together with all other such events or conditions, if any, would
reasonably be expected to have a Material Adverse Effect; or

(l) (i) any Loan Document shall for any reason be asserted in writing by the
Borrower or any Guarantor not to be a legal, valid and binding obligation of any
party thereto, (ii) any security interest purported to be created by any
Security Document and to extend to assets that constitute a material portion of
the Collateral shall cease to be, or shall be asserted in writing by the
Borrower or any other Loan Party not to be, a valid and perfected security
interest (perfected as or having the priority required by this Agreement or the
relevant Security Document and

 

137



--------------------------------------------------------------------------------

subject to such limitations and restrictions as are set forth herein and
therein) in the securities, assets or properties covered thereby, except to the
extent that any such loss of perfection or priority results from the limitations
of foreign laws, rules and regulations as they apply to pledges of Equity
Interests in Foreign Subsidiaries or the application thereof, or from failure of
the Collateral Agent to maintain possession of certificates actually delivered
to it representing securities pledged under the Collateral Agreement or to file
Uniform Commercial Code continuation statements (so long as such failure does
not result from the breach or non-compliance with the Loan Documents by any Loan
Party), or (iii) a material portion of the Guarantees pursuant to the Loan
Documents by the Guarantors guaranteeing the Obligations, shall cease to be in
full force and effect (other than in accordance with the terms thereof), or
shall be asserted in writing by the Borrower or any Guarantor not to be in
effect or not to be legal, valid and binding obligations (other than in
accordance with the terms thereof).

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders (or in the case of a termination of the Revolving Facility
Commitments pursuant to clause (i) below, the Required Revolving Facility
Lenders or, in the case of a failure to observe or perform the Financial
Covenant, unless the Required Pro Rata Lenders have accelerated any Term A
Loans, Term A-1 Loans and Revolving Facility Loans then outstanding as a result
of such breach and such declaration has not been rescinded on or before the date
on which the Term Lenders (other than the Lenders under the Term A Facility and
Term A-1 Facility) declare an Event of Default in connection therewith, the
Required Pro Rata Lenders (with respect to the Revolving Facilities, Term A
Loans and Term A-1 Loans only)), shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times: (i) terminate
forthwith the Commitments, (ii) declare the Loans then outstanding to be
forthwith due and payable in whole or in part (in which case any principal not
so declared to be due and payable may thereafter be declared to be due and
payable), whereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued Fees and
all other liabilities of the Borrower accrued hereunder and under any other Loan
Document, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by the Borrower, anything contained herein or in any other Loan Document
to the contrary notwithstanding and (iii) demand Cash Collateral pursuant to
Section 2.05(k); and in any event with respect to the Borrower described in
clause (h) or (i) above, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and any unpaid accrued Fees and all other liabilities of the Borrower accrued
hereunder and under any other Loan Document, shall automatically become due and
payable and the Administrative Agent shall be deemed to have made a demand for
Cash Collateral to the full extent permitted under Section 2.05(k), without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding.

Section 7.02 [Reserved].

Section 7.03 Application of Funds. Any proceeds of Collateral received by the
Administrative Agent (whether as a result of any realization on the Collateral,
any setoff rights, any distribution in connection with any proceedings or other
action of any Loan Party in respect of Debtor Relief Laws or otherwise and
whether received in cash or otherwise) (i) not constituting (A) a specific
payment of principal, interest, fees or other sum payable under the Loan
Documents (which shall be applied on a pro rata basis among the relevant Lenders
under the Class of Loans being prepaid as specified by the Borrower) or (B) a
mandatory prepayment (which shall be applied in accordance with Section 2.11) or
(ii) after an Event of Default has occurred and is continuing and the
Administrative Agent so elects or the Required Lenders so direct, shall be
applied, subject to the provisions of any applicable Intercreditor Agreement,
ratably first,

 

138



--------------------------------------------------------------------------------

to pay any fees, indemnities, or expense reimbursements hereunder including
amounts then due to the Administrative Agent, the Collateral Agent and any
Issuing Bank from the Borrower, second, to pay any fees or expense
reimbursements then due hereunder to the Secured Parties (all in their
respective capacities as such) from the Borrower, third, to pay interest
(including post-petition interest, whether or not an allowed claim in any claim
or proceeding under any Debtor Relief Laws) then due and payable on the Loans
and on obligations arising under each Secured Cash Management Agreement and
Secured Hedge Agreement ratably, fourth, to repay principal on the Loans and
unreimbursed disbursements under any Letter of Credit, to Cash Collateralize all
outstanding Letters of Credit, and to pay any other amounts owing with respect
to Secured Cash Management Agreements (including providing cash collateral in an
amount equal to the face amount of outstanding letters of credit issued under
any Outside LC Facility) and Secured Hedge Agreements ratably; provided, that
amounts which are applied to Cash Collateralize (or cash collateralized letters
of credit issued under any Outside LC Facility) outstanding Letters of Credit
(or such letters of credit) that remain available after expiry of the applicable
Letter of Credit (or letter of credit) shall be applied in the manner set forth
herein and fifth, to the payment of any other Obligation due to any Secured
Party by the Borrower.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may reasonably request, from the applicable Cash Management Bank or Hedge Bank,
as the case may be. Each Cash Management Bank or Hedge Bank not a party to this
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent as its agent pursuant to the terms of
Article VIII hereof for itself and its Affiliates as if it were a “Lender” party
hereto.

ARTICLE VIII

The Agents

Section 8.01 Appointment.

(a) Each Lender (in its capacities as a Lender and the Swingline Lender (if
applicable) and on behalf of itself and its Affiliates as potential
counterparties to Secured Cash Management Agreements and Secured Hedge
Agreements) and each Issuing Bank (in such capacities and on behalf of itself
and its Affiliates as potential counterparties to Secured Cash Management
Agreements and Secured Hedge Agreements) hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents, including as the Collateral Agent for
such Lender and the other Secured Parties under the Security Documents, and each
such Lender irrevocably authorizes the Administrative Agent, in such capacity,
to take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of this Agreement
and the other Loan Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. The provisions of this Article (other than the final
paragraph of Section 8.12 hereof) are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and neither the
Borrower nor any other Loan Party shall have any rights as a third-party
beneficiary of any such provisions.

 

139



--------------------------------------------------------------------------------

(b) In furtherance of the foregoing, each Lender (in its capacities as a Lender
and the Swingline Lender (if applicable) and on behalf of itself and its
Affiliates as potential counterparties to Secured Cash Management Agreements or
Secured Hedge Agreements) and each Issuing Bank (in such capacities and on
behalf of itself and its Affiliates as potential counterparties to Secured Cash
Management Agreements and Secured Hedge Agreements) hereby appoints and
authorizes the Collateral Agent to act as the agent of such Lender for purposes
of acquiring, holding and enforcing any and all Liens on Collateral granted by
any of the Loan Parties to secure any of the Obligations, together with such
powers and discretion as are reasonably incidental thereto. In this connection,
the Collateral Agent (and any Subagents appointed by the Collateral Agent
pursuant to Section 8.02 for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Security Documents, or for
exercising any rights or remedies thereunder at the direction of the Collateral
Agent) shall be entitled to the benefits of this Article VIII (including,
without limitation, Section 8.07) as though the Collateral Agent (and any such
Subagents) were an “Agent” under the Loan Documents, as if set forth in full
herein with respect thereto.

Section 8.02 Delegation of Duties. The Administrative Agent and the Collateral
Agent may execute any of their respective duties under this Agreement and the
other Loan Documents (including for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof)) by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. No
Agent shall be responsible for the negligence or misconduct of any such agents,
employees or attorneys-in-fact selected by it with reasonable care. Each Agent
may also from time to time, when it deems it to be necessary or desirable,
appoint one or more trustees, co-trustees, collateral co-agents, collateral
subagents or attorneys-in-fact (each, a “Subagent”) with respect to all or any
part of the Collateral; provided, that no such Subagent shall be authorized to
take any action with respect to any Collateral unless and except to the extent
expressly authorized in writing by the Administrative Agent or the Collateral
Agent. Should any instrument in writing from the Borrower or any other Loan
Party be required by any Subagent so appointed by an Agent to more fully or
certainly vest in and confirm to such Subagent such rights, powers, privileges
and duties, the Borrower shall, or shall cause such Loan Party to, execute,
acknowledge and deliver any and all such instruments promptly upon request by
such Agent. If any Subagent, or successor thereto, shall become incapable of
acting, resign or be removed, all rights, powers, privileges and duties of such
Subagent, to the extent permitted by law, shall automatically vest in and be
exercised by the Administrative Agent or the Collateral Agent until the
appointment of a new Subagent. No Agent shall be responsible for the negligence
or misconduct of any agent, attorney-in-fact or Subagent that it selects with
reasonable care.

Section 8.03 Exculpatory Provisions. None of the Agents, or their respective
Affiliates or any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be (a) liable for any action lawfully
taken or omitted to be taken by it or such person under or in connection with
this Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a final and non-appealable decision of a court of
competent jurisdiction to have resulted from its or such person’s own gross
negligence or willful misconduct) or (b) responsible in any manner to any of the
Lenders for any recitals, statements, representations or warranties made by any
Loan Party or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by any Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party a party thereto to perform its
obligations hereunder or thereunder. No Agent shall be under any obligation to
any Lender to ascertain or to inquire as to the observance or performance of any
of the agreements contained in, or conditions of, this Agreement or any other
Loan Document, or to inspect the properties, books or records of any Loan Party.
No Agent shall have any duties or obligations except those expressly set forth
herein and in the other Loan Documents. Without limiting the generality of the
foregoing, (a) no Agent shall be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event

 

140



--------------------------------------------------------------------------------

of Default has occurred and is continuing, (b) no Agent shall have any duty to
take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the respective Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided, that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Laws or that may affect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Laws and (c) no Agent shall, except as expressly set forth herein and in
the other Loan Documents, have any duty to disclose, and shall be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries or any of their respective Affiliates that is communicated to or
obtained by such Agent or any of its Affiliates in any capacity. The Agents
shall be deemed not to have knowledge of any Default or Event of Default unless
and until written notice describing such Default or Event of Default is given to
the Administrative Agent in accordance with Section 8.05. No Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent. The Administrative Agent shall not be responsible or have
any liability for, or have any duty to ascertain, inquire into, monitor or
enforce, compliance with the provisions hereof relating to Disqualified Lenders.
Without limiting the generality of the foregoing, the Administrative Agent shall
not (x) be obligated to ascertain, monitor or inquire as to whether any Lender
or Participant or prospective Lender or Participant is a Disqualified Lender or
(y) have any liability with respect to or arising out of any assignment or
participation of Loans and/or Commitments, or disclosure of confidential
information, to any Disqualified Lender.

Section 8.04 Reliance by Agents. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) or conversation believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper person. Each Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to any
Credit Event, that by its terms must be fulfilled to the satisfaction of a
Lender or any Issuing Bank, each Agent may presume that such condition is
satisfactory to such Lender or Issuing Bank unless such Agent shall have
received notice to the contrary from such Lender or Issuing Bank prior to such
Credit Event. Each Agent may consult with legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts. Each Agent may deem and
treat the Lender specified in the Register with respect to any amount owing
hereunder as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with such
Agent in accordance with Section 9.04. Each Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all or other Lenders)
as it deems appropriate or it shall first be indemnified to its satisfaction by
the Lenders against any and all liability and expense that

 

141



--------------------------------------------------------------------------------

may be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement and the other Loan Documents in accordance
with a request of the Required Lenders (or, if so specified by this Agreement,
all or other Lenders), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.

Section 8.05 Notice of Default. Neither Agent shall be deemed to have knowledge
or notice of the occurrence of any Default or Event of Default unless such Agent
has received written notice from a Lender or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “Notice of Default.” In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give notice thereof to
the Lenders. The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all or other Lenders); provided,
that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

Section 8.06 Non-Reliance on Agents and Other Lenders. Each Lender and Issuing
Bank expressly acknowledges that the Agents, any of their respective Related
Parties and the Arrangers have not made any representations or warranties to it
and that no act by any Agent hereafter taken, including any review of the
affairs of a Loan Party or any affiliate of a Loan Party, shall be deemed to
constitute any representation or warranty by any Agent to any Lender. Each
Lender and Issuing Bank represents to the Agents that it has, independently and
without reliance upon any Agent or any other Lender or any of their respective
Related Parties, and based on such documents and information as it has deemed
appropriate, made its own appraisal of, and investigation into the business,
operations, property, financial and other condition and creditworthiness of, the
Loan Parties and their affiliates and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon any Agent or any other Lender or
any of their respective Related Parties, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Loan Party or any affiliate of a Loan Party that may come into the
possession of the Administrative Agent or any of its Related Parties. Each
Lender and each Issuing Bank represents and warrants, as of the date each such
Lender or Issuing Bank becomes a Lender or an Issuing Bank, that (i) the Loan
Documents set forth the terms of a commercial lending facility and (ii) it is
engaged in making, acquiring or holding commercial loans in the ordinary course
and is entering into this Agreement as a Lender or Issuing Bank for the purpose
of making, acquiring or holding commercial loans and providing other facilities
set forth herein as may be applicable to such Lender or Issuing Bank, and not
for the purpose of purchasing, acquiring or holding any other type of financial
instrument, and each Lender and each Issuing Bank agrees not to assert a claim
in contravention of the foregoing. Each Lender and each Issuing Bank represents
and warrants that it is sophisticated with respect to decisions to make, acquire
and/or hold commercial loans and to provide other facilities set forth herein,
as may be applicable to such Lender or such Issuing Bank, and either it, or the
person exercising discretion in making its decision to make, acquire and/or hold
such commercial loans or to provide such other facilities, is experienced in
making, acquiring or holding such commercial loans or providing such other
facilities.

 

142



--------------------------------------------------------------------------------

Section 8.07 Indemnification. The Lenders agree to indemnify each Agent and the
Revolving Facility Lenders agree to indemnify each Issuing Bank and Swingline
Lender, in each case in its capacity as such (to the extent not reimbursed by
the Borrower and without limiting the obligation of the Borrower to do so), in
the amount of its pro rata share (based on its aggregate Revolving Facility
Credit Exposure and, in the case of the indemnification of each Agent,
outstanding Term Loans and unused Commitments hereunder; provided, that the
aggregate principal amount of Swingline Loans owing to the Swingline Lender and
of any disbursement under any Letter of Credit owing to any Issuing Bank shall
be considered to be owed to the Revolving Facility Lenders ratably in accordance
with their respective Revolving Facility Credit Exposure) (determined at the
time such indemnity is sought or, if the respective Obligations have been repaid
in full, as determined immediately prior to such repayment in full), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent or such Issuing
Bank or Swingline Lender in any way relating to or arising out of the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent,
Issuing Bank or Swingline Lender under or in connection with any of the
foregoing; provided, that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
non-appealable decision of a court of competent jurisdiction to have resulted
from such Agent’s, Issuing Bank’s or Swingline Lender’s gross negligence or
willful misconduct. The failure of any Lender to reimburse any Agent, Issuing
Bank or Swingline Lender, as the case may be, promptly upon demand for its
ratable share of any amount required to be paid by the Lenders to such Agent,
Issuing Bank or Swingline Lender, as the case may be, as provided herein shall
not relieve any other Lender of its obligation hereunder to reimburse such Agent
or such Issuing Bank, as the case may be, for its ratable share of such amount,
but no Lender shall be responsible for the failure of any other Lender to
reimburse such Agent, Issuing Bank or Swingline Lender, as the case may be, for
such other Lender’s ratable share of such amount. To the extent that the
Borrower for any reason fails to indefeasibly pay any amount required under
Section 9.05 to be paid by it to the Administrative Agent (or any sub-agent
thereof), any Issuing Bank, the Swingline Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), such Issuing Bank, the Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought)
based on each Lender’s share of the aggregate principal amount of Term Loans and
Revolving Facility Commitments in effect at such time (or, if the Revolving
Facility Commitments have terminated, Revolving Facility Credit Exposure at such
time) of such unpaid amount (including any such unpaid amount in respect of a
claim asserted by such Lender), such payment to be made severally among them
based on such Lenders’ Pro Rata Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided,
further that, the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), such Issuing Bank or
the Swingline Lender in its capacity as such, or against any Related Party of
any of the foregoing acting for the Administrative Agent (or any such
sub-agent), the Issuing Bank or the Swingline Lender in connection with such
capacity.

The agreements in this Section shall survive the payment of the Loans and all
other amounts payable hereunder.

Section 8.08 Agent in Its Individual Capacity. Each Agent and its affiliates may
make loans to, accept deposits from, and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent. With
respect to its Loans made or renewed by it and with respect to any Letter of
Credit issued, or Letter of Credit or Swingline Loan participated in, by it,
each Agent shall have the same rights and powers under this Agreement and the
other Loan Documents as any Lender and may exercise the same as though it were
not an Agent, and the terms “Lender” and “Lenders” shall include each Agent in
its individual capacity.

 

 

143



--------------------------------------------------------------------------------

Section 8.09 Successor Administrative Agent. The Administrative Agent may resign
as Administrative Agent and Collateral Agent under this Agreement and the other
Loan Documents upon 30 days’ notice to the Lenders and the Borrower. Any such
resignation by the Administrative Agent hereunder shall also constitute its
resignation as an Issuing Bank and the Swingline Lender, as applicable, in which
case the resigning Administrative Agent (x) shall not be required to issue any
further Letters of Credit or make any additional Swingline Loans hereunder and
(y) shall maintain all of its rights as Issuing Bank or Swingline Lender, as the
case may be, with respect to any Letters of Credit issued by it, or Swingline
Loans made by it, prior to the date of such resignation. Upon any such
resignation, then the Required Lenders shall have the right, subject to the
reasonable consent of the Borrower (so long as no Event of Default under
Section 7.01(b), (c), (h) or (i) shall have occurred and be continuing), to
appoint a successor which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States, whereupon
such successor agent shall succeed to the rights, powers and duties of the
Administrative Agent and Collateral Agent, and the term “Administrative Agent”
shall mean such successor agent effective upon such appointment and approval,
and the former Administrative Agent’s rights, powers and duties as
Administrative Agent shall be terminated, without any other or further act or
deed on the part of such former Administrative Agent or any of the parties to
this Agreement or any holders of the Loans. If no successor agent has accepted
appointment as Administrative Agent by the date that is 30 days following a
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
(except in the case of the Collateral Agent holding collateral security on
behalf of such Secured Parties, the retiring Collateral Agent shall continue to
hold such collateral security as nominee until such time as a successor
Collateral Agent is appointed), and the Lenders shall assume and perform all of
the duties of the Administrative Agent and Collateral Agent hereunder until such
time, if any, as the Required Lenders appoint a successor agent as provided for
above. After any retiring Administrative Agent’s resignation as Administrative
Agent, the provisions of this Article VIII and Section 9.05 shall inure to its
benefit as to any actions taken or omitted to be taken by it, its Subagents and
their respective Related Parties while it was Administrative Agent under this
Agreement and the other Loan Documents.

Section 8.10 Arrangers, Etc. Notwithstanding any other provision of this
Agreement or any provision of any other Loan Document, each of the persons named
on the cover page hereof as Joint Bookrunner, Joint Lead Arranger, Arranger,
syndication agent, documentation agent or co-manager is named as such for
recognition purposes only, and in its capacity as such shall have no rights,
duties, responsibilities or liabilities with respect to this Agreement or any
other Loan Document, except that each such person and its Affiliates shall be
entitled to the rights expressly stated to be applicable to them in Sections
9.05 and 9.17 (subject to the applicable obligations and limitations as set
forth therein).

Section 8.11 Security Documents and Collateral Agent. The Lenders and the other
Secured Parties authorize the Collateral Agent to release any Collateral or
Guarantors in accordance with Section 9.18 or if approved, authorized or
ratified in accordance with Section 9.08.

The Lenders and the other Secured Parties hereby irrevocably authorize and
instruct the Collateral Agent to, without any further consent of any Lender or
any other Secured Party, and in the case of the following clause (1) upon the
request of the Borrower the Collateral Agent shall, enter into (or acknowledge
and consent to) or amend, renew, extend, supplement, restate, replace, waive or
otherwise modify the First Lien Intercreditor Agreement, any Permitted Junior
Intercreditor Agreement, and any other intercreditor or subordination agreement
(in form satisfactory to the Collateral Agent and deemed appropriate by it) with
the collateral agent or other representative of holders of Indebtedness secured
(and

 

144



--------------------------------------------------------------------------------

permitted to be secured) by a Lien on assets constituting a portion of the
Collateral under (1) any of Sections 6.02(c), (i), (j), (v), (z) and/or (gg)
(and in accordance with the relevant requirements thereof) and (2) any other
provision of Section 6.02 (it being acknowledged and agreed that the Collateral
Agent shall be under no obligation to execute any Intercreditor Agreement
pursuant to this clause (2), and may elect to do so, or not do so, in its sole
and absolute discretion) (any of the foregoing, an “Intercreditor Agreement”).
The Lenders and the other Secured Parties irrevocably agree that (x) the
Collateral Agent may rely exclusively on a certificate of a Responsible Officer
of the Borrower as to whether any such other Liens are permitted hereunder and
as to the respective assets constituting Collateral that secure (and are
permitted to secure) such Indebtedness hereunder and (y) any Intercreditor
Agreement entered into by the Collateral Agent shall be binding on the Secured
Parties, and each Lender and the other Secured Parties hereby agrees that it
will take no actions contrary to the provisions of, if entered into and if
applicable, any Intercreditor Agreement. Furthermore, the Lenders and the other
Secured Parties hereby authorize the Administrative Agent and the Collateral
Agent to release any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document (i) to the
holder of any Lien on such property that is permitted by clauses (c), (i), (j),
(v) or (z) of Section 6.02 in each case to the extent the contract or agreement
pursuant to which such Lien is granted prohibits any other Liens on such
property or (ii) that is or becomes Excluded Property; and the Administrative
Agent and the Collateral Agent shall do so upon request of the Borrower;
provided, that prior to any such request, the Borrower shall have in each case
delivered to the Administrative Agent a certificate of a Responsible Officer of
the Borrower certifying (x) that such Lien is permitted under this Agreement,
(y) in the case of a request pursuant to clause (i) of this sentence, that the
contract or agreement pursuant to which such Lien is granted prohibits any other
Lien on such property and (z) in the case of a request pursuant to clause
(ii) of this sentence, that (A) such property is or has become Excluded Property
and (B) if such property has become Excluded Property as a result of a
contractual restriction, such restriction does not violate Section 6.09.

Section 8.12 Right to Realize on Collateral, Enforce Guarantees, and Credit
Bidding. In case of the pendency of any proceeding under any Debtor Relief Laws
or other judicial proceeding relative to any Loan Party, (i) the Administrative
Agent (irrespective of whether the principal of any Obligation shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
(A) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of any or all of the Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the Issuing Banks and the
Administrative Agent and any Subagents allowed in such judicial proceeding, and
(B) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same, and (ii) any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and Issuing Bank to
make such payments to the Administrative Agent and, if the Administrative Agent
shall consent to the making of such payments directly to the Lenders and the
Issuing Banks, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under the Loan Documents. Nothing contained herein shall be
deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender or Issuing Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or Issuing Bank or to authorize the Administrative
Agent to vote in respect of the claim of any Lender or Issuing Bank in any such
proceeding.

Anything contained in any of the Loan Documents to the contrary notwithstanding,
the Borrower, the Administrative Agent, the Collateral Agent and each Secured
Party hereby agree that (a) no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce any Guarantee

 

145



--------------------------------------------------------------------------------

set forth in any Loan Document, it being understood and agreed that all powers,
rights and remedies hereunder may be exercised solely by the Administrative
Agent, on behalf of the Secured Parties in accordance with the terms hereof and
all powers, rights and remedies under the Security Documents may be exercised
solely by the Collateral Agent; provided that, notwithstanding the foregoing,
the Lenders may exercise the set-off rights contained in Section 9.06 in the
manner set forth therein, and (b) in the event of a foreclosure by the
Collateral Agent on any of the Collateral pursuant to a public or private sale
or other disposition, the Collateral Agent or any Lender may be the purchaser or
licensor of any or all of such Collateral at any such sale or other disposition
and the Collateral Agent, as agent for and representative of the Secured Parties
(but not any Lender or Lenders in its or their respective individual capacities
unless the Required Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by the Collateral Agent at such sale or other
Disposition.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Secured Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar laws in any other jurisdictions to
which a Loan Party is subject or (b) at any other sale or foreclosure or
acceptance of Collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable law. In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Equity Interests or debt instruments of
the acquisition vehicle or vehicles that are used to consummate such purchase).
In connection with any such bid (i) the Administrative Agent shall be authorized
(x) to form one or more acquisition vehicles to make a bid, (y) to adopt
documents providing for the governance of the acquisition vehicle or vehicles
(provided that any actions by the Administrative Agent with respect to such
acquisition vehicle or vehicles, including any disposition of the assets or
Equity Interests thereof shall be governed, directly or indirectly, by the vote
of the Required Lenders, irrespective of the termination of this Agreement and
without giving effect to the limitations on actions by the Required Lenders
contained in clauses (i) through (vii) of Section 9.08(b) of this Agreement, and
(z) the Administrative Agent shall be authorized to assign the relevant
Obligations to any such acquisition vehicle pro rata by the Lenders, as a result
of which each of the Lenders shall be deemed to have received a pro rata portion
of any Equity Interests and/or debt instruments issued by such an acquisition
vehicle on account of the assignment of the Obligations to be credit bid, all
without the need for any Secured Party or acquisition vehicle to take any
further action, and (ii) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.

 

146



--------------------------------------------------------------------------------

Section 8.13 Withholding Tax. To the extent required by any applicable
Requirement of Law, the Administrative Agent may withhold from any payment to
any Lender an amount equivalent to any applicable withholding Tax. If the
Internal Revenue Service or any authority of the United States or other
jurisdiction asserts a claim that the Administrative Agent did not properly
withhold Tax from amounts paid to or for the account of any Lender for any
reason (including because the appropriate form was not delivered, was not
properly executed, or because such Lender failed to notify the Administrative
Agent of a change in circumstances that rendered the exemption from, or
reduction of, withholding Tax ineffective), such Lender shall indemnify the
Administrative Agent (to the extent that the Administrative Agent has not
already been reimbursed by any applicable Loan Party and without limiting the
obligation of any applicable Loan Party to do so) fully for all amounts paid,
directly or indirectly, by the Administrative Agent as Tax or otherwise,
including penalties, fines, additions to Tax and interest, together with all
expenses incurred, including legal expenses, allocated staff costs and any out
of pocket expenses. Each Lender hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender under
this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this Section 8.13.

Section 8.14 Secured Cash Management Agreements and Secured Hedge Agreements. No
Cash Management Bank or Hedge Bank that obtains the benefits of Section 7.03,
any Guarantee or any Collateral by virtue of the provisions hereof or of the
Subsidiary Guarantee Agreement or any Security Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision of this Article VIII to
the contrary, the Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Secured Obligations arising under Secured Cash Management Agreements and
Secured Hedge Agreements unless the Administrative Agent has received written
notice of such Secured Obligations, together with such supporting documentation
as the Administrative Agent may reasonably request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be.

Section 8.15 Certain ERISA Matters. Each Lender (x) represents and warrants, as
of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative Agent
and not, for the avoidance of doubt, to or for the benefit of the Borrower or
any other Loan Party, that at least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

147



--------------------------------------------------------------------------------

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

ARTICLE IX

Miscellaneous

Section 9.01 Notices; Communications.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and except as provided in Section 9.01(b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier or other electronic means as follows, and
all notices and other communications expressly permitted hereunder to be given
by telephone shall be made to the applicable telephone number, as follows:

(i) if to any Loan Party or the Administrative Agent, any Issuing Bank as of the
Restatement Effective Date or the Swingline Lender to the address, telecopier
number, electronic mail address or telephone number specified for such person on
Schedule 9.01; and

(ii) if to any other Lender or Issuing Bank, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

(b) Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided, that the foregoing shall not apply to notices to
any Lender or Issuing Bank pursuant to Article II if such Lender or Issuing
Bank, as

 

148



--------------------------------------------------------------------------------

applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may, in their discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by them, provided, that approval of such
procedures may be limited to particular notices or communications.

(c) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 9.01(b) above shall be effective as provided in such
Section 9.01(b).

(d) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

(e) Documents required to be delivered pursuant to Section 5.04 (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically (including as set forth in Section 9.17) and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower ’s
website on the Internet at the website address listed on Schedule 9.01, or
(ii) on which such documents are posted on the Borrower ’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided, that (A) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender, and
(B) the Borrower shall notify the Administrative Agent (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Except for such certificates required by Section 5.04(c), the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

Section 9.02 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties herein, in the other Loan Documents and
in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the making by the Lenders of the Loans and the execution and delivery of
the Loan Documents and the issuance of the Letters of Credit, regardless of any
investigation made by such persons or on their behalf, and shall continue in
full force and effect until the Termination Date. Without prejudice to the
survival of any other agreements contained herein, the provisions of
Sections 2.15, 2.16, 2.17, 9.05 and 9.22 and Article VIII shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the occurrence of
the Termination Date or the termination of this Agreement or any other Loan
Document or any provision hereof or thereof.

Section 9.03 Binding Effect. This Agreement shall become effective when it shall
have been executed by the Borrower and the Administrative Agent and when the
Administrative Agent shall have received copies hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the Borrower, the
Administrative Agent, each Issuing Bank, each Swingline Lender, and each Lender
and their respective permitted successors and assigns.

 

149



--------------------------------------------------------------------------------

Section 9.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its respective rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by the
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 9.04. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in clause (c) of this Section 9.04), and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agents, the
Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement or the other Loan Documents.

(b) (i) Subject to the conditions set forth in subclause (ii) below, any Lender
may assign to one or more assignees (each, an “Assignee”) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitments and the Loans at the time owing to it) with the prior written
consent of:

(A) the Borrower (such consent not to be unreasonably withheld, delayed or
conditioned), which consent, with respect to the assignment of a Term Loan, will
be deemed to have been given if the Borrower has not responded within ten
(10) Business Days after the delivery of any request for such consent; provided,
that no consent of the Borrower shall be required (x) for an assignment of a
Term Loan to a Lender, an Affiliate of a Lender, an Approved Fund (as defined
below), or for an assignment of a Revolving Facility Commitment or Revolving
Facility Loan to a Revolving Facility Lender, an Affiliate of a Revolving
Facility Lender or Approved Fund with respect to a Revolving Facility Lender or
(y) if an Event of Default under Section 7.01(b), (c), (h) or (i) has occurred
and is continuing, for an assignment to any person;

(B) the Administrative Agent (such consent not to be unreasonably withheld or
delayed); provided, that no consent of the Administrative Agent shall be
required for an assignment of all or any portion of a Term Loan to (x) a Lender,
an Affiliate of a Lender, or an Approved Fund, or (y) the Borrower or an
Affiliate of the Borrower made in accordance with Section 2.25; and

(C) the Issuing Bank and the Swingline Lender (such consent, in each case, not
to be unreasonably withheld or delayed); provided, that no consent of the
Issuing Bank and the Swingline Lender shall be required for an assignment of all
or any portion of a Term Loan.

(ii) Assignments (other than pursuant to Section 2.25) shall be subject to the
following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
applicable Commitments or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall not be

 

150



--------------------------------------------------------------------------------

less than (x) $1,000,000 or an integral multiple of $1,000,000 in excess thereof
in the case of Term Loans and (y) $5,000,000 or an integral multiple of
$1,000,000 in excess thereof in the case of Revolving Facility Loans or
Revolving Facility Commitments, unless each of the Borrower and the
Administrative Agent otherwise consent; provided, that no such consent of the
Borrower shall be required if an Event of Default under Section 7.01(b), (c),
(h) or (i) has occurred and is continuing; provided, further, that such amounts
shall be aggregated in respect of each Lender and its Affiliates or Approved
Funds (with simultaneous assignments to or by two or more Related Funds being
treated as one assignment), if any;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided, that this clause shall not be construed to prohibit the assignment of
a proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall (1) execute and deliver to the
Administrative Agent an Assignment and Acceptance and any form required to be
delivered pursuant to Section 2.17 via an electronic settlement system
acceptable to the Administrative Agent or (2) if previously agreed with the
Administrative Agent, manually execute and deliver to the Administrative Agent
an Assignment and Acceptance, in each case together with a processing and
recordation fee of $3,500 (which fee may be waived or reduced in the sole
discretion of the Administrative Agent);

(D) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws; and

(E) the Assignee shall not be (i) the Borrower or any of the Borrower’s
Affiliates or Subsidiaries except with respect to assignments to the Borrower in
accordance with Section 2.25, (ii) any Disqualified Lender subject to
Section 9.04(i)), (iii) a natural person or (iv) a Defaulting Lender.

For the purposes of this Section 9.04, “Approved Fund” means any person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

Notwithstanding the foregoing or anything to the contrary herein, no Lender
shall be permitted to assign or transfer any portion of its rights and
obligations under this Agreement (I)(A) with respect to the Initial Term B
Loans, prior to the funding of the Initial Term B Loans on the Restatement
Effective Date, (B) with respect to the Initial Term A Loan Commitments, Initial
Term A-1 Loan Commitments, Initial Term A-1 Loans and Initial Term A Loans,
prior to the funding of the Initial Term A Loans and the Initial Term A-1 Loans
on the Restatement Effective Date and (C) with respect to the Revolving Facility
Commitments, prior to the funding of all Revolving Facility Loans requested by
the Borrower on the Restatement Effective Date, in each case, to any person,
unless consented to by the Borrower. Any assigning Lender shall, in connection
with any potential assignment, provide to the Borrower a copy of its request
(including the name of the prospective assignee) concurrently with its delivery
of the same request to the Administrative Agent irrespective of whether or not a
Default or an Event of Default has occurred and is continuing.

 

151



--------------------------------------------------------------------------------

(iii) Subject to acceptance and recording thereof pursuant to subclause
(v) below, from and after the effective date specified in each Assignment and
Acceptance the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.05 (subject to the limitations and requirements of those
Sections, including, without limitation, the requirements of Sections 2.17(d)
and 2.17(f))). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 9.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c) of
this Section 9.04 (except to the extent such participation is not permitted by
such clause (c) of this Section 9.04, in which case such assignment or transfer
shall be null and void).

(iv) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
and interest amounts of the Loans and Revolving L/C Exposure owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, the Issuing Bank, the Swingline Lender and
the Lenders shall treat each person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Bank, the Swingline Lender
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b)(ii)(C) of this
Section 9.04, if applicable, and any written consent to such assignment required
by clause (b) of this Section 9.04, the Administrative Agent shall accept such
Assignment and Acceptance and promptly record the information contained therein
in the Register; provided, that if either the assigning Lender or the assignee
shall have failed to make any payment required to be made by it pursuant to
Section 2.04(c), 2.05(d) or (e), 2.06(b), 2.18(d) or 8.07, the Administrative
Agent shall have no obligation to accept such Assignment and Acceptance and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon. No
assignment, whether or not evidenced by a promissory note, shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this subclause (v).

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations in Loans and Commitments to one or more banks or other entities
other than any person that, at the time of such participation, is (I) a natural
person, (II) the Borrower or any of its Subsidiaries or any of their respective
Affiliates or (III) a Disqualified Lender subject to Section 9.04(i) (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided, that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent, the Issuing Bank and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and the other Loan Documents and
to

 

152



--------------------------------------------------------------------------------

approve any amendment, modification or waiver of any provision of this Agreement
and the other Loan Documents; provided, that (x) such agreement may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that both (1) requires the consent of each
Lender directly affected thereby pursuant to the first proviso to
Section 9.08(b) and (2) directly affects such Participant (but, for the
avoidance of doubt, not any waiver of any Default or Event of Default) and
(y) no other agreement with respect to amendment, modification or waiver may
exist between such Lender and such Participant. Subject to clause (c)(iii) of
this Section 9.04, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 2.15, 2.16 and 2.17 (subject to the limitations and
requirements of those Sections and Section 2.19, including, without limitation,
the requirements of Sections 2.17(d) and 2.17(f) (it being understood that the
documentation required under Section 2.17(d) and 2.17(f) shall be delivered to
the participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to clause (b) of this Section 9.04.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.06 as though it were a Lender; provided, that such
Participant shall be subject to Section 2.18(c) as though it were a Lender.

(ii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts and
interest amounts of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”). The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. Without limitation of the
requirements of this Section 9.04(c), no Lender shall have any obligation to
disclose all or any portion of a Participant Register to any person (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans or other Loan Obligations under any Loan
Document), except to the extent that such disclosure is necessary to establish
that such Commitment, Loan or other Loan Obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(iii) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent (not to be unreasonably withheld or delayed), which
consent shall state that it is being given pursuant to this
Section 9.04(c)(iii); provided, that each potential Participant shall provide
such information as is reasonably requested by the Borrower in order for the
Borrower to determine whether to provide its consent.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank and in the case of any Lender that is an Approved Fund, any pledge
or assignment to any holders of obligations owed, or securities issued, by such
Lender, including to any trustee for, or any other representative of, such
holders, and this Section 9.04 shall not apply to any such pledge or assignment
of a security interest; provided, that no such pledge or assignment of a
security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in clause (d) above.

 

153



--------------------------------------------------------------------------------

(f) [Reserved].

(g) Each purchase of Term Loans pursuant to Section 2.25 shall, for purposes of
this Agreement, be deemed to be an automatic and immediate cancellation and
extinguishment of such Term Loans and the Borrower shall, upon consummation of
any such purchase, notify the Administrative Agent that the Register should be
updated to record such event as if it were a prepayment of such Loans.

(h) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Issuing
Bank, each Swingline Lender or any other Lender hereunder (and interest accrued
thereon) and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swingline Loans in
accordance with its Revolving Facility Percentage; provided, that
notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

(i) The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Lenders provided by the Borrower and any updates thereto from time
to time (collectively, the “DQ List”) on the Platform, including that portion of
the Platform that is designated for “public side” Lenders or (B) provide the DQ
List to each Lender requesting the same. The Administrative Agent shall not be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions hereof relating to
Disqualified Lenders; provided, further, without limiting the generality of the
foregoing clause, the Administrative Agent shall not (x) be obligated to
ascertain, monitor or inquire as to whether any Lender or Participant or
prospective Lender or Participant is a Disqualified Lender or (y) have any
liability with respect to or arising out of any assignment or participation of
Loans, or disclosure of confidential information, to any Disqualified Lender.
With respect to any Lender or Participant that becomes a Disqualified Lender
after the applicable assignment or participation, (x) such Assignee shall not
retroactively be disqualified from becoming a Lender or Participant and (y) the
execution by the Borrower of an Assignment and Acceptance with respect to such
assignee will not by itself result in such Assignee no longer being considered a
Disqualified Lender. Any assignment in violation of this clause (i) shall not be
void, but the Borrower shall have the right to (A) in the case of any
outstanding Revolving Facility Commitments, terminate any Revolving Facility
Commitment of such Disqualified Lender and repay all obligations of the Borrower
owing to such Disqualified Lender in connection with such Revolving Facility
Commitment, (B) in the case of outstanding Term Loans held by Disqualified
Lenders, prepay such Term Loan by paying the lesser of (x) the principal amount
thereof and (y) the amount that such Disqualified Lender paid to acquire such
Term Loans, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder and under the
other Loan Documents and/or (C) require such Disqualified Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in this Section 9.04), all of its interest, rights and obligations
under this Agreement and related Loan Documents to an Assignee in accordance
with this Section 9.04 that shall assume such obligations at the lesser of
(x) the principal amount thereof and (y) the amount that such Disqualified
Lender paid to acquire such interests, rights and obligations, in each case plus
accrued

 

154



--------------------------------------------------------------------------------

interest, accrued fees and all other amounts (other than principal amounts)
payable to it hereunder and the other Loan Documents; provided that (i) the
Borrower shall have paid to the Administrative Agent the assignment fee (if any)
specified in Section 9.04(b)(ii), (ii) such assignment does not conflict with
applicable laws and (iii) in the case of clause (B), the Borrower shall not use
the proceeds from any Loans to prepay Term Loans held by Disqualified Lenders.

(j) Voting Participants. Notwithstanding anything in this Section 9.04 to the
contrary, any Farm Credit Lender that (i) has purchased a participation from any
Lender that is a Farm Credit Lender in the minimum amount of $5,000,000 on or
after the Restatement Effective Date, (ii) is, by written notice to the Borrower
and the Administrative Agent (a “Voting Participant Notification”), designated
by the selling Lender as being entitled to be accorded the rights of a voting
participant hereunder (any Farm Credit Lender so designated being called a
“Voting Participant”) and (iii) receives the prior written consent of the
Borrower and the Administrative Agent to become a Voting Participant, shall be
entitled to vote (and the voting rights of the selling Lender shall be
correspondingly reduced), on a dollar for dollar basis, as if such Voting
Participant were a Lender, on any matter requiring or allowing a Lender to
provide or withhold its consent, or to otherwise vote on any proposed action, in
each case, in lieu of the vote of the selling Lender; provided, however, that if
such Voting Participant has at any time failed to fund any portion of its
participation when required to do so and notice of such failure has been
delivered by the selling Lender to the Administrative Agent, then until such
time as all amounts of its participation required to have been funded have been
funded and notice of such funding has been delivered by the selling Lender to
the Administrative Agent, such Voting Participant shall not be entitled to
exercise its voting rights pursuant to the terms of this clause (j), and the
voting rights of the selling Lender shall not be correspondingly reduced by the
amount of such Voting Participant’s participation. Notwithstanding the
foregoing, each Farm Credit Lender designated as a Voting Participant on
Schedule 9.04(j) hereto on the Restatement Effective Date shall be a Voting
Participant without delivery of a Voting Participant Notification and without
the prior written consent of the Borrower and the Administrative Agent. To be
effective, each Voting Participant Notification shall, with respect to any
Voting Participant, (A) state the full name of such Voting Participant, as well
as all contact information required of an assignee as set forth in Exhibit A,
(B) state the dollar amount of the participation purchased and (C) include such
other information as may be required by the Administrative Agent. The selling
Lender and the Voting Participant shall notify the Administrative Agent and the
Borrower within three Business Days of any termination of, or reduction or
increase in the amount of, such participation and shall promptly upon request of
the Administrative Agent update or confirm there has been no change in the
information set forth in Schedule 9.04(j) hereto on the Restatement Effective
Date or delivered in connection with any Voting Participant Notification. The
Borrower and the Administrative Agent shall be entitled to conclusively rely on
information provided by a Lender identifying itself or its participant as a Farm
Credit Lender without verification thereof and may also conclusively rely on the
information set forth in Schedule 9.04(j) hereto on the Restatement Effective
Date, delivered in connection with any Voting Participant Notification or
otherwise furnished pursuant to this clause (j) and, unless and until notified
thereof in writing by the selling Lender, may assume that there have been no
changes in the identity of Voting Participants, the dollar amount of
participations, the contact information of the participants or any other
information furnished to the Borrower or the Administrative Agent pursuant to
this clause (j). The voting rights hereunder are solely for the benefit of the
Voting Participants and shall not inure to any assignee or participant of a
Voting Participant.

Section 9.05 Expenses; Indemnity.

(a) The Borrower hereby agrees to pay (i) all reasonable and documented
out-of-pocket expenses (including, subject to Section 9.05(c), Other Taxes)
incurred by the Administrative Agent or the Collateral Agent, the Arrangers and
their respective Affiliates in connection with the syndication and distribution
(including, without limitation, via the internet or through a service such as
Intralinks) of the

 

155



--------------------------------------------------------------------------------

credit facilities provided for herein, the preparation and administration of the
Original Credit Agreement, this Agreement and the other Loan Documents, or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), including the reasonable fees, charges and disbursements of one
primary counsel for the Administrative Agent, the Collateral Agent and the
Arrangers, and, if necessary, the reasonable fees, charges and disbursements of
one local counsel per jurisdiction, (ii) all reasonable and documented
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses (including Other
Taxes) incurred by the Agents, any Issuing Bank or any Lender in connection with
the enforcement of their rights in connection with the Original Credit
Agreement, this Agreement and any other Loan Document, in connection with the
Loans made or the Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit and including the
fees, charges and disbursements of a single counsel for all such persons, taken
as a whole, and, if necessary, a single local counsel in each appropriate
jurisdiction and (if appropriate) a single regulatory counsel for all such
persons, taken as a whole (and, in the case of an actual or perceived conflict
of interest where such person affected by such conflict informs the Borrower of
such conflict and thereafter retains its own counsel, of another firm of such
for such affected person).

(b) The Borrower agrees to indemnify the Administrative Agent, the Collateral
Agent, the Arrangers, each Issuing Bank, each Lender, each of their respective
Affiliates, successors and assignors, and each of their respective Related
Parties, (each such person being called an “Indemnitee”) against, and to hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related expenses, including reasonable counsel fees, charges and
disbursements (excluding the allocated costs of in house counsel and limited to
not more than one counsel for all such Indemnitees, taken as a whole, and, if
necessary, a single local counsel in each appropriate jurisdiction and (if
appropriate) a single regulatory counsel for all such Indemnitees, taken as a
whole (and, in the case of an actual or perceived conflict of interest where the
Indemnitee affected by such conflict informs the Borrower of such conflict and
thereafter retains its own counsel, of another firm of counsel for such affected
Indemnitee)), incurred by or asserted against any Indemnitee arising out of, in
any way connected with, or as a result of (i) the execution or delivery of the
Original Credit Agreement, this Agreement or any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto and thereto of their respective obligations thereunder or the
consummation of the transactions contemplated hereby, (ii) the use of the
proceeds of the Loans or the use of any Letter of Credit (including any refusal
by any Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any violation of or liability
under Environmental Laws by the Borrower or any Subsidiary, (iv) any actual or
alleged presence, Release or threatened Release of or exposure to Hazardous
Materials at, under, on, from or to any property owned, leased or operated by
the Borrower or any Subsidiary or (v) any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not any Indemnitee is a
party thereto and regardless of whether such matter is initiated by a third
party or by the Borrower or any of their subsidiaries or Affiliates; provided,
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a final, non-appealable judgment of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Indemnitee or any of its Related Parties or (y) arose from any claim,
actions, suits, inquiries, litigation, investigation or proceeding that does not
involve an act or omission of the Borrower or any of its Affiliates and is
brought by an Indemnitee against another Indemnitee (other than any claim,
actions, suits, inquiries, litigation, investigation or proceeding against any
Agent or an Arranger in its capacity as such). None of the Indemnitees (or any
of their respective affiliates) shall be responsible or liable to the Borrower
or any of their respective subsidiaries, Affiliates or stockholders or

 

156



--------------------------------------------------------------------------------

any other person or entity for any special, indirect, consequential or punitive
damages, which may be alleged as a result of the Facilities. The provisions of
this Section 9.05 shall remain operative and in full force and effect regardless
of the expiration of the term of this Agreement, the consummation of the
transactions contemplated hereby, the repayment of any of the Obligations, the
occurrence of the Termination Date, the invalidity or unenforceability of any
term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, any Issuing Bank
or any Lender. All amounts due under this Section 9.05 shall be payable within
15 days after written demand therefor accompanied by reasonable documentation
with respect to any reimbursement, indemnification or other amount requested.

(c) Except as expressly provided in Section 9.05(a) with respect to Other Taxes,
which shall not be duplicative with any amounts paid pursuant to Section 2.17,
this Section 9.05 shall not apply to any Taxes (other than Taxes that represent
losses, claims, damages, liabilities and related expenses resulting from a
non-Tax claim), which shall be governed exclusively by Section 2.17 and, to the
extent set forth therein, Section 2.15.

(d) To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems (including the internet) in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

(e) The agreements in this Section 9.05 shall survive the resignation of the
Administrative Agent, the Collateral Agent or any Issuing Bank, the replacement
of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations, the occurrence of the
Termination Date and the termination of this Agreement, any other Loan Document
or any provision hereof or thereof.

Section 9.06 Right of Set-off. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final and in whatever
currency denominated) at any time held and other obligations at any time owing
by such Lender or such Issuing Bank to or for the credit or the account of the
Borrower or any Subsidiary against any of and all the obligations of the
Borrower now or hereafter existing under this Agreement or any other Loan
Document held by such Lender or such Issuing Bank, irrespective of whether or
not such Lender or such Issuing Bank shall have made any demand under this
Agreement or such other Loan Document and although the obligations may be
unmatured; provided, that any recovery by any Lender or any Affiliate pursuant
to its setoff rights under this Section 9.06 is subject to the provisions of
Section 2.18(c); provided, further, that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.24 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and
each Issuing Bank under this Section 9.06 are in addition to other rights and
remedies (including other rights of set-off) that such Lender or such Issuing
Bank may have.

 

157



--------------------------------------------------------------------------------

Section 9.07 Applicable Law. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE
OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

Section 9.08 Waivers; Amendment.

(a) No failure or delay of the Administrative Agent, the Collateral Agent, any
Issuing Bank or any Lender in exercising any right or power hereunder or under
any Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Collateral Agent, each Issuing
Bank and the Lenders hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or any other Loan Document or
consent to any departure by the Borrower or any other Loan Party therefrom shall
in any event be effective unless the same shall be permitted by clause
(b) below, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice or demand on
the Borrower or any other Loan Party in any case shall entitle such person to
any other or further notice or demand in similar or other circumstances. Without
limiting the generality of the foregoing, the making of a Loan or issuance of a
Letter of Credit shall not be construed as a waiver of any Default or Event of
Default, regardless of whether the Administrative Agent, the Collateral Agent,
any Lender or the Issuing Bank may have had notice or knowledge of such Default
or Event of Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (x) as provided in
Section 2.21, 2.22 or 2.23, (y) in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders (except that any waiver, amendment or modification of the Pro Rata Only
Covenants or of any defined term (or component defined term) but only to the
extent as used therein (or any Default or Event of Default or exercise of
remedies by the Required Pro Rata Lenders in respect or as a result thereof)
shall require the Required Pro Rata Lenders voting as a single Class rather than
the Required Lenders) and (z) in the case of any other Loan Document, pursuant
to an agreement or agreements in writing entered into by each Loan Party party
thereto and the Administrative Agent and consented to by the Required Lenders;
provided, however, that no such agreement shall:

(i) decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan or any reimbursement
obligation with respect to any disbursement under any Letter of Credit, or
extend the stated expiration of any Letter of Credit beyond the applicable
Revolving Facility Maturity Date, without the prior written consent of each
Lender directly adversely affected thereby (which, notwithstanding the
foregoing, such consent of such Lender directly adversely affected thereby shall
be the only consent required hereunder to make such modification); provided,
that (x) any amendment to the financial definitions in this Agreement shall not
constitute a reduction in the rate of interest for purposes of this clause
(i) even if the effect of such amendment would be to reduce the rate of interest
on any Loan or any reimbursement obligation with respect to any disbursement
under any Letter of Credit or to reduce any fee payable hereunder and (y) only
the consent of the Required Lenders shall be necessary to reduce or waive any
obligation of the Borrower to pay interest or Fees at the applicable default
rate set forth in Section 2.13(c);

 

158



--------------------------------------------------------------------------------

(ii) increase or extend the Commitment of any Lender, or decrease the Commitment
Fees, L/C Participation Fees or any other Fees of any Lender without the prior
written consent of such Lender (which, notwithstanding the foregoing, with
respect to any such extension or decrease, such consent of such Lender shall be
the only consent required hereunder to make such modification); provided, that
waivers or modifications of conditions precedent, covenants, Defaults or Events
of Default or mandatory prepayments shall not constitute an increase or
extension of the Commitments of any Lender for purposes of this clause (ii);

(iii) extend or waive any Term Loan Installment Date or reduce the amount due on
any Term Loan Installment Date, extend or waive any Revolving Facility Maturity
Date or reduce the amount due on any Revolving Facility Maturity Date or extend
any date on which payment of interest (other than interest payable at the
applicable default rate of interest set forth in Section 2.13(c)) on any Loan or
any disbursement under any Letter of Credit or any Fees is due, without the
prior written consent of each Lender directly adversely affected thereby;

(iv) amend the provisions of Section 2.18(c) or Section 7.03 in a manner that
would by its terms alter the pro rata sharing of payments required thereby,
without the prior written consent of each Lender adversely affected thereby;

(v) amend or modify the provisions of this Section 9.08 or the definition of the
terms “Required Lenders,” “Majority Lenders,” “Required Revolving Facility
Lenders,” “Required Pro Rata Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the prior written consent of each Lender adversely affected thereby (it
being understood that, with the consent of the Required Lenders, additional
extensions of credit pursuant to this Agreement may be included in the
determination of the Required Lenders on substantially the same basis as the
Loans and Commitments are included on the Restatement Effective Date);

(vi) except as provided in Section 9.18 release all or substantially all of the
Collateral or all or substantially all of the Guarantors from their respective
Guarantees without the prior written consent of each Lender;

(vii) effect any waiver, amendment or modification that by its terms adversely
affects the rights in respect of payments or collateral of Lenders participating
in any Facility differently from those of Lenders participating in another
Facility, without the consent of the Majority Lenders participating in the
adversely affected Facility (it being agreed that the Required Lenders may
waive, in whole or in part, any prepayment or Commitment reduction required by
Section 2.11 so long as the application of any prepayment or Commitment
reduction still required to be made is not changed);

(viii) amend the provisions of this Agreement expressly relating to any Outside
LC Facility in a manner that would adversely affect the rights of the applicable
Outside LC Facility Issuers in a manner that is different and adverse to such
Outside LC Facility Issuer as compared to the manner such amendment would affect
Lenders generally without the consent of each adversely affected Outside LC
Facility Issuer;

(ix) amend the provisions of Section 9.04 to reduce the number or percentage of
Lenders required to permit the Borrower to assign or otherwise transfer its
rights or obligations under this Agreement without the prior written consent of
each Lender;

 

159



--------------------------------------------------------------------------------

(x) amend the provisions of Section 9.04 in a manner that would further restrict
assignments of any Loans under this Agreement without the prior written consent
of each Lender directly adversely affected thereby; or

(xi) effect any waiver of the provisions of Section 4.03 with respect to the
funding of Revolving Facility Loans pursuant to Section 2.01(d) without the
prior consent of the Required Revolving Facility Lenders.

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Collateral Agent,
the Swingline Lenders or the Issuing Banks hereunder without the prior written
consent of the Administrative Agent, the Collateral Agent, each Swingline Lender
or each Issuing Bank affected thereby, as applicable. Each Lender shall be bound
by any waiver, amendment or modification authorized by this Section 9.08 and any
consent by any Lender pursuant to this Section 9.08 shall bind any Assignee of
such Lender.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
the right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be affected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

(c) Without the consent of any Lender or Issuing Bank, the Loan Parties and the
Administrative Agent and the Collateral Agent may (in their respective sole
discretion, or shall, to the extent required or contemplated by any Loan
Document) enter into any amendment, modification, supplement or waiver of any
Loan Document, or enter into any new agreement or instrument, to effect the
granting, perfection, protection, expansion or enhancement of any security
interest in any Collateral or additional property to become Collateral for the
benefit of the Secured Parties, to include holders of Other First Liens or (to
the extent necessary or advisable under applicable local law) Junior Liens in
the benefit of the Security Documents in connection with the incurrence of any
Other First Lien Debt or Indebtedness permitted to be secured by Junior Liens
and to give effect to any Intercreditor Agreement associated therewith, or as
required by local law to give effect to, or protect, any security interest for
the benefit of the Secured Parties in any property or so that the security
interests therein comply with applicable law or this Agreement or in each case
to otherwise enhance the rights or benefits of any Lender under any Loan
Document.

(d) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, the Borrower (i) to permit additional extensions of credit to be
outstanding hereunder from time to time and the accrued interest and fees and
other obligations in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the Term Loans and the Revolving
Facility Loans and the accrued interest and fees and other obligations in
respect thereof and (ii) to include appropriately the holders of such extensions
of credit in any determination of the requisite lenders required hereunder,
including Required Lenders and the Required Revolving Facility Lenders, and for
purposes of the relevant provisions of Section 2.18(b). In addition,
notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Borrower and the Administrative Agent
(but without the consent of any Lender or Issuing Bank) to include any
additional financial maintenance covenant (or any financial maintenance covenant
that is already included in this Agreement but with covenant levels and
component definitions that are more restrictive to the Borrower) for the benefit
of the Lenders of all of the Facilities (but not fewer than all of the
Facilities) then existing.

 

160



--------------------------------------------------------------------------------

(e) Notwithstanding the foregoing, technical and conforming modifications to the
Loan Documents may be made with the consent of the Borrower and the
Administrative Agent (but without the consent of any Lender) to the extent
necessary (A) to integrate any Other Term Loan Commitments, Other Revolving
Facility Commitments, Other Term Loans and Other Revolving Loans in a manner
consistent with Sections 2.21, 2.22 and 2.23 as may be necessary to establish
such Other Term Loan Commitments, Other Revolving Facility Commitment, Other
Term Loans or Other Revolving Loans as a separate Class or tranche from the
existing Term Facility Commitments, Revolving Facility Commitments, Term Loans
or Revolving Facility Loans, as applicable, and, in the case of Extended Term
Loans, to reduce the amortization schedule of the related existing Class of Term
Loans proportionately, (B) to integrate any Other First Lien Debt or (C) to cure
any ambiguity, omission, error, defect or inconsistency.

(f) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be necessary to ensure that all Term Loans
established pursuant to Section 2.21 after the Restatement Effective Date that
will be included in an existing Class of Term Loans outstanding on such date (an
“Applicable Date”), when originally made, are included in each Borrowing of
outstanding Term Loans of such Class (the “Existing Class Loans”), on a pro rata
basis, and/or to ensure that, immediately after giving effect to such new Term
Loans (the “New Class Loans” and, together with the Existing Class Loans, the
“Class Loans”), each Lender holding Class Loans will be deemed to hold its Pro
Rata Share of each Class Loan on the Applicable Date (but without changing the
amount of any such Lender’s Term Loans), and each such Lender shall be deemed to
have effectuated such assignments as shall be required to ensure the foregoing.
The “Pro Rata Share” of any Lender on the Applicable Date is the ratio of
(1) the sum of such Lender’s Existing Class Loans immediately prior to the
Applicable Date plus the amount of New Class Loans made by such Lender on the
Applicable Date over (2) the aggregate principal amount of all Class Loans on
the Applicable Date.

Section 9.09 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender or any Issuing Bank, shall exceed the maximum lawful rate
(the “Maximum Rate”) that may be contracted for, charged, taken, received or
reserved by such Lender or Issuing Bank in accordance with applicable law, the
rate of interest payable hereunder, together with all Charges payable to such
Lender or such Issuing Bank, shall be limited to the Maximum Rate; provided,
that such excess amount shall be paid to such Lender or such Issuing Bank on
subsequent payment dates to the extent not exceeding the legal limitation. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such person may, to
the extent permitted by applicable law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

Section 9.10 Entire Agreement. This Agreement, the other Loan Documents and the
agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Notwithstanding the foregoing, the Fee Letter shall
survive the execution and delivery of this Agreement and remain in full force
and effect. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto (and the Indemnitees, the Cash Management Banks under any Secured
Cash Management Agreement and the Hedge Banks under any Secured Hedge Agreement)
rights, remedies, obligations or liabilities under or by reason of this
Agreement or the other Loan Documents.

 

161



--------------------------------------------------------------------------------

Section 9.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.11.

Section 9.12 Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect in any jurisdiction, the
validity, legality and enforceability of the remaining provisions contained
herein and therein shall not in any way be affected or impaired thereby as to
such jurisdiction, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 9.13 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03. Delivery of an executed counterpart to this Agreement
by facsimile transmission (or other electronic transmission pursuant to
procedures approved by the Administrative Agent) shall be as effective as
delivery of a manually signed original.

Section 9.14 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 9.15 Jurisdiction; Consent to Service of Process.

(a) The Borrower and each other Loan Party irrevocably and unconditionally
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, the Collateral Agent, any Lender,
any Arranger or any Affiliate of the foregoing in any way relating to this
Agreement or any other Loan Document or the transactions relating hereto or
thereto, in any forum other than the courts of the State of New York sitting in
New York County, Borough of Manhattan, and of the United States District Court
of the Southern District of New York, sitting in New York County, Borough of
Manhattan, and any appellate court from any thereof, and each of the parties
hereto irrevocably and unconditionally submits to the jurisdiction of such
courts and agrees that all claims in respect of any such action, litigation or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such federal court. Each of the
parties hereto agrees that a final judgment in any such action, litigation or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other Loan Document shall affect any right that the
Administrative Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or any other Loan Party or its properties in the courts of
any jurisdiction.

 

162



--------------------------------------------------------------------------------

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any court referred to in paragraph (a) of this Section 9.15. Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement or any other Loan Document to
serve process in any other manner permitted by law.

Section 9.16 Confidentiality. Each of the Lenders, each Issuing Bank and each of
the Agents agrees that it shall maintain in confidence any information relating
to the Borrower and any Subsidiary or their respective businesses furnished to
it by or on behalf of the Borrower or any Subsidiary (other than information
that (a) has become generally available to the public other than as a result of
a disclosure by such party in breach of this Section 9.16, (b) has been
independently developed by such Lender, such Issuing Bank or such Agent without
violating this Section 9.16 or (c) was available to such Lender, such Issuing
Bank or such Agent from a third party having, to such person’s knowledge, no
obligations of confidentiality to the Borrower or any other Loan Party) and
shall not reveal the same other than to its Related Parties and any numbering,
administration or settlement service providers or to any person that approves or
administers the Loans on behalf of such Lender (so long as each such person
shall have been instructed to keep the same confidential in accordance with this
Section 9.16), except: (A) to the extent necessary to comply with applicable
laws or any legal process or the requirements of any Governmental Authority
purporting to have jurisdiction over such person or its Related Parties, the
National Association of Insurance Commissioners or of any securities exchange on
which securities of the disclosing party or any Affiliate of the disclosing
party are listed or traded, (B) as part of reporting or review procedures to, or
examinations by, Governmental Authorities or self-regulatory authorities,
including the National Association of Insurance Commissioners or the Financial
Industry Regulatory Authority, Inc., (C) to its parent companies, Affiliates and
their Related Parties including auditors, accountants, legal counsel and other
advisors (so long as each such person shall have been instructed to keep the
same confidential in accordance with this Section 9.16), (D) in connection with
the exercise of any remedies under this Agreement or any other Loan Document or
any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (E) to any
pledgee under Section 9.04(d) or any other prospective assignee of, or
prospective Participant in, any of its rights under this Agreement (so long as
such person shall have been instructed to keep the same confidential in
accordance with this Section 9.16), (F) to any direct or indirect contractual
counterparty (or its Related Parties) in Hedging Agreements or such contractual
counterparty’s professional advisor (so long as such contractual counterparty or
professional advisor to such contractual counterparty agrees to be bound by the
provisions of this Section 9.16), (G) on a confidential basis to (i) any rating
agency in connection with rating the Borrower or its Subsidiaries or the
facilities evidenced by this Agreement or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the facilities evidenced by this Agreement, (H) with the prior
written consent of the Borrower and (I) to any other party to this Agreement.

Section 9.17 Platform; Borrower Materials. THE PLATFORM IS PROVIDED “AS IS” AND
“AS AVAILABLE.” THE ADMINISTRATIVE AGENT, ITS RELATED PARTIES AND THE ARRANGERS
DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE
ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT, ANY OR ITS
RELATED PARTIES OR ANY ARRANGER IN CONNECTION WITH THE BORROWER MATERIALS OR THE
PLATFORM.

 

163



--------------------------------------------------------------------------------

Section 9.18 Release of Liens and Guarantees.

(a) The Lenders, the Issuing Banks, the Swingline Lenders, and the other Secured
Parties hereby irrevocably agree that the Liens granted to the Collateral Agent
by the Loan Parties on any Collateral shall (1) be automatically released:
(i) in full upon the occurrence of the Termination Date as set forth in
Section 9.18(d) below; (ii) upon the Disposition (other than any lease or
license) of such Collateral by any Loan Party to a person that is not (and is
not required to become) a Loan Party in a transaction permitted by this
Agreement (and the Collateral Agent may rely conclusively on a certificate to
that effect provided to it by any Loan Party upon its reasonable request without
further inquiry), (iii) to the extent that such Collateral comprises property
leased to a Loan Party, upon termination or expiration of such lease (and the
Collateral Agent may rely conclusively on a certificate to that effect provided
to it by any Loan Party upon its reasonable request without further inquiry),
(iv) if the release of such Lien is approved, authorized or ratified in writing
by the Required Lenders (or such other percentage of the Lenders whose consent
may be required in accordance with Section 9.08), (v) to the extent that the
property constituting such Collateral is owned by any Guarantor, upon the
release of such Guarantor from its obligations under the Guarantee in accordance
with the Subsidiary Guarantee Agreement or clause (b) below (and the Collateral
Agent may rely conclusively on a certificate to that effect provided to it by
any Loan Party upon its reasonable request without further inquiry), or (vi) as
required by the Collateral Agent to effect any Disposition of Collateral in
connection with any exercise of remedies of the Collateral Agent pursuant to the
Security Documents and (2) be released in the circumstances, and subject to the
terms and conditions, provided in Section 8.11 (and the Collateral Agent may
rely conclusively on a certificate to that effect provided to it by any Loan
Party upon its reasonable request without any further inquiry). Any such release
shall not in any manner discharge, affect, or impair the Obligations or any
Liens (other than those being released) upon (or obligations (other than those
being released) of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any Disposition, all of which shall
continue to constitute part of the Collateral except to the extent otherwise
released in accordance with the provisions of the Loan Documents.

(b) In addition, the Lenders, the Issuing Banks and the other Secured Parties
hereby irrevocably agree that the respective Guarantor shall be released from
its respective Guarantee (i) upon consummation of any transaction permitted
hereunder (x) resulting in such Subsidiary ceasing to constitute a Subsidiary
(including because such Subsidiary is designated an “Unrestricted Subsidiary”)
or (y) in the case of any Guarantor which would not be required to be a
Guarantor because it is or has become an Excluded Subsidiary as a result of a
transaction following which it has become (or remains) a Subsidiary of a
Guarantor, in each case following a written request by the Borrower to the
Administrative Agent requesting that such person no longer constitute a
Guarantor and certifying its entitlement to the requested release (and the
Collateral Agent may rely conclusively on a certificate to the foregoing effect
without further inquiry); provided, that any such release pursuant to preceding
clause (y) shall only be effective if (A) no Default or Event of Default has
occurred and is continuing or would result therefrom, (B) at the time of such
release (and after giving effect thereto), all outstanding Indebtedness of such
Subsidiary would then be permitted to be made in accordance with the relevant
provisions of Sections 6.01 and 6.04 (for this purpose, with the Borrower being
required to reclassify any such items made in reliance upon the respective
Subsidiary being a Guarantor on another basis as would be permitted by such
applicable Section), and any previous Dispositions thereto pursuant to
Section 6.05 shall be re-characterized and would then be permitted as if same
were made to a Subsidiary that was not a Guarantor (and all items described
above in this clause (B) shall thereafter be deemed recharacterized as provided
above in this clause (B)) and (C) such Subsidiary shall not be (or shall be
simultaneously be released as) a guarantor (if applicable)

 

164



--------------------------------------------------------------------------------

with respect to any Permitted Unsecured Debt, Refinancing Notes, Incremental
Equivalent Debt or any Permitted Refinancing Indebtedness with respect to the
foregoing or (ii) if the release of such Guarantor is approved, authorized or
ratified by the Required Lenders (or such other percentage of Lenders whose
consent is required in accordance with Section 9.08).

(c) The Lenders, the Issuing Banks and the other Secured Parties hereby
authorize the Administrative Agent and the Collateral Agent, as applicable, to
execute and deliver any instruments, documents, and agreements necessary or
desirable to evidence and confirm the release of any Guarantor or Collateral
pursuant to the foregoing provisions of this Section 9.18, all without the
further consent or joinder of any Lender or any other Secured Party. Upon the
effectiveness of any such release, any representation, warranty or covenant
contained in any Loan Document relating to any such Collateral or Guarantor
shall no longer be deemed to be made. In connection with any release hereunder,
the Administrative Agent and the Collateral Agent shall promptly (and the
Secured Parties hereby authorize the Administrative Agent and the Collateral
Agent to) take such action and execute any such documents as may be reasonably
requested by the Borrower and at the Borrower’s expense in connection with the
release of any Liens created by any Loan Document in respect of such Subsidiary,
property or asset; provided, that (i) the Administrative Agent shall have
received a certificate of a Responsible Officer of the Borrower containing such
certifications as the Administrative Agent shall reasonably request, (ii) the
Administrative Agent or the Collateral Agent shall not be required to execute
any such document on terms which, in the applicable Agent’s reasonable opinion,
would expose such Agent to liability or create any obligation or entail any
consequence other than the release of such Liens without recourse or warranty,
and (iii) such release shall not in any manner discharge, affect or impair the
Obligations or any Liens upon (or obligations of the Borrower or any Subsidiary
in respect of) all interests retained by the Borrower or any Subsidiary,
including (without limitation) the proceeds of the sale, all of which shall
continue to constitute part of the Collateral. Any execution and delivery of
documents pursuant to this Section 9.18(c) shall be without recourse to or
warranty by the Administrative Agent or Collateral Agent.

(d) Notwithstanding anything to the contrary contained herein or any other Loan
Document, on the Termination Date, upon request of the Borrower, the
Administrative Agent and/or the Collateral Agent, as applicable, shall (without
notice to, or vote or consent of, any Secured Party) take such actions as shall
be required to release its security interest in all Collateral, and to release
all obligations under any Loan Document, whether or not on the date of such
release there may be any (i) obligations in respect of any Secured Hedge
Agreements or any Secured Cash Management Agreements and (ii) any contingent
indemnification obligations or expense reimbursement claims not then due;
provided, that the Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower containing such certifications as the
Administrative Agent shall reasonably request. Any such release of obligations
shall be deemed subject to the provision that such obligations shall be
reinstated if after such release any portion of any payment in respect of the
obligations guaranteed thereby shall be rescinded, avoided or must otherwise be
restored or returned upon the insolvency, bankruptcy, dissolution, liquidation
or reorganization of the Borrower or any Guarantor, or upon or as a result of
the appointment of a receiver, intervenor or conservator of, or trustee or
similar officer for, the Borrower or any Guarantor or any substantial part of
its property, or otherwise, all as though such payment had not been made. The
Borrower agrees to pay all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent or the Collateral Agent (and their
respective representatives) in connection with taking such actions to release
security interests in all Collateral and all obligations under the Loan
Documents as contemplated by this Section 9.18(d).

(e) Obligations of the Borrower or any of its Subsidiaries under any Secured
Cash Management Agreement or Secured Hedge Agreement (after giving effect to all
netting arrangements relating to such Secured Hedge Agreements) shall be secured
and guaranteed pursuant to the Security Documents only to the extent that, and
for so long as, the other Obligations are so secured and guaranteed. No person

 

165



--------------------------------------------------------------------------------

shall have any voting rights under any Loan Document solely as a result of the
existence of obligations owed to it under any such Secured Hedge Agreement or
Secured Cash Management Agreement. For the avoidance of doubt, no release of
Collateral or Guarantors affected in the manner permitted by this Agreement
shall require the consent of any holder of obligations under Secured Hedge
Agreements or any Secured Cash Management Agreements.

Section 9.19 USA PATRIOT Act Notice. Each Lender that is subject to the USA
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies each Loan Party that pursuant to the requirements of the
USA PATRIOT Act, it is required to obtain, verify and record information that
identifies such Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act. Each Loan Party shall use commercially reasonable
efforts to, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act and the Beneficial Ownership
Regulation.

Section 9.20 Agency of the Borrower for the Loan Parties. Each of the other Loan
Parties hereby appoints the Borrower as its agent for all purposes relevant to
this Agreement and the other Loan Documents, including the giving and receipt of
notices and the execution and delivery of all documents, instruments and
certificates contemplated herein and therein and all modifications hereto and
thereto.

Section 9.21 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arrangers and the Lenders are arm’s-length commercial transactions between
the Borrower and its Affiliates, on the one hand, and the Administrative Agent,
the Arrangers and the Lenders, on the other hand, (B) the Borrower has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Administrative Agent, the Arrangers and the Lenders is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower, any of its Affiliates or any other person and
(B) neither the Administrative Agent, the any Arranger nor any Lender has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Arrangers, the Lenders, and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and neither the Administrative Agent, any Arranger
nor any Lender has any obligation to disclose any of such interests to the
Borrower or its Affiliates. To the fullest extent permitted by law, the Borrower
hereby waives and releases any claims that it may have against the
Administrative Agent, the Arrangers and the Lenders with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

Section 9.22 Payments Set Aside. (a) To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent, any Issuing Bank or
any Lender, or the Administrative Agent, any Issuing Bank or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set

 

166



--------------------------------------------------------------------------------

aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such Issuing Bank or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each Issuing Bank severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the Issuing Banks under clause (b) of the preceding sentence shall survive
the payment in full of the Loan Obligations and the termination of this
Agreement.

Section 9.23 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender or Issuing Bank
that is an EEA Financial Institution arising under any Loan Document, to the
extent such liability is unsecured, may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

Section 9.24 Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “execute,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including, without
limitation, Assignment and Acceptances, amendments or other Borrowing Requests,
Swingline Borrowing Requests, Letter of Credit Requests, Interest Election
Requests, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

 

167



--------------------------------------------------------------------------------

Section 9.25 Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
Hedging Agreement or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b) As used in this Section 9.25, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

168



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Acceptance as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Acceptance, without representation or warranty by the
Assignor.

 

1.    Assignor:                                          
                                                2.    Assignee:   
                                                                               
             [and is an Affiliate/Approved Fund of [identify Lender]1] 3.   
Borrower:    CenturyLink, Inc., a Louisiana corporation 4.    Administrative
Agent:    Bank of America, N.A., as the administrative agent under the Credit
Agreement 5.    Credit Agreement:    The Credit Agreement, dated as of June 19,
2017, and as Amended and Restated as of January [ ], 2020, among CenturyLink,
Inc., a Louisiana corporation, as the Borrower, the lenders party thereto from
time to time, the Issuing Banks party thereto from time to time, and Bank of
America, N.A., as Administrative Agent, Collateral Agent and Swingline Lender.

 

1 

Select as applicable.

 

A-1



--------------------------------------------------------------------------------

6.

Assigned Interest:

 

Facility Assigned

   Aggregate
Amount of
Commitment/
Loans for all
Lenders      Amount of
Commitment/
Loans
Assigned      Percentage
Assigned of
Commitment
/Loans2  

Term A Loans

   $        $             % 

Term A-1 Loans

   $        $             % 

Term B Loans

   $        $             % 

Revolving Facility Commitments/Loans

   $        $             % 

Effective Date:                     , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including federal and state securities laws.

 

2 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

A-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Name:   Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Name:   Title:

 

[Consented to and]3 Accepted:

[BANK OF AMERICA, N.A.,

as Administrative Agent]4

By:  

 

  Name:   Title:

[BANK OF AMERICA, N.A.,

as Swingline Lender]

By:  

 

  Name:   Title:

 

3 

To be completed to the extent consents are required under the Credit Agreement.

4 

Consent of the Administrative Agent shall not be required for an assignment of
all or any portion of a Term Loan to a Lender, an Affiliate of a Lender or an
Approved Fund or to the Borrower or an Affiliate of the Borrower in accordance
with Section 2.25 of the Credit Agreement.

 

A-3



--------------------------------------------------------------------------------

[BANK OF AMERICA, N.A., [            ], as Issuing Bank]5 By:  

 

  Name:   Title: [CENTURYLINK, INC., as Borrower]6 By:  

 

  Name:   Title:

 

5 

Consent of the Administrative Agent shall not be required for an assignment of
all or any portion of a Term Loan to a Lender, an Affiliate of a Lender or an
Approved Fund or to the Borrower or an Affiliate of the Borrower in accordance
with Section 2.25 of the Credit Agreement.

6 

Consent of the Borrower shall not be required for an assignment of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund, or of a Revolving
Facility Commitment or Revolving Facility Loan to a Revolving Facility Lender,
an Affiliate of a Revolving Facility Lender or an Approved Fund with respect to
a Revolving Facility Lender or, in each case, if an Event of Default under
Sections 7.01(b), (c), (h) or (i) of the Credit Agreement has occurred and is
continuing. Consent of the Borrower, with respect to the assignment of a Term
Loan, shall be deemed to have been given if the Borrower has not responded
within ten (10) Business Days after the delivery of any request for such
consent.

Notwithstanding the foregoing, the consent of the Borrower shall be required for
an assignment of (A) the Initial Term A Loan Commitments, Initial Term A-1 Loan
Commitments, Initial Term A-1 Loans and Initial Term A Loans, prior to the
funding of the Initial Term A Loans and the Initial Term A-1 Loans on the
Restatement Effective Date and (B) the Revolving Facility Commitments, prior to
the funding of all Revolving Facility Loans requested by the Borrower on the
Restatement Effective Date.

 

A-4



--------------------------------------------------------------------------------

ANNEX 1

CENTURYLINK, INC. CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other person obligated in respect of the
Credit Agreement or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other person of any of their respective
obligations under the Credit Agreement.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.04(a) or 5.04(b) thereof,
as applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, (v) attached to the Assignment
and Acceptance is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee
and (vi) it is not a Disqualified Lender under the Credit Agreement; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Acceptance by the Assignee and the
Assignor by Electronic Signature (as defined below) or delivery of an executed
counterpart of a signature page of this Assignment and Acceptance by any
Electronic System (as defined below) shall be effective as delivery of a
manually executed counterpart of this Assignment and Acceptance. This Assignment
and Acceptance shall be governed by, and construed in accordance with, the law
of the State of New York.

 

A-1-1



--------------------------------------------------------------------------------

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Bank and any of its respective
Related Parties or any other person, providing for access to data protected by
passcodes or other security system.

 

A-I-2



--------------------------------------------------------------------------------

EXHIBIT B

[Reserved]

 

Ex. B-1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF SOLVENCY CERTIFICATE

of

BORROWER

AND ITS SUBSIDIARIES

Pursuant to Section 3(d) of the Restatement Agreement, dated as of January
[    ], 2020, to the Credit Agreement, dated as of June 19, 2017 (the “Credit
Agreement”; terms defined therein being used herein as therein defined), among
CenturyLink, Inc., a Louisiana corporation, as the Borrower, the Lenders and
Issuing Banks from time to time party thereto, and BANK OF AMERICA, N.A., as
Administrative Agent, Collateral Agent and Swingline Lender, the undersigned
hereby certifies, solely in such undersigned’s capacity as [chief financial
officer][specify other officer with equivalent duties] of the Borrower, and not
individually, as follows:

As of the date hereof, after giving effect to the making of the Loans under the
Credit Agreement on the date hereof, and after giving effect to the application
of the proceeds of such Loans:

a. The fair value of the assets of the Borrower and its Subsidiaries, on a
consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise;

b. The present fair saleable value of the property of the Borrower and its
Subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured;

c. The Borrower and its Subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured; and

d. The Borrower and its Subsidiaries, on a consolidated basis, are not engaged
in, and are not about to engage in, business for which they have unreasonably
small capital.

For purposes of this Certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

The undersigned is familiar with the business and financial position of the
Borrower and its Subsidiaries. In reaching the conclusions set forth in this
Certificate, the undersigned has made such other investigations and inquiries as
the undersigned has deemed appropriate, having taken into account the nature of
the particular business anticipated to be conducted by the Borrower and its
Subsidiaries.

[Signature Page Follows]

 

Ex. C-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate in such
undersigned’s capacity as [chief financial officer][specify other officer with
equivalent duties] of the Borrower, on behalf of the Borrower, and not
individually, as of the date first stated above.

 

CENTURYLINK, INC. By:  

 

  Name:   Title:

 

 

[Signature Page to Form of Solvency Certificate]



--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF BORROWING REQUEST

Date:1 ___________, ____

 

To:

Bank of America, N.A., as administrative agent (in such capacity, the
“Administrative Agent”), Collateral Agent and Swingline Lender under that
certain Credit Agreement, dated as of June 19, 2017, and as Amended and Restated
as of January [ ], 2020 (as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among CenturyLink, Inc., a Louisiana corporation, as Borrower, the
lenders party thereto from time to time (the “Lenders”), the Issuing Banks party
thereto from time to time, and the Administrative Agent.

Ladies and Gentlemen:

Reference is made to the above-described Credit Agreement. Terms defined in the
Credit Agreement, wherever used herein, unless otherwise defined herein, shall
have the same meanings herein as are prescribed by the Credit Agreement. The
undersigned hereby notifies you, pursuant to Section 2.03 of the Credit
Agreement, of the Borrowing specified below:

1. The Borrowing will be a Borrowing of                      Loans.2

2. The aggregate amount of the proposed Borrowing is: $                    .

3. The Business Day of the proposed Borrowing is: $                    .

4. The Borrowing is a[n] [ABR Borrowing][Eurodollar Borrowing]

5. [The duration of the initial Interest Period for the [Eurodollar Borrowing]
included in the Borrowing shall be                      month(s).]3

6. The location and number of the undersigned Borrower’s account to which the
proceeds of such Borrowing are to be disbursed is                     .

 

 

 

  

 

1 

The Borrower must notify the Administrative Agent (a) in the case of a
Eurodollar Borrowing after the Restatement Effective Date, not later than 11:00
a.m., Local Time, three (3) Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, by telephone, not later than
12:00 p.m., noon, Local Time, on the Business Day of the proposed Borrowing. If
the Borrower wishes to request Eurodollar Loans having an Interest Period other
than one, two, three or six months in duration, the Borrower must notify the
Administrative Agent not later than 12:00 noon, Local Time four (4) Business
Days prior to the requested date of the proposed Borrowing. Any notice of an ABR
Revolving Facility Borrowing as contemplated by Section 2.04(c) or 2.05(c) of
the Credit Agreement may be given no later than 12:00 noon, Local Time, on the
date of the proposed Borrowing. Each Borrowing Request will be irrevocable and
(in the case of telephonic requests) must be confirmed promptly by hand delivery
or electronic means of this form, signed by the Borrower, to the Administrative
Agent.

2 

Specify whether the Borrowing is of Term A Loans, Term A-1 Loans, Term B Loans,
Other Term Loans or Revolving Facility Loans of a particular Class.

3 

Insert in the case of a Borrowing of Eurocurrency Loans 1, 2, 3 or 6 months (or
such other period that is 12 months or less requested by the Borrower, if agreed
to by all relevant Lenders).

 

Ex. D-1-1



--------------------------------------------------------------------------------

[The Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that, on and as of the date of the Borrowing contemplated by this
Borrowing Request, the conditions to lending specified in Sections 4.03(b) and,
to the extent applicable, 4.03(c) of the Credit Agreement shall have been
satisfied.] 4

[Remainder of Page Intentionally Left Blank]

 

 

4 

Include only for borrowing requests made after Restatement Effective Date.

 

Ex. D-1-2



--------------------------------------------------------------------------------

This Borrowing Request is issued pursuant to and is subject to the Credit
Agreement, executed as of the date first written above.

 

CENTURYLINK, INC. By:  

 

  Name:   Title:

 

 

[Signature Page to Borrowing Request]



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF SWINGLINE BORROWING REQUEST

Date:1 ___________, ____

 

To:

Bank of America, N.A., as administrative agent (in such capacity, the
“Administrative Agent”), Collateral Agent and Swingline Lender under that
certain Credit Agreement, dated as of June 19, 2017, and as Amended and Restated
as of January [ ], 2020 (as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among CenturyLink, Inc., a Louisiana corporation, as Borrower, the
lenders party thereto from time to time (the “Lenders”), the Issuing Banks party
thereto from time to time, and the Administrative Agent.

Ladies and Gentlemen:

Reference is made to the above-described Credit Agreement. Terms defined in the
Credit Agreement, wherever used herein, unless otherwise defined herein, shall
have the same meanings herein as are prescribed by the Credit Agreement. The
undersigned hereby irrevocably notifies you, pursuant to Section 2.04(b) of the
Credit Agreement, of the Swingline Borrowing specified below:

1. The Business Day of the proposed Swingline Borrowing is:
                    .

2. The aggregate amount of the proposed Swingline Borrowing is:
$                    .

3. The location and number of the undersigned Borrower’s account to which the
proceeds of such Swingline Borrowing are to be disbursed is
                    .

The Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that, on and as of the date of the Borrowing contemplated by this
Borrowing Request, the conditions to lending specified in Sections 4.03(b) and
4.03(c) of the Credit Agreement shall have been satisfied.

[Remainder of Page Intentionally Left Blank]

 

 

1 

The Borrower must notify the Administrative Agent and the Swingline Lender by
telephone not later than 2:00 p.m., Local Time, on the day of the proposed
Swingline Borrowing. Each telephonic Swingline Borrowing Request will be
irrevocable and must be confirmed by delivery of this form to the Administrative
Agent.

 

Ex. D-2-1



--------------------------------------------------------------------------------

This Swingline Borrowing Request is issued pursuant to and is subject to the
Credit Agreement, executed as of the date first written above.

 

CENTURYLINK, INC. By:  

 

  Name:   Title:

[Signature Page to Swingline Borrowing Request]



--------------------------------------------------------------------------------

EXHIBIT D-3

FORM OF LETTER OF CREDIT REQUEST1

Date:2 __________, ____

 

To:

Bank of America, N.A., as administrative agent (in such capacity, the
“Administrative Agent”), Collateral Agent and Swingline Lender under that
certain Credit Agreement, dated as of June 19, 2017, and as Amended and Restated
as of January [    ], 2020 (as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among CenturyLink, Inc., a Louisiana corporation, as Borrower, the
lenders party thereto from time to time (the “Lenders”), the Issuing Banks party
thereto from time to time, and the Administrative Agent.

Bank of America, N.A.

2380 Performance Dr

Building C

MC: TX1-984-03-23

Richardson, Texas 75082

Attention: Eldred L. Sholars

Telephone: 469 201 8982

Facsimile: 214 290 9485

Electronic Email: eldred.sholars@bofa.com

[[ 3 ], as Issuing Bank

under the Credit Agreement

                                                     

 

                                                     

 

                                                     

Attention: [                                  ]]

Ladies and Gentlemen:

Pursuant to Section 2.05(b) of the Credit Agreement, we hereby request that the
Issuing Bank referred to above issue a [Trade] [Standby] Letter of Credit for
the account of the undersigned on[ 4 ] (the “Date of Issuance”) in the aggregate
amount of [ 5 ].

 

1 

To be included in the case of any original issuance of a Letter of Credit.

2 

The Borrower must deliver, by facsimile, by United States mail, by overnight
courier, by electronic transmission using the system provided by the applicable
Issuing Bank (with a copy to the Administrative Agent), by personal delivery or
by any other means acceptable to such Issuing Bank not later than 12:00 noon at
least 2 Business Days in advance of the requested date of issuance, amendment or
extension (or such later date and time as the Administrative Agent and the
Issuing Bank in their sole discretion may agree).

3 

Insert name and address of Issuing Bank.

4 

Insert date of requested issuance/amendment/extensions which shall be (x) a
Business Day and (y) at least 2 Business Days after the date hereof (or such
earlier date as the Administrative Agent and the Issuing Bank in their sole
discretion may agree).

5 

Insert aggregate initial amount of the Letter of Credit.

 

Ex. D-3-1



--------------------------------------------------------------------------------

For purposes of this Letter of Credit Request, unless otherwise defined herein,
each capitalized term used herein which is defined in the Credit Agreement shall
have the respective meaning provided therein.

The beneficiary of the requested Letter of Credit will be [     6 ], the
documents to be presented by such beneficiary in the case of any drawing under
the requested Letter of Credit shall be [     7 ] and such Letter of Credit will
have a stated expiration date of [     8 ].

[__________].9

[__________].10

[__________].11

[__________].12

The Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that, on and as of the date of the Credit Event contemplated by this
Letter of Credit Request, the conditions to lending specified in
Sections 4.03(b) and 4.03(c) of the Credit Agreement shall have been satisfied.

[Remainder of Page Intentionally Left Blank]

 

 

6 

Insert name and address of beneficiary.

7 

Insert documents to be presented by beneficiary in the case of any drawing under
the requested Letter of Credit.

8 

Insert the last date upon which drafts may be presented which may not be later
than the earlier of (x) one year after the date of issuance/extension/renewal
and (y) the Letter of Credit Expiration Date of the applicable Revolving
Facility unless all the Revolving Facility Lenders under that Revolving Facility
and the Issuing Bank have approved such expiry date or such Letter of Credit is
Cash Collateralized on terms and pursuant to arrangements satisfactory to the
Issuing Bank.

9 

Insert the full text of any certificate to be presented by the beneficiary in
case of any drawing under the requested Letter of Credit.

10 

Insert the purpose and nature of the requested Letter of Credit.

11 

If more than one Revolving Facility is then in effect, insert the Revolving
Facility under which such Letter of Credit is to be issued.

12 

Insert such other matters as the Issuing Bank may reasonably request.

 

Ex. D-3-2



--------------------------------------------------------------------------------

This Letter of Credit Request is issued pursuant to and is subject to the Credit
Agreement, executed as of the date first written above.

 

CENTURYLINK, INC. By:  

 

  Name:     Title:  

[Signature Page to Letter of Credit Request]



--------------------------------------------------------------------------------

FORM OF LETTER OF CREDIT AMENDMENT REQUEST1

Date:2 __________, ____

 

To:

Bank of America, N.A., as administrative agent (in such capacity, the
“Administrative Agent”), Collateral Agent and Swingline Lender under that
certain Credit Agreement, dated as of June 19, 2017, and as Amended and Restated
as of January [    ], 2020 (as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among CenturyLink, Inc., a Louisiana corporation, as Borrower, the
lenders party thereto from time to time (the “Lenders”), the Issuing Banks party
thereto from time to time, and the Administrative Agent.

Bank of America, N.A.

2380 Performance Dr

Building C

MC: TX1-984-03-23

Richardson, Texas 75082

Attention: Eldred L. Sholars

Telephone: 469 201 8982

Facsimile: 214 290 9485

Electronic Email: eldred.sholars@bofa.com

[[     3 ], as Issuing Bank

under the Credit Agreement

 

                                         

 

                                         

 

                                         

Attention: [                      ]]

Ladies and Gentlemen:

Pursuant to Section 2.05(b) of the Credit Agreement, we hereby request that the
Issuing Bank referred to above [amend][extend] that certain [Trade] [Standby]
Letter of Credit issued on [     4 ] for the account of the undersigned
on[     5 ] (the “Date of [Amendment][Extension]”) in the aggregate amount of
[     6 ].

 

1 

To be included in the case of any amendment or extension to an existing Letter
of Credit.

2 

The Borrower must deliver, by facsimile, by United States mail, by overnight
courier, by electronic transmission using the system provided by the applicable
Issuing Bank (with a copy to the Administrative Agent), by personal delivery or
by any other means acceptable to such Issuing Bank not later than 12:00 noon at
least 2 Business Days in advance of the requested date of issuance, amendment or
extension (or such later date and time as the Administrative Agent and the
Issuing Bank in their sole discretion may agree).

3 

Insert name and address of Issuing Bank.

4 

Insert initial issuance date of Letter of Credit being requested to be
amended/extended.

5 

Insert the proposed date of the amendment thereof (which shall be a Business
Day).

6 

Insert amount requested.

 

Ex. D-3-4



--------------------------------------------------------------------------------

For purposes of this Letter of Credit Request, unless otherwise defined herein,
each capitalized term used herein which is defined in the Credit Agreement shall
have the respective meaning provided therein.

[__________].7

[__________].8

The Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that, on and as of the date of the Credit Event contemplated by this
Letter of Credit Request, the conditions to lending specified in
Sections 4.03(b) and 4.03(c) of the Credit Agreement shall have been satisfied.

[Remainder of Page Intentionally Left Blank]

 

 

7 

Insert the nature of the proposed amendment.

8 

Insert such other matters as the Issuing Bank may reasonably request.

 

Ex. D-3-5



--------------------------------------------------------------------------------

This Letter of Credit Request is issued pursuant to and is subject to the Credit
Agreement, executed as of the date first written above.

 

CENTURYLINK, INC. By:  

 

  Name:     Title:  

[Signature Page to Letter of Credit Amendment Request]



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF INTEREST ELECTION REQUEST

Date:1 __________,____

 

To:

Bank of America, N.A., as administrative agent (in such capacity, the
“Administrative Agent”), Collateral Agent and Swingline Lender under that
certain Credit Agreement, dated as of June 19, 2017, and as Amended and Restated
as of January [    ], 2020 (as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among CenturyLink, Inc., a Louisiana corporation, as Borrower, the
lenders party thereto from time to time (the “Lenders”), the Issuing Banks party
thereto from time to time, and the Administrative Agent.

Ladies and Gentlemen:

Reference is made to the above-described Credit Agreement. Terms defined in the
Credit Agreement, wherever used herein, unless otherwise defined herein, shall
have the same meanings herein as are prescribed by the Credit Agreement. This
notice constitutes an Interest Election Request and the undersigned Borrower
hereby makes an election with respect to Loans under the Credit Agreement, and
in that connection the Borrower specifies the following information with respect
to such election:

1. Borrowing to which this request applies (including Facility, Class, principal
amount and Type of Loans subject to election): __________.2

2. Effective date of election (which shall be a Business Day): __________.

3. The Borrowing is to be [converted into] [continued as] [an ABR Borrowing] [a
Eurodollar Borrowing].

4. The duration of the Interest Period for the Eurodollar Borrowing, if any,
included in the election shall be ____ months.3

[Remainder of Page Intentionally Left Blank]

 

 

1 

The Borrower must notify the Administrative Agent of such election (by telephone
or irrevocable written notice) by the time that a Borrowing Request would be
required under Section 2.03 if such Borrower were requesting a Borrowing of the
Type and Class resulting from such election to be made on the effective date of
such election. Each telephonic Interest Election Request will be irrevocable and
must be confirmed promptly by hand delivery or electronic means of this form,
signed by the Borrower, to the Administrative Agent.

2 

If different options are being elected with respect to different portions of the
Borrowing, the portions thereof must be allocated to each resulting Borrowing
(in which case the information to be specified pursuant to Paragraphs 3 and 4
shall be specified for each resulting Borrowing).

3 

1, 2, 3 or 6 months (or such other period that is 12 months or less requested by
the Borrower, if agreed to by all relevant Lenders).

 

Ex. E-1



--------------------------------------------------------------------------------

This Interest Election Request is issued pursuant to and is subject to the
Credit Agreement, executed as of the date first written above.

 

CENTURYLINK, INC. By:  

 

  Name:     Title:  

[Signature Page to Interest Election Request]



--------------------------------------------------------------------------------

EXHIBIT F

AUCTION PROCEDURES

This Exhibit F is intended to summarize certain basic terms of the modified
Dutch auction (an “Auction”) procedures pursuant to and in accordance with the
terms and conditions of Section 2.25 of that certain Credit Agreement, dated as
of June 19, 2017, and as Amended and Restated as of January [    ], 2020, of
which this Exhibit F is a part (as amended, restated, amended and restated,
supplemented and otherwise modified from time to time, the “Credit Agreement”).
It is not intended to be a definitive statement of all of the terms and
conditions of an Auction, the definitive terms and conditions for which shall be
set forth in the applicable offering document. None of the Administrative Agent,
the Auction Manager, or any of their respective affiliates or any officers,
directors, employees, agents or attorneys-in-fact of such persons (together with
the Administrative Agent and its affiliates, the “Agent-Related Person”) makes
any recommendation pursuant to any offering document as to whether or not any
Lender should sell its Term Loans to the Borrower pursuant to any offering
documents, nor shall the decision by the Administrative Agent, the Auction
Manager or any other Agent-Related Person (or any of their affiliates) in its
respective capacity as a Lender to sell its Term Loans to the Borrower be deemed
to constitute such a recommendation. Each Lender should make its own decision on
whether to sell any of its Term Loans and, if it decides to do so, the principal
amount of and price to be sought for such Term Loans. In addition, each Lender
should consult its own attorney, business advisor or tax advisor as to legal,
business, tax and related matters concerning each Auction and the relevant
offering documents. Capitalized terms not otherwise defined in this Exhibit F
have the meanings assigned to them in the Credit Agreement.

1. Notice Procedures. In connection with each Auction, the Borrower will provide
notification to the Auction Manager (for distribution to the Term Lenders of the
applicable Class of Term Loans (each, an “Auction Notice”). Each Auction Notice
shall contain (i) the maximum principal amount (calculated on the face amount
thereof) of Term Loans of each applicable Class that the Borrower offers to
purchase in such Auction (the “Auction Amount”) which shall be no less than
$25,000,000 (unless another amount is agreed to by the Administrative Agent);
(ii) the range of discounts to par (the “Discount Range”) expressed as a range
of prices per $1,000 (in increments of $5), at which the Borrower would be
willing to purchase Term Loans of each applicable Class in such Auction; and
(iii) the date on which such Auction will conclude, on which date Return Bids
(as defined below) will be due by 1:00 p.m. (New York time) (as such date and
time may be extended by the Auction Manager, such time the “Expiration Time”).
Such Expiration Time may be extended for a period not exceeding three
(3) Business Days upon notice by the Borrower to the Auction Manager received
not less than 24 hours before the original Expiration Time; provided that only
one extension per offer shall be permitted. An Auction shall be regarded as a
“failed auction” in the event that either (x) the Borrower withdraws such
Auction in accordance with the terms hereof or (y) the Expiration Time occurs
with no Qualifying Bids (as defined below) having been received. In the event of
a failed auction, the Borrower shall not be permitted to deliver a new Auction
Notice prior to the date occurring three (3) Business Days after such withdrawal
or Expiration Time, as the case may be. Notwithstanding anything to the contrary
contained herein, the Borrower shall not initiate any Auction by delivering an
Auction Notice to the Auction Manager until after the conclusion (whether
successful or failed) of the previous Auction (if any), whether such conclusion
occurs by withdrawal of such previous Auction or the occurrence of the
Expiration Time of such previous Auction.

 

Ex. F-1



--------------------------------------------------------------------------------

2. Reply Procedures. In connection with any Auction, each Term Lender of each
applicable Class wishing to participate in such Auction shall, prior to the
Expiration Time, provide the Auction Manager with a notice of participation, in
the form included in the respective offering document (each, a “Return Bid”)
which shall specify (i) a discount to par that must be expressed as a price per
$1,000 (in increments of $5) in principal amount of Term Loans of each
applicable Class (the “Reply Price”) within the Discount Range and (ii) the
principal amount of Term Loans of each applicable Class, in an amount not less
than $1,000,000 or an integral multiple of $1,000 in excess thereof, that such
Lender offers for sale at its Reply Price (the “Reply Amount”). A Term Lender
may submit a Reply Amount that is less than the minimum amount and incremental
amount requirements described above only if the Reply Amount comprises the
entire amount of the Term Loans of each applicable Class held by such Term
Lender. Term Lenders may only submit one Return Bid per Auction but each Return
Bid may contain up to three (3) component bids, each of which may result in a
separate Qualifying Bid and each of which will not be contingent on any other
component bid submitted by such Term Lender resulting in a Qualifying Bid. In
addition to the Return Bid, the participating Term Lender must execute and
deliver, to be held by the Auction Manager, an assignment and acceptance in the
form included in the offering document (each, an “Auction Assignment and
Assumption”). The Borrower will not purchase any Term Loans of any applicable
Class at a price that is outside of the applicable Discount Range, nor will any
Return Bids (including any component bids specified therein) submitted at a
price that is outside such applicable Discount Range be considered in any
calculation of the Applicable Threshold Price.

3. Acceptance Procedures. Based on the Reply Prices and Reply Amounts received
by the Auction Manager, the Auction Manager, in consultation with the Borrower,
will calculate the lowest purchase price (the “Applicable Threshold Price”) for
such Auction within the Discount Range for such Auction that will allow the
Borrower to complete the Auction by purchasing the full Auction Amount (or such
lesser amount of Term Loans for which the Borrower has received Qualifying
Bids). The Borrower shall purchase Term Loans of each applicable Class from each
Term Lender whose Return Bid is within the Discount Range and contains a Reply
Price that is equal to or less than the Applicable Threshold Price (each, a
“Qualifying Bid”). All Term Loans included in Qualifying Bids (including
multiple component Qualifying Bids contained in a single Return Bid) received at
a Reply Price lower than the Applicable Threshold Price will be purchased at
such applicable Reply Prices and shall not be subject to proration.

4. Proration Procedures. All Term Loans of each applicable Class offered in
Return Bids (or, if applicable, any component thereof) constituting Qualifying
Bids at the Applicable Threshold Price will be purchased at the Applicable
Threshold Price; provided, that if the aggregate principal amount (calculated on
the face amount thereof) of all Term Loans of any applicable Class for which
Qualifying Bids have been submitted in any given Auction at the Applicable
Threshold Price would exceed the remaining portion of the Auction Amount (after
deducting all Term Loans of such Class to be purchased at prices below the
Applicable Threshold Price), the Borrower shall purchase the Term Loans of such
Class for which the Qualifying Bids submitted were at the Applicable Threshold
Price ratably based on the respective principal amounts offered and in an
aggregate amount equal to the amount necessary to complete the purchase of the
Auction Amount. No Return Bids or any component thereof will be accepted above
the Applicable Threshold Price.

5. Notification Procedures. The Auction Manager will calculate the Applicable
Threshold Price and post the Applicable Threshold Price and proration factor
onto an internet or intranet site (including an IntraLinks, SyndTrak or other
electronic workspace) in accordance with the Auction Manager’s standard
dissemination practices by 4:00 p.m. New York time on the same Business Day as
the date the Return Bids were due (as such due date may be extended in
accordance with this Exhibit F). The Auction Manager will insert the principal
amount of Term Loans of each applicable Class to be assigned and the applicable
settlement date into each applicable Auction Assignment and Assumption received
in connection with a Qualifying Bid. Upon the request of the submitting Lender,
the Auction Manager will promptly return any Auction Assignment and Assumption
received in connection with a Return Bid that is not a Qualifying Bid.

 

Ex. F-2



--------------------------------------------------------------------------------

6. Auction Assignment and Assumption. Each Auction Notice and Auction Assignment
and Assumption shall contain the following representations, warranties and
covenants by the Borrower:

(a) The conditions set forth in Section 2.25 of the Credit Agreement have each
been satisfied on and as of the date hereof, except to the extent that such
conditions refer to conditions that must be satisfied as of a future date, in
which case the Borrower must terminate any Auction if it fails to satisfy one of
more of the conditions which are required to be met at the time which otherwise
would have been the time of purchase of Term Loans of any applicable
Class pursuant to an Auction.

(b) The representations and warranties of each Loan Party contained in Article
III of the Credit Agreement or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, and except that for
purposes hereof, the representations and warranties contained in Section 3.05 of
the Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b) of Section 5.04 of the Credit
Agreement.

7. Additional Procedures. Once initiated by an Auction Notice, the Borrower may
withdraw an Auction only in the event that, (i) as of such time, no Qualifying
Bid has been received by the Auction Manager or (ii) the Borrower has failed to
meet a condition set forth in Section 2.25 of the Credit Agreement. Furthermore,
in connection with any Auction, upon submission by a Lender of a Return Bid,
such Lender will not have any withdrawal rights. Any Return Bid (including any
component bid thereof) delivered to the Auction Manager may not be modified,
revoked, terminated or cancelled by a Lender. However, an Auction may become
void if the conditions to the purchase of Term Loans of any applicable Class by
the Borrower required by the terms and conditions of Section 2.25 of the Credit
Agreement are not met. The purchase price in respect of each Qualifying Bid for
which purchase by the Borrower is required in accordance with the foregoing
provisions shall be paid directly by the Borrower to the respective assigning
Lender on a settlement date as determined jointly by the Borrower and the
Auction Manager (which shall be not later than ten (10) Business Days after the
date Return Bids are due). The Borrower shall execute each applicable Auction
Assignment and Assumption received in connection with a Qualifying Bid. All
questions as to the form of documents and validity and eligibility of Term Loans
of each applicable Class that are the subject of an Auction will be determined
by the Auction Manager, in consultation with the Borrower, and their
determination will be final and binding so long as such determination is not
inconsistent with the terms of Section 2.25 of the Credit Agreement or this
Exhibit F. The Auction Manager’s interpretation of the terms and conditions of
the offering document, in consultation with the Borrower, will be final and
binding so long as such interpretation is not inconsistent with the terms of
Section 2.25 of the Credit Agreement or this Exhibit F. None of the
Administrative Agent, the Auction Manager, any other Agent-Related Person or any
of their respective affiliates assumes any responsibility for the accuracy or
completeness of the information concerning the Borrower, the Loan Parties, or
any of their affiliates (whether contained in an offering document or otherwise)
or for any failure to disclose events that may have occurred and may affect the
significance or accuracy of such information. This Exhibit F shall not require
the Borrower to initiate any Auction.

 

Ex. F-3



--------------------------------------------------------------------------------

EXHIBIT G

[Reserved]

 

Ex. G-1



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF [TERM][REVOLVING] NOTE

$[    ]

New York, New York

[Date]

FOR VALUE RECEIVED, CenturyLink, Inc. hereby promises to pay to [LENDER] or its
registered assigns (the “Lender”), in lawful money of the United States of
America in immediately available funds, to the Administrative Agent’s payment
office initially located at [    ] on the [Term][Revolving] Facility Maturity
Date (as defined in the Agreement) the principal sum of [    ] DOLLARS ($[    ])
or, if less, the unpaid principal amount of all [Term][Revolving Facility] Loans
(as defined in the Agreement) made by the Lender pursuant to the Agreement,
payable at such times and in such amounts as are specified in the Agreement.

The Borrower also promises to pay interest on the unpaid principal amount of
each [Term] [Revolving Facility] Loan made by the Lender in like money at said
office from the date hereof until paid at the rates and at the times provided in
Section 2.13 of the Agreement.

This Note is one of the Notes referred to in Section 2.09(e) of the Credit
Agreement, dated as of June 19, 2017, and as Amended and Restated as of January
[    ], 2020, among CenturyLink, Inc., a Louisiana corporation, as Borrower, the
lenders from time to time party thereto (including the Lender), the issuing
banks from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, Collateral Agent and Swingline Lender (as amended,
restated, modified and/or supplemented from time to time, the “Agreement”) and
is entitled to the benefits thereof and of the other Loan Documents (as defined
in the Agreement). This Note is secured in accordance with the Security
Documents (as defined in the Agreement) and is entitled to the benefits of the
Guarantees (as defined in the Agreement) provided by the Guarantors (as defined
in the Agreement) pursuant to the Loan Documents. As provided in the Agreement,
this Note is subject to voluntary prepayment and mandatory repayment prior to
the [Term] [Revolving] Facility Maturity Date, in whole or in part, and [Term]
[Revolving Facility] Loans may be converted from one Type (as defined in the
Agreement) into another Type to the extent provided in the Agreement.

In case an Event of Default (as defined in the Agreement) shall occur and be
continuing, the principal of and accrued interest on this Note may be declared
to be due and payable in the manner and with the effect provided in the
Agreement.

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
AGREEMENT.

THIS NOTE AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSES OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK.

 

Ex. H-1



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF PERFECTION CERTIFICATE

[See Attached]



--------------------------------------------------------------------------------

Exhibit I

PERFECTION CERTIFICATE

Reference is hereby made to (i) that certain Collateral Agreement dated as of
October 13, 2017 (the “Collateral Agreement”), among the Guarantors party
thereto (collectively, the “Guarantors”) and Bank of America, N.A., as the
collateral agent (in such capacity, the “Collateral Agent”) and (ii) that
certain Credit Agreement, dated as of June 19, 2017, and as Amended and Restated
as of January [ ], 2020 (the “Credit Agreement”), among CenturyLink Inc., as
Borrower, certain other parties thereto and Bank of America, N.A., as
Administrative Agent, Collateral Agent and Swingline Lender. Capitalized terms
used but not defined herein have the meanings assigned in the Credit Agreement.

As used herein, the term “Companies” means CenturyLink, Inc., a Louisiana
corporation (“Company”), and each Guarantor.

The undersigned hereby certify to the Collateral Agent as follows:

1. Names.

(a) The exact legal name of each Company, as such name appears in its respective
certificate of incorporation or any other organizational document, is set forth
in Schedule 1(a). Each Company is (i) the type of entity disclosed next to its
name in Schedule 1(a) and (ii) a registered organization except to the extent
disclosed in Schedule 1(a). Also set forth in Schedule 1(a) is (i) the
organizational identification number, if any, of each Company that is a
registered organization, (ii) the Federal Taxpayer Identification Number of each
Company and (iii) the jurisdiction of formation of each Company.

(b) Set forth in Schedule 1(b) hereto is a list of any other corporate or
organizational names each Company has had in the past five years, together with
the date of the relevant change.

(c) Set forth in Schedule 1(c) is a list of all other names used by each
Company, or any other business or organization to which each Company became the
successor by merger, consolidation, acquisition, change in form, nature or
jurisdiction of organization or otherwise, on any filings with the Internal
Revenue Service at any time within the five years preceding the date hereof.
Except as set forth in Schedule 1(c), no Company has changed its jurisdiction of
organization at any time during the past four months.

2. Current Locations. The chief executive office of each Company is located at
the address set forth in Schedule 2 hereto.

3. Extraordinary Transactions. Except for those purchases, acquisitions and
other transactions described in Schedule 3 attached hereto, all of the
Collateral has been originated by each Company in the ordinary course of
business or consists of goods which have been acquired by such Company in the
ordinary course of business from a person in the business of selling goods of
that kind.

4. File Search Reports. Attached hereto as Schedule 4 is a true and accurate
summary of file search reports from the Uniform Commercial Code filing offices
(i) in each jurisdiction identified in Section 1(a) or Section 2 with respect to
each legal name set forth in Section 1 and (ii) in each jurisdiction described
in Schedule 1(c) or Schedule 3 relating to any of the transactions described in
Schedule (1)(c) or Schedule 3 with respect to each legal name of the person or
entity from which each Company purchased or otherwise acquired any of the
Collateral. A true copy of each financing statement, including judgment and tax
liens, bankruptcy and pending lawsuits or other filing identified in such file
search reports has been delivered to the Collateral Agent.

 

Ex. I-1



--------------------------------------------------------------------------------

5. UCC Filings. The financing statements (duly authorized by each Company
constituting the debtor therein), including the indications of the Collateral,
attached as Schedule 5 relating to the Collateral Agreement, are in the
appropriate forms for filing in the filing offices in the jurisdictions
identified in Schedule 6 hereof.

6. Schedule of Filings. Attached hereto as Schedule 6 is a schedule of (i) the
appropriate filing offices for the financing statements attached hereto as
Schedule 5, (ii) the appropriate filing offices for the filings described in
Schedule 11(c) and (iii) any other actions required to create, preserve, protect
and perfect the security interests in the Collateral granted to the Collateral
Agent pursuant to the Security Documents. No other filings or actions are
required to create, preserve, protect and perfect the security interests in the
Collateral granted to the Collateral Agent pursuant to the Security Documents.

7. [Reserved].

8. Termination Statements. Attached hereto as Schedule 8(a) are the duly
authorized termination statements in the appropriate form for filing in each
applicable jurisdiction identified in Schedule 8(b) hereto with respect to each
Lien described therein.

9. Subsidiaries, Stock Ownership and Other Equity Interests. Attached hereto as
Schedule 9(a) is a true and correct list of all of the issued and outstanding,
stock, partnership interests, limited liability company membership interests or
other equity interest of or owned by any Company and the record and beneficial
owners of such stock, partnership interests, membership interests or other
equity interests setting forth the percentage of such equity interests pledged
under the Collateral Agreement. In addition, Schedule 9(a) lists whether each
Company or direct Subsidiary of a Company listed therein, as applicable, is
(w) the Borrower, (x) a Collateral Guarantor, (y) a Guarantor (together with an
explanation as to why such entity is not a Collateral Guarantor) or (z) an
Excluded Subsidiary (together with an explanation as to why such entity
qualifies as an Excluded Subsidiary). Also set forth in Schedule 9(b) is each
equity investment of each Company that represents 50% or less of the equity of
the entity in which such investment was made setting forth the percentage of
such equity interests pledged under the Collateral Agreement.

10. Instruments and Tangible Chattel Paper. Attached hereto as Schedule 10 is a
true and correct list of all promissory notes, instruments (other than checks to
be deposited in the ordinary course of business), tangible chattel paper,
electronic chattel paper and other evidence of indebtedness held by each Company
as of the date hereof, including all intercompany notes between or among any two
or more Companies or any of their Subsidiaries, stating if such instruments,
chattel paper or other evidence of indebtedness is pledged under the Collateral
Agreement.

11. Intellectual Property.

(a) Attached hereto as Schedule 11(a) is a schedule setting forth all of the
Companies’ Patents and Trademarks (each as defined in each of the Collateral
Agreement) applied for or registered with the United States Patent and Trademark
Office, and all other Patents and Trademarks (each as defined in the Collateral
Agreement), including the name of the registered owner or applicant and the
registration, application, or publication number, as applicable, of each Patent
or Trademark owned by each Company.

 

Ex. I-2



--------------------------------------------------------------------------------

(b) Attached hereto as Schedule 11(b) is a schedule setting forth all of each
Company’s United States Copyrights (each as defined in each of the Collateral
Agreement), and all other Copyrights, including the name of the registered owner
and the registration number of each Copyright owned by each Company.

(c) Attached hereto as Schedule 11(c) is a schedule setting forth all Patent
Licenses, Trademark Licenses and Copyright Licenses, whether or not recorded
with the USPTO or USCO, as applicable, including, but not limited to, the
relevant signatory parties to each license along with the date of execution
thereof and, if applicable, a recordation number or other such evidence of
recordation.

(d) Attached hereto as Schedule 11(d) in proper form for filing with the United
States Patent and Trademark Office (the “USPTO”) and United States Copyright
Office (the “USCO”) are the filings necessary to preserve, protect and perfect
the security interests in the United States Trademarks, Trademark Licenses,
Patents, Patent Licenses, Copyrights and Copyright Licenses set forth in
Schedule 11(a), Schedule 11(b), and Schedule 11(c), including duly signed copies
of each of the Notices of Grant of Security Interest in Intellectual Property
(as defined in the Collateral Agreement).

12. Commercial Tort Claims. Attached hereto as Schedule 12 is a true and correct
list of all Commercial Tort Claims (as defined in the Collateral Agreement) in
excess of $25,000,000 held by each Company, including a brief description
thereof and stating if such commercial tort claims are required to be pledged
under the Collateral Agreement.

13. Insurance. Attached hereto as Schedule 13 is a true and correct list of all
insurance policies of the Companies.

14. Transmitting Utility. Attached hereto as Schedule 14 is a list of all
Companies that are transmitting utilities.

[The Remainder of this Page has been intentionally left blank]

 

Ex. I-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
this ___ day of __________, 2020.

 

CENTURYLINK, INC. By:  

                          

  Name:   Title: EMBARQ CORPORATION By:  

 

  Name:   Title: QWEST COMMUNICATIONS INTERNATIONAL, INC. By:  

 

  Name:   Title: QWEST SERVICES CORPORATION By:  

 

  Name:   Title: QWEST CAPITAL FUNDING, INC. By:  

 

  Name:   Title: CENTURYTEL HOLDINGS, INC. By:  

 

  Name:   Title:

 

Ex. I-4



--------------------------------------------------------------------------------

CENTURYTEL INVESTMENTS OF TEXAS, INC. By:  

 

  Name:   Title: CENTEL CORPORATION By:  

 

  Name:   Title: WILDCAT HOLDCO LLC By:  

 

  Name:   Title:

 

Ex. I-5



--------------------------------------------------------------------------------

Schedule 1(a)

Legal Names, Etc.

 

Legal Name

 

Type of Entity

 

Registered

Organization

(Yes/No)

 

Organizational

Number

 

Federal

Taxpayer

Identification

Number

 

State of

Formation

 

Ex. I-6



--------------------------------------------------------------------------------

Schedule 1(b)

Prior Organizational Names

 

Company/Subsidiary

 

Prior Name

 

Date of Change

 

Ex. I-7



--------------------------------------------------------------------------------

Schedule 1(c)

Changes in Corporate Identity; Other Names

 

Company/

Subsidiary

 

Corporate
Name of Entity

 

Action

 

Date of Action

 

State of

Formation

 

List of All

Other Names

Used on Any
Filings with the

Internal

Revenue

Service During
Past Five Years

 

Ex. I-8



--------------------------------------------------------------------------------

Schedule 2

Chief Executive Offices

 

Company/Subsidiary

 

Address

 

City / County

 

State

 

Ex. I-9



--------------------------------------------------------------------------------

Schedule 3

Transactions Other Than in the Ordinary Course of Business

 

Company/Subsidiary

 

Description of
Transaction Including

Parties Thereto

 

Seller’s/Predecessor’s

State of Formation

 

Date of Transaction

 

Ex. I-10



--------------------------------------------------------------------------------

Schedule 4

File Search Reports

 

Company/Subsidiary

 

Search Report dated

 

Prepared by

 

Jurisdiction

See attached.

 

Ex. I-11



--------------------------------------------------------------------------------

Schedule 5

Copy of Financing Statements To Be Filed

See attached.

 

Ex. I-12



--------------------------------------------------------------------------------

Schedule 6

Filings/Filing Offices

 

Type of Filing

 

Entity

 

Applicable Security

Document, Credit
Agreement, Collateral

Agreement, Notes

Collateral Agreement

or Other

 

Jurisdiction

 

Ex. I-13



--------------------------------------------------------------------------------

Schedule 8(a)

Attached hereto is a true copy of each termination statement filing duly
acknowledged or otherwise identified by the filing officer.

 

Ex. I-14



--------------------------------------------------------------------------------

Schedule 8(b)

Termination Statement Filings

 

Debtor

 

Jurisdiction

 

Secured Party

 

Type of

Collateral

 

UCC-1 File

Date

 

UCC-1 File

Number

 

Ex. I-15



--------------------------------------------------------------------------------

Schedule 9

(a) Equity Interests of Companies and Subsidiaries

 

Current Legal

Entities Owned

 

Record Owner

 

Certificate No.

 

No. Shares/

Interest

 

Percent

Pledged

 

Type of Entity
(e.g., Borrower,
Collateral

Guarantor,

Guarantor or

Excluded

Subsidiary)

 

Ex. I-16



--------------------------------------------------------------------------------

(b) Other Equity Interests

 

Current Legal

Entities Owned

 

Record Owner

 

Certificate No.

 

No. Shares/Interest

 

Percent Pledged

 

Ex. I-17



--------------------------------------------------------------------------------

Schedule 10

Instruments and Tangible Chattel Paper

 

1.

Promissory Notes:

 

Payee

 

Payor

 

Principal

Amount

 

Date of

Issuance

 

Interest Rate

 

Maturity

Date

 

Pledged

[Yes/No]

 

2.

Chattel Paper:

 

Description

 

Pledged

[Yes/No]

 

Ex. I-18



--------------------------------------------------------------------------------

Schedule 11(a)

Patents and Trademarks

UNITED STATES PATENTS:

Registrations:

 

OWNER

 

REGISTRATION NUMBER

 

DESCRIPTION

Applications:

 

OWNER

 

APPLICATION NUMBER

 

DESCRIPTION

OTHER PATENTS:

Registrations:

 

OWNER

 

REGISTRATION NUMBER

 

DESCRIPTION

Applications:

 

OWNER

 

APPLICATION NUMBER

 

DESCRIPTION

UNITED STATES TRADEMARKS:

Registrations:

 

OWNER

 

REGISTRATION NUMBER

 

TRADEMARK

Applications:

 

OWNER

 

APPLICATION NUMBER

 

TRADEMARK

 

Ex. I-19



--------------------------------------------------------------------------------

OTHER TRADEMARKS:

Registrations:

 

OWNER

 

REGISTRATION

NUMBER

 

COUNTRY/STATE

  

TRADEMARK

Applications:

 

OWNER

 

APPLICATION

NUMBER

 

COUNTRY/STATE

  

TRADEMARK

 

Ex. I-20



--------------------------------------------------------------------------------

Schedule 11(b)

Copyrights

UNITED STATES COPYRIGHTS:

Registrations:

 

OWNER

 

TITLE

 

REGISTRATION NUMBER

Applications:

 

OWNER

 

APPLICATION NUMBER

OTHER COPYRIGHTS:

Registrations:

 

OWNER

 

COUNTRY/STATE

 

TITLE

  

REGISTRATION NUMBER

Applications:

 

OWNER

 

COUNTRY/STATE

 

APPLICATION NUMBER

 

Ex. I-21



--------------------------------------------------------------------------------

Schedule 11(c)

Intellectual Property Licenses

Patent Licenses:

 

LICENSEE

 

LICENSOR

 

COUNTRY/

STATE

  

REGISTRATION/

APPLICATION
NUMBER

  

DESCRIPTION

Trademark Licenses:

 

LICENSEE

 

LICENSOR

 

COUNTRY/

STATE

  

REGISTRATION/

APPLICATION
NUMBER

  

DESCRIPTION

Copyright Licenses:

 

LICENSEE

 

LICENSOR

 

COUNTRY/

STATE

  

REGISTRATION/

APPLICATION
NUMBER

  

DESCRIPTION

 

Ex. I-22



--------------------------------------------------------------------------------

Schedule 11(d)

Intellectual Property Filings

 

Ex. I-23



--------------------------------------------------------------------------------

Schedule 12

Commercial Tort Claims

 

Description

  

Pledged

[Yes/No]

 

Ex. I-24



--------------------------------------------------------------------------------

Schedule 13

Insurance

 

Coverage

  

Policy Period

  

Carrier

  

Limits

  

Retention/

Deductible

  

Policy Number

 

Ex. I-25



--------------------------------------------------------------------------------

Schedule 14

Transmitting Utilities

 

Ex. I-26



--------------------------------------------------------------------------------

EXHIBIT J-1

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Treated As Partnerships For

U.S. Federal Income Tax Purposes)

Reference is made to the Credit Agreement, dated as of June 19, 2017, and as
Amended and Restated as of January [     ], 2020 (as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among CenturyLink, Inc., a Louisiana corporation,
as Borrower, the lenders party thereto from time to time (the “Lenders”), the
Issuing Banks party thereto from time to time, and Bank of America, N.A., as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), Collateral Agent and Swingline Lender. Capitalized terms used but not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.

Pursuant to the provisions of Section 2.17(d)(ii)(A) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a “controlled foreign corporation” related to the Borrower
as described in Section 881(c)(3)(C) of the Code, and (v) no payments in
connection with any Loan Document are effectively connected with the
undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN or W-BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent in writing and
(2) the undersigned shall furnish the Borrower and the Administrative Agent a
properly completed and currently effective certificate in either the calendar
year in which payment is to be made by the Borrower or the Administrative Agent
to the undersigned, or in either of the two calendar years preceding each such
payment.

[Signature Page Follows]

 

Ex. J-1-1



--------------------------------------------------------------------------------

[Foreign Lender] By:  

 

  Name:   Title: [Address]

Dated: __________, 20[    ]

 

Ex. J-1-2



--------------------------------------------------------------------------------

EXHIBIT J-2

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Treated As Partnerships For

U.S. Federal Income Tax Purposes)

Reference is made to the Credit Agreement, dated as of June 19, 2017, and as
Amended and Restated as of January [    ], 2020 (as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among CenturyLink, Inc., a Louisiana corporation,
as Borrower the lenders party thereto from time to time (the “Lenders”), the
Issuing Banks party thereto from time to time, and Bank of America, N.A., as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), Collateral Agent and Swingline Lender. Capitalized terms used but not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.

Pursuant to the provisions of Section 2.17(d)(ii)(A) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to the
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a “bank” extending credit pursuant to
a loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code, (v) none of its direct or
indirect partners/members is a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code, and (vi) no payments
in connection with any Loan Document are effectively connected with the
undersigned’s or its direct or indirect partners/members’ conduct of a U.S.
trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members claiming the portfolio interest exemption: (i) an IRS Form
W-8BEN or W-BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or W-BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent in writing and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding each such payment.

[Signature Page Follows]

 

Ex. J-2-1



--------------------------------------------------------------------------------

[Foreign Lender] By:  

 

  Name:   Title: [Address]

Dated: __________, 20[    ]

 

Ex. J-2-2



--------------------------------------------------------------------------------

EXHIBIT J-3

UNITED STATES TAX COMPLIANCE CERTIFICATE

For Foreign Participants That Are Not Treated As Partnerships For

U.S. Federal Income Tax Purposes)

Reference is made to the Credit Agreement, dated as of June 19, 2017, and as
Amended and Restated as of January [     ], 2020 (as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among CenturyLink, Inc., a Louisiana corporation,
as Borrower, the lenders party thereto from time to time (the “Lenders”), the
Issuing Banks party thereto from time to time, and Bank of America, N.A., as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), Collateral Agent and Swingline Lender. Capitalized terms used but not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.

Pursuant to the provisions of Section 2.17(d)(ii)(A) and Section 9.04(c) of the
Credit Agreement, the undersigned hereby certifies that (i) it is the sole
record and beneficial owner of the participation in respect of which it is
providing this certificate, (ii) it is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it is
not a “controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (v) no payments in connection with any
Loan Document are effectively connected with the undersigned’s conduct of a U.S.
trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN or W-BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding each such payment.

[Signature Page Follows]

 

Ex. J-3-1



--------------------------------------------------------------------------------

[Foreign Participant] By:  

 

  Name:   Title: [Address]

Dated: __________, 20[    ]

 

Ex. J-3-2



--------------------------------------------------------------------------------

EXHIBIT J-4

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Treated As Partnerships For

U.S. Federal Income Tax Purposes)

Reference is made to the Credit Agreement, dated as of June 19, 2017, and as
Amended and Restated as of January [    ], 2020 (as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among CenturyLink, Inc., a Louisiana corporation,
as Borrower, the lenders party thereto from time to time (the “Lenders”), the
Issuing Banks party thereto from time to time, and Bank of America, N.A., as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), Collateral Agent and Swingline Lender. Capitalized terms used but not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.

Pursuant to the provisions of Section 2.17(d)(ii)(A) and 9.04(c) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate,
(ii) its direct or indirect partners/members are the sole beneficial owners of
such participation, (iii) with respect to the extension of credit pursuant to
the Credit Agreement or any other Loan Document, neither the undersigned nor any
of its direct or indirect partners/members is a “bank” extending credit pursuant
to a loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code, (v) none of its direct or
indirect partners/members is a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code, and (vi) no payments
in connection with the Loan Document are effectively connected with the
undersigned’s or its direct or indirect partners/members’ conduct of a U.S.
trade or business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members
claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-BEN-E, as
applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
W-BEN-E, as applicable, from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding each such payment.

[Signature Page Follows]

 

Ex. J-4-1



--------------------------------------------------------------------------------

[Foreign Participant] By:  

 

  Name:   Title: [Address]

Dated: __________, 20[    ]

 

Ex. J-4-2



--------------------------------------------------------------------------------

Credit Agreement Schedules



--------------------------------------------------------------------------------

Schedule 3.04

Governmental Approvals

None.



--------------------------------------------------------------------------------

Schedule 3.16

Environmental Matters

None.



--------------------------------------------------------------------------------

Schedule 3.21

Intellectual Property

None.



--------------------------------------------------------------------------------

Schedule 9.01

Notice Information

If to the Borrower:

Indraneel Dev

Chief Financial Officer and Executive Vice President

and

Rafael Martinez-Chapman

Senior Vice President and Treasurer

If to the Administrative Agent:

 

  1)

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A.

 

  2)

Other Notices as Administrative Agent:

Bank of America, N.A.

Agency Management



--------------------------------------------------------------------------------

If to the Swingline Lender:

Bank of America, N.A.

If to an Issuing Bank:

 

  1)

Bank of America:

Bank of America, N.A. Trade Operations

Michael Grizzanti

 

  2)

Morgan Stanley Bank, N.A.:

Morgan Stanley Bank, N.A.



--------------------------------------------------------------------------------

  3)

Morgan Stanley Senior Funding, Inc.

Morgan Stanley Senior Funding, Inc.

 

  4)

Barclays Bank PLC:

 

  5)

JPMorgan Chase Bank, N.A.:

JPMorgan Chase Bank, N.A. JPM-

Bangalore Loan Operations

 

  6)

Wells Fargo Bank, National Association:

Wells Fargo Bank

Standby Letter of Credit Processing



--------------------------------------------------------------------------------

  7)

Royal Bank of Canada:

Royal Bank of Canada

Credit Administratiion

 

  8)

Goldman Sachs Bank USA:

Goldman Sachs Bank USA

 

  9)

Credit Suisse AG, Cayman Islands Branch:

Credit Suisse AG, Cayman Islands Branch



--------------------------------------------------------------------------------

Schedule 9.04(j)

Voting Participants

[Personally Identifiable Information Omitted From this Schedule]